Exhibit 10.1

EXECUTION VERSION

 

SIXTH OMNIBUS AMENDMENT

This SIXTH OMNIBUS AMENDMENT is made as of November 18, 2016 (this “Amendment”),
among CHS RECEIVABLES FUNDING, LLC, a Delaware limited liability company
(“Receivables Funding”), as Borrower and as the Company, THE BANK OF NOVA SCOTIA
(“Scotia”), as a Committed Lender and as a Managing Agent, CRÉDIT AGRICOLE
CORPORATE AND INVESTMENT BANK (“CA-CIB”), as a Committed Lender, as a Managing
Agent and as Administrative Agent, THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
(“BTMU”), as a Committed Lender and as a Managing Agent, ATLANTIC ASSET
SECURITIZATION LLC (“Atlantic”), as a Conduit Lender, LIBERTY STREET FUNDING LLC
(“Liberty Street”), as a Conduit Lender, VICTORY RECEIVABLES CORPORATION
(“Victory”), as a Conduit Lender, CHSPSC, LLC (as successor-by-conversion to
Community Health Systems Professional Services Corporation) (“Professional
Services”), a Delaware limited liability company, as Collection Agent under each
of the Receivables Loan Agreement, Contribution Agreement, and Sale Agreement,
and as Authorized Representative (as defined in the Sale Agreement, the
“Authorized Representative”), CHS/COMMUNITY HEALTH SYSTEMS, INC., a Delaware
corporation (“CHS”), as Transferor, as Buyer and individually (as the provider
of a performance undertaking) and EACH OF THE OTHER PERSONS IDENTIFIED AS
ORIGINATORS ON THE SIGNATURE PAGES HERETO AFFILIATED WITH CHS/COMMUNITY HEALTH
SYSTEMS, INC., as Originators. All capitalized terms used herein without
reference shall have the meanings assigned to such terms in the Receivables Loan
Agreement, Contribution Agreement or Sale Agreement (as each is defined below),
as applicable, in each case after giving effect to this Amendment.

WHEREAS, Receivables Funding, as Borrower, Scotia, as a Committed Lender and as
a Managing Agent, CA-CIB, as a Committed Lender, as a Managing Agent and as
Administrative Agent, BTMU, as a Committed Lender and as a Managing Agent, the
other Lenders party thereto and Professional Services, as Collection Agent, have
entered into the Receivables Loan Agreement, dated as of March 21, 2012 (as
amended, restated, supplemented or otherwise modified prior to the date hereof,
the “Receivables Loan Agreement”);

WHEREAS, CHS, as Transferor, Receivables Funding, as the Company, and
Professional Services, as Collection Agent thereunder, have entered into the
Receivables Purchase and Contribution Agreement, dated as of March 21, 2012 (as
amended, restated, supplemented or otherwise modified prior to the date hereof,
the “Contribution Agreement”);

WHEREAS, the Originators, Professional Services, as Collection Agent and
Authorized Representative thereunder, and CHS, as Buyer, have entered into the
Receivables Sale Agreement, dated as of March 21, 2012 (as amended, restated,
supplemented or otherwise modified prior to the date hereof, the “Sale
Agreement”); and

WHEREAS, the parties hereto desire to amend certain provisions of the
Receivables Loan Agreement, the Contribution Agreement and the Sale Agreement,
pursuant to Section 10.01 of the Receivables Loan Agreement, Section 9.01 of the
Contribution Agreement and Section 9.01 of the Sale Agreement, and take the
other actions set forth herein, and have agreed to do so subject to the terms
and conditions of this Amendment.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

SECTION 1.    Modifications to Receivables Loan Agreement.  Subject to all of
the terms and conditions set forth in this Amendment, effective as of the
Amendment Effective Date, the Receivables Loan Agreement (including Schedules
and Exhibits) is hereby amended in its entirety to read in the form of such
Receivables Loan Agreement (including Schedules and Exhibits) attached hereto as
Annex A.

SECTION 2.    Modifications to Contribution Agreement.  Subject to all of the
terms and conditions set forth in this Amendment, effective as of the Amendment
Effective Date, the Contribution Agreement (including Schedules and Exhibits) is
hereby amended in its entirety to read in the form of such Contribution
Agreement (including Schedules and Exhibits) attached hereto as Annex B.

SECTION 3.    Modifications to Sale Agreement.     Subject to all of the terms
and conditions set forth in this Amendment, effective as of the Amendment
Effective Date, the Sale Agreement (including Schedules and Exhibits) is hereby
amended in its entirety to read in the form of such Sale Agreement (including
Schedules and Exhibits) attached hereto as Annex C.

SECTION 4.    Conditions to Effectiveness.     This Amendment shall become
effective upon the date (the “Amendment Effective Date”) on which the following
conditions have been satisfied (in form and substance reasonably acceptable to
the Administrative Agent):

(a)        The Administrative Agent shall have received counterparts of this
Amendment duly executed by each of the Borrower, the Company, the Collection
Agent (as Collection Agent under each of the Receivables Loan Agreement, the
Contribution Agreement, and the Sale Agreement), the Authorized Representative,
the Transferor, the Buyer, CHS individually, the Originators, the Managing
Agents, the Committed Lenders, the Conduit Lenders and the Administrative Agent.

(b)        The Administrative Agent shall have received the items listed in
Schedule I hereto.

(c)        All fees and expenses required to be paid on the date hereof or prior
to an Advance under the Receivables Loan Agreement (as amended by this
Amendment) pursuant to (i) the Receivables Loan Agreement (as amended by this
Amendment), (ii) the Fee Letter (as amended and restated on the date hereof) and
(iii) any other Facility Document shall have been paid.

(d)        Each Managing Agent and the Administrative Agent shall have completed
satisfactory due diligence and obtained the requisite credit approvals.

SECTION 5.    Representations and Warranties.

(a)      Each of the CHS Parties represents and warrants as of the date hereof
that (i) it has taken all necessary action to authorize the execution, delivery
and performance of this

 

2



--------------------------------------------------------------------------------

Amendment and the performance of the Receivables Loan Agreement, Contribution
Agreement, Sale Agreement and the other Facility Documents, each as amended
hereby, and (ii) no consent, approval, authorization or order of, or filing,
registration or qualification with, any court or governmental authority or third
party is required in connection with the execution, delivery or performance by
such Person of this Amendment other than such as has been met or obtained and
are in full force and effect.

(b)      Each of the CHS Parties represents and warrants as of the date hereof
that each of this Amendment and each Facility Document (as amended by this
Amendment or otherwise as of the date hereof, as applicable) constitutes such
Person’s legal, valid and binding obligation, enforceable against such person in
accordance with its terms, except as such enforceability may be subject to (A)
bankruptcy, insolvency, reorganization, fraudulent conveyance or transfer,
moratorium or similar laws affecting creditors’ rights generally and (B) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding at law or in equity).

(c)      The Borrower hereby makes each of the representations and warranties
contained in Sections 4.01 and 4.03 of the Receivables Loan Agreement as of the
date hereof, in each case after giving effect to this Amendment, except for
those representations and warranties that refer to specific dates, which are
made as of the dates indicated therein.

(d)      The Collection Agent hereby makes each of the representations and
warranties contained in Section 4.02 of the Receivables Loan Agreement as of the
date hereof, in each case after giving effect to this Amendment, except for
those representations and warranties that refer to specific dates, which are
made as of the dates indicated therein.

(e)      Each of the Borrower and the Collection Agent further represents and
warrants that, both before and after giving effect to this Amendment, no event
has occurred and is continuing which constitutes an Event of Default, or would,
with the passage of time or the giving of notice, constitute an Event of
Default.

SECTION 6.    Facility Document.  This Amendment shall constitute a Facility
Document under the terms of the Receivables Loan Agreement as amended hereby.

SECTION 7.    Further Assurances.     The Borrower and the Collection Agent
agree to promptly take such action, upon the reasonable request of the
Administrative Agent, as is necessary to carry out the intent of this Amendment.

SECTION 8.    Confirmation of Agreements.  On and after the date hereof, all
references to each of the Receivables Loan Agreement, the Contribution
Agreement, and the Sale Agreement in the Facility Documents and the other
documents and instruments delivered pursuant to or in connection with such
Facility Documents shall mean, respectively, (i) the Receivables Loan Agreement
as amended by this Amendment, and as hereafter modified, amended or restated in
accordance with its terms, (ii) the Contribution Agreement as amended by this
Amendment, and as hereafter modified, amended or restated in accordance with its
terms, and (iii) the Sale Agreement as amended by this Amendment, and as
hereafter modified, amended or restated in accordance with its terms. Except as
herein expressly amended, each of

 

3



--------------------------------------------------------------------------------

the Receivables Loan Agreement, the Contribution Agreement and the Sale
Agreement are ratified and confirmed in all respects and shall remain in full
force and effect in accordance with each agreement’s respective terms. For the
avoidance of doubt, all information and other calculations reported on the
Monthly Report for the Collection Period ending November 30, 2016, and on each
Monthly Report for each Collection Period thereafter, shall be determined after
giving effect to the express modifications set forth in Annex A to this
Agreement.

SECTION 9.    Confirmation of Undertaking.      CHS, as undertaking party under
the Collection Agent Performance Undertaking, dated as of March 21, 2012 (as
amended, restated, supplemented or otherwise modified prior to the date hereof,
the “Performance Undertaking”), in favor of CA-CIB as administrative agent on
behalf of the Lenders, hereby consents to the amendments to (i) the Receivables
Loan Agreement set forth in Section 1 of this Amendment, (ii) the Contribution
Agreement set forth in Section 2 of this Amendment, and (iii) the Sale Agreement
set forth in Section 3 of this Amendment, and hereby confirms and agrees that,
notwithstanding the effectiveness of this Amendment, the Performance Undertaking
heretofore executed and delivered by it is, and shall continue to be, in full
force and effect in accordance with its terms and shall apply to the Receivables
Loan Agreement, Contribution Agreement and Sale Agreement, each as amended by
this Amendment, and the Performance Undertaking is hereby so ratified and
confirmed.

SECTION 10. GOVERNING LAW.        THIS AMENDMENT SHALL, IN ACCORDANCE WITH
SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK. EACH OF THE PARTIES HERETO HEREBY SUBMITS TO THE EXCLUSIVE JURISDICTION OF
THE STATE AND FEDERAL COURTS OF THE UNITED STATES AND THE NON-EXCLUSIVE
JURISDICTION OF THE STATE AND FEDERAL COURTS SITTING IN NEW YORK COUNTY, NEW
YORK IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AMENDMENT,
ANY OTHER FACILITY DOCUMENT, ANY OTHER DOCUMENT DELIVERED PURSUANT HERETO OR
THERETO, OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY. EACH OF THE PARTIES
HERETO HEREBY WAIVES ANY OBJECTION BASED ON FORUM NON CONVENIENS THE MAINTENANCE
OF ANY SUCH ACTION OR PROCEEDING AND CONSENTS TO THE GRANTING OF SUCH LEGAL OR
EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY SUCH COURT.

SECTION 11. Execution in Counterparts.    This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which when taken together shall constitute one and the same agreement. Delivery
of an executed counterpart of a signature page to this Amendment by facsimile or
by electronic mail in portable document format (pdf) shall be effective as
delivery of a manually executed counterpart of this Amendment.

SECTION 12. Severability of Provisions.   Any provision of this Amendment which
is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof or
affecting the validity or enforceability of such provision in any other
jurisdiction.

SECTION 13. Headings. Section headings used herein are for convenience of
reference only, are not part of this Amendment and shall not affect the
construction of, or be taken into consideration in interpreting, this Amendment.

 

[Signature Pages Follow]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed as of the date first
written above.

 

   

CHS RECEIVABLES FUNDING, LLC,

   

as Borrower and as Company

   

By:

 

/s/ Edward W. Lomicka

       

Name: Edward W. Lomicka

       

Title:   Vice President and Treasurer

     

CHSPSC, LLC,

    as Collection Agent under each of the Receivables Loan Agreement,
Contribution Agreement and Sale Agreement and as Authorized Representative    

By:

 

/s/ Edward W. Lomicka

       

Name: Edward W. Lomicka

       

Title:   Vice President and Treasurer

 

 

Signature Page to Sixth Omnibus Amendment



--------------------------------------------------------------------------------

    CHS/COMMUNITY HEALTH SYSTEMS, INC.,     as Transferor, as Buyer and
individually    

By:

 

/s/ Edward W. Lomicka

       

Name: Edward W. Lomicka

       

Title:   Vice President and Treasurer

 

 

Signature Page to Sixth Omnibus Amendment



--------------------------------------------------------------------------------

    CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as Administrative Agent,    
as a Managing Agent and as a Committed Lender    

By:

 

/s/ Kostantina Kourmpetis

       

Name: Kostantina Kourmpetis

       

Title:   Managing Director

     

By:

 

/s/ Sam Pilcer

       

Name: Sam Pilcer

       

Title:   Managing Director

      ATLANTIC ASSET SECURITIZATION LLC,     as a Conduit Lender    

By:

  CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as attorney-in-fact       By:  

/s/ Kostantina Kourmpetis

       

Name: Kostantina Kourmpetis

       

Title:   Managing Director

        By:  

/s/ Sam Pilcer

       

Name: Sam Pilcer

       

Title:   Managing Director

 

 

Signature Page to Sixth Omnibus Amendment



--------------------------------------------------------------------------------

    THE BANK OF NOVA SCOTIA, as a Managing Agent and as a Committed Lender    

By:

 

/s/ Diane Emanuel

       

Name: Diane Emanuel

       

Title:   Managing Director

      LIBERTY STREET FUNDING LLC,     as a Conduit Lender    

By:

 

/s/ Bernard J. Angelo

       

Name: Bernard J. Angelo

       

Title:   Vice President

 

 

Signature Page to Sixth Omnibus Amendment



--------------------------------------------------------------------------------

   

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

as a Managing Agent

   

By:

 

/s/ Luna Mills

       

Name: Luna Mills

       

Title:   Managing Director

     

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

as a Committed Lender

   

By:

 

/s/ Luna Mills

       

Name: Luna Mills

       

Title:   Managing Director

     

VICTORY RECEIVABLES CORPORATION,

as a Conduit Lender

   

By:

 

/s/ David V. DeAngelis

       

Name: David V. DeAngelis

       

Title:   Vice President

 

 

Signature Page to Sixth Omnibus Amendment



--------------------------------------------------------------------------------

    ORIGINATORS:     AFFINITY HOSPITAL, LLC     BERWICK HOSPITAL COMPANY, LLC  
  BLUEFIELD HOSPITAL COMPANY, LLC     BLUFFTON HEALTH SYSTEM LLC     BULLHEAD
CITY HOSPITAL CORPORATION     CARLSBAD MEDICAL CENTER, LLC     CLEVELAND
TENNESSEE HOSPITAL     COMPANY, LLC     COATESVILLE HOSPITAL CORPORATION    
CRESTVIEW HOSPITAL CORPORATION     DEACONESS HEALTH SYSTEM, LLC     DUKES HEALTH
SYSTEM, LLC     DYERSBURG HOSPITAL CORPORATION     EMPORIA HOSPITAL CORPORATION
    FOLEY HOSPITAL CORPORATION     FRANKLIN HOSPITAL CORPORATION     GADSDEN
REGIONAL MEDICAL CENTER, LLC     GRANBURY HOSPITAL CORPORATION     GREENBRIER
VMC, LLC     HOSPITAL OF MORRISTOWN, INC.     JACKSON, TENNESSEE HOSPITAL    
COMPANY, LLC     JOURDANTON HOSPITAL CORPORATION     KAY COUNTY OKLAHOMA
HOSPITAL COMPANY, LLC     LAKE WALES HOSPITAL CORPORATION     LANCASTER HOSPITAL
CORPORATION     LAS CRUCES MEDICAL CENTER, LLC     LEA REGIONAL HOSPITAL, LLC  
  MARTIN HOSPITAL CORPORATION     MARY BLACK HEALTH SYSTEM LLC     MCNAIRY
HOSPITAL CORPORATION     MCSA, L.L.C.     MOBERLY HOSPITAL COMPANY, LLC    
NATIONAL HEALTHCARE OF LEESVILLE, INC.     NORTHAMPTON HOSPITAL COMPANY, LLC    
By:  

/s/ Edward W. Lomicka

        Name:   Edward W. Lomicka       Title:   Vice President and Treasurer

 

Signature Page to Sixth Omnibus Amendment



--------------------------------------------------------------------------------

 

   

   ORIGINATORS (CONT.):

 

    NORTHWEST HOSPITAL, LLC     ORO VALLEY HOSPITAL, LLC     PETERSBURG HOSPITAL
COMPANY, LLC     PHOENIXVILLE HOSPITAL COMPANY, LLC     POTTSTOWN HOSPITAL
COMPANY, LLC     PORTER HOSPITAL, LLC     QHG OF ENTERPRISE, INC.     QHG OF
SOUTH CAROLINA, INC.     ROSWELL HOSPITAL CORPORATION     RUSTON LOUISIANA
HOSPITAL COMPANY, LLC     SCRANTON HOSPITAL COMPANY, LLC     SHELBYVILLE
HOSPITAL CORPORATION     SILOAM SPRINGS ARKANSAS HOSPITAL COMPANY, LLC    
SPOKANE VALLEY WASHINGTON HOSPITAL COMPANY, LLC     SPOKANE WASHINGTON HOSPITAL
COMPANY, LLC     ST. JOSEPH HEALTH SYSTEM LLC     TOMBALL TEXAS HOSPITAL
COMPANY, LLC     WARREN OHIO HOSPITAL COMPANY, LLC     WARREN OHIO REHAB
HOSPITAL COMPANY, LLC     WARSAW HEALTH SYSTEM LLC     WEATHERFORD TEXAS
HOSPITAL COMPANY, LLC     WESLEY HEALTH SYSTEM, LLC     WEST GROVE HOSPITAL
COMPANY, LLC     WILKES-BARRE HOSPITAL COMPANY, LLC     WOMEN & CHILDREN’S
HOSPITAL, LLC     YOUNGSTOWN OHIO HOSPITAL COMPANY, LLC     By:  

/s/ Edward W. Lomicka

       

Name:

  Edward W. Lomicka      

Title:

  Vice President and Treasurer

 

Signature Page to Sixth Omnibus Amendment



--------------------------------------------------------------------------------

 

   

   ORIGINATORS (CONT.):

 

    KIRKSVILLE MISSOURI HOSPITAL COMPANY, LLC     LUTHERAN MUSCULOSKELETAL
CENTER, LLC     OAK HILL HOSPITAL CORPORATION     SALEM HOSPITAL CORPORATION    
SCRANTON QUINCY HOSPITAL COMPANY, LLC     WOODWARD HEALTH SYSTEM, LLC     By:  

/s/ Edward W. Lomicka

        Name:   Edward W. Lomicka       Title:   Vice President and Treasurer

 

Signature Page to Sixth Omnibus Amendment



--------------------------------------------------------------------------------

   

   ORIGINATORS (CONT.):

 

    AMORY HMA, LLC     ANNISTON HMA, LLC     BILOXI H.M.A., LLC     BRANDON HMA,
LLC     CAMPBELL COUNTY HMA, LLC     CARLISLE HMA, LLC     CHESTER HMA, LLC    
CITRUS HMA, LLC     CLARKSDARE HMA, LLC     CLINTON HMA, LLC     COCKE COUNTY
HMA, LLC     DURANT H.M.A., LLC     EAST GEORGIA REGIONAL MEDICAL CENTER, LLC  
  FORT SMITH HMA, LLC     HAINES CITY HMA, LLC     HERNANDO HMA, LLC     HMA
FENTRESS COUNTY GENERAL     HOSPITAL, LLC     HMA SANTA ROSA MEDICAL CENTER, LLC
    JACKSON HMA, LLC     JEFFERSON COUNTY HMA, LLC     KEY WEST HMA, LLC    
LANCASTER HMA, LLC     LEBANON HMA, LLC     MADISON HMA, LLC     MARSHALL COUNTY
HMA, LLC     MELBOURNE HMA, LLC     METRO KNOXVILLE HMA, LLC     MIDWEST
REGIONAL MEDICAL CENTER, LLC     By:  

/s/ Edward W. Lomicka

        Name:   Edward W. Lomicka       Title:   Vice President and Treasurer

 

Signature Page to Sixth Omnibus Amendment



--------------------------------------------------------------------------------

   

   ORIGINATORS (CONT.):

 

    NORTHWEST ARKANSAS HOSPITALS, LLC     PASCO REGIONAL MEDICAL CENTER, LLC    
POPLAR BLUFF REGIONAL MEDICAL CENTER, LLC     PORT CHARLOTTE HMA, LLC     PUNTA
GORDA HMA, LLC     RIVER OAKS HOSPITAL, LLC     ROCKLEDGE HMA, LLC     ROH, LLC
    ROSE CITY HMA, LLC     SEBASTIAN HOSPITAL, LLC     SEBRING HOSPITAL
MANAGEMENT ASSOCIATES, LLC     SEMINOLE HMA, LLC     STATESVILLE HMA, LLC    
TRIAD OF ALABAMA, LLC     TULLAHOMA HMA, LLC     TUNKHANNOCK HOSPITAL COMPANY
LLC     VENICE HMA, LLC     VICKSBURG HEALTHCARE, LLC     YAKIMA HMA, LLC    
YORK PENNSYLVANIA HOSPITAL COMPANY, LLC     By:  

/s/ Edward W. Lomicka

        Name:   Edward W. Lomicka       Title:   Vice President and Treasurer

 

Signature Page to Sixth Omnibus Amendment



--------------------------------------------------------------------------------

   

   ORIGINATORS (CONT.):

 

    BROWNWOOD HOSPITAL, L.P.       By:   Brownwood Medical Center, LLC      
Its:   General Partner       By:  

/s/ Edward W. Lomicka

        Name:   Edward W. Lomicka         Title:   Vice President and Treasurer
      COLLEGE STATION HOSPITAL, L.P.       By:   College Station Medical Center,
LLC       Its:   General Partner       By:  

/s/ Edward W. Lomicka

        Name:   Edward W. Lomicka         Title:   Vice President and Treasurer
      IOM HEALTH SYSTEM, L.P.       By:   Lutheran Health Network Investors, LLC
    Its:   General Partner       By:  

/s/ Edward W. Lomicka

        Name:   Edward W. Lomicka         Title:   Vice President and Treasurer
 

 

Signature Page to Sixth Omnibus Amendment



--------------------------------------------------------------------------------

   

   ORIGINATORS (CONT.):

 

    LAREDO TEXAS HOSPITAL COMPANY, L.P.     By:   Webb Hospital Corporation    
  Its:   General Partner       By:  

/s/ Edward W. Lomicka

        Name:   Edward W. Lomicka         Title:   Vice President and Treasurer
      LONGVIEW MEDICAL CENTER, L.P.     By:   Regional Hospital of Longview, LLC
    Its:   General Partner       By:  

/s/ Edward W. Lomicka

        Name:   Edward W. Lomicka         Title:   Vice President and Treasurer
      NAVARRO HOSPITAL, L.P.       By:   Navarro Regional, LLC       Its:  
General Partner       By:  

/s/ Edward W. Lomicka

        Name:   Edward W. Lomicka         Title:   Vice President and Treasurer
 

 

Signature Page to Sixth Omnibus Amendment



--------------------------------------------------------------------------------

   

   ORIGINATORS (CONT.):

 

    PINEY WOODS HEALTHCARE SYSTEM, L.P.     By:   Woodland Heights Medical
Center, LLC     Its:   General Partner       By:  

/s/ Edward W. Lomicka

        Name:   Edward W. Lomicka         Title:   Vice President and Treasurer
      REHAB HOSPITAL OF FORT WAYNE     GENERAL PARTNERSHIP       By:   Lutheran
Health Network Investors, LLC     Its:   General Partner       By:  

/s/ Edward W. Lomicka

        Name:   Edward W. Lomicka         Title:   Vice President and Treasurer
      SAN ANGELO HOSPITAL, L.P.       By:   San Angelo Community Medical Center,
LLC     Its:   General Partner       By:  

/s/ Edward W. Lomicka

        Name:   Edward W. Lomicka         Title:   Vice President and Treasurer
      VICTORIA OF TEXAS, L.P.       By:   Detar Hospital, LLC       Its:  
General Partner       By:  

/s/ Edward W. Lomicka

        Name:   Edward W. Lomicka         Title:   Vice President and Treasurer
 

 

Signature Page to Sixth Omnibus Amendment



--------------------------------------------------------------------------------

   

   ORIGINATORS (CONT.):

 

    ARMC, L.P.       By:   Triad-ARMC, LLC       Its:   General Partner      
By:  

/s/ Edward W. Lomicka

        Name:   Edward W. Lomicka         Title:   Vice President and Treasurer
    CRESTWOOD HEALTHCARE, L.P.       By:   Crestwood Hospital, LLC       Its:  
General Partner       By:  

/s/ Edward W. Lomicka

        Name:   Edward W. Lomicka         Title:   Vice President and Treasurer

 

Signature Page to Sixth Omnibus Amendment



--------------------------------------------------------------------------------

Schedule I

Condition Precedent Documents

As required by Section 4 of the Amendment, each of the following items must be
delivered to the Administrative Agent prior to the effectiveness of the
Amendment. Unless otherwise indicated, each of the documents below is dated as
of November 18, 2016:

 

 

Document/Action

 

   

1.

 

 

Amendment

 

        Schedules to Amendment        

Schedule I        Condition Precedent Documents (Closing List)

        Annexes to Amendment        

Annex A          Receivables Loan Agreement

       

Annex B          Contribution Agreement

       

Annex C          Sale Agreement

   

2.

  Fifth Amended and Restated Fee Letter    

3.

 

Officer’s Certificate of CHS concerning the requirements of Section 6.05(b)(ii)
of the Parent Credit Agreement

 

   

4.

 

Approval of Parent Credit Agreement Administrative Agent under Section
6.05(b)(ii) of the Parent Credit Agreement

 

   

5.

 

Secretary’s Certificate certifying and attaching (or certifying no changes to)
(i) the certificate of incorporation or formation, as amended through the date
hereof, certified by the applicable Secretary of State, (ii) the operating
agreement, by-laws or partnership agreement, as applicable, as amended through
the date hereof, (iii) the resolutions adopted, (iv) the names and signatures of
the officers authorized on its behalf to execute the agreements to be delivered
by it and (v) in the case of Borrower, Collection Agent and CHS, a copy of the
good standing certificate, for each of:

 

       

(a)      Borrower

 

       

(b)      Collection Agent

 

       

(c)      Each of the Originators

 

       

(d)      CHS

 

    6.   

Opinion of Bass, Berry & Sims PLC, counsel for the Borrower, Collection Agent,
and CHS, as to existence and good standing, due authorization and execution, and
enforceability

 

 

Schedule I to Sixth Omnibus Amendment



--------------------------------------------------------------------------------

 

Document/Action

 

 

7.

 

 

Opinion of in-house counsel for Borrower, Collection Agent, Originators and CHS
regarding additional corporate matters

 

 

8.

 

 

Delivery of the most recent monthly report on or before October 20, 2016 with
respect to the September 2016 collection period

 

 

9.

 

 

Funding Request, if any, dated November 17, 2016 (or such later date and at such
later time than as provided in the Receivables Loan Agreement as may be approved
by each Lender, in its respective sole discretion)

 

 

10.

 

 

Forms of UCC-3 Financing Statements continuing each UCC-1 Financing Statement
previously filed on or about the Closing Date which forms shall be filed on or
prior to the Amendment Effective Date

 

 

11.

 

 

 

Payment of fees and expenses

 

 

Schedule I to Sixth Omnibus Amendment



--------------------------------------------------------------------------------

ANNEX A

US $700,000,000

RECEIVABLES LOAN AGREEMENT

Dated as of March 21, 2012 (as amended through November 18, 2016),

Among

CHS RECEIVABLES FUNDING, LLC,

as the Borrower,

THE SEVERAL COMMERCIAL PAPER CONDUITS PARTY HERETO,

as Conduit Lenders,

and

THE SEVERAL FINANCIAL INSTITUTIONS PARTY HERETO,

as Committed Lenders,

and

THE SEVERAL FINANCIAL INSTITUTIONS PARTY HERETO,

as Managing Agents,

and

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,

as the Administrative Agent,

and

CHSPSC, LLC (as successor-by-conversion to Community Health Systems Professional

Services Corporation),

as the Collection Agent



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

Article I DEFINITIONS

     2   

SECTION 1.01.

  Certain Defined Terms      2   

SECTION 1.02.

  Other Terms      37   

SECTION 1.03.

  Accounting Terms and Principles      37   

SECTION 1.04.

  Computation of Time Periods      38   

SECTION 1.05.

  Computation of Ratios      38   

Article II THE LOAN FACILITY

     38   

SECTION 2.01.

  Advances; Interest      38   

SECTION 2.02.

  Security for Obligations      41   

SECTION 2.03.

  Extension of the Facility      44   

SECTION 2.04.

  Optional Reduction in Facility Limit; Optional Prepayments and Mandatory
Prepayments      44   

SECTION 2.05.

  Selection of Fixed Periods      45   

SECTION 2.06.

  Fees, Interest, Payments and Computations, Etc.      46   

SECTION 2.07.

  Payment and Collection Procedures Generally      48   

SECTION 2.08.

  Trigger Event and Termination Date Payment Procedures      49   

SECTION 2.09.

  Updated Borrowing Base      51   

SECTION 2.10.

  Late Payments, Payments on other than Business Day      51   

SECTION 2.11.

  Increased Costs; Capital Adequacy; Illegality      52   

SECTION 2.12.

  Taxes      53   

SECTION 2.13.

  Assignment of the Sale Agreement and the Contribution Agreement      57   

SECTION 2.14.

  Sharing of Payments      57   

SECTION 2.15.

  Defaulting Lender      58   

 

i



--------------------------------------------------------------------------------

     Page  

Article III CONDITIONS OF ADVANCES

     59   

SECTION 3.01.

  Conditions Precedent to Initial Advance      59   

SECTION 3.02.

  Conditions Precedent to All Advances      59   

Article IV REPRESENTATIONS AND WARRANTIES

     60   

SECTION 4.01.

  Representations and Warranties of the Borrower      60   

SECTION 4.02.

  Representations and Warranties of the Collection Agent      67   

SECTION 4.03.

  Article 9 Representations and Warranties      70   

Article V GENERAL COVENANTS

     70   

SECTION 5.01.

  Covenants of the Borrower      70   

SECTION 5.02.

  Covenants of the Collection Agent      77   

Article VI ADMINISTRATION, COLLECTION AND MONITORING OF ASSETS

     84   

SECTION 6.01.

  Appointment and Designation of the Collection Agent      84   

SECTION 6.02.

  Collection of Receivables by the Collection Agent; Extensions and Amendments
of Receivables      85   

SECTION 6.03.

  Distribution and Application of Collections      86   

SECTION 6.04.

  Other Rights of the Administrative Agent      86   

SECTION 6.05.

  Records      88   

SECTION 6.06.

  Receivable Reporting      88   

SECTION 6.07.

  Collections and Lock-Boxes      88   

SECTION 6.08.

  UCC Matters; Protection and Perfection of Collateral      89   

SECTION 6.09.

  Obligations With Respect to Receivables      90   

SECTION 6.10.

  Applications of Collections      90   

SECTION 6.11.

  Annual Servicing Report of Independent Audit Firm      90   

SECTION 6.12.

  Indemnities by the Collection Agent      91   

Article VII EVENTS OF DEFAULT

     92   

SECTION 7.01.

  Events of Default      92   

SECTION 7.02.

  Volcker Extension      97   

Article VIII INDEMNIFICATION

     97   

SECTION 8.01.

  Indemnities by the Borrower      97   

 

ii



--------------------------------------------------------------------------------

     Page  

Article IX THE ADMINISTRATIVE AGENT; MANAGING AGENTS

     99   

SECTION 9.01.

  Authorization and Action      99   

SECTION 9.02.

  Agent’s Reliance, Etc.      100   

SECTION 9.03.

  Administrative Agent and Affiliates      101   

SECTION 9.04.

  Resignation of the Administrative Agent      101   

SECTION 9.05.

  Payments      101   

SECTION 9.06.

  Managing Agents      102   

Article X MISCELLANEOUS

     103   

SECTION 10.01.

  Amendments and Waivers      103   

SECTION 10.02.

  Notices      104   

SECTION 10.03.

  Electronic Transmissions      105   

SECTION 10.04.

  Right of Setoff      105   

SECTION 10.05.

  No Waiver; Remedies      105   

SECTION 10.06.

  Binding Effect; Assignability      106   

SECTION 10.07.

  Term of this Agreement      108   

SECTION 10.08.

  GOVERNING LAW; CONSENT TO JURISDICTION; WAIVER OF OBJECTION TO VENUE; SERVICE
OF PROCESS      108   

SECTION 10.09.

  WAIVER OF JURY TRIAL      109   

SECTION 10.10.

  Costs, Expenses and Taxes      109   

SECTION 10.11.

  Waiver of Consequential Damages      109   

SECTION 10.12.

  Recourse Against Certain Parties; No Proceedings      110   

SECTION 10.13.

  Execution in Counterparts; Severability; Integration      111   

SECTION 10.14.

  Confidentiality      111   

SECTION 10.15.

  Acknowledgment and Consent to Bail-In of EEA Financial Institutions      113
  

 

iii



--------------------------------------------------------------------------------

LIST OF SCHEDULES AND EXHIBITS

 

SCHEDULES  

SCHEDULE I

  Lenders

SCHEDULE II

  Condition Precedent Documents (Closing List)

SCHEDULE III

  [Intentionally Omitted]

SCHEDULE IV

  Non-Governmental Entity Obligor Concentration Percentages

SCHEDULE V

  Jurisdiction of Organization, Principal Place of Business and Chief Executive
Office, and Location of Records

SCHEDULE VI

  Specified Originators EXHIBITS  

EXHIBIT A

  Form of Monthly Report

EXHIBIT B

  Form of Performance Undertaking

EXHIBIT C-1

  Form of Funding Request

EXHIBIT C-2

  Form of Borrower Notice

EXHIBIT D

  Form of Business Associate Agreement

EXHIBIT E

  Form of Assignment of Agreements

EXHIBIT F-1

  Form of U.S. Tax Compliance Certificate (For Foreign Lenders That Are Not
Partnerships For U.S. Federal Income Tax Purposes)

EXHIBIT F-2

  Form of U.S. Tax Compliance Certificate (For Foreign Participants That Are Not
Partnerships For U.S. Federal Income Tax Purposes)

EXHIBIT F-3

  Form of U.S. Tax Compliance Certificate (For Foreign Lenders That Are
Partnerships For U.S. Federal Income Tax Purposes)

EXHIBIT F-4

  Form of U.S. Tax Compliance Certificate (For Foreign Participants That Are
Partnerships For U.S. Federal Income Tax Purposes)

 

iv



--------------------------------------------------------------------------------

THIS RECEIVABLES LOAN AGREEMENT is dated as of March 21, 2012 (as amended
through November 18, 2016), among:

(1)      CHS RECEIVABLES FUNDING, LLC, a Delaware limited liability company (the
“Borrower”);

(2)      ATLANTIC ASSET SECURITIZATION LLC, a Delaware limited liability company
(“Atlantic”), as a Conduit Lender;

(3)      LIBERTY STREET FUNDING LLC, a Delaware limited liability company
(“Liberty Street”), as a Conduit Lender;

(4)      VICTORY RECEIVABLES CORPORATION, a Delaware corporation (“Victory”), as
a Conduit Lender;

(5)      THE BANK OF NOVA SCOTIA (“Scotia”), as a Managing Agent and as a
Committed Lender;

(6)      CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK (“CA-CIB”), as a Managing
Agent and as a Committed Lender;

(7)      THE BANK OF TOKYO-MITSUBISHI UFJ, LTD. (“BTMU”), as a Managing Agent
and as a Committed Lender;

(8)      CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as administrative agent
(in such capacity, the “Administrative Agent”); and

(9)      CHSPSC, LLC (as successor-by-conversion to Community Health Systems
Professional Services Corporation), a Delaware limited liability company
(“Professional Services”), in its capacity as the initial Collection Agent
hereunder.

PRELIMINARY STATEMENTS.

WHEREAS, the Originators, the Collection Agent and the Buyer have entered into
the Sale Agreement, relating to the sale of certain Receivables originated by
the Originators to the Buyer.

WHEREAS, the Transferor, the Collection Agent and the Company have entered into
the Contribution Agreement, relating to the sale and capital contribution of the
Transferor of certain Receivables purchased by the Transferor (in its capacity
as Buyer under the Sale Agreement) to the Company.

WHEREAS, the Borrower, may from time to time request Advances from the Lenders
secured by, among other things, the Receivables received by the Borrower as
contributions to its capital (in its capacity as the Company under the
Contribution Agreement) on the terms and conditions of this Agreement.



--------------------------------------------------------------------------------

WHEREAS, as security for the Obligations, the Borrower desires to grant to the
Administrative Agent, for the benefit of the Secured Parties, a security
interest in and a lien on all of its Collateral.

IT IS AGREED as follows:

ARTICLE I

DEFINITIONS

SECTION 1.01.        Certain Defined Terms.

(a)      Certain capitalized terms used throughout this Agreement are defined
above or in this Section 1.01.

(b)      As used in this Agreement and its exhibits, the following terms shall
have the following meanings (such meanings to be equally applicable to both the
singular and plural forms of the terms defined).

“AccessOne Program Receivables” means any Receivable that is subject to, and has
not been repurchased pursuant to the terms of, (i) that certain Amended and
Restated Receivables Purchase Agreement, dated October 19, 2004, between QHG of
South Carolina, Inc. and HRA Financial Services, Inc., (ii) that certain Amended
and Restated Receivables Purchase Agreement, dated October 15, 2004, between
Mary Black Health System LLC and HRA Financial Services, Inc., as amended,
restated, supplemented or modified from time to time, (iii) that certain Amended
and Restated Receivables Purchase Agreement, dated October 12, 2004, between QHG
of Enterprise, Inc. and AccessOne Medcard, Inc., as amended, restated,
supplemented or modified from time to time, (iv) that certain Amended and
Restated Receivables Purchase Agreement, dated October 12, 2004, between
Carlsbad Medical Center, LLC and HRA Financial Services, Inc., as amended,
restated, supplemented or modified from time to time, (v) that certain Amended
and Restated Receivables Purchase Agreement, dated October 13, 2004, between Lea
Regional Hospital, LLC and HRA Financial Services, Inc., as amended, restated,
supplemented or modified from time to time, or (vi) that certain Amended and
Restated Receivables Purchase Agreement, dated October 15, 2004, between Las
Cruces Medical Center, LLC and HRA Financial Services, Inc., as amended,
restated, supplemented or modified from time to time.

“Adjusted Eurodollar Rate” means, with respect to any Fixed Period and any
Revolving Principal Balance related thereto, an interest rate per annum
(expressed as a decimal and rounded upwards, if necessary, to the nearest one
hundredth of a percentage point) equal to the London-Interbank Offered Rate
administered by ICE Benchmark Administration (or any other person that takes
over administration of such rate) appearing on the Reuters screen that displays
such rate (or other commercially available source designated by the
Administrative Agent) for deposits in a principal amount of not less than
$1,000,000 for such Fixed Period as of 11:00 A.M., London time, two Business
Days before the first day of such Fixed Period; provided, that if such rate is
not available on any date when it is to be determined, then the rate shall be an
interest rate per annum determined by the Administrative Agent equal to the rate
at which it would offer deposits in United States Dollars to prime banks in the
London interbank market for a period equal to such Fixed Period and in a
principal amount of not less than $1,000,000 at or about 11:00 A.M. (London
time) on the second Business Day before (and for value on) the first day of such
Fixed Period.

 

2



--------------------------------------------------------------------------------

“Administrative Agent” has the meaning assigned to that term in the Recitals.

“Advance” has the meaning assigned to that term in Section 2.01.

“Affected Party” has the meaning assigned to that term in Section 2.11(a).

“Affiliate” when used with respect to a Person means any other Person
controlling, controlled by or under common control with such Person.

“Aggregate Excess Concentration” means, for any Obligor that is an Insurer, at
any time, the amount by which the aggregate Expected Net Value of all Eligible
Receivables owing by such Obligor exceeds a percentage equal to the “Obligor
Concentration Percentage” with respect to such Obligor determined in accordance
with Schedule IV of the aggregate Expected Net Value of all Eligible
Receivables.

“Agreement” means this Receivables Loan Agreement, including the Preliminary
Statements, Schedules and Exhibits hereto, as the same may be amended, restated,
supplemented or otherwise modified from time to time.

“Alternative Rate” means, with respect to any Fixed Period and any Revolving
Principal Balance related thereto, an interest rate per annum equal to (x) the
Adjusted Eurodollar Rate plus (y) 1.30%; provided, however, that the
“Alternative Rate” for any such Revolving Principal Balance and Fixed Period
shall be the Base Rate (a) if on or before the first day of such Fixed Period, a
Lender, Managing Agent or the Administrative Agent shall have determined that a
Eurodollar Disruption Event has occurred or (b) from and after the date on which
a Liquidity Agent has purchased the interests of the related Conduit Lender in
Advances following an Event of Default.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the CHS Parties or their respective Subsidiaries from
time to time concerning or relating to bribery or corruption, including, without
limitation, the Foreign Corrupt Practices Act of 1977, as amended, and any
applicable law or regulation implementing the OECD Convention on Combating
Bribery of Foreign Public Officials in International Business Transactions.

“Applicable Law” means, as to any Person, all statutes, laws, ordinances, rules,
and regulations of any Governmental Entity, in each case applicable to or
binding upon the Person or any of its property or to which the Person or any of
its property is subject.

“Assignment and Acceptance” means an assignment and acceptance pursuant to which
the assignee agrees to take an assignment of Revolving Principal Balance from a
Lender and become a party to this Agreement, in form and substance satisfactory
to the Administrative Agent, entered into by the Lender and such assignee
pursuant to Section 10.06.

 

3



--------------------------------------------------------------------------------

“Assignment of Agreements” means that certain Assignment of Agreements, dated as
of the Closing Date, among the Buyer, the Borrower and the Administrative Agent
in the form attached hereto as Exhibit E, as such agreement may be amended,
restated, supplemented or otherwise modified from time to time.

“Atlantic” has the meaning assigned to that term in the Recitals.

“Atlantic Lender Group” means the Lender Group for which Atlantic acts as
Conduit Lender.

“Availability” means, at any time, the amount, if positive, by which (a) the
lesser of (i) the Facility Limit in effect or (ii) the Borrowing Base exceeds
(b) the aggregate Revolving Principal Balance outstanding hereunder.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Law” means the United States Bankruptcy Reform Act of 1978 (11
U.S.C. §§ 101, et seq.) as amended from time to time, or any successor statute,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable U.S. jurisdictions from time to time in effect and affecting the
rights of creditors generally.

“Base Rate” means, on any day, a fluctuating rate of interest per annum equal to
the higher of (i) the per annum rate of interest equal to the PRBKCHMN Index as
published by Bloomberg (or other commercially available source designated by the
Administrative Agent) and (ii) 0.50% per annum above the Federal Funds Rate.

“Borrower” has the meaning assigned to that term in the Recitals.

“Borrower Notice” means a written notice of the Borrower to the Administrative
Agent and each Managing Agent, in substantially the form attached hereto as
Exhibit C-2.

“Borrowing Base” means, at any time, an amount equal to the (i) the Net
Receivables Balance minus (ii) the Total Reserves.

“Borrowing Base Deficiency” means, at any time, the amount, if positive, by
which the aggregate Revolving Principal Balance outstanding hereunder exceeds
the lesser of (i) the Facility Limit or (ii) the Borrowing Base.

“BTMU” has the meaning assigned to that term in the Recitals.

 

4



--------------------------------------------------------------------------------

“Business Associate Agreement” means an agreement in substantially the form of
Exhibit D, as such agreement may be amended, restated, supplemented or otherwise
modified from time to time.

“Business Day” means a day of the year other than a Saturday or a Sunday on
which (a) banks are required to be open in New York City and (b) if the term
“Business Day” is used in connection with the Adjusted Eurodollar Rate, dealings
in dollar deposits are carried on in the London interbank market.

“Buyer” means CHS in its capacity as the buyer under the Sale Agreement.

“CA-CIB” has the meaning assigned to that term in the Recitals.

A “Change in Control” shall be deemed to have occurred if (a) any “person” or
“group” (within the meaning of Rule 13d-5 of the Securities Exchange Act of 1934
as in effect on the Closing Date), shall own, directly or indirectly,
beneficially or of record, shares representing more than 40% of the aggregate
ordinary voting power represented by the issued and outstanding capital stock of
the Parent, (b) a majority of the seats (other than vacant seats) on the board
of directors of the Parent shall at any time be occupied by persons who were
neither (i) nominated by the board of directors of the Parent nor (ii) appointed
by directors so nominated, (c) any change in control (or similar event, however
denominated) with respect to the Parent or the Collection Agent (if it is an
Affiliate of the Borrower, any Originator or the Parent) shall occur under and
as defined in any indenture or agreement in respect of Material Indebtedness to
which such Person is a party (other than, under any indenture or agreement in
respect of Material Indebtedness assumed in connection with a permitted
acquisition or any change in control triggered by the permitted acquisition
pursuant to which such Material Indebtedness was assumed), or (d) the Parent
shall cease to own, directly or indirectly, beneficially and of record, (i) 100%
of the issued and outstanding equity interests of CHS, the Borrower, any
Originator (other than the Specified Originators) or the Collection Agent (if it
is an Affiliate of the Borrower, any Originator or the Parent), or (ii) the
percentage of the issued and outstanding equity interests of any Specified
Originator listed on Schedule VI hereto or such other percentage that is not
less than 5% below such percentage listed on Schedule VI.

“CHS” means CHS/Community Health Systems, Inc., a Delaware corporation.

“Closing Date” means March 21, 2012.

“CMS” means the Centers for Medicare and Medicaid Services of the United States
Department of Health and Human Services.

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any successor and the regulations promulgated and rulings issued thereunder.

“Collateral” has the meaning assigned to such term in Section 2.02.

“Collateral Documents” means, collectively, this Agreement, the Assignment of
Agreements, each Control Agreement, each Deposit Account Notification Agreement
(Government Healthcare Receivables), and all other security agreements, pledge
agreements,

 

5



--------------------------------------------------------------------------------

guarantees and other similar agreements, and all amendments, restatements,
modifications or supplements thereof or thereto, by or between any one or more
of the Borrower, and any Lender or the Administrative Agent for the benefit of
the Administrative Agent and the Secured Parties now or hereafter delivered to
the Administrative Agent pursuant to or in connection with the transactions
contemplated hereby, and all financing statements against any such Person as
debtor in favor of any Lender or the Administrative Agent for the benefit of the
Secured Parties, as any of the foregoing may be amended, restated and/or
modified from time to time.

“Collection Account” means an account that is (i) maintained at a bank or other
financial institution in the name of an Originator for the purpose of receiving
Collections and (ii) subject to a Deposit Account Notification Agreement
(Government Healthcare Receivables).

“Collection Account Bank” means a bank or other financial institution holding
one or more Collection Accounts, which on the Closing Date shall be Bank of
America, N.A., and on the Second Omnibus Amendment Effective Date and thereafter
shall be Bank of America, N.A., or Fifth Third Bank, as context requires.

“Collection Agency Receivable” means a Receivable that has been referred to a
third party secondary collection agency by the Collection Agent.

“Collection Agent” means, at any time, the Person or Persons then authorized
pursuant to Article VI to service, administer and collect Receivables, initially
Professional Services, in such capacity.

“Collection Date” means the date following the Termination Date applicable to
all Lender Groups then party hereto on which the aggregate outstanding Revolving
Principal Balance under this Agreement has been reduced to zero, all Obligations
(other than indemnities that are contingent as to liability) have been paid in
full and the Commitments are terminated.

“Collection Period” means a calendar month.

“Collections” means, with respect to any Receivable, all cash collections and
other cash proceeds of such Receivable, including insurance payments under any
insurance policy and all cash proceeds of the Related Security with respect to
such Receivable.

“Commercial Paper” means, with respect to any Conduit Lender, the short-term
unsecured promissory notes, denominated in U.S. Dollars, issued by or on behalf
of such Conduit Lender.

“Commitment” means, with respect to each Committed Lender, the commitment of
such Committed Lender to make Advances hereunder expressed as a U.S. Dollar
amount representing the maximum Revolving Principal Balance for such Committed
Lender hereunder (without regard to the Borrowing Base at any time), as such
commitment may be (a) reduced or increased from time to time in accordance with
Section 2.04 or Section 10.01 and (b) reduced or increased from time to time,
pursuant to assignments by or to such Committed Lender pursuant hereto. Each
Committed Lender’s Commitment is set forth on Schedule I, or in the Assignment
and Acceptance pursuant to which such Committed Lender shall have assumed its
Commitment. As of the Third Omnibus Amendment Effective Date, the aggregate
amount of the Commitments

 

6



--------------------------------------------------------------------------------

is $700,000,000. In the event that the Scheduled Termination Date shall occur
solely under clause (a) of such defined term, then on such Scheduled Termination
Date the aggregate Commitments of the Lenders in the Lender Group for which such
Scheduled Termination Date has occurred shall be reduced to zero.

“Committed Lender” means each Person set forth as such in Schedule I to this
Agreement (as such Schedule I may be amended, supplemented or otherwise modified
and in effect).

“Company” means CHS Receivables Funding, LLC, in its capacity as the purchaser
and contributee under the Contribution Agreement.

“Concentration Account” means an account, subject to a Control Agreement and
maintained in the name of the Borrower at a Concentration Account Bank for the
purpose of receiving transfers from the applicable Collection Accounts and for
transacting all banking activities in accordance with the Facility Documents.

“Concentration Account Bank” means Bank of America, N.A., Fifth Third Bank or,
with the prior written consent of the Administrative Agent, another bank or
financial institution.

“Conduit Lender” means, with respect to any Lender Group, the member in such
Lender Group which is, or is funded by, a multi-seller commercial paper conduit
(and if more than one member in such Lender Group is, or is funded by, a
multi-seller commercial paper conduit, “Conduit Lender” shall mean such members
collectively).

“Conforming Funding Period” means any period in the Revolving Period other than
during a Deferred Funding Period.

“Conforming Lender” means a Committed Lender other than a Deferred Funding
Lender.

“Conforming Lender Group” means a Lender Group other than a Deferred Funding
Lender Group.

“Contract” means an insurance policy, contract or other instrument obligating an
Obligor to make payment with respect to a Receivable.

“Contractual Allowances” means, with respect to any Receivable, an amount
determined by the Collection Agent (or, subject and pursuant to Section 6.04(b),
the Administrative Agent or any agent designated by the Administrative Agent),
set forth in the Monthly Report and approved by the Administrative Agent and
Managing Agent in accordance with Section 6.06 or as otherwise agreed in
accordance with Section 2.09(b), by which such Receivable, consistent with the
applicable Originator’s historical collection experience, is expected to be
reduced prior to payment thereof by the Obligor, as such amount may be adjusted,
upwards or downwards, in the discretion of the Collection Agent.

 

7



--------------------------------------------------------------------------------

“Contribution Agreement” means that certain Receivables Purchase and
Contribution Agreement dated as of the Closing Date, among the Transferor, the
Company and the Collection Agent, as amended by the First Omnibus Amendment, the
Second Omnibus Amendment, the Third Omnibus Amendment, the Fourth Omnibus
Amendment, the Fifth Omnibus Amendment and the Sixth Omnibus Amendment, and as
the same may be further amended, restated, supplemented or otherwise modified
from time to time in accordance with the terms thereof and hereof, together with
all instruments, documents and agreements executed by any of the CHS Parties
party thereto in connection therewith, in each case, as the same may be amended,
restated, supplemented or otherwise modified from time to time in accordance
with the terms thereof and hereof.

“Control Agreement” means (a) that certain Deposit Account Control Agreement,
dated as of the Closing Date, among the Borrower, the Administrative Agent and
Bank of America, N.A., as the Concentration Account Bank, (b) that certain
Deposit Account Control Agreement, dated as of the Second Omnibus Amendment
Effective Date, among the Borrower, the Administrative Agent and Fifth Third
Bank, as the Concentration Account Bank, and (c) each other Deposit Account
Control Agreement entered into among the Borrower, the Administrative Agent and
a Concentration Account Bank, in each case in form and substance satisfactory to
the Administrative Agent, as each such agreement may be amended, modified,
supplemented or restated in accordance with its terms and the terms hereof.

“CP Breakage” means, for any Revolving Principal Balance with respect to a Fixed
Period (computed without regard to any shortened duration of such Fixed Period
as a result of the occurrence of the Termination Date applicable to all Lender
Groups then party hereto) during which such Revolving Principal Balance is
reduced as a result of an Optional Prepayment or a Mandatory Prepayment, the
amount, if any, by which (a) the additional Interest (calculated without taking
into account any CP Breakage) which would have accrued on the reduction of such
Revolving Principal Balance during such Fixed Period (as so computed) if such
reductions had remained as Revolving Principal Balance or if the applicable
Interest Rate had remained unchanged, as the case may be, exceeds (b) the sum of
(i) Interest actually received by a Lender in respect of such Revolving
Principal Balance for such Fixed Period and (ii) if applicable, the income, if
any, received by such Lender from such Lender’s investing the proceeds of
reductions of Revolving Principal Balance.

“CP Costs” means, with respect to any Conduit Lender, for each day, the sum of
(i) discount or interest accrued on Pooled Commercial Paper for such Conduit
Lender on such day that is allocated, in whole or in part, by the related
Managing Agent to fund or maintain the Revolving Principal Balance of such
Conduit Lender, plus (ii) any and all accrued commissions in respect of
placement agents and dealers, and issuing and paying agent fees incurred, in
respect of such Pooled Commercial Paper for such day, plus (iii) other costs
associated with funding small or odd-lot amounts with respect to all receivable
purchase or financing facilities which are funded by Pooled Commercial Paper for
such day to the extent such Pooled Commercial Paper is allocated, in whole or in
part, by the related Managing Agent to fund or maintain the Revolving Principal
Balance of such Conduit Lender.

“CP Disruption Event” means the inability of any Conduit Lender, at any time,
whether as a result of a prohibition, a contractual restriction or any other
event or circumstance whatsoever, to raise funds through the issuance of its
commercial paper notes (whether or not constituting “Commercial Paper”
hereunder) in the United States commercial paper market.

 

8



--------------------------------------------------------------------------------

“CP Rate” means, with respect to any Conduit Lender for any Fixed Period and any
Revolving Principal Balance with respect thereto, the per annum rate that, when
applied to such Revolving Principal Balance for the actual number of days
elapsed in such Fixed Period, would result in an amount of accrued interest
equivalent to such Conduit Lender’s CP Costs for such Fixed Period.

“Credit and Collection Policy” means the credit, contracting and collection
policies and practices relating to Contracts and Receivables of the Originators
previously provided to each Managing Agent, as modified in compliance with
Section 6.02(c) of this Agreement and provided to or accessible to each Managing
Agent in electronic format.

“Critical Accounting Policy” means the “Critical Accounting Policy” (as such
term is defined in the annual report on Form 10-K of the Parent).

“Debt” of any Person means (a) indebtedness of such Person for borrowed money,
(b) obligations of such Person evidenced by bonds, debentures, notes or other
similar instruments, (c) obligations of such Person to pay the deferred purchase
price of property or services beyond ordinary course of business payment terms
for trade payables, (d) obligations secured by a valid Lien upon property or
assets owned by such Person, even though such Person has not assumed or become
liable for the payment of such obligations and (e) obligations of such Person
under direct or indirect guaranties in respect of, and obligations (contingent
or otherwise) to purchase or otherwise acquire, or otherwise to assure a
creditor against loss in respect of, indebtedness or obligations of others of
the kinds referred to in clauses (a) through (d) above.

“Default” means any event or circumstance that but for notice or lapse of time
or both would constitute an Event of Default.

“Default Ratio” means, in respect of any Collection Period, the ratio (expressed
as a percentage) computed as of the Determination Date, by dividing

(a)      the aggregate Expected Net Value of all Receivables that were Specified
Defaulted Receivables as of the last day of such Collection Period by

(b)      the aggregate Expected Net Value of all Receivables as of the last day
of such Collection Period.

“Defaulted Receivable” means a Receivable:

(a)      as to which, as of the date that is 150 days after the Last Service
Date, the amount paid thereon is less than the Expected Net Value of such
Receivable (other than as a result of a miscalculation by the Collection Agent
of Contractual Allowances),

(b)      as to which the Obligor thereof is currently the subject of an
Insolvency Proceeding, or

 

9



--------------------------------------------------------------------------------

(c)      which, consistent with the Credit and Collection Policy, has been or
should be written off the Borrower’s or an Originator’s books as uncollectible.

“Defaulting Lender” means, subject to Section 2.15(b), any Committed Lender
that, as determined by the Administrative Agent or any Managing Agent that is
not part of the Lender Group of such Committed Lenders, (a) has failed to fund
any portion of an Advance within three Business Days of the date required to be
funded by it thereunder, (b) has notified the Administrative Agent or any
Managing Agent in writing that it does not intend to comply with any of its
funding obligations under this Agreement or has made a public statement to the
effect that it does not intend to comply with its funding obligations under this
Agreement, (c) has failed, within three Business Days after request by the
Administrative Agent or a Managing Agent, to confirm that it will comply with
its funding obligations hereunder, or (d) has, or has a direct or indirect
parent company that has, (i) become the subject of an Insolvency Proceeding,
(ii) had a receiver, conservator, trustee or custodian appointed for it or (iii)
become the subject of a Bail-In Action; provided that a Committed Lender shall
not be a Defaulting Lender solely by virtue of the ownership or acquisition of
any equity interest in that Committed Lender or any direct or indirect parent
company thereof by a Governmental Entity so long as such ownership interest does
not result in or provide such Committed Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Committed Lender
(or such Governmental Entity) to reject, repudiate, disavow or disaffirm any
contracts or agreements made with such Committed Lender.

“Deferred Funding Advance Shortfall” means the amount of the Advance that a
Deferred Funding Lender Group was requested to fund in a Funding Notice and was
not funded on the related Funding Date as a result of the provisions set forth
in Section 2.01(h) with respect to Deferred Funding Lenders.

“Deferred Funding Amount” means, with respect to any Deferred Funding Lender and
determined as of any Deferred Funding Settlement Date, an amount equal to the
Deferred Funding Advance Shortfall.

“Deferred Funding Certificate” means an Officer’s Certificate delivered by a
Managing Agent to the Collection Agent and the Administrative Agent certifying
that a Lender in (or an Affiliate of) such Managing Agent’s Lender Group: (i) is
incurring (or expects to incur) charges with respect to its Commitment hereunder
in connection with the calculation of the “liquidity coverage ratio” under Basel
III, and (ii) is in good faith seeking to exercise or has exercised a delayed
funding option in transactions similar to the transactions contemplated
hereunder.

“Deferred Funding Date” means a Funding Date during a Deferred Funding Period.

“Deferred Funding De-Designation Date” has the meaning assigned to that term in
Section 2.01(h)(i).

“Deferred Funding De-Designation Notice” has the meaning assigned to that term
in Section 2.01(h)(i).

 

10



--------------------------------------------------------------------------------

“Deferred Funding Lender” means a Committed Lender that delivers a Deferred
Funding Certificate in accordance with to Section 2.01(h)(i).

“Deferred Funding Lender Agent” means the Managing Agent of a Deferred Funding
Lender Group.

“Deferred Funding Lender Group” means any Lender Group that includes a Deferred
Funding Lender.

“Deferred Funding Period” means a period in the Revolving Period during which
one or more Lender Groups is then currently a Deferred Funding Lender Group.

“Deferred Funding Settlement Date” means, with respect to unpaid Deferred
Funding Amounts of any Deferred Funding Lender Group, the earlier to occur of
(i) a Business Day selected by the applicable Deferred Funding Lender Agent and
indicated in its Deferred Funding Certificate that is 32 days (or, if such 32nd
day is not a Business Day, not more than the number of days to the next Business
Day following such 32nd day) from the applicable Deferred Funding Date (even if
such date occurs following the end of the Revolving Period); and (ii) the
Deferred Funding De-Designation Date applicable to such Deferred Funding Lender
Group.

“Delinquency Ratio” means, in respect of any Collection Period, the ratio
(expressed as a percentage) computed as of the Determination Date, by dividing

(a)      the aggregate Expected Net Value of all Delinquent Receivables as of
the last day of such Collection Period by

(b)      the aggregate Expected Net Value of all Receivables as of the last day
of such Collection Period.

“Delinquent Receivable” means a Receivable, other than a Defaulted Receivable,
as to which, as of the date that is 120 days after the Last Service Date, the
amount paid thereon is less than the Expected Net Value of such Receivable
(other than as a result of a miscalculation by the Collection Agent of
Contractual Allowances).

“Deposit Account Notification Agreement (Government Healthcare Receivables)”
means (a) that certain Deposit Account Notification Agreement (Government
Healthcare Receivables), dated as of the Closing Date, among the Originators
party thereto, the Administrative Agent, Bank of America, N.A., as the
Collection Account Bank, and, solely for purposes of Section 11 thereof, CHS,
(b) that certain Deposit Account Instructions and Service Agreement, dated as of
the Second Omnibus Amendment Effective Date, among the Originators party
thereto, the Administrative Agent and Fifth Third Bank, as the Collection
Account Bank, and (c) each other agreement entered into by one or more
Originators, the Administrative Agent and a Collection Account Bank providing
for, among other things, standing revocable instructions by such Originators to
transfer Collection Account funds to a Concentration Account and notification to
the Administrative Agent of any change in such instructions, in each case in
form and substance satisfactory to the Administrative Agent, in each case as
such agreement may be amended, modified, supplemented or restated in accordance
with its terms and the terms hereof.

 

11



--------------------------------------------------------------------------------

“Determination Date” means with respect to any Collection Period, the last day
of such Collection Period.

“DSO” means, as of the last day of any Collection Period, the product of (a) the
amount obtained by dividing (i) the daily average of the Net Receivables Balance
of all Receivables for such Collection Period and the prior two Collection
Periods, by (ii) the sum of the cumulative gross sales of the Originators net of
Contractual Allowances for such Collection Period and the prior two Collection
Periods, multiplied by (b) 90.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Electronic Transmission” means each document, instruction, authorization, file,
information and any other communication transmitted, posted or otherwise made or
communicated by e-mail (including an “excel” spreadsheet file or PDF file
attached to an e-mail) to the extent confirmed received by such recipient
thereof, or other equivalent service acceptable to the Administrative Agent.

“Eligible Obligor” means, at any time, an Obligor which is:

(a)      not an Affiliate of the Borrower, CHS or any Originator;

(b)      a resident of the United States;

(c)      not the Obligor of Defaulted Receivables having an Expected Net Value
in an aggregate amount of 25% or more of the aggregate Expected Net Value of all
Receivables of such Obligor;

(d)      not the subject of any Insolvency Proceeding; and

(e)      an Insurer or a Governmental Entity.

For the avoidance of doubt, an Obligor that is ineligible pursuant to two or
more clauses above shall be counted as ineligible under this Agreement once,
without duplication.

 

12



--------------------------------------------------------------------------------

“Eligible Receivable” means, at any time, a Receivable:

(a)      the Obligor of which is an Eligible Obligor;

(b)      which is not a Delinquent Receivable, a Defaulted Receivable or a
Collection Agency Receivable;

(c)      which (i) is an “account”, including a health-care-insurance
receivable, or a general intangible within the meaning of the UCC and is not
evidenced by any instrument or chattel paper, (ii) unless it is an Unbilled
Receivable, has been invoiced by the applicable Originator and as to which all
performance and other action required to be taken in connection therewith by the
applicable Originator (and, if applicable, the Borrower) for the Obligor has
been so performed or taken, (iii) is denominated and payable only in U.S.
Dollars, (iv) that has not been compromised in any manner that would reduce the
amount payable with respect thereto in any manner not reflected in the Total
Reserves or the Contractual Allowances with respect thereto (including by
extension of time of payment) and, in any event, is payable in an amount
approximating its Expected Net Value by the Obligor or Obligors identified by
the applicable Originator in its records as being obligated to do so, (v) is net
of any deductible limitations, commissions, fees, or other discounts, (vi) is
based on an actual and bona fide rendition of services or sale of goods to the
patient by the applicable Originator in the ordinary course of business, (vii)
to the extent required under Applicable Law, is subject to a Patient Consent
Form executed by the applicable patient, and (viii) satisfies all applicable
requirements of, and, in the case of Receivables owed by Governmental Entities
or Insurers, was originated and processed in accordance with, the Credit and
Collection Policy or the Critical Accounting Policy, as applicable, and the
billing requirements of the applicable Obligor except in any Immaterial Respect;

(d)      which was transferred to the Buyer under the Sale Agreement by an
Originator that (i) was not at the time of transfer and currently is not the
subject of any Insolvency Proceeding and (ii) has not been the subject of a
Removal;

(e)      which was transferred to the Borrower under the Contribution Agreement
by Transferor, who was not at the time of transfer and currently is not the
subject of any Insolvency Proceeding;

(f)      which is not the subject of any action, suit, proceeding or dispute
(pending or threatened), setoff, counterclaim, defense, abatement, suspension,
deferment, deductible, reduction or termination by the Obligor thereof (except
for statutory rights of Governmental Entities that are not pending or
threatened) unless, in the case of a Receivable from a Governmental Entity,
Medicare/Medicaid Cost Report Liability Reserves have been established with
respect thereto in an amount in compliance with the Critical Accounting Policy
and otherwise reasonably satisfactory to the Administrative Agent;

(g)      which is not based on any cost report settlement or expected settlement
due from any Governmental Entity;

 

13



--------------------------------------------------------------------------------

(h)      the invoice for the goods and services constituting the basis for
which, has been prepared, delivered and is in a form such that, after
application of all relevant Contractual Allowances adjustments have been applied
to such Receivable and the invoiced balance thereunder, the expected payments
for the invoiced goods and services will be in an amount approximating the
Expected Net Value of such Receivable;

(i)      the financing of which hereunder is made in good faith and without
actual intent to hinder, delay or defraud present or future creditors of the
Borrower or any Originator;

(j)      the assignment of which (including the grant of a perfected security
interest therein and the assignment of any Related Security) does not contravene
or conflict in any material respect with any Applicable Law or any contractual
or other restriction, limitation or restriction with regard to confidentiality;

(k)      the Obligor with respect to which has been directed to make payments on
such Receivable to a Lock-Box or Collection Account;

(l)      the Contract with respect to which, (i) together with such Receivable,
does not contravene in any material respect any Applicable Law (including laws,
rules and regulations relating to truth in lending, fair credit billing, fair
credit reporting, equal credit opportunity, fair debt collection practices and
privacy) and with respect to which no party to the Contract related thereto is
in violation of any such Applicable Law in any material respect, (ii) does not
contain any provision prohibiting the grant of a Lien in such payment obligation
from the patient to the Originator, from the Originator to the Transferor, from
the Transferor to the Borrower or from the Borrower to the Administrative Agent,
(iii) has been duly authorized and, together with such Receivable, constitutes
the legal, valid and binding obligation of the Obligor, and (iv) was in full
force and effect and applicable to the customer or patient at the time the goods
or services constituting the basis for such Receivable were sold or performed;

(m)      with respect to which no consents by any third party to the grant of a
security interest therein are required other than consents previously obtained
in writing by the Borrower;

(n)      as to which the Administrative Agent has not notified the Borrower and
the Collection Agent that the Administrative Agent has determined, in its
reasonable business judgment exercised in good faith, that the inclusion of such
Receivable (or class of Receivables (other than Medicare or Medicaid)) would
have a material adverse effect on the program;

(o)      (i) which, prior to the grant of an interest therein pursuant to this
Agreement, is owned by the Borrower free and clear of any Lien (other than
Permitted Liens), and (ii) with respect to which, from and after the grant of an
interest therein pursuant to this Agreement, the Administrative Agent has a
properly perfected first priority security interest therein, free and clear of
any Lien (other than Permitted Liens) (which, for clarity, will exclude
Receivables originated by Kay County Oklahoma Hospital Company, LLC as “Eligible
Receivables” until such time as the Kay County Lien is released and terminated
in full);

 

14



--------------------------------------------------------------------------------

(p)      which is not an Ineligible Receivable;

(q)      which, if it is an Unbilled Receivable, is not within 10 days of the
statutory limit for billing and collection applicable to the Obligor thereof and
is not aged more than 30 days from its Last Service Date;

(r)      except for an Unbilled Receivable, all information set forth in the
bill and supporting claim documents with respect to which is true, complete and
correct except in any Immaterial Respect, and if additional information is
requested by the Obligor, the Borrower (or related Originator) has or will
promptly provide (or cause to be provided) the same, and if any error has been
made with respect to such information, the Borrower (or related Originator) will
promptly correct the same and, if necessary, rebill such Receivable;

(s)      with respect to which the Originator’s Medicare or Medicaid cost
reports have been examined and audited or “final settled” or for which a Notice
of Program Reimbursement (“NPR”) has been issued by (i) as to Medicaid, the
applicable state agency or other CMS designated agent or agents of such state
agency, charged with such responsibility, or (ii) as to Medicare, the Medicare
intermediary or other CMS designated agents charged with such responsibility,
and there is no basis for any Governmental Entity to assert an offset with
respect to such Receivable, including as the result of any unpaid amounts, with
respect to any audit, financial settlement or NPR, except to the extent covered
by Medicare/Medicaid Cost Report Liability Reserves;

(t)      which is not an AccessOne Program Receivable; and

(u)      which is not an Illinois Medicaid Receivable.

For the avoidance of doubt, (i) a Receivable or portion of a Receivable that is
ineligible pursuant to two or more clauses above shall be counted as ineligible
under this Agreement once, without duplication, (ii) so long as no Default or
Event of Default is continuing, an Eligible Receivable that becomes ineligible
under any clause hereunder may be resubmitted as an Eligible Receivable at a
future date if and to the extent all qualifications under this definition are
satisfied as of the date of resubmission (including curing the basis for the
initial determination of ineligibility hereunder).

“ENV Event” means the date the ENV Ratio falls below 95% for three consecutive
Collection Periods.

“ENV Period” means the period from the first day of the Collection Period
commencing immediately after the occurrence of an ENV Event to the day on which
the Collection Agent delivers the updated Monthly Report required by Section
2.09(b).

“ENV Ratio” means, as of the last day of any Collection Period and set forth in
each Monthly Report, the percentage equivalent of a fraction, the numerator of
which is “CHS Collections” received and the denominator of which is “CHS
Adjusted Net Revenue” for all hospitals of CHS and its Subsidiaries, in
aggregate, on a rolling twelve-month basis.

 

15



--------------------------------------------------------------------------------

For the purpose of this definition:

“CHS Collections” means, as of the last day of any Collection Period, cash
collections actually received by CHS and its Subsidiaries for the 12 month
period ended on such date.

“CHS Adjusted Net Revenue” means, as of the last day of any Collection Period,
net revenue less bad debt expense (as such terms are used in the consolidated
financial statements of Parent and its Subsidiaries) for CHS and its
Subsidiaries for the 12 month period ended on the last day of the immediately
preceding Collection Period.

“ERISA” means the Employee Retirement Income Security Act of 1974, as the same
may be amended from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under Section
414(b) or (c) of the Code, or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder, with respect to a Plan (other than
an event for which the 30-day notice period is waived), (b) a failure by any
Plan to meet the minimum funding standards (within the meaning of Sections 412
or 430 of the Code or Section 302 of ERISA) applicable to such Plan, in each
case whether or not waived, (c) the filing pursuant to Section 412(c) of the
Code or Section 302(c) of ERISA, of an application for a waiver of the minimum
funding standard with respect to any Plan, (d) a determination that any Plan is,
or is expected to be, in “at-risk” status (as defined in Section 303(i)(4) of
ERISA or Section 430(i)(4) of the Code), (e) the incurrence by the Borrower or
any of its ERISA Affiliates of any liability under Title IV of ERISA with
respect to the termination of any Plan or the withdrawal or partial withdrawal
of the Borrower or any of its ERISA Affiliates from any Plan or Multiemployer
Plan, (f) the receipt by the Borrower or any of its ERISA Affiliates from the
PBGC or a plan administrator of any notice relating to the intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan, (g)
the receipt by the Borrower or any of its ERISA Affiliates of any notice, or the
receipt by any Multiemployer Plan from the Borrower or any of its ERISA
Affiliates of any notice, concerning the imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA or in endangered or
critical status, within the meaning of Section 432 of the Code or Section 305 of
ERISA, (h) the occurrence of a non-exempt “prohibited transaction” with respect
to which the Borrower or any of the Subsidiaries is a “disqualified person”
(within the meaning of Section 4975 of the Code) or with respect to which the
Borrower or any such Subsidiary could otherwise be liable or (i) any other event
or condition with respect to a Plan or Multiemployer Plan that could result in
liability of the Borrower or any Subsidiary.

 

16



--------------------------------------------------------------------------------

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurodollar Disruption Event” means, with respect to any Revolving Principal
Balance and any Fixed Period, any of the following: (a) a determination by any
Lender that it would be contrary to law or to the directive of any central bank
or other governmental authority (whether or not having the force of law) to
obtain U.S. Dollars in the London interbank market to make, fund or maintain any
Advance for such Fixed Period, (b) the inability of CA-CIB to obtain timely
information for purposes of determining the Adjusted Eurodollar Rate or (c) the
inability of any Lender to obtain U.S. Dollars in the London interbank market to
make, fund or maintain any Advance for such Fixed Period.

“Event of Default” has the meaning assigned to that term in Section 7.01.

“Expected Net Value” means, with respect to any Receivable, the sum of (a) the
gross unpaid amount of such Receivable on the date of creation thereof minus (b)
all Contractual Allowances with respect to such Receivable; provided that the
amount deducted pursuant to clause (b) shall be increased by 25% (i) during an
ENV Period or (ii) if a Monthly Report is not delivered when due in accordance
with Section 6.06, during the period from the first Business Day after the date
on which such Monthly Report was required to have been delivered until the first
Business Day immediately following the date such Monthly Report is delivered in
accordance with Section 6.06.

“Expected Receivables Default Rate” means, in respect of any Collection Period,
the highest three-Collection Period rolling average Receivables Default Rate
over the twelve most recently ended Collection Periods.

“Facility Documents” means this Agreement, the Collateral Documents, the Sale
Agreement, the Contribution Agreement, the Fee Letter, the Performance
Undertaking and all other certificates, instruments, financing statements,
registrations, reports, notices, agreements and documents executed or delivered
under or in connection with this Agreement, in each case as the same may be
amended, restated, supplemented or otherwise modified from time to time in
accordance with this Agreement.

“Facility Limit” means $700,000,000, as such amount may be adjusted from time to
time pursuant to Section 2.04, provided, however, that at all times, on or after
the Termination Date applicable to all Lender Groups then party hereto, the
“Facility Limit” shall mean the aggregate outstanding Revolving Principal
Balance hereunder. In the event that the Scheduled Termination Date shall occur
solely under clause (a) of such defined term, then on such Scheduled Termination
Date the Facility Limit shall be reduced by the aggregate Commitments of the
Lenders in the Lender Group for which such Scheduled Termination Date has
occurred (as such Commitments were in effect immediately prior to such Scheduled
Termination Date).

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable)
and any current or future regulations or official interpretations thereof.

 

17



--------------------------------------------------------------------------------

“Federal Funds Rate” means, for any day, a fluctuating interest rate per annum
equal to the weighted average of the rates on overnight federal funds
transactions with members of the Federal Reserve System arranged by federal
funds brokers, as published for such day (or, if such day is not a Business Day,
for the next preceding Business Day) by the Federal Reserve Bank of New York,
or, if such rate is not so published for any day which is a Business Day, the
average of the quotations for such day for such transactions received by the
Administrative Agent from three Federal funds brokers of recognized standing
selected by it.

“Fee Letter” means that certain fee letter executed among the Borrower, each
Managing Agent and the Administrative Agent, dated on or about the Closing Date,
as the same may be amended, restated, supplemented or otherwise modified from
time to time.

“Fifth Omnibus Amendment” means that certain Fifth Omnibus Amendment, made as of
the Fifth Omnibus Amendment Effective Date, among the Borrower, as Borrower and
as the Company, the Conduit Lenders, Scotia, as a Managing Agent and as a
Committed Lender, BTMU, as a Managing Agent and as a Committed Lender, CA-CIB,
as a Managing Agent, as a Committed Lender and as Administrative Agent, the
Collection Agent, as Collection Agent under each of this Agreement, the
Contribution Agreement, and the Sale Agreement, and as Authorized Representative
(as defined in the Sale Agreement), CHS, as Transferor, as Buyer and
individually (as a performance undertaking party), the Originators party thereto
and such other parties as are named therein.

“Fifth Omnibus Amendment Effective Date” means November 13, 2015.

“Financial Covenant Cure Period” has the meaning assigned to that term in
Section 7.01(r).

“First Omnibus Amendment” means that certain First Omnibus Amendment, made as of
July 30, 2012, among the Borrower, as Borrower and as the Company, Scotia, as a
Managing Agent, CA-CIB, as a Managing Agent and as Administrative Agent, the
Collection Agent, as Collection Agent under each of this Agreement, the
Contribution Agreement, and the Sale Agreement, and as Authorized Representative
(as defined in the Sale Agreement), CHS, as Transferor and as Buyer, and each of
the Initial Originators, as Originators.

“Fitch” means Fitch, Inc., and any successor thereto.

“Fixed Period” means, for any outstanding Revolving Principal Balance, (a) if
Interest in respect of all or any part thereof is computed by reference to the
CP Rate, a period of 1 to and including 31 days, (b) if Interest in respect
thereof is computed by reference to the Adjusted Eurodollar Rate, a period of
one month and (c) if Interest in respect thereof is computed at the Alternative
Rate, a period of 1 to and including 31 days; provided, however, that (i) any
Fixed Period (other than of one day) which would otherwise end on a day which is
not a Business Day shall be extended to the next succeeding Business Day
(provided, however, if Interest in respect of such Fixed Period is computed by
reference to the Adjusted Eurodollar Rate, and such Fixed Period would otherwise
end on a day which is not a Business Day, and there is no subsequent Business
Day in the same calendar month as such day, such Fixed Period shall end on the
next preceding Business Day) and (ii) any Fixed Period which commences before
the Termination Date applicable to all Lender Groups then party hereto and would
otherwise end on a date occurring after the Scheduled Termination Date
applicable to all Lender Groups then party hereto shall end on such Scheduled
Termination Date.

 

18



--------------------------------------------------------------------------------

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States of America, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.

“Fourth Omnibus Amendment” means that certain Fourth Omnibus Amendment, made as
of the Fourth Omnibus Amendment Effective Date, among the Borrower, as Borrower
and as the Company, the Conduit Lenders, Scotia, as a Managing Agent and as a
Committed Lender, BTMU, as a Managing Agent and as a Committed Lender, CA-CIB,
as a Managing Agent, as a Committed Lender and as Administrative Agent, the
Collection Agent, as Collection Agent under each of this Agreement, the
Contribution Agreement, and the Sale Agreement, and as Authorized Representative
(as defined in the Sale Agreement), CHS, as Transferor, as Buyer and
individually (as a performance undertaking party), the Originators party thereto
and such other parties as are named therein.

“Fourth Omnibus Amendment Effective Date” means March 31, 2015.

“Funding Date” has the meaning assigned to that term in Section 2.01(c).

“Funding Request” means a written request of the Borrower to the Administrative
Agent and each Managing Agent, in substantially the form attached hereto as
Exhibit C-1.

“GAAP” means the generally accepted accounting principles in the United States
in effect from time to time including, at any time after the adoption thereof in
the United States, the generally accepted accounting standards from time to time
developed and approved by the International Accounting Standards Board.

“Governmental Entity” means the United States of America, any state thereof, any
political subdivision of a state thereof and any agency or instrumentality of
the United States of America or any state or political subdivision thereof and
any entity exercising executive, legislative, judicial, regulatory, or
administrative functions of or pertaining to government. Payments from
Governmental Entities will be deemed to include payments governed under the
Social Security Act (42 U.S.C. §§ 1395 et seq.), including payments under
Medicare, Medicaid and TRICARE/CHAMPUS, and payments administered or regulated
by CMS; provided that for purposes of the definition of “Eligible Obligor”,
Governmental Entities with respect to Medicaid-related and Medicare-related
Receivables shall be treated as separate entities in the manner identified in
the Monthly Report.

“Healthcare Laws” means all applicable statutes, laws, ordinances, rules, and
regulations of any Governmental Entity with respect to regulatory matters
primarily relating to patient healthcare, healthcare providers, and healthcare
services (including Section 1128B(b) of the Social Security Act, as amended, 42
U.S.C. § 1320a 7(b) (Criminal Penalties Involving Medicare or State Health Care
Programs), commonly referred to as the “Federal Anti-Kickback Statute,” HIPAA
and the Social Security Act, as amended, Section 1877, 42 U.S.C. § 1395nn
(Prohibition Against Certain Referrals), commonly referred to as “Stark
Statute”).

 

19



--------------------------------------------------------------------------------

“HHS Compliance Date” the date established by the United States Department of
Health and Human Services on and after which certain health care entities,
including the CHS Parties, are required to have implemented the International
Classification of Diseases, 10th Revision, Clinical Modification (ICD-10-CM) for
diagnosis coding, including the Official ICD-10-CM Guidelines for Coding and
Reporting, and the International Classification of Diseases, 10th Revision,
Procedure Coding System (ICD-10-PCS) for inpatient hospital procedure coding,
including the Official ICD-10-PCS Guidelines for Coding and Reporting.

“HIPAA” means the Health Insurance Portability and Accountability Act of 1996,
Pub. L. No. 104-191, the Privacy Standards, the Security Standards, and the
Privacy provisions (Subtitle D) of the Health Information Technology for
Economic Clinical Health Act, Division A, Title XIII of Pub. L. 111-5, and its
implementing regulations.

“Illinois Medicaid Receivable” means any Receivable with respect to which the
Obligor is the State of Illinois or any agency or instrumentality thereof acting
through Illinois’ Medicaid agency that arises out of charges reimbursable under
Medicaid.

“Immaterial Respect” means, with respect to (1) any eligibility criteria
relating to a Receivable included in a Funding Request as an Eligible
Receivable, any non-compliance with such eligibility criteria that does not
result in (i) the diminution in any amount whatsoever (x) in the timely payment
or, (y) of the Expected Net Value of such Receivable, or (ii) the impairment
exclusion, elimination or limitation of any material rights, remedies or benefit
that otherwise would be available to obtain Collections on such Receivable, or
(2) any representation or warranty hereunder, any breach of a representation or
warranty that does not result in (i) the diminution in any amount whatsoever (x)
in the timely payment or, (y) of the Expected Net Value of such Receivable, or
(ii) the impairment exclusion, elimination or limitation of any material rights,
remedies or benefit that otherwise would be available to obtain Collections on
the Receivables.

“Indemnified Amounts” has the meaning assigned to that term in Section 8.01.

“Indemnified Parties” has the meaning assigned to that term in Section 8.01.

“Independent Director” has the meaning assigned to that term in
Section 5.01(h)(ii).

“Ineligible Receivable” means a Receivable on the books and records of an
Originator in one of the following financial classes from the list of all
financial classes categorized by the Originators set forth on the schedule of
financial classes provided to the Administrative Agent on the Closing Date: (i)
Early-Out Blue Cross, (ii) Early-Out HMO/PPO, (iii) Early-Out Other Insurance,
(iv) Champus, (v) Workers Comp., (vi) Other Governmental, (vii) Schip Standards,
(viii) Schip Nonstandard, (ix) Industrial, (x) Auto Insurance Liability, or (xi)
Other Non-Government.

 

20



--------------------------------------------------------------------------------

“Initial Originators” means each of the Persons affiliated with the Parent and
party to the Sale Agreement as of the Closing Date as an originator
collectively, and “Initial Originator” means any of them individually.

“Insolvency Proceeding” means, with respect to any Person, any of the following
events: (a) any proceeding shall be instituted by such Person seeking to
adjudicate it as bankrupt or insolvent, or seeking liquidation, winding up,
reorganization, dissolution, stay of proceedings, arrangement, adjustment,
protection, relief, or composition of it or its debts under any Bankruptcy Law
or (b) any proceeding shall be instituted against such Person seeking to
adjudicate it a bankrupt or insolvent, or seeking liquidation, dissolution, stay
of proceedings, winding up, reorganization, arrangement, adjustment, protection,
relief, or composition of it or its debts under any Bankruptcy Law, and such
proceeding (other than with respect to the Borrower) shall remain unstayed for a
period of 60 days, or the requested adjudication, relief or other action sought
thereby shall have been made, granted or taken.

“Insurer” means any Person (other than a Governmental Entity) which in the
ordinary course of its business or activities agrees to pay for healthcare goods
and services received by individuals, including commercial insurance companies,
nonprofit insurance companies (such as the Blue Cross, Blue Shield entities),
employers or unions which self insure for employee or member health insurance,
prepaid health care organizations, preferred provider organizations, health
maintenance organizations or any other similar Person. “Insurer” includes
insurance companies issuing health, personal injury, workers’ compensation or
other types of insurance but does not include any individual guarantor.

“Interest” means, with respect to any Revolving Principal Balance and any Fixed
Period, the product of

 

  IRP x C x ED     DC  

where:

 

C

    

=  

    

such Revolving Principal Balance as of the last day of such Fixed Period,

DC

    

=  

    

360, if the Interest Rate is based on Adjusted Eurodollar Rate or CP Rate, and
365/366 if the Interest Rate is based on the Base Rate,

ED

    

=  

    

the actual number of days elapsed during such Fixed Period, and

IRP

    

=  

    

the Interest Rate for such Fixed Period;

provided, however that (a) no provision of this Agreement shall require the
payment or permit the collection of Interest in excess of the maximum permitted
by Applicable Law and (b) Interest shall not be considered paid by any
distribution if at any time such distribution is rescinded or must otherwise be
returned for any reason.

 

21



--------------------------------------------------------------------------------

“Interest Rate” means, for any Fixed Period and any Revolving Principal Balance
related thereto:

(a)      for each day during such Fixed Period to the extent a Lender will be
funding the applicable Advance on such day through the issuance of commercial
paper, a rate equal to the CP Rate for such Fixed Period;

(b)      for each day during such Fixed Period to the extent a Lender will not
be funding or maintaining the applicable Advance on such day through the
issuance of commercial paper, a rate equal to the Alternative Rate for such
Fixed Period or, at the Administrative Agent’s request, such other rate as the
Administrative Agent, each Managing Agent and the Borrower shall agree to in
writing; and

(c)      during the occurrence of an Event of Default, a rate equal to the sum
of the Base Rate for such Fixed Period plus 2.0%.

“Investment” means, with respect to any Person, any direct or indirect loan,
advance or investment by such Person in any other Person, whether by means of
share purchase, capital contribution, loan or otherwise, excluding the
acquisition of Receivables, Related Security, Collections and other proceeds
thereof (and interests therein) pursuant to the Sale Agreement and the
Contribution Agreement and excluding commission, travel and similar advances to
officers, employees and directors made in the ordinary course of business.

“Investment Company Act” means the Investment Company Act of 1940, as amended.

“IRS” shall mean the Internal Revenue Service and any Person succeeding to the
functions thereof.

“Kay County Lien” means (a) the tax lien evidenced by (i) the Notice of Federal
Tax Lien filed against Kay County Oklahoma Hospital Company, LLC, for a total
amount of $9,594,943.55, prepared and signed at Nashville, Tennessee, on October
2, 2012, filed at the Kay County Clerk in the State of Oklahoma and recorded in
Book F17, Page 95 on October 9, 2012, and (ii) the Notice of Federal Tax Lien
filed against Kay County Oklahoma Hospital Company, LLC, for a total amount of
$9,594,943.55, prepared and signed at Nashville, Tennessee, on October 2, 2012,
filed at the Oklahoma County Clerk, in the state of Oklahoma under filing no.
20121009030027290 on October 9, 2012; and (b) the tax lien evidenced by (i) the
Notice of Federal Tax Lien filed against Kay County Oklahoma Hospital Company,
LLC, for a total amount of $1,191,207.26, prepared and signed at Nashville,
Tennessee, on November 15, 2012, filed at the Kay County Clerk in the State of
Oklahoma and recorded in Book F17, Page 104 on November 26, 2012, and (ii) the
Notice of Federal Tax Lien filed against Kay County Oklahoma Hospital Company,
LLC, for a total amount of $1,191,207.26, prepared and signed at Nashville,
Tennessee, on November 15, 2012, filed at the Oklahoma County Clerk in the State
of Oklahoma under filing no. 20121126030032200 on November 26, 2012.

“Last Service Date” means, with respect to any Receivable, the date on which the
related patient was discharged from the care of the applicable Originator.

 

22



--------------------------------------------------------------------------------

“Lender Group” means the Conduit Lender(s) administered by a financial
institution, the related Committed Lenders and their related Managing Agent, as
set forth on Schedule I to this Agreement (as such Schedule I may be amended,
supplemented or otherwise modified and in effect).

“Lender Group Limit” means, for each Lender Group, the sum of the Commitments of
the Committed Lenders in such Lender Group.

“Lender Group Percentage” means, with respect to any Lender Group, the
percentage equivalent of a fraction the numerator of which is the sum of the
Commitments held by the Committed Lenders members of such Lender Group and the
denominator of which is the sum of all Commitments outstanding. If the
Commitments have terminated or expired, the Lender Group Percentages shall be
the percentage equivalent of a fraction the numerator of which is the aggregate
Revolving Principal Balance held by the Lenders members of such Lender Group and
the denominator of which is the total Revolving Principal Balance.

“Lenders” means collectively, the Conduit Lenders, the Committed Lenders and any
other Person that agrees, pursuant to the pertinent Assignment and Acceptance
(other than any such Person that ceases to be a party hereto pursuant to an
Assignment and Acceptance), to fund Advances pursuant to this Agreement (other
than any such Person that ceases to be a party hereto as a result of the
occurrence of the Scheduled Termination Date solely under clause (a) of such
defined term, the payment in full of the Obligations owing to its related Lender
Group and the termination of the Commitments made by its related Lender Group
hereunder).

“Liberty Street” has the meaning assigned to that term in the Recitals.

“Liberty Street Lender Group” means the Lender Group for which Liberty Street
acts as Conduit Lender.

“Lien” means a lien, assignment, mortgage, pledge, hypothecation, privilege,
title retention, security interest, charge, hypothec, encumbrance or other right
or claim of any Person.

“Liquidity Agreement” means an agreement between a Conduit Lender and a
Liquidity Provider evidencing the obligation of such Liquidity Provider to
provide liquidity or asset purchase facilities in connection with the issuance
by such Conduit Lender of Commercial Paper or the borrowing by such Conduit
Lender of the proceeds of Commercial Paper.

“Liquidity Provider” means the Person or Persons who provide liquidity support
to a Conduit Lender in connection with the issuance by such Conduit Lender of
Commercial Paper or the borrowing by such Conduit Lender of the proceeds of
Commercial Paper and each guarantor of any such Person. Each Liquidity Provider
shall be a Committed Lender hereunder, unless the Administrative Agent and the
Borrower shall have otherwise consented to such Liquidity Provider in writing
(such consent not to be unreasonably withheld).

“Lock-Box” means a post office box to which Collections are remitted for
retrieval by a Collection Account Bank and deposited by such Collection Account
Bank into a Collection Account.

 

23



--------------------------------------------------------------------------------

“Loss Horizon” means, in respect of any Collection Period, a ratio equal to
(a) the cumulative gross sales of the Originators over the four most recently
ended Collection Periods over (b) the Net Receivables Balance at the end of such
Collection Period.

“Loss Reserve” means, at any time, the product of (a) the Loss Reserve
Percentage for the most recently ended Collection Period multiplied by (b) the
Net Receivables Balance.

“Loss Reserve Percentage” means, (x) in respect of any Collection Period
occurring during the Temporary Trigger Relief Period, the greater of (a) the
product of (i) Temporary Trigger Relief Related Expected Receivables Default
Rate multiplied by (ii) the Loss Horizon multiplied by (iii) the Stress Factor
and (b) the Loss Reserve Percentage Floor, and (y) in respect of any other
Collection Period, the greater of (a) the product of (i) Expected Receivables
Default Rate multiplied by (ii) the Loss Horizon multiplied by (iii) the Stress
Factor and (b) the Loss Reserve Percentage Floor.

“Loss Reserve Percentage Floor” means 20%.

“Managing Agent” means (i) for the Atlantic Lender Group, CA-CIB, (ii) for the
Liberty Street Lender Group, Scotia, and (iii) for the Victory Lender Group,
BTMU.

“Majority Lenders” means (i) at any time that there are three or less Committed
Lenders, 100% of the Committed Lenders hereunder, and (ii) at all other times,
Committed Lenders holding more than 50% of the Commitments hereunder.

“Mandatory Prepayment” has the meaning given in Section 2.07(e).

“Material Adverse Effect” means a material adverse change since December 31,
2011 in, or a material adverse effect upon, (a) the operations, business,
properties or financial condition of (i) the Originators taken as a whole, the
Borrower or the Collection Agent or (ii) the Parent and its subsidiaries, taken
as a whole, (b) the ability of the Borrower, the Collection Agent, the Parent,
CHS or any Material Originator to perform in any material respects their
respective obligations under this Agreement or any other Facility Document to
which it is a party, or (c) (i) the legality, validity, binding effect or
enforceability of any Facility Document, or (ii) the perfection or priority of
any Lien granted under any of the Collateral Documents (other than with respect
to an immaterial amount of Collateral and which the Borrower, applicable
Originator, Collection Agent or CHS is diligently disputing by appropriate
proceedings).

“Material Indebtedness” means any Debt (other than any Debt incurred under the
Facility Documents) of any one or more of the Parent or the Collection Agent in
an aggregate principal amount exceeding $50,000,000.

“Material Originator” means, as of any date of determination, any Originator or
group of Originators, collectively, the Receivables of which constitute at least
7.5% of the average of the Net Receivables Balances determined as of the last
day of each of the three consecutive Collection Periods occurring immediately
prior to such date of determination.

 

24



--------------------------------------------------------------------------------

“Medicaid” means the medical assistance program established by Title XIX of the
Social Security Act (42 U.S.C. § 1396 et seq.) and any statutes succeeding
thereto.

“Medicaid Concentration Limit” means, at any time, an amount equal to 20% of the
aggregate Expected Net Value of all Eligible Receivables at the end of the most
recent Collection Period; provided that the Medicaid Concentration Limit may be
subject to adjustment, upward or downward by the Managing Agents in their sole
discretion, following the implementation of any change in Applicable Law,
including Healthcare Law.

“Medicaid Excess Concentration” means, at any time, the amount by which the
aggregate Expected Net Value of all Eligible Receivables owing by Governmental
Entities under Medicaid at such time exceeds the Medicaid Concentration Limit.

“Medicare” means the health insurance program for the aged and disabled
established by Title XVIII of the Social Security Act (42 U.S.C. § 1395 et seq.)
and any statutes succeeding thereto.

“Medicare Concentration Limit” means, at any time, an amount equal to 45% of the
aggregate Expected Net Value of all Eligible Receivables at the end of the most
recent Collection Period; provided that the Medicare Concentration Limit may be
subject to adjustment, upward or downward by the Managing Agents in their sole
discretion, following the implementation of any change in Applicable Law,
including Healthcare Law.

“Medicare Excess Concentration” means, at any time, the amount by which the
aggregate Expected Net Value of all Eligible Receivables owing by Governmental
Entities under Medicare at such time exceeds the Medicare Concentration Limit.

“Medicare/Medicaid Cost Report Liability Reserve” means, at any time, all
Medicare and Medicaid cost report liabilities as shown on the financial
statements of the Originators determined in accordance with the Critical
Accounting Policy plus any additional reserves that the Administrative Agent may
establish and maintain from time to time in its reasonable discretion to reflect
any claims asserted or threatened by an Obligor that is a Governmental Entity
that may result in a setoff, recoupment or other reduction of amounts payable on
Receivables.

“Medicare/Medicaid Expected Net Value” means, at any time, (a) the aggregate
Expected Net Value of all Eligible Receivables owing by Governmental Entities
under Medicare with financial class Medicare HMO plus (b) the aggregate Expected
Net Value of all Eligible Receivables owing by Governmental Entities under
Medicaid with financial class Medicaid HMO.

“Monthly Report” means a report, in substantially the form of Exhibit A,
executed by a Responsible Officer of the Collection Agent and furnished to the
Administrative Agent and each Managing Agent pursuant to Section 6.06 or
Section 3.02.

“Monthly Report Due Date” means, with respect to any Collection Period, the 20th
day of the calendar month following such Collection Period, or, if such day is
not a Business Day, the next succeeding Business Day.

 

25



--------------------------------------------------------------------------------

“Moody’s” means Moody’s Investors Service, Inc., and any successor thereto.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA that is contributed to by the Borrower or with respect to which the
Borrower has any liability (including on behalf of any ERISA Affiliate).

“Net Receivables Balance” means, at any time, the aggregate Expected Net Value
of all Eligible Receivables, minus the sum of, (a) in the case of each Obligor
that is an Insurer, the applicable Aggregate Excess Concentration for each such
Obligor plus (b) the Medicare Excess Concentration plus (c) the Medicaid Excess
Concentration plus (d) the Expected Net Value of all Unbilled Receivables in
excess of 20% of the Expected Net Value of all Receivables.

“Notice” means such notice letter or form delivered by an Originator to an
Obligor directing such Obligor to make payments on Receivables solely into a
Collection Account.

“Obligations” means all obligations, liabilities and Debt of every nature of the
Borrower from time to time owing to any Secured Party, under or in connection
with this Agreement or any other Facility Document, including all principal,
interest, fees and Indemnified Amounts, if any, in each case whether primary,
secondary, direct, indirect, contingent, fixed or otherwise and including
interest accruing at the rate provided in the applicable Facility Document on or
after the commencement by or against the Borrower, the Parent or any of its
other Subsidiaries thereof of any proceeding under Bankruptcy Law naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding.

“Obligor” means an Insurer or Governmental Entity, as applicable, who is
responsible for the payment of all or any portion of a Receivable. For the
avoidance of doubt, the term “Obligor” shall not include any Person that is
currently classified in a “self-pay” financial class by the Collection Agent.

“Optional Prepayment” has the meaning assigned to that term in Section 2.04(d).

“Originators” means each of the Persons affiliated with the Parent and party to
the Sale Agreement as an originator collectively, and “Originator” means any of
them individually.

“Other Taxes” has the meaning assigned to that term in Section 10.10(b).

“Parent” means Community Health Systems, Inc., a Delaware corporation.

“Parent Credit Agreement” means that certain Credit Agreement, dated as of July
25, 2007, as amended and restated as of November 5, 2010, February 2, 2012 and
January 27, 2014, and as further amended as of March 9, 2015, among CHS, as
borrower, the Parent, the lenders party thereto, and Credit Suisse AG, as
administrative agent and as collateral agent for the lenders, as such agreement
may be further amended, modified, supplemented or restated from time to time in
accordance with its terms.

 

26



--------------------------------------------------------------------------------

“Participant Register” has the meaning assigned to that term in
Section 10.06(e)(iv).

“Patient Consent Form” means a form signed by each patient for which a
Receivable has been or will be created: (i) with respect to Receivables
originated on or prior to September 30, 2012, that is in form and substance
consistent in all material respects with those forms used by the applicable
Originator in the ordinary course of its business, and (ii) with respect to
Receivables originated after September 30, 2012, that is in form and substance
in compliance with Applicable Law to permit an Originator to disclose certain
demographic and health information with respect to each patient to the
Originator’s servicing agents and by such servicing agents and to any other
Person (including the Administrative Agent and any Collection Agent) in the
manner required or otherwise contemplated under the Facility Documents, except
that, to the extent Applicable Law requires the Patient Consent Form to list
specific persons or entities who may receive such patient information, such
Patient Consent Form need not list the specific servicing agents or any other
Person, including the Administrative Agent or any Collection Agent, in order to
satisfy the requirements of this definition.

“Payment Date” means the fifth Business Day of each month.

“Payment Denial” means, as to any Receivable, any non-cash adjustment, including
price adjustment, disputed amount or other adjustment for any reason other than
a credit related reason made to the Expected Net Value of such Receivable.

“Payment Denial Rate” means, with respect to any Collection Period, the
percentage equivalent of a fraction, the numerator of which is the aggregate
amount of Payment Denials occurring during such Collection Period and the
denominator of which is the aggregate Expected Net Value of all Receivables as
of the last day of such Collection Period.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Performance Undertaking” means that certain Collection Agent Performance
Undertaking, dated as of the Closing Date, by CHS in favor of the Administrative
Agent, substantially in the form of Exhibit B, as the same may be amended,
restated or otherwise modified from time to time.

“Permitted Investments” means (a) securities issued or directly and fully
guaranteed or insured by the United States government or any agency or
instrumentality thereof having maturities of no more than 31 days from the date
of acquisition (or, if earlier, maturing no later than the next occurring end of
any Fixed Period), (b) time deposits and certificates of deposit having
maturities of no more than 31 days from the date of acquisition (or, if earlier,
maturing no later than the next occurring end of any Fixed Period), maintained
with or issued by any commercial bank having capital and surplus in excess of
$500,000,000 and having a short-term rating of not less than P-1 or the
equivalent thereof from Moody’s, A-1 or the equivalent thereof from S&P, and F1
or the equivalent thereof from Fitch, (c) repurchase obligations for underlying
securities of the types described in clauses (a) or (b) above with a term of not
more than 10 days (or, if earlier, the next occurring end of any Fixed Period),
and (d) commercial

 

27



--------------------------------------------------------------------------------

paper maturing within 31 days after the date of acquisition (or, if earlier,
maturing no later than the next occurring end of any Fixed Period) and having a
rating of not less than P-1 or the equivalent thereof from Moody’s, A-1 or the
equivalent thereof from S&P, and F1 or the equivalent thereof from Fitch.

“Permitted Liens” means (i) liens for taxes, fees, assessments and other
governmental charges that are not delinquent and in respect of which adequate
reserves have been established and (ii) any Lien created by or in connection
with any Facility Document.

“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture, government (or any agency or political subdivision
thereof) or other entity.

“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, sponsored, maintained or contributed to by the
Borrower, or with respect to which Borrower has any liability (including on
behalf of any ERISA Affiliate).

“Pledged Receivable” means any Receivable sold or contributed, or purported to
have been sold or contributed by the Transferor to the Borrower.

“Pooled Commercial Paper” means, for each of the Conduit Lenders, the Commercial
Paper notes of such Conduit Lender subject to any particular pooling arrangement
by such Conduit Lender, but excluding Commercial Paper issued by such Conduit
Lender for a tenor and in an amount specifically requested by any Person in
connection with any agreement effected by such Conduit Lender.

“Professional Services” has the meaning assigned to such term in the Recitals.

“ratable”, “ratable share”, “ratably” (and similar terms) means, the ratable
interest of each Lender Group as determined by reference to its Lender Group
Percentage.

“Rating Agency” has the meaning assigned to such term in Section 10.01 of this
Agreement.

“Receivables” means all accounts (including health-care-insurance receivables),
instruments and general intangibles, whether now existing or hereafter arising,
and all proceeds of any of the foregoing, in each case, consisting of rights of
payment arising out of the rendition of medical, surgical, diagnostic or other
professional medical services or the sale of medical products by an Originator
in the ordinary course of its business, including all third-party reimbursable
portions or third-party directly payable portions of health-care-insurance
receivables or general intangibles owing (or in the case of Unbilled
Receivables, to be owing) by an Obligor, including all rights to reimbursement
from Obligors under any agreements with Obligors or other Persons and payments
from Obligors, together with all books, records, ledger cards, rights to access
and use data processing records, rights to use computer software, and other
property at any time used or useful in connection with, evidencing, embodying,
referring to, or relating to any of the foregoing in which the Borrower has
acquired an interest pursuant to the Contribution Agreement. For the avoidance
of doubt, this definition shall not include any Self Pay Obligation.

 

28



--------------------------------------------------------------------------------

“Receivables Default Rate” means, in respect of any Collection Period, the sum
of (a) the Payment Denial Rate for such Collection Period plus (b) a fraction
the numerator of which is (i) the aggregate Expected Net Value of all
Receivables that are between 151 days and 180 days from the Last Service Date
plus (ii) the aggregate Expected Net Value of all Receivables which, consistent
with the Credit and Collection Policy, have been written off the Borrower’s or
an Originator’s books as uncollectible during such Collection Period that were
less than 151 days from the Last Date of Service, and the denominator of which
is the gross sales of the Originators net of Contractual Allowances for the
fifth Collection Period preceding such Collection Period.

“Records” means all Contracts and other documents, books, records and other
information (including computer programs, tapes, disks, punch cards, rights to
access and use data processing software and related property and rights)
maintained with respect to Receivables and the related Obligors which the
Borrower has itself generated, in which the Borrower has acquired an interest
pursuant to the Contribution Agreement or in which the Borrower has otherwise
obtained an interest.

“Register” has the meaning assigned to that term in Section 10.06(d).

“Regulatory Change” means, relative to any Affected Party:

(A)      the adoption, change, implementation, change in the phase-in or
commencement of effectiveness after the date hereof of: (i) United States
Federal or state law or foreign law applicable to such Affected Party,
(ii) regulation (including any applicable law, rule or regulation regarding
capital adequacy), interpretation, rule, directive, requirement or request
(whether or not having the force of law) applicable to such Affected Party of
(1) any court or government authority charged with the interpretation or
administration of any law referred to in clause (A)(i), or (2) any rating
agency, fiscal, monetary or other authority having jurisdiction over such
Affected Party, or (iii) GAAP, regulatory accounting principles or any other
United States or foreign accounting standards (or the issuance of any
pronouncement, interpretation or release thereunder) by any accounting body or
any other body charged with the promulgation or administration of accounting
standards, including the Financial Accounting Standards Board, the International
Accounting Standards Board, the American Institute of Certified Public
Accountants, the Federal Reserve Board of Governors and the Securities and
Exchange Commission, applicable to such Affected Party and affecting the
application to such Affected Party of any law, regulation, interpretation,
directive, requirement or request referred to in clause (A)(i) or (A)(ii) above;

(B)      any change after the date hereof in the application to such Affected
Party of any existing law, regulation, interpretation, directive, requirement,
request or accounting principles referred to in clause (A)(i), (A)(ii) or
(A)(iii) above or any change in the interpretation, application or
administration thereof by any governmental authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
with any request or directive (whether or not having the force of law) of any
such authority, central bank or comparable agency;

 

29



--------------------------------------------------------------------------------

(C)      the issuance, publication or release after the date hereof of any
regulation, interpretation, directive, requirement or request of a type
described in clause (A)(ii) above to the effect that the obligations of any
Liquidity Provider under the related Liquidity Agreement are not entitled to be
included in the zero percent category of off-balance sheet assets for purposes
of any risk-weighted capital guidelines applicable to such Liquidity Provider or
any related Affected Party;

(D)      the compliance, whether commenced prior to or after the date hereof, by
any Affected Party with the requirements of (i) the final rule titled Risk-Based
Capital Guidelines; Capital Adequacy Guidelines; Capital Maintenance: Regulatory
Capital; Impact of Modifications to Generally Accepted Accounting Principles;
Consolidation of Asset-Backed Commercial Paper Programs; and Other Related
Issues, adopted by the United States bank regulatory agencies on December 15,
2009, or any rules, regulations, guidance, interpretations or directives
promulgated or issued in connection therewith by such agency (whether or not
having force of law), (ii) the Dodd-Frank Wall Street Reform and Consumer
Protection Act adopted by Congress on July 21, 2010, or any existing or future
rules, regulations, guidance, interpretations or directives from the United
States bank regulatory agencies relating thereto (whether or not having the
force of law) or (iii) all requests, rules, guidelines or directives promulgated
by the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, regardless
of the date enacted, adopted or issued, in each case pursuant to this clause
(D), regardless of the date enacted, adopted or issued; or

(E)      the consolidation, for financial and/or regulatory accounting purposes,
of all or any portion of the assets and liabilities of a Conduit Lender that are
the subject of this Agreement, a Liquidity Agreement or any other Facility
Document with all or any portion of the assets and liabilities of a Committed
Lender, a Managing Agent or the Administrative Agent or any of their affiliates
as a result of the existence of, or the occurrence of any change in, the
accounting principles (or the interpretation thereof) referred to in clause
(A)(iii) above.

“Related Security” means with respect to any Receivable:

(a)      all of the Borrower’s interest in the merchandise (including returned,
repossessed or foreclosed merchandise), if any, relating to the sale which gave
rise to such Receivable;

(b)      all other Liens and property subject thereto from time to time
purporting to secure payment of such Receivable, whether pursuant to the
Contract related to such Receivable or otherwise;

 

30



--------------------------------------------------------------------------------

(c)      the assignment to the Administrative Agent, for the benefit of the
Secured Parties, of all UCC financing statements or similar documents covering
any collateral securing payment of such Receivable;

(d)      all guarantees, indemnities, warranties, letters of credit, insurance
policies and proceeds and premium refunds thereof and other agreements or
arrangements of whatever character from time to time supporting or securing
payment of such Receivable whether pursuant to the Contract related to such
Receivable or otherwise;

(e)      all Records; and

(f)      all present and future claims, demands, causes and choses in action in
respect of any or all of the foregoing and all payments on or under and all
proceeds of every kind and nature whatsoever in respect of any or all of the
foregoing, including all proceeds of the conversion, voluntary or involuntary,
into cash or other liquid property, all cash proceeds, accounts, accounts
receivable, notes, drafts, acceptances, chattel paper, checks, deposit accounts,
securities accounts, insurance proceeds, condemnation awards, rights to payment
of any and every kind and other forms of obligations and receivables,
instruments and other property which at any time constitute all or part of or
are included in the proceeds of any of the foregoing.

“Removal” has the meaning set forth in the Sale Agreement.

“Required Lenders” means (i) at any time that there are three or less Committed
Lenders, 100% of the Committed Lenders hereunder, and (ii) at all other times,
Committed Lenders holding more than 80% of the Commitments hereunder.

“Responsible Officer” means, with respect to any Person, its president, company
controller, vice president, treasurer or chief financial officer designated by
resolution of such Person as being authorized to deliver notices, reports and
certificates under this Agreement.

“Revolving Period” means, the period beginning on the Closing Date when all
conditions precedent to an initial Advance have been satisfied and ending on the
day preceding the Termination Date applicable to all Lenders then party hereto.

“Revolving Principal Balance” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Advances at such time.

“Sale Agreement” means that certain Receivables Sale Agreement, dated as of the
Closing Date, among the Originators, the Buyer and the Collection Agent, as
amended by the First Omnibus Amendment, the Second Omnibus Amendment, the Third
Omnibus Amendment, the Fourth Omnibus Amendment, the Fifth Omnibus Amendment and
the Sixth Omnibus Amendment, and as the same may be further amended, restated,
supplemented or otherwise modified from time to time in accordance with the
terms thereof and hereof, together with all instruments, documents and
agreements executed by any of the Originators in connection therewith, in each
case, as the same may be amended, restated, supplemented or otherwise modified
from time to time in accordance with the terms thereof and hereof.

 

31



--------------------------------------------------------------------------------

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of Treasury, the U.S. State Department, the U.S. Department of
Commerce or the U.S. Department of the Treasury.

“Sanctioned Country” means, at any time, a country or territory that is itself
the subject or target of any Sanctions (at the date of this Agreement, Cuba,
Iran, North Korea, Sudan and Syria).

“Sanctioned Person” means (a) any person listed in any Sanctions-related list of
specially designated foreign nationals or other persons maintained by the Office
of Foreign Assets Control of the U.S. Department of Treasury, the U.S. State
Department, the U.S. Department of Commerce or the U.S. Department of the
Treasury or (b) any person controlled by any such person.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.

“Scheduled Termination Date” means (a) solely with respect to the Victory Lender
Group, November 13, 2017 (provided that, under this clause (a), the Scheduled
Termination Date shall occur solely with respect to the Lenders and Managing
Agent that are members of such Lender Group on the Sixth Omnibus Amendment
Effective Date, without giving effect to any assignments made after such date in
accordance with Section 10.06 of this Agreement, other than any assignment to a
Liquidity Provider or to an Affiliate of a Lender in such Lender Group), and (b)
with respect to all other Lender Groups, November 13, 2018, as such date may be
extended thereafter in accordance with Section 2.03(a) or Section 10.01.

“Scotia” has the meaning assigned to that term in the Recitals.

“Second Omnibus Amendment” means that certain Second Omnibus Amendment, made as
of the Second Omnibus Amendment Effective Date, among the Borrower, as Borrower
and as the Company, the Conduit Lenders, Scotia, as a Managing Agent and as a
Committed Lender, BTMU, as a Managing Agent and as a Committed Lender, CA CIB,
as a Managing Agent, as a Committed Lender and as Administrative Agent, the
Collection Agent, as Collection Agent under each of this Agreement, the
Contribution Agreement, and the Sale Agreement, and as Authorized Representative
(as defined in the Sale Agreement), CHS, as Transferor, as Buyer and
individually (as a performance undertaking party), and each of the Originators
party to the Sale Agreement as of the Second Omnibus Amendment Effective Date,
as Originators.

“Second Omnibus Amendment Effective Date” means March 7, 2013.

“Secured Party” means, collectively, the Lenders, the Managing Agents, the
Administrative Agent, and the Liquidity Providers.

 

32



--------------------------------------------------------------------------------

“Self Pay Obligations” means, as of any date, all accounts, instruments and
general intangibles, whether now existing or hereafter arising, that are payable
by a Person other than an Obligor and classified in a “self pay” financial class
by the Collection Agent as of such date and all proceeds of any of the
foregoing, in each case, consisting of rights of payment arising out of the
rendition of medical, surgical, diagnostic or other professional medical
services or the sale of medical products by an Originator in the ordinary course
of its business.

“Servicer Termination Event” means the occurrence of any of the following:

(a)      any Event of Default;

(b)      any withdrawal by the Collection Agent from a Collection Account or a
Concentration Account in contravention of or otherwise not in accordance with
the terms of this Agreement or any other Facility Document;

(c)      any failure on the part of the Collection Agent duly to comply in any
material respect with any of its duties, covenants or obligations hereunder or
under any Facility Document or as “Collection Agent” under the Sale Agreement or
Contribution Agreement, or under any Contract, any Applicable Law with respect
to any Receivable, or under the standards, duties and obligations set forth in
the Credit and Collection Policy, in each case, as determined by the
Administrative Agent in the exercise of its reasonable commercial judgment,
which failure shall continue uncured or unwaived for a period of 10 days (if
such failure can be remedied) after the earlier to occur of (x) the date on
which written notice of such failure shall have been given to the Collection
Agent by the Administrative Agent or the Borrower and (y) the date on which a
Responsible Officer of the Collection Agent acquires knowledge thereof;

(d)      the Collection Agent agrees to or otherwise permits to occur any
material change in the Credit and Collection Policy that is not in compliance
with Section 6.02(c);

(e)      Professional Services assigns its rights or obligations as “Collection
Agent” hereunder to any Person without the consent of the Administrative Agent
and the approval of each Managing Agent (as required by Section 6.01);

(f)      any financial or other information reasonably requested by the
Administrative Agent or any Managing Agent is not provided as requested within a
reasonable amount of time following such request; or

(g)      any representation or warranty made or deemed made by the Collection
Agent or any of its officers under or in connection with this Agreement or any
other Facility Document shall have been false, incorrect or misleading in any
material respect when made or deemed made.

“Servicing Fee” has the meaning set forth in the Sale Agreement.

“Servicing Fee Reserve” means, at any time, an amount equal to the sum of (a)
all accrued and unpaid Servicing Fee plus (b) the product of (i) the Servicing
Fee Reserve Ratio and (ii) the aggregate Expected Net Value of all Receivables
at such time.

 

33



--------------------------------------------------------------------------------

“Servicing Fee Reserve Ratio” means the product of (i) 1.0% multiplied by
(ii) the Stress Factor multiplied by (iii) the DSO divided by 360.

“Sixth Omnibus Amendment” means that certain Sixth Omnibus Amendment, made as of
the Sixth Omnibus Amendment Effective Date, among the Borrower, as Borrower and
as the Company, the Conduit Lenders, Scotia, as a Managing Agent and as a
Committed Lender, BTMU, as a Managing Agent and as a Committed Lender, CA-CIB,
as a Managing Agent, as a Committed Lender and as Administrative Agent, the
Collection Agent, as Collection Agent under each of this Agreement, the
Contribution Agreement, and the Sale Agreement, and as Authorized Representative
(as defined in the Sale Agreement), CHS, as Transferor, as Buyer and
individually (as a performance undertaking party), the Originators party thereto
and such other parties as are named therein.

“Sixth Omnibus Amendment Effective Date” means November 18, 2016.

“Specified Defaulted Receivables” means a Receivable:

(a)      as to which, as of the date that is 150 days after the Last Service
Date, the amount paid thereon is less than the Expected Net Value of such
Receivable (other than as a result of a miscalculation by the Collection Agent
of Contractual Allowances) and which is between 151 days and 180 days from the
Last Service Date,

(b)      as to which the Obligor thereof is currently the subject of an
Insolvency Proceeding, or

(c)      which, consistent with the Credit and Collection Policy, has been or
should be written off the Borrower’s or an Originator’s books as uncollectible.

“Specified Event” means the Events of Default listed in clause (h) or (i) of
Section 7.01.

“Specified Notice” means a notice by the Administrative Agent to the Borrower of
the occurrence of a Specified Event pursuant to Section 7.01.

“Specified Originators” means the Originators listed on Schedule VI, which
Schedule also sets forth the percentage ownership of the issued and outstanding
equity interests of each such Originator that is held by CHS and its
subsidiaries as of the Third Omnibus Amendment Effective Date.

“Stress Factor” means, (i) for purposes of calculating the Medicare/Medicaid
Cost Report Liability Reserve, 1.50, (ii) for purposes of calculating the Loss
Reserve, (a) during the Temporary Trigger Relief Period, (x) if the DSO for any
Collection Period occurring during the Temporary Trigger Relief Period exceeds
75 days, 3.00, and (y) if the DSO for the applicable Collection Period and each
other Collection Period that has occurred during the Temporary Trigger Relief
Period is equal to or less than 75 days, 2.50, and (b) at all other times, 2.50,
and (iii) for purposes of calculating the Yield Reserve and the Servicing Fee
Reserve, 7.50.

 

34



--------------------------------------------------------------------------------

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.

“Taxes” has the meaning assigned to that term in Section 2.12(a).

“Temporary Trigger Relief Period” means the period beginning on the Fifth
Omnibus Amendment Effective Date and ending on the Temporary Trigger Relief
Period Termination Date, as such period may be extended thereafter in accordance
with Section 7.01.

“Temporary Trigger Relief Period Termination Date” means October 31, 2016.

“Temporary Trigger Relief Related Expected Receivables Default Rate” means, in
respect of any Collection Period, the highest Receivables Default Rate over the
twelve most recently ended Collection Periods.

“Termination Date” means the earliest of (a) the date of termination of the
Facility Limit pursuant to Section 2.04, (b) the date of the declaration or
automatic occurrence of the Termination Date pursuant to Section 7.01, and
(c) the Scheduled Termination Date (provided that if the Scheduled Termination
Date shall occur solely under clause (a) of such defined term, the Scheduled
Termination Date shall occur solely with respect to the Lenders and Managing
Agent in the Victory Lender Group on the Sixth Omnibus Amendment Effective Date,
without giving effect to any assignments made after such date in accordance with
Section 10.06 of this Agreement, other than any assignment to a Liquidity
Provider or to an Affiliate of a Lender in such Lender Group).

“Termination Declaration Notice” has the meaning assigned to that term in
Section 7.01.

“Third Omnibus Amendment” means that certain Third Omnibus Amendment, made as of
the Third Omnibus Amendment Effective Date, among the Borrower, as Borrower and
as the Company, the Conduit Lenders, Scotia, as a Managing Agent and as a
Committed Lender, BTMU, as a Managing Agent and as a Committed Lender, CA-CIB,
as a Managing Agent, as a Committed Lender and as Administrative Agent, the
Collection Agent, as Collection Agent under each of this Agreement, the
Contribution Agreement, and the Sale Agreement, and as Authorized Representative
(as defined in the Sale Agreement), CHS, as Transferor, as Buyer and
individually (as a performance undertaking party), each of the Originators party
to the Sale Agreement as of the Third Omnibus Amendment Effective Date, as
Originators, and such other parties as are named therein.

“Third Omnibus Amendment Effective Date” means March 31, 2014.

“Total Reserves” means, at any time, an amount equal to the sum of (a) the Loss
Reserve plus (b) the Yield Reserve plus (b) the Servicing Fee Reserve plus (d)
the product of (i) the Medicare/Medicaid Cost Report Liability Reserve
multiplied by (ii) the Stress Factor.

 

35



--------------------------------------------------------------------------------

“Tranche” has the meaning assigned to that term in Section 2.05(a).

“Transferor” means CHS in its capacity as the Transferor under the Contribution
Agreement.

“TRICARE/CHAMPUS” means the Civilian Health and Medical Program of the Uniformed
Service, a program of medical benefits covering former and active members of the
uniformed services and certain of their dependents, financed and administered by
the United States Departments of Defense, Health and Human Services and
Transportation and established pursuant to 10 USC §§ 1071-1106, and all
regulations promulgated thereunder including (1) all federal statutes (whether
set forth in 10 USC §§ 1071-1106 or elsewhere) affecting TRICARE/CHAMPUS, and
(2) all rules, regulations (including 32 CFR 199), manuals, orders and
administrative, reimbursement, and other guidelines of all Governmental Entities
(including the Department of Health and Human Services, the Department of
Defense, the Department of Transportation, the Assistant Secretary of Defense
(Health Affairs), and the Office of TRICARE/CHAMPUS, or any Person or entity
succeeding to the functions of any of the foregoing) promulgated pursuant to or
in connection with any of the foregoing (whether or not having the force of law)
in each case as may be amended, supplemented or otherwise modified from time to
time.

“Trigger Event” means the occurrence of (i) a Default or an Event of Default,
(ii) a Servicer Termination Event or any event or circumstance that but for
notice or lapse of time or both would constitute a Servicer Termination Event,
or (iii) the date three Business Days following an ENV Event.

“UCC” means the Uniform Commercial Code as from time to time in effect in the
specified jurisdiction.

“U.S. Dollars” or “US $” means the lawful currency of the United States of
America.

“Unbilled Receivable” means a Receivable in respect of which the goods have been
shipped, or the services rendered, to the relevant customer or patient, rights
to payment thereon have accrued, but the invoice has not been rendered to the
applicable Obligor.

“United States” or “U.S.” means the United States of America.

“Unused Fee” means the fee payable by the Borrower and identified as the “Unused
Fee” in the Fee Letter.

“Used Fee” means the fee payable by the Borrower and identified as the “Used
Fee” in the Fee Letter.

“Victory” has the meaning assigned to that term in the Recitals.

“Victory Lender Group” means the Lender Group for which Victory acts as Conduit
Lender.

 

36



--------------------------------------------------------------------------------

“Volcker Event” means the occurrence of an Event of Default pursuant to Section
7.01(v).

“Volcker Extension Period” has the meaning assigned to that term in
Section 7.02.

“Volcker Rule” means Section 619 of the Dodd-Frank Wall Street Reform and
Consumer Protection Act, Pub. L. 111-203 (2010), together with the
interpretations, regulations, rules and pronouncements of any Governmental
Authority with respect thereto.

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

“Yield Reserve” means, at any time, an amount equal to the sum of (a) all
accrued and unpaid Interest plus (b) the product of (i) the Yield Reserve Ratio
multiplied by (ii) the lesser of (x) the Borrowing Base and (y) the Facility
Limit.

“Yield Reserve Ratio” means the product of (i) the Base Rate multiplied by
(ii) the Stress Factor multiplied by (iii) the DSO divided by 360.

SECTION 1.02.      Other Terms. All terms used in Article 9 of the UCC in the
State of New York, and not specifically defined herein are used herein as
defined in such Article 9. The words “herein,” “hereof,” and “hereunder” and
other words of similar import refer to this Agreement as a whole, including the
exhibits and schedules hereto, as the same may from time to time be amended or
supplemented and not to any particular section, subsection, or clause contained
in this Agreement, and all references to Sections, Exhibits and Schedules shall
mean, unless the context clearly indicates otherwise, the Sections hereof and
the Exhibits and Schedules attached hereto, the terms of which Exhibits and
Schedules are hereby incorporated into this Agreement. Whenever appropriate, in
the context, terms used herein in the singular also include the plural, and vice
versa. The words “including”, “included” and words of similar impact are not
limiting.

SECTION 1.03.      Accounting Terms and Principles. All accounting terms not
specifically defined herein shall be construed in accordance with GAAP, and all
accounting determinations required to be made pursuant hereto and all financial
statements prepared hereunder shall, unless expressly otherwise provided herein,
be made in accordance with GAAP. If there occurs after the date hereof any
change in GAAP that affects in any respect the calculation of any financial
ratio or covenant, the Administrative Agent, the Lenders and the Borrower shall
negotiate in good faith any amendment required in the Facility Documents with
the intent of having the respective positions of the Administrative Agent, the
Lenders and the Borrower after such change conform as nearly as possible to
their respective positions as of the date of this Agreement and, until any such
amendments have been agreed upon, all calculations shall be made as if no change
in GAAP has occurred.

 

37



--------------------------------------------------------------------------------

SECTION 1.04.      Computation of Time Periods. Unless otherwise stated in this
Agreement, in the computation of a period of time from a specified date to a
later specified date, the word “from” means “from and including” and the words
“to” and “until” each mean “to but excluding.”

SECTION 1.05.      Computation of Ratios. To the extent that any ratio,
percentage or other amount hereunder is computed as a rolling average on the
basis of data and computations for the current month or Collection Period and a
specified number of prior months or Collection Periods, and such prior months or
Collection Periods include one or more months or Collection Periods ending prior
to the Closing Date, the relevant ratio, percentage or other amount shall be
computed assuming that each such month or Collection Period preceding the
Closing Date in fact fell after the Closing Date.

ARTICLE II

THE LOAN FACILITY.

SECTION 2.01.      Advances; Interest.

(a)      On the terms and conditions hereinafter set forth, the Borrower may, by
delivery of a Funding Request to the Administrative Agent and each Managing
Agent, from time to time on any Business Day during the Revolving Period, at its
option, request that the Lenders make advances (each, an “Advance”) to the
Borrower in an amount which, at any time, shall not exceed the Availability in
effect on the related Funding Date. Upon receipt of such Funding Request, each
Managing Agent shall promptly forward such request to its related Lenders. All
Advances will be made in U.S. Dollars. The Borrower shall pay Interest with
respect to each Advance or portion thereof for each day from and including the
date such Advance is made to and excluding the date it is repaid in full in cash
hereunder.

(b)      Each Funding Request shall: (i) specify the aggregate amount of the
requested Advance, which shall be in an amount equal to at least $1,000,000 with
increments of $50,000 thereafter, (ii) specify the outstanding amount of
Advances under this Agreement, and (iii) contain representations and warranties
that all conditions precedent for a funding have been met, including a
representation by the Borrower that the requested Advance shall not, on the
Funding Date thereof, exceed the Availability on such day.

(c)      Such Funding Request shall be delivered not later than 12:00 noon (New
York City time) on the date which is one Business Day prior to the Business Day
on which such Advance is requested to be made by Lenders not part of a Deferred
Lending Group (each, a “Funding Date”) (or such lesser amount of time as may be
approved by each Lender, in its respective sole discretion).

(d)      A Funding Request shall be irrevocable when delivered.

 

38



--------------------------------------------------------------------------------

(e)      The applicable portion of the Advance (i) may be made by the related
Conduit Lender, in its sole discretion or (ii) if the related Conduit Lender
does not fund, shall be made by the related Committed Lender, in each case, in
accordance with its individual Commitment, if applicable, and its Lender Group
Percentage (subject to, during a Deferred Funding Period, the provisions of
Section 2.01(h) below with respect to Deferred Funding Lenders). Notwithstanding
anything contained in this Section 2.01 or elsewhere in this Agreement to the
contrary, no Lender shall be obligated to make any Advance in an amount that
would result in the aggregate Advances then funded by the related Lender Group
exceeding such Lender Group’s Lender Group Limit then in effect.

(f)      The obligation of the Lenders members of each Lender Group to remit
such Lender Group’s Lender Group Percentage of any such Advance shall be several
from that of each other Lender Group, and the failure of any Lender to so make
such amount available to the Borrower shall not relieve any other Lender of its
obligation hereunder.

(g)      On each Funding Date during a Conforming Period, following the
satisfaction of the applicable conditions set forth in this Section 2.01 and
Article III, each Lender shall make available to its related Managing Agent, for
deposit to the account of the Borrower or its designee in same day funds, at the
account specified in the Funding Request, an amount equal to such Lender’s
ratable share of the Advance then being made. During a Deferred Funding Period,
following the satisfaction of the applicable conditions set forth in this
Section 2.01 and Article III (i) on each Deferred Funding Date, each Lender
member of a Conforming Lender Group shall make available to its related Managing
Agent, for deposit to the account of the Borrower or its designee in same day
funds, at the account specified in the Funding Request, an amount equal to such
Lender’s ratable share of the Advance then being made, and (ii) on each Deferred
Funding Settlement Date, each Deferred Funding Lender shall make available
Advances in accordance with the provisions of Section 2.01(h). Each Lender shall
use commercially reasonable efforts to initiate each wire transfer of an Advance
to the Borrower no later than 12:00 noon (New York City time) on the applicable
Funding Date, Deferred Funding Date or Deferred Funding Settlement Date, as
applicable. Each Lender agrees that either (i) no portion of any Advance shall
be funded or held with “plan assets” of any “benefit plan investor” within the
meaning of Section 3(42) of ERISA or (ii) the funding and holding of any portion
of any Advance shall not constitute or result in a non-exempt prohibited
transaction under Section 406 of ERISA or Section 4975 of the Code.

(h)      Special Provisions for Deferred Fundings.

(i)      At any time, three Business Days after receipt by the Administrative
Agent and the Collection Agent of a Deferred Funding Certificate from a Managing
Agent, the related Committed Lender shall become a “Deferred Funding Lender” and
its related Lender Group shall become a “Deferred Funding Lender Group”. Such
designation shall remain in effect until such time as the related Deferred
Funding Lender Agent issues a written notice to the Administrative Agent and the
Collection Agent withdrawing such designation (a “Deferred Funding
De-Designation Notice”) effective as of the date such notice is delivered or as
of such later date specified therein (such effective date, the “Deferred Funding
De-Designation Date”). Effective as of the Deferred Funding De-Designation Date,
each Committed Lender that is a Deferred Funding Lender, and each related Lender
Group that is a Deferred Funding Lender Group, shall cease to be a Deferred
Funding Lender or a Deferred Funding Lender Group, as applicable, and shall, for
all purposes other than pursuant to the

 

39



--------------------------------------------------------------------------------

proviso hereto, be deemed to be a Conforming Lender and a Conforming Lender
Group, as applicable; provided that in connection with any Advance outstanding
as of the Deferred Funding De-Designation Date for which any Deferred Funding
Lender has not, as of such date, paid its Deferred Funding Amounts, such
Deferred Funding De-Designation Date shall be deemed to be the Deferred Funding
Settlement Date for such Advance and such Deferred Funding Lender shall comply
with its obligations pursuant to Section 2.01(h)(ii) and Section 2.01(h)(iii)
for such Deferred Funding Settlement Date.

(ii)      On each Deferred Funding Settlement Date, each Deferred Funding Lender
shall make available to its Managing Agent the Deferred Funding Amount, which
amount (1) if such Deferred Funding Settlement Date occurs prior to the
occurrence and continuance of an Event of Default or the Termination Date
applicable to all Deferred Funding Lenders hereunder, shall be deposited in the
account of the Borrower or its designee as an Advance hereunder, and (2) if such
Deferred Funding Settlement Date occurs following the occurrence and during the
continuance of an Event of Default or the Termination Date applicable to all
Deferred Funding Lenders hereunder, shall be paid to the Administrative Agent
for distribution on the same Business Day to the Lenders (including such
Deferred Lender) ratably (calculated presuming that all unfunded Deferred
Funding Advance Shortfalls of any other Deferred Funding Lender Groups have been
fully funded); provided that such Deferred Funding Lender shall not fund to the
Administrative Agent and shall instead net out of its ratable portion of the
Deferred Funding Amount any amounts that it is entitled to receive from the
Administrative Agent under this clause (h)(ii)(2); provided, in no event shall
any such payment reduce the Revolving Principal Balance of any Lender or Lender
Group below zero. Upon the payment of the Deferred Funding Amount in accordance
with the provisions of clause (ii)(2) above and without any further action on
the part of such Deferred Funding Lender making such payment, the Borrower, the
Administrative Agent or the other Lenders, the Deferred Funding Lender making
such payment will have acquired, and each Lender receiving a distribution of a
portion of such payment will have granted to such Deferred Funding
Lender, without recourse or warranty, its portions of the Revolving Principal
Balances that were reduced by application of the distribution of such Deferred
Funding Amount by the Administrative Agent. The Revolving Principal Balance
owing to each Lender member of a Lender Group other than such Deferred Funding
Lender’s Deferred Funding Lender Group shall be reduced by the amount of any
portion of such payment received by such Lender and the Revolving Principal
Balance owing to the Deferred Funding Lender making such payment shall be
increased by all amounts so paid such that the aggregate Revolving Principal
Balance of all Lenders outstanding hereunder immediately prior to such payment
and distribution shall be unchanged and shall continue to equal to the aggregate
Revolving Principal Balance of all Lenders outstanding hereunder immediately
following such payment and distribution.

(iii)      The obligation of each Deferred Funding Lender to fund the Deferred
Funding Amount on the related Deferred Funding Settlement Date is subject to any
valid and timely claims of a Deferred Funding Lender under clause (iv) below,
but is otherwise absolute and unconditional and shall not be affected by any
circumstance whatsoever, including (1) any setoff, counterclaim, recoupment,
defense or other right which such Deferred Funding Lender may have against the
Administrative Agent, the other Lenders, the Borrower, or any other Person for
any reason whatsoever; (2) the occurrence or continuance of an Default, Event

 

40



--------------------------------------------------------------------------------

of Default or Termination Date; (3) the termination of the Revolving Period, (4)
the reduction or termination of any Commitments; or (5) any other occurrence,
event, or condition, whether or not similar to any of the foregoing (in each
case, so long as such Advance does not result in the aggregate Advances then
funded by the related Deferred Funding Lender Group exceeding such Deferred
Funding Lender Group’s Lender Group Limit then in effect. The funding or failure
to fund the Deferred Funding Amount will not relieve or otherwise impair the
obligation of the Borrower to repay the Revolving Principal Balance of each
Lender, together with interest as provided in this Agreement.

(iv)      A Deferred Funding Lender may not object to its funding obligation of
Deferred Funding Amounts under Section 2.01(g) and (h) on the basis of the
failure of the Borrower to satisfy the conditions precedent set forth in this
Section 2.01 and Article III as of the Deferred Funding Date so long as all such
conditions were satisfied as of the related Funding Date; provided that the
absolute and unconditional funding obligations of a Deferred Funding Lender of
Deferred Funding Amounts set forth in this Section 2.01 do not constitute a
waiver of any rights of such Deferred Funding Lender or of rights and remedies
of the Administrative Agent and the Lenders (including such Deferred Funding
Lender) against the Borrower, in each case, as set forth hereunder.

(v)      Each Deferred Funding Lender acknowledges that the Conforming Lender
Groups have relied on the obligation of the Deferred Funding Lender to fund the
Deferred Funding Amount in making Advances hereunder and is an intended
beneficiary of such obligation.

SECTION 2.02.      Security for Obligations.

(a)      As security for the payment in full and performance of all Obligations,
the Borrower hereby pledges, grants a security interest in, and collaterally
assigns to the Administrative Agent, for the benefit of the Lenders and the
other Secured Parties, all of its right and title to and interest in all of its
property of any kind and nature, whether now owned or existing or hereafter
arising or acquired and wheresoever located, including the following property
and interests in property (collectively, the “Collateral”):

(i)       all Receivables of the Borrower;

(ii)      all Related Security relating to such Receivables;

(iii)     all Collections with respect to, and other proceeds of, all such
Receivables;

(iv)     all of the Borrower’s rights, remedies, powers, privileges and claims
(as an initial assignee under the Assignment of Agreements) under or with
respect to the Contribution Agreement (whether arising pursuant to the terms of
the Contribution Agreement or otherwise available to the Borrower at law or in
equity), including the rights of the Borrower to enforce the Contribution
Agreement and to give or withhold any and all consents, requests, notices,
directions, approvals, extensions or waivers under or with respect to the
Contribution Agreement, each UCC financing statement filed by the Borrower
against the Transferor under or in connection with the Contribution Agreement,
and each UCC financing statement filed by the Transferor against the applicable
Originators under or in connection with the Sale Agreement;

 

41



--------------------------------------------------------------------------------

(v)      all of the Borrower’s rights, remedies, powers, privileges and claims
under or with respect to the Sale Agreement (whether arising pursuant to the
terms of the Sale Agreement or otherwise available to the Borrower by assignment
at law or in equity), including the rights of the Borrower to enforce the Sale
Agreement and to give or withhold any and all consents, requests, notices,
directions, approvals, extensions or waivers under or with respect to the Sale
Agreement and each UCC financing statement filed by the Borrower against the
applicable Originator under or in connection with the Sale Agreement;

(vi)     all of the Borrower’s rights, remedies, powers, privileges and claims
under or with respect to the Performance Undertaking (whether arising pursuant
to the terms of the Performance Undertaking or otherwise available to the
Borrower at law or in equity), including the rights of the Borrower to enforce
the Performance Undertaking and to give or withhold any and all consents,
requests, notices, directions, approvals, extensions or waivers under or with
respect to the Performance Undertaking;

(vii)     to the maximum extent permitted by Applicable Law, all of the
Borrower’s rights, remedies, powers, privileges and claims under or with respect
to each Concentration Account and each Collection Account and Lock-Box in which
it has an interest (whether arising pursuant to the terms of the agreements
relating to such account or lock-box or otherwise available to the Borrower at
law or in equity) including the rights of the Borrower to enforce its rights in
and to the Concentration Accounts, the Collection Accounts and the Lock-Boxes
and to give or withhold any and all consents, requests, notices, directions,
approvals, extensions or waivers with respect to any Concentration Account, any
Collection Account or any Lock-Box, and all funds, financial assets and other
property from time to time on deposit in or credited to each Concentration
Account, each Collection Account and each Lock-Box, and in all investments and
proceeds thereof, but in each case excluding all collections on or proceeds of
Self Pay Obligations on deposit therein or credited thereto;

  (viii)   all deposit accounts, securities accounts, investment property,
accounts, chattel paper, documents, goods, general intangibles, payment
intangibles, instruments, letter-of-credit rights, inventory, contract rights,
equipment, money, cash and cash equivalents, and all other personal property of
whatever kind or nature whatsoever;

  (ix)     all books, records, and other property related to or referring to any
of the foregoing, including books, records, account ledgers, data processing
records, computer software, and other property and general intangibles at any
time evidencing or relating to any of the foregoing; and

 

42



--------------------------------------------------------------------------------

  (x)      all present and future claims, demands, causes and choses in action
in respect of any or all of the foregoing and all payments on or under and all
proceeds of every kind and nature whatsoever in respect of any or all of the
foregoing, including all proceeds of the conversion, voluntary or involuntary,
into cash or other liquid property, all cash proceeds, accounts, accounts
receivable, notes, drafts, acceptances, chattel paper, checks, deposit accounts,
securities accounts, insurance proceeds, condemnation awards, rights to payment
of any and every kind and other forms of obligations and receivables,
instruments and other property which at any time constitute all or part of or
are included in the proceeds of any of the foregoing.

(b)      The Borrower agrees that from time to time, at its expense, it will,
and will direct the Collection Agent, the Transferor pursuant to the
Contribution Agreement and the applicable Originator pursuant to the Sale
Agreement to promptly execute and deliver all further instruments and documents,
and take all further action that the Administrative Agent may reasonably request
in order to perfect, protect or more fully evidence the interest in the
Collateral acquired by the Administrative Agent, for the benefit of the Lenders
and the other Secured Parties hereunder, or to enable the Administrative Agent
to exercise or enforce any of its rights hereunder. Without limiting the
generality of the foregoing, the Borrower will upon the request of the
Administrative Agent, and will direct the Collection Agent, the Transferor and
the applicable Originator to: (i) execute and file such financing or
continuation statements, or amendments thereto or assignments thereof, and such
other instruments or notices, as may be necessary or appropriate or as the
Administrative Agent may reasonably request, and (ii) mark its master data
processing records evidencing such Receivables and related Contracts and other
Related Security in a manner reasonably acceptable to the Administrative Agent,
that evidences that the Administrative Agent, on behalf of the Lenders and the
other Secured Parties shall have acquired a security interest therein as
provided in this Agreement. The Administrative Agent agrees that marking each
financial class of Receivables that does not fall under the definition of
“Ineligible Receivable” shall be acceptable.

(c)      The Borrower hereby authorizes the Administrative Agent to file one or
more financing or continuation statements, and amendments thereto and
assignments thereof, relative to all or any of the Collateral now existing or
hereafter arising without the signature of the Borrower where permitted by law,
including any financing statement describing the Collateral as “all assets” of
the Borrower. The parties intend this Agreement to be a “security agreement”
within the meaning of the UCC.

(d)      Subject to Applicable Law, the Borrower shall, upon the request of the
Administrative Agent, at any time from and after an Event of Default and at the
Borrower’s expense, notify the Obligors of Receivables, or any of them, or other
obligors under any of the Collateral, of the Administrative Agent’s interest in
the Receivables and other Collateral, as applicable.

(e)      If the Borrower fails to perform any of its agreements or obligations
under this Section 2.02, the Administrative Agent may (but shall not be required
to) itself perform, or cause performance of, such agreement or obligation, and
the expenses of the Administrative Agent incurred in connection therewith shall
be payable by the Borrower upon the Administrative Agent’s demand therefor in
accordance with Section 2.07 or 2.08, as applicable.

 

43



--------------------------------------------------------------------------------

SECTION 2.03.      Extension of the Facility.

(a)      The Borrower may, within 120 days, but no later than 60 days, prior to
each one-year anniversary of the Fifth Omnibus Amendment Effective Date, by
written notice to the Administrative Agent, make written requests for the
Lenders to extend the then-current Scheduled Termination Date applicable to such
Lenders for an additional 364 days. The Administrative Agent shall provide
notice of such request promptly to each Managing Agent.

(b)      Each Managing Agent shall give prompt notice to each of the Lenders in
its related Lender Group of its receipt of such request for extension of the
Scheduled Termination Date. Each Lender shall make a determination, in its sole
discretion and after a full review as to whether or not it will agree to extend
the Scheduled Termination Date; provided, however, that each Lender’s
determination shall be made no later than 60 days after the date of the
Borrower’s notice to the Administrative Agent of such request for extension;
provided further that the failure of any Lender to make a timely response to the
Borrower’s request for extension of the Scheduled Termination Date shall be
deemed to constitute a refusal by such Lender to extend the Scheduled
Termination Date.

(c)      In the event that any of the existing Lenders agree to extend the
Scheduled Termination Date, or to assign their Commitment prior to the Scheduled
Termination Date to a Lender agreeing to extend the Scheduled Termination Date,
the Borrower, the Collection Agent, the Administrative Agent and such extending
Lenders shall enter into such documents as the Administrative Agent and such
Lenders may deem necessary or appropriate to reflect such extension, and all
reasonable costs and expenses incurred by such Lenders and the Administrative
Agent (including reasonable attorneys’ and auditors’ fees) shall be paid by the
Borrower.

SECTION 2.04.      Optional Reduction in Facility Limit; Optional Prepayments
and Mandatory Prepayments.

(a)      On any Payment Date (or, solely in the case of the reduction of the
Facility Limit in whole, on any Business Day), the Borrower shall be entitled at
its option, to reduce the Facility Limit in whole or in part; provided that
(i) the Borrower shall give written notice of such reduction to the
Administrative Agent and each Managing Agent at least three Business Days prior
to the date of such reduction, (ii) no Borrowing Base Deficiency shall exist as
a result of such reduction, (iii) any partial reduction of the Facility Limit
shall be in an amount equal to $25,000,000 with integral multiples of $5,000,000
above such amount, (iv) the Facility Limit shall not be reduced below
$100,000,000 unless such reduction is in connection with the termination of all
Commitments and the prepayment in full of all Obligations (other than
Obligations that are contingent as to liability) and (v) in the case of the
reduction of the Facility Limit in whole on any date other than a Payment Date,
the Borrower shall give written notice of its intent to reduce the Facility
Limit in whole at least thirty (30) days prior to the date of such reduction,
which shall be followed by the notice to be made pursuant to clause (i) of this
proviso confirming the date of such reduction.

 

44



--------------------------------------------------------------------------------

(b)      The Lenders hereby agree that any reduction in the Facility Limit shall
reduce the Commitment of each Lender ratably in proportion to any such reduction
in the Facility Limit; provided that, if there is a Defaulting Lender at the
time of such reduction, the Borrower may at its option direct that such
reduction be applied first to reduce the Commitment of the Defaulting Lender to
(but not below) the Revolving Loan Balance owing such Defaulting Lender and then
applied to reduce the Commitments of the remaining Lenders ratably; provided,
further, that if such reduction is made pursuant to the last sentence of the
defined term “Facility Limit” or otherwise as the result of the occurrence of
the Scheduled Termination Date solely under clause (a) of such defined term,
such reduction shall be applied solely to reduce the aggregate Commitments of
the Lenders in the Lender Group for which such Scheduled Termination Date has
occurred (as such Commitments were in effect immediately prior to such Scheduled
Termination Date) unless a Trigger Event has occurred and is continuing or would
result.

(c)      Any request for a reduction or termination pursuant to this
Section 2.04 shall be irrevocable.

(d)      From time to time during the Revolving Period, the Borrower may prepay
(an “Optional Prepayment”) any portion or all of the Advances by the Borrower
delivering a Borrower Notice to the Administrative Agent and each Managing Agent
at least one Business Day prior to the date of such Optional Prepayment (or, in
each case, such later time as the applicable Lenders, in their respective sole
discretion, may agree), specifying the date and amount of the Optional
Prepayment.

(e)      If the Borrower Notice relating to any Optional Prepayment is given,
the amount specified in the Borrower Notice shall be due and payable on the date
specified therein. Payments of Interest accrued to the applicable payment date
on the amount prepaid and any CP Breakage shall be made on the next Payment Date
following such repayment. Any partial Optional Prepayment by the Borrower of
Advances hereunder, other than with respect to Mandatory Prepayments, shall be
in a minimum amount of $1,000,000 with integral multiples of $100,000 above such
amount. Any amount so prepaid may, subject to the terms and conditions hereof,
be reborrowed during the Revolving Period. A Borrower Notice relating to any
such Optional Prepayment shall be irrevocable two Business Days prior to the
date of prepayment specified therein.

(f)      The aggregate outstanding Advances and all other Obligations shall be
repaid in accordance with Section 2.07, and shall be due and payable in full on
the Termination Date applicable to all Lender Groups then party hereto.

SECTION 2.05.      Selection of Fixed Periods.

(a)      All Advances shall, for purposes of calculating Interest, be allocated
to one or more “Fixed Periods” as set forth in the definition of such term, and
each such portion allocated to a particular Fixed Period is referred to herein
as a “Tranche” (each, a “Tranche”).

(b)      Each Tranche shall reflect the funding sources for the outstanding
principal balance of Advances associated therewith so that (i) there may be one
or more Tranches, selected by the applicable Managing Agent, reflecting the
portion of the outstanding principal balance of Advances funded by a funding
made by a liquidity or credit support provider

 

45



--------------------------------------------------------------------------------

to the Lender and (ii) there may be one or more Tranches allocated to the
portion of the outstanding principal balance of Advances funded by the
Commercial Paper of a Conduit Lender. For avoidance of doubt, amounts
outstanding in any Tranche may be combined with other Tranches from time to time
in the discretion of the Managing Agent to reflect the applicable funding
sources for such Tranches as described above.

SECTION 2.06.      Fees, Interest, Payments and Computations, Etc.

(a)      On the Closing Date, the Borrower paid to the Administrative Agent for
its own benefit and the benefit of each Managing Agent and each Lender, as
applicable, the fees set forth in the Fee Letter in effect at such time that
were due and payable on such date, including the upfront fee and reimbursement
for all reasonable out-of-pocket costs and expenses, including any legal fees
and disbursements to the extent incurred, relating to the negotiation,
preparation and closing of this Agreement and the other Facility Documents.

(b)      On the Second Omnibus Amendment Effective Date, the Borrower paid to
the Administrative Agent for its own benefit and the benefit of each Managing
Agent and each Lender, as applicable, the fees set forth in the Fee Letter in
effect at such time that were due and payable on such date, including the
upfront fee and reimbursement for all reasonable out-of-pocket costs and
expenses, including any legal fees and disbursements to the extent incurred,
relating to the negotiation, preparation and closing of the Second Omnibus
Amendment and the other Facility Documents amended, restated, supplemented or
otherwise modified as of such date.

(c)      On the Third Omnibus Amendment Effective Date, the Borrower paid to the
Administrative Agent for its own benefit and the benefit of each Managing Agent
and each Lender, as applicable, the fees set forth in the Fee Letter in effect
at such time that were due and payable on such date, including the upfront fee
and reimbursement for all reasonable out-of-pocket costs and expenses, including
any legal fees and disbursements to the extent incurred, relating to the
negotiation, preparation and closing of the Third Omnibus Amendment and the
other Facility Documents amended, restated, supplemented or otherwise modified
as of such date.

(d)      On the Fourth Omnibus Amendment Effective Date, the Borrower paid to
the Administrative Agent for its own benefit and the benefit of each Managing
Agent and each Lender, as applicable, the fees set forth in the Fee Letter as
amended and restated on such date that are due and payable on such date,
including the upfront fee and reimbursement for all reasonable out-of-pocket
costs and expenses, including any legal fees and disbursements to the extent
incurred, relating to the negotiation, preparation and closing of the Fourth
Omnibus Amendment and the other Facility Documents to be amended, restated,
supplemented or otherwise modified as of such date.

(e)      On the Fifth Omnibus Amendment Effective Date, the Borrower paid to the
Administrative Agent for its own benefit and the benefit of each Managing Agent
and each Lender, as applicable, the fees set forth in the Fee Letter as amended
and restated on such date that are due and payable on such date, including the
upfront fee and reimbursement for all reasonable out-of-pocket costs and
expenses, including any legal fees and disbursements to the extent incurred,
relating to the negotiation, preparation and closing of the Fifth Omnibus
Amendment and the other Facility Documents to be amended, restated, supplemented
or otherwise modified as of such date.

 

46



--------------------------------------------------------------------------------

(f)      On the Sixth Omnibus Amendment Effective Date, the Borrower shall pay
to the Administrative Agent for its own benefit and the benefit of each Managing
Agent and each Lender, as applicable, the fees set forth in the Fee Letter as
amended and restated on such date that are due and payable on such date,
including the upfront fee and reimbursement for all reasonable out-of-pocket
costs and expenses, including any legal fees and disbursements to the extent
incurred, relating to the negotiation, preparation and closing of the Sixth
Omnibus Amendment and the other Facility Documents to be amended, restated,
supplemented or otherwise modified as of such date.

(g)      On each Payment Date, the Borrower shall pay to the Administrative
Agent, for its own benefit and the benefit of each Managing Agent, for its
benefit and the benefit of each related Lender, as applicable, certain fees with
respect to the immediately preceding month in the amounts and on the dates set
forth in the Fee Letter in effect at such time (without duplication of amounts
paid pursuant to Section 2.07 and subject to adjustment for a Defaulting Lender
as provided in Section 2.15).

(h)      On each Payment Date, the Borrower shall pay accrued and unpaid
Interest for the immediately preceding month to the Administrative Agent, for
the benefit of each Managing Agent, for its benefit and the benefit of each
related Lender, as applicable (without duplication of amounts paid pursuant to
Section 2.07).

(i)      On each Payment Date, the Collection Agent shall be entitled to receive
the Servicing Fee. The Servicing Fee shall be payable only from Collections
pursuant to, and subject to the priority of payment set forth in, Sections 2.07
and 2.08 or, prior to the occurrence of an Event of Default, pursuant to a
capital contribution to the Borrower from CHS made in its sole discretion.

(j)      If any Advance requested by the Borrower hereunder, or any selection of
a subsequent Fixed Period for any Revolving Principal Balance requested by the
Borrower and approved by the applicable Managing Agent pursuant to Section 2.05
is not for any reason, other than the act or omission of a Lender, a Managing
Agent or the Administrative Agent (or their agents or employees) contrary to
this Agreement, made or effectuated, as the case may be, on the date specified
therefor, the Borrower shall indemnify each Lender against any loss, cost or
expense incurred by such Lender, including any loss (including loss of
anticipated profits, net of anticipated profits in the reemployment of such
funds in the manner determined by such Lender), cost or expense incurred by
reason of the liquidation or reemployment of deposits or other funds acquired by
such Lender to fund or maintain such Advance, as the case may be, during such
Fixed Period. Such loss, cost or expense shall be computed on a net basis (any
indemnification payments under this Section 2.06(f) shall be without duplication
to other amounts payable under Sections 2.04(e) or 2.06(g) hereof).

 

47



--------------------------------------------------------------------------------

(k)      Without duplication of any payments otherwise required hereunder, the
Borrower shall pay to the applicable Managing Agent, within two Business Days
after such Managing Agent’s written demand therefor for the benefit of the
related Lenders, any CP Breakage payable hereunder.

SECTION 2.07.      Payment and Collection Procedures Generally.

(a)      To the extent not so previously instructed, the Collection Agent or the
Borrower will, or will cause each Originator to prepare, execute and deliver to
each Obligor (or, in the case of a Governmental Entity, its fiscal intermediary)
who is proposed to be a payor of Receivables, with copies to the Administrative
Agent, a Notice, which notice shall, among other things, instruct all Obligors
to pay all Collections directly to a Lock-Box or Collection Account.

(b)      The Collection Agent shall, or shall direct the Borrower to, take all
actions necessary and appropriate to ensure that (i) on each Business Day
(whether or not the Termination Date has occurred) (x) all Collections received
in the Lock-Boxes are deposited into a Collection Account and (y) all
Collections received in or deposited into the Collection Accounts are
transferred in same day funds to the applicable Concentration Account and (ii)
all Collections not received in a Lock-Box or a Collection Account are deposited
into or transferred to the applicable Concentration Account no later than two
Business Days from receipt by the Collection Agent, the Borrower, the Transferor
or an Originator, as the case may be. The Collection Agent or the Borrower shall
promptly take, or direct the applicable Originator to take, all such actions as
are reasonably necessary in the Collection Agent’s or the Borrower’s discretion
or reasonably requested by the Administrative Agent to ensure that future
payments from any Obligor be made to a Collection Account or Lock-Box.

(c)      So long as no Trigger Event exists or would result from such proposed
withdrawal, the Collection Agent may withdraw from any Concentration Account and
distribute to the Borrower amounts deposited in such Concentration Account up to
an amount such that the amount remaining in the Concentration Accounts,
collectively, at least equals the Interest, Used Fee, Unused Fee and Servicing
Fee accrued through such date of withdrawal (which amount shall remain in the
Concentration Accounts until the immediately following Payment Date); provided
that the foregoing shall not limit the ability of the Collection Agent to
withdraw all proceeds of Self Pay Obligations from the Concentration Accounts at
any time prior to the delivery by the Administrative Agent of the notice
referred to in Section 2.08(a), Section 6.04(a)(v) or Section 6.07(b) to any
Concentration Account Bank, subject to the terms of this Agreement and the
Control Agreements.

(d)      On the Business Day immediately preceding each Payment Date to occur
prior to the Termination Date applicable to all Lender Groups then party hereto,
the Collection Agent shall deposit (to the extent not previously deposited in
accordance with clause (c) above) to a Concentration Account the amounts in
respect of Interest, Used Fee, Unused Fee and Servicing Fee accrued for the
prior month and set aside as described in clause (c) above. Following deposit of
such funds, the Collection Agent shall distribute the funds as directed by the
Administrative Agent, first, to the Managing Agents, for the benefit of the
related Lenders, in full payment of the accrued and unpaid Interest for such
month, second, to the Managing Agents, for the benefit of the related Lenders
and to the Administrative Agent, in full payment of the accrued and unpaid fees
due to such Persons hereunder or under any other Facility Document for such
month, third, to the Collection Agent, in full payment of any accrued and unpaid
Servicing

 

48



--------------------------------------------------------------------------------

Fee payable to the Collection Agent with respect to such month, and fourth, to
the Administrative Agent or the Managing Agents, for the benefit of the related
Lenders or other Indemnified Persons, in full payment of all other unpaid
Obligations accrued for such month.

(e)      Notwithstanding anything to the contrary contained in this Section 2.07
or any other provision in this Agreement, if on any Business Day prior to the
Termination Date (other than a Termination Date that exists solely as a result
of the occurrence of a Scheduled Termination Date under clause (a) of such
defined term) a Borrowing Base Deficiency exists, then, and in any event prior
to any distribution to the Transferor or any Originator or other Affiliate under
clause (c) above, in each case, the Borrower shall remit to the Administrative
Agent, for the benefit of the Lenders, no later than the close of business of
the Administrative Agent on the second succeeding Business Day, a payment (each
such payment, a “Mandatory Prepayment”) (to be applied ratably among the Lenders
by the Administrative Agent to outstanding Revolving Principal Balance allocated
to Fixed Periods selected by the Administrative Agent, in its sole discretion)
in such amount as may be necessary to reduce the outstanding Revolving Principal
Balance so that a Borrowing Base Deficiency no longer exists. Amounts other than
principal owed in connection with such Mandatory Prepayment, including, (i) all
Interest accrued and unpaid on the amount repaid to (but excluding) the date of
such repayment and (ii) any and all CP Breakage owed with respect to such
repayment, shall be made on the next Payment Date following such repayment;
provided, that, unless a Trigger Event has occurred and is continuing or would
result, if such Borrowing Base Deficiency exists solely as the result of the
occurrence of the Scheduled Termination Date solely under clause (a) of such
defined term, such Mandatory Prepayment shall be applied first to reduce the
outstanding Revolving Principal Balance of the Lenders in the Lender Group for
which such Scheduled Termination Date has occurred to zero, and then applied in
accordance with the foregoing paragraph; provided, further, that if such
Mandatory Prepayment is applied in accordance with the foregoing proviso, unless
a Trigger Event has occurred and is continuing or would result, the Borrower
shall remit to the Administrative Agent, for the benefit of the applicable
members of the Lender Group for which such Scheduled Termination Date has
occurred, all accrued and unpaid Interest and fees applicable to the amounts so
reduced and the Commitments of the Lenders in such Lender Group.

(f)      All payments to be made by the Borrower or the Collection Agent under
this Agreement shall be made free and clear of any counterclaim, set-off,
deduction or other defense, which such Person may have against any Lender, any
Managing Agent, the Administrative Agent or against each other.

SECTION 2.08.      Trigger Event and Termination Date Payment Procedures.

(a)      On each Business Day after the occurrence of a Trigger Event and
delivery by the Administrative Agent of a notice in substantially the form
attached to the Control Agreement transferring exclusive control of each
Concentration Account to the Administrative Agent, funds shall be withdrawn from
each Concentration Account solely by, or at the direction of, the Administrative
Agent to be applied by the Administrative Agent in the order of priority set
forth in Section 2.07(d) and as set forth in Section 2.08(c).

 

49



--------------------------------------------------------------------------------

(b)      On the Termination Date applicable to all Lenders then party hereto and
on each Business Day thereafter, the amounts set aside in each Concentration
Account in accordance with Section 2.07 above shall be withdrawn from each
Concentration Account, solely by, or at the direction of, the Administrative
Agent, to be applied by the Administrative Agent in the following order of
priority:

(i)      (A) First, to pay to the Collection Agent any accrued and unpaid
Servicing Fee (if the Collection Agent is a Person other than the Transferor, an
Originator or an Affiliate thereof) which is then due and payable, and (B)
second, to be retained in a Concentration Account to the extent of any daily
accrued and unpaid amounts of such Servicing Fee which are not then due and
payable, until the next relevant payment date therefor, and not to be applied to
any of the following items;

(ii)      To pay, ratably among the Lenders, accrued and unpaid Interest which
is then due and payable;

(iii)      To pay, ratably among the Lenders, accrued and unpaid Used Fee and
Unused Fee which is then due and payable;

(iv)      To pay, ratably among the Lenders, all Revolving Principal Balance
then outstanding;

(v)      To pay, ratably among the Lenders, the Secured Parties and any other
Indemnified Parties entitled thereto, the portion of any other accrued and
unpaid Obligations which have not been paid pursuant to clauses (i) through (iv)
above and which are then due and payable by the Borrower to any of them under
this Agreement; and

(vi)      (A) First, to pay to the Collection Agent any accrued and unpaid
Servicing Fee (if the Collection Agent is the Transferor, an Originator or an
Affiliate of any thereof) which is then due and payable, and (B) second, to be
retained in a Concentration Account to the extent of any accrued and unpaid
amounts of such Servicing Fee which are not then due and payable, until the next
relevant payment date therefor.

Following the Collection Date, the Collection Agent or the Administrative Agent,
as the case may be, shall pay to the Borrower any remaining Collections in the
Concentration Accounts.

(c)      Following the delivery by the Administrative Agent of the notice
referred to in Section 2.08(a), Section 6.04(a)(v) or Section 6.07(b) to any
Concentration Account Bank, the Borrower or the Collection Agent shall deliver
to the Administrative Agent on each Business Day a report identifying all
amounts on deposit in each Concentration Account that constitute proceeds of
Self Pay Obligations. Promptly following receipt of such report, but in any
event no later than the next Business Day, the Administrative Agent shall (i)
provide instructions to each Concentration Account Bank directing the transfer
of all proceeds of Self Pay Obligations so identified to an account specified by
the Borrower or Collection Agent or (ii) raise any concerns or objections with
respect thereto with the Borrower. In the event of any dispute regarding the
identification of proceeds of Self Pay Obligations, the parties agree to
cooperate in good faith to promptly resolve such dispute.

 

50



--------------------------------------------------------------------------------

SECTION 2.09.      Updated Borrowing Base.

(a)      If on any day a Receivable in the Borrowing Base no longer qualifies as
an Eligible Receivable because (i) the Expected Net Value of any Receivable is
either (x) reduced or adjusted as a result of any defective, rejected, returned,
repossessed or foreclosed merchandise, any defective or rejected services, any
failure to provide services, any discount, rebate or any other adjustment made
or performed by the Borrower or any other Person or (y) reduced or canceled as a
result of a setoff in respect of any claim by the Obligor thereof against an
Originator or an Affiliate of an Originator, (ii) any of the representations or
warranties in Section 4.01(h) is no longer true with respect to such Receivable
or the Borrower or the Collection Agent discovers or is notified that such
Receivable was not an Eligible Receivable on the day it was included in the
Borrowing Base or (iii) for any other reason pursuant to the terms hereunder,
the Borrower or the Collection Agent shall recalculate the Borrowing Base as of
such day after giving effect to the removal of such Receivable or Receivables
from the Borrowing Base calculation; provided, that the Collection Agent and the
Borrower shall deliver an updated report with respect to the information in the
Monthly Report only to the extent that such reduction, adjustment, cancellation
or disqualification would result in a Borrowing Base Deficiency.

(b)      Promptly after the occurrence of an ENV Event, the Borrower shall
deliver to the Administrative Agent a Monthly Report updated as of such day,
including a calculation of the Borrowing Base after giving effect to an
adjustment to the Contractual Allowances, in an amount approved by the
Administrative Agent and the Managing Agents, to reflect such collection
experiences.

(c)      If a Borrowing Base Deficiency exists with respect to the revised
Borrowing Base delivered pursuant to clause (a) or (b), then the Borrower shall
make a Mandatory Prepayment in accordance with Section 2.07(e).

SECTION 2.10.      Late Payments, Payments on other than Business Day.

(a)      The payment or deposit of all amounts to be paid or deposited by the
Borrower or the Collection Agent hereunder shall be paid or deposited in
accordance with the terms hereof no later than 12:00 P.M. (New York City time)
on the day when due in lawful money of the United Stated in immediately
available funds. The Borrower shall, to the extent permitted by law, pay to the
Administrative Agent interest on all amounts not paid or deposited when due
hereunder (whether owing by the Borrower or by the Collection Agent) at 2.0% per
annum above the Base Rate, payable on demand; provided, however, that such
interest rate shall not at any time exceed the maximum rate permitted by
Applicable Law. Such interest shall be retained by the Administrative Agent
except to the extent that such failure to make a timely payment or deposit has
continued beyond the date for distribution by the Administrative Agent of such
overdue amount to the applicable Managing Agents, on behalf of the related
Lenders, in which case such interest accruing after such date shall be for the
account of, and distributed by the Administrative Agent to such Managing
Agents. All computations of interest and all computations of Interest (other
than for Interest calculated in respect of the Base Rate, which shall be
computed on the basis of a year of 365/366 days), Servicing Fee, Used Fee,
Unused Fee, CP Breakage and other fees hereunder shall be made on the basis of a
year of 360 days for the actual number of days (including the first but
excluding the last day) elapsed.

 

51



--------------------------------------------------------------------------------

(b)      Whenever any payment hereunder shall be stated to be due on a day other
than a Business Day, such payment shall be made on the next succeeding Business
Day, and such extension of time shall in such case be included in the
computation of payment of Interest, interest or any fee payable hereunder, as
the case may be; provided, however, that, if such extension would cause payment
of Interest, or Revolving Principal Balance on which Interest accrues at the
Adjusted Eurodollar Rate, to be made in the next following month, such payment
shall be made on the next preceding Business Day.

SECTION 2.11.      Increased Costs; Capital Adequacy; Illegality.

(a)      If either (i) the introduction of or any Regulatory Change (including
any change by way of imposition or increase of reserve requirements) in any law,
regulation, treaty or official directive, or in the interpretation or
application thereof by any central bank or other governmental agency or
authority charged with the administration thereof (whether or not having the
force of law), or (ii) the compliance by the Administrative Agent any Secured
Party or any affiliate of either thereof (each of which, an “Affected Party”)
with any guideline or request from any central bank or other governmental agency
or authority (whether or not having the force of law), (A) shall impose, modify
or deem applicable any reserve requirement (including any reserve requirement
imposed by the Board of Governors of the Federal Reserve System, but excluding
any reserve requirement, if any, included in the determination of Interest),
special deposit or similar requirement against assets of, deposits with or for
the account of, or credit extended by, any Affected Party or (B) shall impose
any other condition affecting the Collateral or any Lender’s rights or
obligations hereunder, the result of which is to increase the cost to any
Affected Party or to reduce the amount of any sum received or receivable by an
Affected Party under this Agreement, then within 10 days after demand by such
Affected Party (which demand shall be accompanied by a statement setting forth
the basis for such demand), the Borrower shall pay directly to such Affected
Party such additional amount or amounts as will compensate such Affected Party
for such additional or increased cost incurred or such reduction suffered.

(b)      If either (i) the introduction of or any change (including any change
by way of imposition or increase of reserve requirements) in any law,
regulation, treaty or official directive, or in the interpretation or
application thereof, in each case occurring after the date hereof, by any
central bank or other governmental agency or authority charged with the
administration thereof (whether or not having the force of law), or (ii) the
compliance by an Affected Party with any guideline or request from any central
bank or other governmental agency or authority (whether or not having the force
of law) in each case promulgated after the date hereof, including compliance by
an Affected Party with any request or directive regarding capital adequacy, or
(iii) any Regulatory Change, has or would have the effect of reducing the rate
of return on the capital of any Affected Party as a consequence of its
obligations hereunder or otherwise arising in connection herewith to a level
below that which any such Affected Party could have achieved but for such
introduction, change or compliance by an amount deemed by such Affected Party to
be material, then within 10 days after demand by such Affected Party (which
demand shall be accompanied by a statement setting forth the basis for such
demand), the Borrower shall pay directly to such Affected Party such additional
amount or amounts as will compensate such Affected Party for such reduction.

 

52



--------------------------------------------------------------------------------

(c)      If as a result of any event or circumstance similar to those described
in Section 2.11(a) or 2.11(b), any Affected Party is required to compensate a
bank or other financial institution providing liquidity support, credit
enhancement or other similar support to such Affected Party in connection with
this Agreement or the funding or maintenance of Advances hereunder, then within
10 days after demand by such Affected Party, the Borrower shall pay to such
Affected Party such additional amount or amounts as may be necessary to
reimburse such Affected Party for any amounts to be paid by it.

(d)      In determining any amount provided for in this Section 2.11, the
Affected Party may use any reasonable averaging and attribution methods. Any
Affected Party making a claim under this Section 2.11 shall submit to the
Borrower a certificate as to the calculation of such additional or increased
cost or reduction, which certificate shall be conclusive absent manifest error.

(e)      Failure or delay on the part of any Affected Party to demand
compensation pursuant to the foregoing provisions of this Section shall not
constitute a waiver of such Affected Party’s right to demand such compensation,
provided that the Borrower shall not be required to compensate any Affected
Party pursuant to the foregoing provisions of this Section for any increased
costs incurred or reductions suffered more than six months prior to the date
that such Affected Party notifies the Borrower of the circumstances giving rise
to such increased costs or reductions and of such Affected Party’s intention to
claim compensation therefor (except that, if the Regulatory Change giving rise
to such increased costs or reductions is retroactive, then the six-month period
referred to above shall be extended to include the period of retroactive effect
thereof). The protections of this Section shall be available to the Affected
Party regardless of any possible contention of the invalidity or inapplicability
of the Regulatory Change that shall have occurred or been imposed.

(f)      If any Managing Agent, on behalf of the related Lenders shall notify
the Administrative Agent that a Eurodollar Disruption Event has occurred, the
Administrative Agent shall in turn so notify the Borrower, whereupon all
Revolving Principal Balance in respect of which Interest accrues at the Adjusted
Eurodollar Rate for the then current Fixed Period shall immediately be converted
into Revolving Principal Balance in respect of which Interest accrues at the
Base Rate for the remainder of such Fixed Period.

(g)      Without prejudice to the survival of any other agreement of the
Borrower hereunder, the agreements and obligations of the Borrower contained in
this Section 2.11 shall survive the termination of this Agreement.

SECTION 2.12.      Taxes.

(a)      Any and all payments by the Borrower or the Collection Agent hereunder
to any Lender, any Managing Agent or the Administrative Agent shall be made free
and clear of and without deduction for any and all present or future taxes,
levies, imposts, deductions, charges or withholdings, and all liabilities with
respect thereto, excluding, (1) in the case of any Lender,

 

53



--------------------------------------------------------------------------------

any Managing Agent and the Administrative Agent, net income taxes and branch
profits taxes that are imposed by the United States, (2) franchise taxes, net
income taxes and branch profits taxes that are imposed on such Lender, such
Managing Agent or the Administrative Agent by the state or non-United States
jurisdiction under the laws of which such Lender, such Managing Agent or the
Administrative Agent (as the case may be) is organized or conducts business or
any political subdivision thereof, (3) in the case of a Foreign Lender, any
withholding tax that is imposed on amounts payable to such Foreign Lender at the
time such Foreign Lender becomes a party hereto (or designates a new lending
office), except to the extent that such Foreign was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts from the Borrower with respect to such withholding tax pursuant to this
Section 2.12(a), (4) any U.S. federal withholding Taxes imposed under FATCA, and
(5) Taxes attributable to such recipient’s failure to comply with Section
2.12(c) (all such non-excluded taxes, levies, imposts, deductions, charges,
withholdings and liabilities being hereinafter referred to as “Taxes”). If the
Borrower or the Collection Agent shall be required by law to deduct any Taxes
from or in respect of any sum payable hereunder to any Lender, any Managing
Agent or the Administrative Agent, (i) the Borrower shall make an additional
payment to such Lender, such Managing Agent or the Administrative Agent, as the
case may be, in an amount sufficient so that, after making all required
deductions (including deductions applicable to additional sums payable under
this Section 2.12), such Lender, such Managing Agent or the Administrative Agent
(as the case may be) receives an amount equal to the sum it would have received
had no such deductions been made, (ii) the Borrower or the Collection Agent, as
the case may be, shall make such deductions and (iii) the Borrower or the
Collection Agent, as the case may be, shall pay the full amount deducted to the
relevant taxation authority or other authority in accordance with Applicable
Law. Within 30 days after the date of any such payment of Taxes, the Borrower or
the Collection Agent, as the case may be, will furnish to such Lender, such
Managing Agent or the Administrative Agent (as the case may be) the original or
a certified copy of a receipt evidencing payment thereof.

(b)      The Borrower will indemnify each Lender, each Managing Agent and the
Administrative Agent for the full amount of Taxes or Other Taxes (including any
Taxes imposed by any jurisdiction on amounts payable under this Section 2.12)
paid by such Lender, such Managing Agent or the Administrative Agent (as the
case may be) and any liability (including penalties, interest and expenses)
arising therefrom or with respect thereto whether or not such Taxes or Other
Taxes were correctly or legally asserted; provided that any Lender, any Managing
Agent or the Administrative Agent, as appropriate, making a demand for indemnity
payment hereunder shall provide the Borrower with a certificate from the
relevant taxing authority or from a responsible officer of such Lender, such
Managing Agent and the Administrative Agent stating or otherwise evidencing that
such Lender, such Managing Agent or the Administrative Agent has made payment of
such Taxes or Other Taxes and will provide a copy of or extract from
documentation, if available, furnished by such taxing authority evidencing
assertion or payment of such Taxes or Other Taxes. This indemnification shall be
made within 10 days from the date such Lender, such Managing Agent or the
Administrative Agent (as the case may be) makes written demand therefor.

(c)      

 

54



--------------------------------------------------------------------------------

(i)      Each Lender, each Managing Agent and the Administrative Agent that is
entitled to an exemption from or reduction of withholding Tax with respect to
payments made under any this Agreement shall deliver to the Borrower and the
Administrative Agent, at the time or times reasonably requested by the Borrower
or the Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, each Lender, each Managing Agent and the
Administrative Agent, if reasonably requested by the Borrower or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section
2.12(c)(ii)(A), (ii)(B) and (ii)(C) below) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

(ii)      Without limiting the generality of the foregoing, in the event that
the Borrower is a U.S. Person within the meaning of Section 7701(a)(30) of the
Code,

(A)      any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

(B)      any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(i) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under this Agreement, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under this Agreement, IRS Form W-8BEN establishing
an exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

(ii) executed originals of IRS Form W-8ECI;

 

55



--------------------------------------------------------------------------------

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of either Exhibit F-1 or Exhibit F-2 to the effect
that such Foreign Lender is not a “bank” within the meaning of Section
881(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrower within the
meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed originals of IRS Form W-8BEN; or

(iv) to the extent a Foreign Lender is not the beneficial owner, or is a
partnership, executed originals of IRS Form W-8IMY, accompanied by IRS Form
W-8ECI, IRS Form W-8BEN, a U.S. Tax Compliance Certificate substantially in the
form of Exhibit F-3 or Exhibit F-4, IRS Form W-9, and/or other certification
documents from each beneficial owner or direct or indirect partner, as
applicable;

(C)      if a payment made to a recipient under any this Agreement would be
subject to U.S. federal withholding Tax imposed by FATCA if such recipient were
to fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
recipient shall deliver to the Borrower and the Administrative Agent at the time
or times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
recipient has complied with such recipient’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment. Solely for
purposes of this clause (C), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(d)      If the each Lender, each Managing Agent and the Administrative Agent
determines, in its sole discretion, that it has received a refund of any Taxes
as to which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section, it shall pay to
the Borrower an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this Section
with respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses of the such Lender, Managing Agent, or Administrative Agent, as the
case may be, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund), provided that the Borrower,
upon the request of such Lender, Managing Agent, or the Administrative Agent,
agrees to repay the amount paid over to the Borrower (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Lender, Managing Agent, or Administrative Agent, in the event the Lender,
Managing Agent, or

 

56



--------------------------------------------------------------------------------

Administrative Agent, is required to repay such refund to such Governmental
Authority. This paragraph shall not be construed to require the Administrative
Agent, any Lender or the Managing Agent to have any obligation to file for or
otherwise pursue any refund of Taxes withheld or deducted from funds paid for
the account of such Agent or Lender or make available its tax returns (or any
other information relating to its taxes that it deems confidential) to the
Borrower or any other Person.

(e)      Without prejudice to the survival of any other agreement of the
Borrower hereunder, the agreements and obligations of the Borrower contained in
this Section 2.12 shall survive the termination of this Agreement.

SECTION 2.13.      Assignment of the Sale Agreement and the Contribution
Agreement(a) . The Borrower hereby represents, warrants and confirms to the
Administrative Agent that the Borrower has pledged to the Administrative Agent,
for the benefit of itself and the Secured Parties hereunder, all of the
Borrower’s right and title to and interest in (i) the Contribution Agreement and
(ii) as assignee thereof under the Assignment of Agreements, the Sale
Agreement. The Borrower confirms and agrees that the Administrative Agent shall
have pursuant to the Assignment of Agreements, the sole right to enforce the
Borrower’s rights and remedies under the Sale Agreement and the Contribution
Agreement for the benefit of the Secured Parties hereunder, but without any
obligation on the part of the Administrative Agent, any Secured Party or any of
their respective Affiliates, to perform any of the obligations of the Borrower
under the Sale Agreement the Contribution Agreement. The Borrower further
confirms and agrees that such assignment to the Administrative Agent shall
terminate upon the Collection Date; provided, however, that the rights of the
Administrative Agent and the Secured Parties pursuant to the Assignment of
Agreements with respect to rights and remedies in connection with any
indemnities and any breach of any representation, warranty or covenants made (i)
by the Company under the Contribution Agreement, or (ii) by the applicable
Originator under the Sale Agreement, which rights and remedies survive the
termination of the Sale Agreement and Contribution Agreement, shall be
continuing and shall survive any termination of the Assignment of Agreements.

SECTION 2.14.      Sharing of Payments(a) . If any Lender (for purposes of this
Section only, referred to as a “Recipient”) shall obtain payment (whether
voluntary, involuntary, through the exercise of any right of setoff, or
otherwise) on account of the Advances made by it in excess of its ratable share
of payments made on account of the Advances made by the Lenders (other than as a
result of payments made to fewer than all of the Lenders as a result of the
occurrence of a Scheduled Termination Date under clause (a) of such defined
term), such Recipient shall forthwith purchase from the Lenders which received
less than their ratable share participations in the Advances made by such
Persons as shall be necessary to cause such Recipient to share the excess
payment ratably with each such other Person; provided, however, that (a) if all
or any portion of such excess payment is thereafter recovered from such
Recipient, such purchase from each such other Person shall be rescinded and each
such other Person shall repay to the Recipient the purchase price paid by such
Recipient for such participation to the extent of such recovery, together with
an amount equal to such other Person’s ratable share (according to the
proportion of (i) the amount of such other Person’s required payment to (ii) the
total amount so recovered from the Recipient) of any interest or other amount
paid or payable by the Recipient in respect of the total amount so recovered and
(b) the provisions of this Section shall not be construed to apply to the
application of funds arising from the existence of a Defaulting Lender.

 

57



--------------------------------------------------------------------------------

SECTION 2.15.      Defaulting Lender.

(a)      Notwithstanding anything to the contrary contained in this Agreement,
if any Committed Lender becomes a Defaulting Lender, then, until such time as
such Committed Lender is no longer a Defaulting Lender, to the extent permitted
by Applicable Law:

(i)      Any payment of principal, interest, fees or other amounts received by
the Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Section 2.07, Section 2.08,
Article VII or otherwise, and including any amounts made available to the
Administrative Agent by such Defaulting Lender pursuant to Section 10.04), shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any amounts owing by such Defaulting
Lender to the Administrative Agent or any Managing Agent hereunder; second, as
the Borrowers may request (so long as no Default exists), to the funding of any
Advance in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; third, if so determined by the Administrative Agent and
the Borrower, to be held in a non-interest bearing deposit account and released
in order to satisfy obligations of such Defaulting Lender to fund Advances under
this Agreement; and fourth, to such Defaulting Lender or as otherwise directed
by a court of competent jurisdiction. Any payments, prepayments or other amounts
paid or payable to a Defaulting Lender that are applied (or held) to pay amounts
owed by a Defaulting Lender or to post cash collateral pursuant to this Section
2.15(a)(i) shall be deemed paid to and redirected by such Defaulting Lender, and
each Lender irrevocably consents hereto.

(ii)      Such Defaulting Lender shall not be entitled to receive any Unused Fee
for any period during which such Lender is a Defaulting Lender (and the Borrower
shall not be required to pay any such fee that otherwise would have been
required to have been paid to such Defaulting Lender).

(b)      If the Borrower, the Administrative Agent and the Managing Agents each
agrees in writing in their respective sole discretion that a Defaulting Lender
should no longer be deemed to be a Defaulting Lender, the Administrative Agent
will so notify the parties hereto, whereupon as of the effective date specified
in such notice and subject to any conditions set forth therein, such Committed
Lender will, to the extent applicable, purchase such portion of the outstanding
Advances of the other Lenders, or take such other actions as the Administrative
Agent may determine to be necessary to cause the Lenders of such Committed
Lender’s Lender Group to hold such Lender Group’s Lender Group Percentage of the
Advances or as otherwise required by the terms of Section 2.01, whereupon such
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrower while such Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from such Lender
having been a Defaulting Lender.

 

58



--------------------------------------------------------------------------------

SECTION 2.16.      Terminating Lender. If any Committed Lender shall be subject
to an earlier Scheduled Termination Date hereunder than the Scheduled
Termination Date applicable to all other Committed Lenders hereunder, Borrower,
upon providing written notice to the related Managing Agent and the
Administrative Agent, shall have the right to require such Committed Lender and
the related Conduit Lender to sell and assign in accordance with Section 10.06
of this Agreement, all, but not less than all, of (A) such Committed Lender’s
Commitment, without recourse, and (B) all of its respective interests, rights,
and obligations under this Agreement to any assignee(s) permitted under such
Section 10.06; provided, however, that (a) such assignment shall not conflict
with any statute, law, rule, regulation, order or decree of any governmental
authority, (b) the assigning Committed Lender and Conduit Lender shall have
received from such assignee(s) full payment in immediately available funds of
all amounts payable to it in respect of outstanding Advances, accrued and unpaid
Interest and fees, and other amounts owing to it under or in connection with
this Agreement and the other Facility Documents, (c) such assignment shall be
without representation or warranty (except to the extent set forth in the
related Assignment and Acceptance) by the assigning Committed Lender and Conduit
Lender and shall be at the sole expense of such assigning Committed Lender, and
(d) the assigning Committed Lender and Conduit Lender shall continue to have the
benefit of all indemnities and other agreements under this Agreement which
survive the termination of this Agreement.

ARTICLE III

CONDITIONS OF ADVANCES

SECTION 3.01.      Conditions Precedent to Initial Advance. The initial Advance
hereunder is subject to the conditions precedent that (a) the Administrative
Agent shall have received on or before the date of such Advance the items listed
in Schedule II, each (unless otherwise indicated) dated such date, in form and
substance satisfactory to the Administrative Agent and each Managing Agent;
provided, however, to the extent that any item is designated on Schedule II for
delivery on or before a specified date that is after the date of the initial
Advance, delivery of such item shall not be a condition to the initial Advance,
but the failure to deliver such item on or before the specified date shall
constitute a breach of an obligation of the Borrower hereunder which such breach
shall give rise to an Event of Default under Section 7.01(d) hereof, (b) all
fees and expenses required to be paid prior to the initial Advance pursuant to
(i) this Agreement and (ii) the Fee Letter have been paid, and (c) each Managing
Agent and the Administrative Agent shall have completed satisfactory due
diligence and obtained the requisite credit approvals.

SECTION 3.02.      Conditions Precedent to All Advances. Each Advance (including
the initial Advance) to the Borrower by any Lender and the right of the
Collection Agent to remit Collections to the Borrower pursuant to
Section 2.07(c) shall be subject to the further conditions precedent that
(a) with respect to any such Advance, on or prior to the date of such Advance,
the Collection Agent shall have delivered to the Administrative Agent, in each
case in form and substance satisfactory to the Administrative Agent, a completed
Monthly Report dated on or before the most recent Monthly Report Due Date and
(b) on the date of such Advance or remittance of Collections the following
statements shall be true and the Borrower by accepting the amount of such
Advance or remittance of Collections shall be deemed to have certified that:

 

59



--------------------------------------------------------------------------------

 (i)       The representations and warranties contained in Article IV are
correct on and as of such day as though made on and as of such date, except for
those that refer to specific dates, which shall be correct as of the dates
indicated therein,

 (ii)       No event has occurred and is continuing, or would result from such
Advance or remittance, which constitutes a Default or an Event of Default,

 (iii)      On and as of such day, after giving effect to such Advance or
remittance, a Borrowing Base Deficiency does not exist, and

 (iv)      No law or regulation shall prohibit, and no order, judgment or decree
of any federal, state or local court or governmental body, agency or
instrumentality shall prohibit or enjoin, the making of such Advance by the
Lenders in accordance with the provisions hereof.

Notwithstanding the fact that any of the above-described conditions precedent
may not have been satisfied in connection with any Advance hereunder, prior to
the Termination Date applicable to all Lender Groups then party hereto and as a
result of the Borrower’s acceptance of the amount of any Advance the Borrower
shall be deemed to have certified to the Administrative Agent that such
conditions precedent have, in fact, been satisfied.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

SECTION 4.01.      Representations and Warranties of the Borrower. The Borrower
represents and warrants to and, where applicable, agrees with each of the
Secured Parties, that:

(a)      The Borrower is a limited liability company duly formed, validly
existing and in good standing under the laws of the jurisdiction named at the
beginning hereof and is duly qualified to do business, and is in good standing,
in every jurisdiction in which the nature of its business requires it to be so
qualified and the failure to do so could reasonably be expected to have a
Material Adverse Effect.

(b)      The execution, delivery and performance by the Borrower of this
Agreement, the Contribution Agreement and all other Facility Documents to be
entered into by it, including the Borrower’s use of the proceeds of Advances and
remittances of Collections, are within the Borrower’s limited liability company
powers, have been duly authorized by all necessary limited liability company
action, do not contravene (i) the Borrower’s certificate of formation or limited
liability company agreement, (ii) any Applicable Law except where such
contravention could not reasonably be expected to result in a Material Adverse
Effect, (iii) any contractual restriction binding on or affecting the Borrower
or its property other than such restrictions that could not reasonably be
expected to adversely affect the Collection Agent’s ability to perform its
material obligations hereunder or, with respect to the transfer of the
Receivables and Collections thereon, in any Immaterial Respect, or (iv) any
order, writ, judgment, award, injunction or decree binding on or affecting the
Borrower or its property, and do not result in or require the creation of any
Lien upon or with respect to any of its properties (other than Permitted Liens
and liens in favor of the Administrative Agent for the benefit of the

 

60



--------------------------------------------------------------------------------

Secured Parties with respect to the Collateral), and no transaction contemplated
hereby or by the Contribution Agreement requires compliance with any bulk sales
act or similar law. This Agreement, the Contribution Agreement and each other
Facility Document to be entered into by the Borrower have each been duly
executed and delivered by the Borrower.

(c)      No authorization or approval or other action by, and no notice to or
filing with, any governmental authority or regulatory body is required for the
due execution, delivery and performance by the Borrower of this Agreement, the
Contribution Agreement or any other Facility Document to be entered into by it,
except for (i) the filing of UCC financing statements, all of which financing
statements have been duly filed and, to the Borrower’s knowledge, are in full
force and effect, and (ii) such as have been obtained and are in full force and
effect.

(d)      This Agreement, the Contribution Agreement and each other Facility
Document to be entered into by the Borrower constitute the legal, valid and
binding obligation of the Borrower enforceable against the Borrower in
accordance with their respective terms subject to bankruptcy and similar laws
affecting creditors generally and general principles of equity (regardless of
whether enforcement is sought in a proceeding in equity or at law).

(e)      (i)      The Borrower has furnished to the Administrative Agent copies
of the Parent’s audited consolidated balance sheet as at December 31, 2011, and
the related audited consolidated statements of income and cash flow for the
fiscal year of the Parent then ended reported on by Deloitte & Touche LLP which
financial statements present fairly in all material respects in accordance with
GAAP the financial position of the Parent and its consolidated subsidiaries as
at December 31, 2011, and the results of operations of the Parent and its
consolidated subsidiaries for the fiscal year of the Parent then ended, which
financial statements present fairly in all material respects in accordance with
GAAP the financial position of the Parent and its consolidated subsidiaries as
at such date, and the results of operations of the Parent and its consolidated
subsidiaries for the fiscal year then ended;

(ii)     Since December 31, 2011, (A) no material adverse change has occurred in
the business, assets, liabilities, financial condition or results of operations
of the Parent and its subsidiaries taken as a whole, and (B) no event has
occurred or failed to occur which has had or could reasonably be expected to
result in, singly or in the aggregate, a Material Adverse Effect; and

(iii)    The opening pro forma balance sheet of the Borrower as at March 21,
2012, giving effect to the initial Advance to be made under this Agreement, a
copy of which has been furnished to the Administrative Agent, present fairly in
all material respects in accordance with GAAP the financial position of the
Borrower as at such date, and since January 23, 2012 no material adverse change
has occurred in the business, assets, liabilities, financial condition or
results of operations of the Borrower.

(f)      There is no pending or, to the Borrower’s knowledge, threatened action
or proceeding affecting the Borrower before any court, governmental agency or
arbitrator other than such actions and proceedings that the Collection Agent
certifies to the Administrative Agent are, in the best judgment of the
Collection Agent, without legal merit as related to the Borrower and are being
contested in good faith. The Borrower is not in default with respect to any
order of any court, arbitrator or Governmental Entity, except in any Immaterial
Respect.

 

61



--------------------------------------------------------------------------------

(g)      No proceeds of any Advance will be used by the Borrower (i) to acquire
any security in any transaction which is subject to Section 13 or 14 of the
Securities Exchange Act of 1934, as amended, or (ii) for any purpose other than
to indirectly fund a purchase of Receivables and related assets from an
Originator and to make payments expressly contemplated under Section 3.1 of the
Borrower’s operating agreement.

(h)      Each Receivable, together with the Contract related thereto, shall, at
all times, be owned by the Borrower free and clear of any Lien (other than
Permitted Liens), and the Administrative Agent shall have a valid and perfected
first priority security interest in the property of the Borrower consisting of
each Receivable then existing or thereafter arising and in the Related Security
and Collections with respect thereto, free and clear of any Lien (other than
Permitted Liens); provided that the Borrower (acting directly or through the
Collection Agent) shall have up to 10 days following actual knowledge thereof to
remove any immaterial Lien that was improvidently filed without the consent of
the Borrower or the Collection Agent; provided further that the Borrower (acting
through the Collection Agent) shall have the time period specified in
Section 5.02(k) to remove and terminate the Kay County Lien. No effective
financing statement or other instrument similar in effect with the Borrower as
debtor, covering any Receivable or the Related Security or Collections with
respect thereto shall at any time be on file in any recording office except such
as may be filed in favor of the Administrative Agent relating to this Agreement;
provided that the Borrower (acting directly or through the Collection Agent)
shall have up to 10 days following actual knowledge thereof to remove any
immaterial Lien that was improvidently filed without the consent of the Borrower
or the Collection Agent; provided further that the Borrower (acting through the
Collection Agent) shall have the time period specified in Section 5.02(k) to
remove and terminate the Kay County Lien. The contributions of the Receivables
and related assets to the Borrower by the Transferor under the Contribution
Agreement constitute valid and “true contributions” and transfers for
consideration (and not merely a pledge of such Receivables and assets for
security purposes), enforceable against creditors of the Transferor, and no such
Receivables or related assets shall constitute property of Transferor. The
purchases of the Receivables and related assets by Buyer from each Originator
under the Sale Agreement constitute valid and true sales and transfers for
consideration (and not merely a pledge of such Receivables and assets for
security purposes), enforceable against creditors of the Transferor and such
Originator, and no such Receivables or related assets shall constitute property
of the Transferor or such Originator.

(i)      As of the close of business on each Business Day prior to the latest
Termination Date hereunder, a Borrowing Base Deficiency shall not exist.

(j)      No Monthly Report or Funding Request (if prepared by the Borrower, the
Collection Agent or any Affiliate thereof, or to the extent that information
contained therein is supplied by the Borrower, the Collection Agent or such
Affiliate), information, exhibit, financial statement, document, book, record or
report furnished or to be furnished by the Borrower to the Administrative Agent
or any Managing Agent in connection with this Agreement is or will be inaccurate
in any material respect as of the date it is or shall be dated or (except as
otherwise disclosed to the Administrative Agent and the Managing Agents, as the
case may be, at such

 

62



--------------------------------------------------------------------------------

time) as of the date so furnished or dated, and no such document contains or
will contain any material misstatement of fact or omits or shall omit to state a
material fact or any fact necessary to make the statements contained therein not
misleading; provided that to the extent any such information, report, financial
statement, exhibit or schedule was based upon or constitutes a forecast or
projection, the Borrower represents only that it acted in good faith and
utilized assumptions that the Borrower believed to be reasonable at the time
made.

(k)      The principal place of business and chief executive office of the
Borrower and the office where the Borrower keeps all of its Records are located
at the address or addresses of the Borrower referred to in Section 10.02 hereof
(or at such other locations as to which the notice and other requirements
specified in Section 6.08 shall have been satisfied). The Borrower is located in
the jurisdiction of organization named at the beginning hereof for purposes of
Section 9-307 of the UCC as in effect in the State of New York, and the office
in the jurisdiction of organization of the Borrower in which a UCC financing
statement is required to be filed in order to perfect the security interest
granted by the Borrower hereunder is Secretary of State of the State of
Delaware. The Borrower’s organizational identification number is 5099211.

(l)      The Borrower has no trade names, fictitious names, assumed names or
“doing business as” names or other names under which it has done or is doing
business.

(m)      The Contribution Agreement is the only agreement pursuant to which the
Borrower acquires Receivables, the Borrower has furnished to the Administrative
Agent a true, correct and complete copy of the Contribution Agreement and the
Sale Agreement, and the Contribution Agreement and the Sale Agreement are in
full force and effect and no “Event of Termination” under the Contribution
Agreement or the Sale Agreement or event or circumstance that would with the
passage of time or the giving of notice (or both) constitute an “Event of
Termination” under the Contribution Agreement or the Sale Agreement.

(n)      The Borrower was formed on January 23, 2012, and the Borrower did not
engage in any business activities prior to the date of this Agreement. The
Borrower has no subsidiaries.

(o)      The Borrower shall have given reasonably equivalent value to the
Transferor in consideration for the transfer by the Transferor to the Borrower
of the Receivables and Related Security under the Contribution Agreement, no
such transfer shall have been made for or on account of an antecedent debt owed
by the Transferor to the Borrower, and no such transfer is or may be voidable or
subject to avoidance under any section of the Bankruptcy Law.

(p)      A copy of the Certificate of Formation of the Borrower as in effect on
the date of this Agreement has been provided to the Administrative Agent.

(q)      The Borrower is not an insolvent person, in insolvent circumstances or
on the eve of insolvency, as applicable (within the meaning of such term in the
Bankruptcy Law) at the time of (and immediately after) each transfer of
Receivables to the Borrower under the Contribution Agreement, and at the time of
(and immediately after) each Advance and remittance of Collections hereunder,
the Borrower shall not have been an insolvent person, in insolvent circumstances
or on the eve of insolvency, as applicable, within the meaning of the

 

63



--------------------------------------------------------------------------------

Bankruptcy Law. The Borrower has entered into this Agreement for the purpose of
indirectly financing its acquisition of Receivables and Related Security from
the Originators, and not for the purpose of defeating, hindering, delaying,
defrauding or oppressing the rights and claims of creditors or others against
the Borrower or for any other purpose relating in any way to the claims of
creditors or others against the Borrower.

(r)      The Borrower accounts for the transfers to it from the Transferor of
interests in Receivables, Related Security and Collections under the
Contribution Agreement as “true” capital contributions and legal sales of such
Receivables, Related Security and Collections in its books, records and
financial statements, in each case consistent with GAAP and with the
requirements set forth herein.

(s)      The sole and exclusive business of the Borrower is the acquisition of
Receivables and Related Security pursuant to the Contribution Agreement for its
own account, the borrowing of money pursuant to the terms of this Agreement, and
making operational cost payments expressly contemplated under Section 3.1 of the
Borrower’s operating agreement.

(t)      The Borrower is operated as an entity with assets and liabilities
distinct from those of the Transferor, each Originator and any Affiliates
thereof, and the Borrower hereby acknowledges that the Administrative Agent, the
Managing Agents and each Lender are entering into the transactions contemplated
by this Agreement in reliance upon the Borrower’s identity as a separate legal
entity from, the Transferor, each Originator and from each such other Affiliate.

(u)      The Borrower is not an “investment company” or a company controlled by
an “investment company” registered or required to be registered under the
Investment Company Act.

(v)      The Borrower is not engaged, principally or as one of its important
activities, in the business of extending credit for the purpose of “purchasing”
or “carrying” any “margin stock” (as each of the quoted terms is defined or used
in Regulation T, U or X promulgated pursuant to the securities Exchange Act of
1934, as amended). No part of the proceeds of any Receivable has been used for
so purchasing or carrying margin stock or for any purpose which violates, or
which would be inconsistent with, the provisions of Regulation T, U or X.

(w)      The Borrower and the Collection Agent each has the right (whether by
license, sublicense or assignment) to use all of the computer software used by
the Transferor, the Collection Agent and/or any Originator to account for the
Collateral to the extent necessary to administer the Collateral, and, in the
case of the Borrower and the Collection Agent, to assign (by way of sale or
collateral pledge) or sublicense such rights to use all of such software to the
Administrative Agent.

(x)      The Borrower has filed or caused to be filed all federal and other
material tax returns which are required to be filed by it, and has paid or
caused to be paid all taxes shown to be due and payable on such returns or on
any assessments received by it, other than any taxes or assessments, the
validity of which are being contested in good faith by appropriate proceedings
and with respect to which the Borrower has set aside or has caused to be set
aside adequate reserves on its books (consolidated or otherwise) in accordance
with GAAP.

 

64



--------------------------------------------------------------------------------

(y)      Except as could not reasonably be expected to result in material
liability to the Borrower, each of the Borrower and its ERISA Affiliates is in
compliance in all material respects with the applicable provisions of ERISA and
the Code and the regulations and published interpretations thereunder. No ERISA
Event has occurred or is reasonably expected to occur that, when taken together
with all other such ERISA Events, could reasonably be expected to result in
material liability of the Borrower or any of its ERISA Affiliates. The present
value of all benefit liabilities under each Plan (based on the assumptions used
for funding purposes) did not, as of the last annual valuation date applicable
thereto, exceed the fair market value of the assets of such Plan in such amount
that would reasonably be expected to result in a funding obligation that could
reasonably be expected to result in a Material Adverse Effect, and the present
value of all benefit liabilities of all underfunded Plans (based on the
assumptions used for funding purposes) did not, as of the last annual valuation
dates applicable thereto, exceed the fair market value of the assets of all such
underfunded Plans in such amount that could reasonably be expected to result in
a Material Adverse Effect.

(z)      The Borrower has timely paid or caused to be paid all sales, excise or
personal property taxes payable in connection with the Receivables, other than
any taxes or assessments, the validity of which are being contested in good
faith by appropriate proceedings and with respect to which the Borrower has set
aside or has caused to be set aside adequate reserves on its books (consolidated
or otherwise) in accordance with GAAP (provided, that, notwithstanding such
contest, Receivables subject to such tax claims shall not constitute Eligible
Receivables hereunder).

(aa)    The Borrower has not intentionally (i) misstated any calculation of
Eligible Receivables or Net Receivables Balance hereunder (other than in an
immaterial amount and based on good faith estimates utilized in the calculation
thereof), or (ii) misrepresented any Receivable as qualifying as an Eligible
Receivable or intentionally included such misrepresented Receivable in the Net
Receivables Balance at the time so included.

(bb)    Each remittance of Collections by or on behalf of the Borrower to the
Administrative Agent, for itself, or any Managing Agent or any related Lender,
will have been (i) in payment of a debt incurred by the Borrower in the ordinary
course of business or financial affairs of the Borrower, and (ii) made in the
ordinary course of business or financial affairs of the Borrower.

(cc)    All required Notices have been prepared and delivered to each of its
Obligors (or, in the case of a Governmental Entity, its fiscal intermediary),
and all invoices issued after the Closing Date bear only the appropriate
remittance instructions for payment direction to a Lock-Box or a Collection
Accounts, as the case may be. No direction is in effect directing Obligors to
remit payments on Receivables other than to a Lock-Box or a Collection Account.

 

65



--------------------------------------------------------------------------------

(dd)    Each of the Collection Accounts has been established in the name of an
Originator by a Collection Account Bank, and a Concentration Account has been
established in the name of the Borrower by each Concentration Account
Bank. Neither the Collection Agent nor the Borrower has established any
lock-box, lock-box account or other deposit account for the receipt of
Collections other than the Lock-Boxes and Collection Accounts. Each Lock-Box is
linked to a Collection Account. Each Collection Account has been set up to so
that all available funds automatically sweep to the applicable Concentration
Account at the end of each Business Day. The Borrower has taken, or has caused
to be taken, all actions necessary or advisable to assure that all Collections
are received in the Lock-Boxes and Collection Accounts. The Borrower will not
(i) close any Lock-Box, any Collection Account or any Concentration Account or
open any new lock-box or account to function as a Lock-Box, a Collection Account
or a Concentration Account, (ii) make any change to the instructions to the
Obligors that all payments with respect to the Receivables be made to a Lock-Box
or Collection Account or (iii) make any change to the instructions to a
Collection Account Bank as set forth in the applicable Deposit Account
Notification Agreement (Government Healthcare Receivables) requiring the
automatic sweep of all available funds in each Collection Account to the
applicable Concentration Account at the end of each Business Day, in each case,
without the prior written consent of the Administrative Agent and each Managing
Agent; provided, if provisions under clauses (i), (ii) or (iii) above have been
violated with respect to any Lock-Box or Collection Account relating to an
individual Originator without the prior knowledge or consent of the Borrower,
the Collection Agent or CHS, the Borrower (itself or through the Collection
Agent or CHS) shall have the opportunity to cure the violation of this clause
(dd) within 15 days of obtaining knowledge of such breach by the Originator and,
if such violation is cured within such 15 day period, the cure of such violation
shall be effective to cure any breach of any covenant, representation or
warranty by the Borrower under any Facility Document directly related to or
directly arising from such violation without any further action.

(ee)      Neither the Parent nor the Borrower is (i) a country, territory,
organization, person or entity named on an Office of Foreign Asset Control
(OFAC) list, (ii) a Person that resides or has a place of business in a country
or territory named on such lists or which is designated as a “Non-Cooperative
Jurisdiction” by the Financial Action Task Force on Money Laundering, or whose
subscription funds are transferred from or through such a jurisdiction; (iii) a
“Foreign Shell Bank” within the meaning of the USA PATRIOT Act, i.e., a foreign
bank that does not have a physical presence in any country and that is not
affiliated with a bank that has a physical presence and an acceptable level of
regulation and supervision; or (iv) a person or entity that resides in or is
organized under the laws of a jurisdiction designated by the United States
Secretary of the Treasury under Sections 311 or 312 of the USA PATRIOT Act as
warranting special measures due to money laundering concerns.

(ff)      Notice of termination of each of the agreements and other documents
relating to the sale, purchase or transfer of AccessOne Program Receivables from
an Originator to any Person other than the Buyer was provided to such Person
prior to the Closing Date.

(gg)      The Borrower (i) is not a “covered fund” as defined in the final
regulations issued December 10, 2013, implementing the Volcker Rule and (ii) is
not, and after giving effect to the transactions contemplated hereby, will not
be, required to register as an “investment company” within the meaning of the
Investment Company Act. In determining that the Borrower is not a “covered
fund”, the Borrower is entitled to rely on the exemption from the definition of
“investment company” set forth in Section 3(c)(5) of the Investment Company Act,
and may be able to rely on other exemptions or exclusions.

 

66



--------------------------------------------------------------------------------

(hh)    Policies and procedures have been implemented and maintained by or on
behalf of the Borrower that are designed to achieve compliance by the Borrower
and its directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions, giving due regard to the nature of such Person’s business
and activities, and the Borrower and its officers and employees and, to the
knowledge of the Borrower and its officers, employees, directors and agents
acting in any capacity in connection with or directly benefitting from the loan
facility established hereby, are in compliance with Anti-Corruption Laws and
applicable Sanctions, in each case in all material respects. Neither the
Borrower nor, to the knowledge of the Borrower, its directors, officers,
employees, or agents that will act in any capacity in connection with or
directly benefit from the loan facility established hereby, is a Sanctioned
Person, and the Borrower is not organized or resident in a Sanctioned
Country. No Advance or use of proceeds thereof by the Borrower in any manner
will violate Anti-Corruption Laws or applicable Sanctions.

(ii)      The Borrower is not an EEA Financial Institution.

SECTION 4.02.      Representations and Warranties of the Collection Agent. The
Collection Agent represents and warrants to and, where applicable, agrees with
each of the Secured Parties, that:

(a)      The Collection Agent is a limited liability company duly formed,
validly existing and in good standing under the jurisdiction named at the
beginning hereof and is duly qualified to do business, and is in good standing,
in every jurisdiction in which the nature of its business requires it to be so
qualified and the failure to do so could reasonably be expected to have a
Material Adverse Effect.

(b)      The execution, delivery and performance by the Collection Agent of this
Agreement and any other documents to be delivered by it hereunder (i) are within
the Collection Agent’s limited liability company powers, (ii) have been duly
authorized by all necessary limited liability company action, (iii) do not
contravene (1) the Collection Agent’s certificate of formation or limited
liability company agreement, (2) any law, rule or regulation applicable to the
Collection Agent, (3) any contractual restriction binding on or affecting the
Collection Agent or its property (other than in an immaterial manner), or
(4) any order, writ, judgment, award, injunction or decree binding on or
affecting the Collection Agent or its property, and (iv) do not result in or
require the creation of any Lien upon or with respect to any of its
properties. This Agreement has been duly executed and delivered by the
Collection Agent.

(c)      No authorization or approval or other action by, and no notice to or
filing with, any governmental authority or regulatory body is required for the
due execution, delivery and performance by the Collection Agent of this
Agreement or any other document to be delivered by it hereunder except such as
(i) have been made or obtained and are in full force and effect and (ii) where
the failure to make or obtain could not reasonably be expected to adversely
affect the Collection Agent’s ability to perform its material obligations
hereunder or the ability of the Borrower to assign or collect the Receivables
hereunder (other than in an immaterial manner).

 

67



--------------------------------------------------------------------------------

(d)      This Agreement constitutes the legal, valid and binding obligation of
the Collection Agent enforceable against the Collection Agent in accordance with
its terms subject to bankruptcy and similar laws affecting creditors generally
and general principles of equity (regardless of whether enforcement is sought in
a proceeding in equity or at law).

(e)      There is no pending or, to the Collection Agent’s knowledge, threatened
action, investigation or proceeding affecting the Collection Agent or any of its
Subsidiaries before any court, governmental agency or arbitrator which may
materially adversely affect the financial condition or operations of the
Collection Agent or any of its Subsidiaries or the ability of the Collection
Agent to perform its obligations under this Agreement, or which purports to
affect the legality, validity or enforceability of this Agreement, except any
such action, investigation or proceeding that the Collection Agent certifies to
the Administrative Agent that, in the best judgment of the Collection Agent, if
determined adversely, will not have a material impact on the ability of the
Collection Agent to fulfill its duties hereunder, or result in a Lien on the
Collateral.

(f)      The Collection Agent has not intentionally (i) misstated any
calculation of Eligible Receivables or Net Receivables Balance hereunder (other
than in an immaterial amount and based on good faith estimates utilized in the
calculation thereof), or (ii) misrepresented any Receivable as qualifying as an
Eligible Receivable or intentionally included such misrepresented Receivable in
the Net Receivables Balance at the time so included.

(g)      Each Monthly Report (if prepared by the Collection Agent or one of its
Affiliates, or to the extent that information contained therein is supplied by
the Collection Agent or an Affiliate), information, exhibit, financial
statement, document, book, record or report furnished or to be furnished at any
time by the Collection Agent to the Administrative Agent, the Managing Agents or
the Lenders in connection with this Agreement is or will be accurate in all
material respects as of its date or (except as otherwise disclosed to the
Administrative Agent, the Managing Agents or the Lenders, as the case may be, at
such time) as of the date so furnished, and no such document contains or will
contain any untrue statement of a material fact or omits or will omit to state a
material fact necessary in order to make the statements contained therein, in
the light of the circumstances under which they were made, not misleading;
provided that to the extent any such information, report, financial statement,
exhibit or schedule was based upon or constitutes a forecast or projection, the
Collection Agent represents only that it acted in good faith and utilized
assumptions that the Collection Agent believed to be reasonable at the time
made.

(h)      The Collection Agent has (i) timely filed all federal tax returns
required to be filed, (ii) timely filed all other material state and local tax
returns and (iii) paid or made adequate provision for the payment of all taxes,
assessments and other governmental charges (other than any tax, assessment or
governmental charge which is being contested in good faith and by proper
proceedings, and with respect to which the obligation to pay such amount is
adequately reserved against in accordance with generally accepted accounting
principles), in each case, other than as to which a failure to do so could
reasonably be expected to result in a Material Adverse Effect.

 

68



--------------------------------------------------------------------------------

(i)      All required Notices have been prepared and delivered to each of its
Obligors (or, in the case of a Governmental Entity, its fiscal intermediary),
and all invoices issued after the Closing Date bear only the appropriate
remittance instructions for payment direction to a Lock-Box or a Collection
Accounts, as the case may be. No direction is in effect directing Obligors to
remit payments on Receivables other than to a Lock-Box or a Collection Account.

(j)      Each of the Collection Accounts has been established in the name an
Originator by a Collection Account Bank, and each Concentration Account has been
established in the name of the Borrower by a Concentration Account Bank. Neither
the Collection Agent nor the Borrower has established any lock-box, lock-box
account or other deposit account for the receipt of Collections other than the
Lock-Boxes and Collection Accounts. Each Lock-Box is linked to a Collection
Account. Each Collection Account has been set up to so that all available funds
automatically sweep to the applicable Concentration Account at the end of each
Business Day. The Collection Agent has taken, or has caused to be taken, all
actions necessary or advisable to assure that all Collections are received in
the Lock-Boxes and Collection Accounts. The Collection Agent will not, and will
not permit the Borrower to, (i) close any Lock-Box, any Collection Account or
any Concentration Account or open any new lock-box or account to function as a
Lock-Box, a Collection Account or a Concentration Account, (ii) make any change
to the instructions to the Obligors that all payments with respect to the
Receivables be made to a Lock-Box or Collection Account or (iii) make any change
to the instructions to any Collection Account Bank as set forth in the
applicable Deposit Account Notification Agreement (Government Healthcare
Receivables) requiring the automatic sweep of all available funds in a
Collection Account to the applicable Concentration Account at the end of each
Business Day, in each case, without the prior written consent of the
Administrative Agent and each Managing Agent; provided, if provisions under
clauses (i), (ii) or (iii) above have been violated with respect to any Lock-Box
or Collection Account relating to an individual Originator without the prior
knowledge or consent of the Borrower, the Collection Agent or CHS, the
Collection Agent (itself or through CHS) shall have the opportunity to cure the
violation of this clause (j) within 15 days of obtaining knowledge of such
breach by the Originator and, if such violation is cured within such 15 day
period, the cure of such violation shall be effective to cure any breach of any
covenant, representation or warranty by the Collection Agent under any Facility
Document directly related to or directly arising from such violation without any
further action.

(k)      Notice of termination of each of the agreements and other documents
relating to the sale, purchase or transfer of AccessOne Program Receivables from
an Originator to any Person other than the Buyer was delivered to such Person
prior to the Closing Date.

(l)      Policies and procedures have been implemented and maintained by or on
behalf of the Collection Agent that are designed to achieve compliance by the
Collection Agent and its Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions, giving
due regard to the nature of such Person’s business and activities, and the
Collection Agent and its Subsidiaries and, to the knowledge of the Collection
Agent, their respective officers, employees, directors and agents acting in any

 

69



--------------------------------------------------------------------------------

capacity in connection with or directly benefitting from the loan facility
established hereby, are in compliance with Anti-Corruption Laws and applicable
Sanctions, in each case in all material respects. Neither the Collection Agent
nor any of its Subsidiaries nor, to the knowledge of the Collection Agent, any
of their respective directors, officers, employees, or agents that will act in
any capacity in connection with or directly benefit from the loan facility
established hereby, is a Sanctioned Person, and the Collection Agent and the
Borrower are not organized or resident in a Sanctioned Country. No Advance or
use of proceeds thereof by the Borrower or the Collection Agent in any manner
will violate Anti-Corruption Laws or applicable Sanctions.

(m)      Neither the Collection Agent, nor CHS, nor any Originator, nor any
other CHS Party is an EEA Financial Institution.

SECTION 4.03.      Article 9 Representations and Warranties. The Borrower
represents and warrants to and, where applicable, agrees with each of the
Secured Parties, that:

(a)      This Agreement creates a valid and continuing security interest (as
defined in the applicable UCC) in the Receivables in favor of the Administrative
Agent, which security interest is prior to all other Liens, and is enforceable
as such against creditors of and purchasers from the Borrower.

(b)      The Receivables constitute “accounts” (including health-care-insurance
receivables) or general intangibles within the meaning of the applicable UCC.

(c)      Immediately prior to the initial Advance hereunder, the Borrower owns
and has good and marketable title to the Receivables free and clear of any Lien
of any Person.

(d)      The Borrower has caused or will have caused, within 10 days after the
date hereof, the filing of all appropriate financing statements in the proper
filing office in the appropriate jurisdictions under Applicable Law in order to
perfect the security interest in the Receivables granted to the Administrative
Agent hereunder.

(e)      Other than the security interest granted to the Administrative Agent
pursuant to this Agreement, the Borrower has not pledged, assigned, sold,
granted a security interest in, or otherwise conveyed any of the
Receivables. The Borrower has not authorized the filing of and is not aware of
any financing statements against the Borrower other than any financing statement
relating to the security interest granted to the Administrative Agent
hereunder. The Borrower is not aware of any judgment or tax lien filings against
the Borrower.

ARTICLE V

GENERAL COVENANTS

SECTION 5.01.      Covenants of the Borrower.

(a)      Compliance with Laws; Preservation of Existence. The Borrower shall
comply in all material respects with all Applicable Law (including all
applicable Healthcare Laws), orders and Facility Documents and preserve and
maintain its limited liability company existence, rights, franchises,
qualifications and privileges, except in each case, where the failure to comply
could not reasonably be expected to materially adversely affect the Borrower’s
ability to perform its obligations hereunder or the ability to assign or collect
the Receivables hereunder.

 

70



--------------------------------------------------------------------------------

(b)      Sales, Liens, Etc. Except as otherwise specifically provided in the
Facility Documents, the Borrower shall not (i) sell, assign (by operation of law
or otherwise) or otherwise dispose of, or create or suffer to exist any Lien
(other than Permitted Liens) upon or with respect to, any Receivable or the
related Contract, Collections or Related Security, or upon or with respect to
any Collection Account or any Concentration Account or assign any right to
receive income in respect thereof or (ii) create or suffer to exist any Lien
(other than Permitted Liens) upon or with respect to any of the Borrower’s other
assets (which, for the avoidance of doubt, shall not include any Self Pay
Obligations or proceeds thereof); provided that the Borrower (acting directly or
through the Collection Agent) shall have up to 10 days following actual
knowledge thereof to remove any immaterial Lien that was improvidently filed
without the consent of the Borrower or the Collection Agent; provided further
that the Borrower (acting through the Collection Agent) shall have the time
period specified in Section 5.02(k) to remove and terminate the Kay County Lien.

(c)      No Agreements. The Borrower shall not enter into any agreement,
document or instrument other than the Facility Documents and any agreements in
furtherance of the covenants set forth in Section 10.1 of the Borrower’s limited
liability company agreement.

(d)      Merger, Etc. The Borrower will not merge or consolidate with, or
convey, transfer, lease, assign or otherwise dispose of (whether in one
transaction or in a series of transactions), all or substantially all of its
assets (whether now owned or hereafter acquired), or acquire all or
substantially all of the assets or capital stock or other ownership interest of
any Person, other than, with respect to asset dispositions, in connection
herewith.

(e)      Treatment of Borrower Acquisitions. The Borrower will, and will direct
the Transferor to, account for and treat (whether in financial statements,
records or otherwise) the transactions contemplated by the Contribution
Agreement as capital contributions and sales of the “Transferred Assets” (as
defined therein) by the Transferor to the Borrower.

(f)      Nature of Business. The Borrower will not engage in business other than
the acquisition of Receivables and Related Security from the Transferor, the
borrowing of Advances hereunder, the grant of a security interest in such
Receivables, Related Security, Collections and proceeds thereof to the
Administrative Agent and the other transactions permitted or contemplated by the
Facility Documents.

(g)      The Receivables. With respect to each Receivable acquired by the
Borrower from the Transferor, the Borrower will (i) acquire such Receivable
pursuant to and in accordance with the terms of the Contribution Agreement,
(ii) take all action necessary to perfect, protect and more fully evidence the
Borrower’s ownership of such Receivable, including (A) filing and maintaining
effective financing statements (Form UCC-1) against the Transferor and the
applicable Originator in all necessary or appropriate filing offices, and filing
continuation statements, amendments or assignments with respect thereto in such
filing offices and (B) executing or causing to be executed such other
instruments or notices as may be necessary or appropriate and (iii) take all
additional action that the Administrative Agent may reasonably request to
perfect, protect and more fully evidence the respective interests of the parties
to this Agreement in the Receivables and other Collateral related thereto.

 

71



--------------------------------------------------------------------------------

(h)      Maintenance of Separate Existence. The Borrower will do all things
necessary to maintain its limited liability company existence separate and apart
from the Transferor and each Originator and all other Affiliates of the
Borrower, including:

(i)      practicing and adhering to limited liability company formalities, such
as maintaining appropriate limited liability company books and records;

(ii)     maintaining at all times at least one independent director (an
“Independent Director”) (and paying reasonable compensation to such Independent
Director for services rendered) who (v) is not currently and has not been during
the five years preceding the date of this Agreement an officer, director,
employee or supplier of the Borrower, the Transferor or any of the Originators
or any of their Subsidiaries (except the Borrower) (provided, however, that a
member of the board of directors who satisfies the requirements of this clause
(ii) shall not be disqualified from serving as an Independent Director if he or
she is also an independent director of an Affiliate of the Transferor, the
Borrower or any of the Originators or any of their Subsidiaries which is a
special purpose bankruptcy-remote entity), (w) is not a current or former
officer or employee of the Borrower, (x) is not an equity holder of any of the
Transferor, the Originators or any of their respective Subsidiaries; (y) is an
employee of a nationally recognized provider of corporate or structured finance
services, and (z) may not be removed by the Borrower’s equity holders or board
of directors except (A) for cause, (B) in the event the Independent Director
ceases to be employed by the service provider which is his or her employer on
the date the Independent Director first becomes an Independent Director or (C)
with the consent of the Administrative Agent and the Managing Agents in their
sole reasonable discretion, which consent shall not be unreasonably withheld or
delayed; provided, that any such removal pursuant to clause (A) or (B) shall not
be effective until at least 10 Business Days after written notice to the
Independent Director, the Administrative Agent and the Managing Agents of such
removal and the grounds therefor;

(iii)     refraining from (A) guaranteeing or otherwise becoming liable for any
obligations of any of its Affiliates, (B) having obligations guaranteed by its
Affiliates other than as expressly contemplated by the Facility Documents and
(C) holding itself out as responsible for debts of any of its Affiliates or for
decisions or actions with respect to the affairs of any of its Affiliates;

(iv)      maintaining all of its deposit and other bank accounts and all of its
assets separate or readily identifiable from those of any other Person;

(v)       maintaining all of its financial records separate and apart from those
of any other Person and ensuring that any of the Parent’s and Originator’s
consolidated financial statements contain appropriate disclosures to the extent
shown to third parties, concerning the Borrower’s separate existence, provided
that the Borrower’s financial statements may be consolidated with the financial
statement of the Parent to the extent required by GAAP;

 

72



--------------------------------------------------------------------------------

(vi)      to the extent applicable, compensating all its employees, officers,
consultants and agents for services provided to it by such Persons, or
reimbursing any of its Affiliates in respect of services provided to it by
employees, officers, consultants and agents of such Affiliate, out of its own
funds;

(vii)     if it requires the use of a telephone, maintaining a separate
telephone number which will be answered only in its name;

(viii)    accounting for and managing all of its liabilities separately from
those of any of its Affiliates;

(ix)      allocating, on an arm’s-length basis, all shared operating services,
leases and expenses, including those associated with the services of shared
consultants and agents and shared computer equipment and software;

(x)       refraining from paying dividends or making distributions, loans or
other advances to any of its Affiliates except, in each case, as contemplated or
permitted by the Facility Documents and as duly authorized by its board of
directors and in accordance with applicable limited liability company law;

(xi)     refraining from filing or otherwise initiating or supporting the filing
of a motion in any Insolvency Proceeding involving the Borrower, the Transferor,
any Originator or any other Affiliate of the Borrower to substantively
consolidate assets and liabilities of the Borrower with the assets and
liabilities of any such Person or any other Affiliate of the Borrower;

(xii)    maintaining adequate capitalization in light of its business and
purpose;

(xiii)  conducting all of its business (whether written or oral) solely in its
own name; and

(xiv)    require that its employees, if any, when conducting its business
identify themselves to non-Affiliates as such and not as employees of any other
Affiliate of the Borrower (including by means of providing appropriate employees
with business or identification cards identifying such employees as the
Borrower’s employees); and

(xv)    comply with (and cause to be true and correct) each of the facts and
assumptions regarding the Borrower contained “Section I - Assumptions of Fact”
of the opinion of Kirkland & Ellis LLP delivered pursuant to Section 3.01.

(i)       Transactions with Affiliates.    The Borrower will not enter into, or
be a party to, any transaction with any of its Affiliates, except (i) the
transactions permitted or contemplated by this Agreement, the Contribution
Agreement, the Sale Agreement and the other Facility Documents, and (ii) other
transactions (including the lease of office space or computer

 

73



--------------------------------------------------------------------------------

equipment or licensing of software by the Borrower to or from an Affiliate) (A)
in the ordinary course of business, (B) pursuant to the reasonable requirements
of the Borrower’s business, or (C) upon fair and reasonable terms that are
substantially similar to the terms that could be obtained in a comparable
arm’s-length transaction with a Person not an Affiliate of the Borrower. It is
understood that any compensation arrangement for officers shall be permitted
under clause (ii)(A), (B) and (C) above if such arrangement has been expressly
approved by the board of directors of the Borrower.

(j)      Debt; Investments. The Borrower will not incur any Debt other than Debt
arising hereunder. The Borrower will not make any Investments (including the
creation of, and the making of capital contributions to, a subsidiary) other
than Permitted Investments.

(k)      Change in Agreements, Etc. Without the prior written consent of each
Managing Agent, the Borrower will not (a) amend, modify, waive or terminate any
terms or conditions of the Contribution Agreement, the Sale Agreement the
Performance Undertaking or any other Facility Document (other than this
Agreement) to which it is a party or assignee, or (b) exercise any discretionary
rights granted to the Borrower under the Contribution Agreement pursuant to
provisions thereof providing for certain actions to be taken “with the consent
of the Company”, “acceptable to the Company” as “specified by the Company”, “in
the reasonable judgment of the Company” or similar provisions, or (c) exercise
any discretionary rights granted to the Borrower, as assignee under the Sale
Agreement pursuant to provisions thereof providing for certain actions to be
taken “with the consent of the Buyer”, “acceptable to the Buyer” as “specified
by the Buyer”, “in the reasonable judgment of the Buyer” or similar provisions.

(l)      Amendment to Organizational Documents. The Borrower will not amend,
modify or otherwise make any change to its Certificate of Formation or other
organizational documents, except (i) in accordance with the terms and provisions
thereof but not in any way that would be adverse to any Lender, and (ii) with
the written consent of the Administrative Agent.

(m)      Audits. From time to time, but at least once per calendar year, upon
reasonable prior written notice to the Borrower during regular business hours
the Borrower will permit the Administrative Agent and the Managing Agents, or
their respective agents or representatives, to (i) examine and make copies of
and abstracts from all Records, and (ii) visit the offices and properties of the
Borrower for the purpose of examining such Records and to discuss matters
relating to the Receivables or the Borrower’s performance hereunder with any of
the officers or employees of the Borrower having knowledge of such matters;
provided that the Administrative Agent and the Managing Agents (and their
respective agents or representatives) shall not request and the Borrower and the
Collection Agent shall not provide to the Administrative Agent and the Managing
Agents (or their respective agents or representatives), any information or
access to information that would constitute “Protected Health Information” as
that term is defined in regulations implementing HIPAA, where such examination
or access is prohibited by Applicable Law without a Patient Consent Form that
lists the Administrative Agent, the Managing Agents and their specific agents or
representatives who will access “Protected Health Information”. Unless an Event
of Default or a Trigger Event has occurred and is continuing, only one such
examination and visit per calendar year shall be at the expense of the Borrower.

 

74



--------------------------------------------------------------------------------

(n)      Keeping of Records and Books of Account. The Borrower will maintain (or
cause to be maintained) and implement administrative and operating procedures
(including an ability to recreate records evidencing the Receivables in the
event of the destruction of the originals thereof) and keep and maintain, all
documents, books, records and other information reasonably necessary or
advisable for the collection of all Receivables (including records adequate to
permit the daily identification of all collections of and adjustments of each
Receivable). The Borrower will indicate in its books and records that the
Receivables have been transferred by CHS to the Borrower and pledged by the
Borrower to the Administrative Agent for the benefit of the Lenders.

(o)      Jurisdiction of Organization; Location of Records; Structure. The
Borrower will keep its jurisdiction of organization, principal place of business
and chief executive office, and the offices where it keeps its Records, in the
jurisdictions and at the addresses set forth on Schedule V, or, in any such
case, upon 30 days’ prior written notice to the Administrative Agent, at such
other jurisdiction or locations within the United States where all action
required by Section 6.08 shall have been taken and completed, and will not
change its structure or identity other than upon 30 days’ prior written notice
to the Administrative Agent and subject to the further requirement that all
action required by Section 6.08 shall have been taken and completed.

(p)      Credit and Collection Policy. The Borrower will, and will direct the
Collection Agent to, comply in all material respects with the Credit and
Collection Policy in regard to each Receivable and the related Contract. The
Borrower shall not make or agree to make or permit any material change in the
Credit and Collection Policy other than in accordance with Section 6.02(c).

(q)      Change in Payment Instructions to Obligors. The Borrower will not
(i) add or terminate any bank as a Collection Account Bank or a Concentration
Account Bank, (ii) close any Lock-Box, any Collection Account or any
Concentration Account or open any new lock-box or account to function as a
Lock-Box, Collection Account or Concentration Account, (iii) make any change to
the instructions to the Obligors that all payments with respect to the
Receivables be made to a Lock-Box or Collection Account or (iv) make any change
to the instructions to a Collection Account Bank requiring all available funds
in each Collection Account to automatically sweep to the applicable
Concentration Account at the end of each Business Day, in each case, without the
prior written consent of the Administrative Agent and each Managing Agent in
their sole discretion, which consent shall not be unreasonably withheld or
delayed; provided, if provisions under clauses (i) through (iv) above have been
violated with respect to any Lock-Box or Collection Account relating to an
individual Originator without the prior knowledge or consent of the Borrower,
the Collection Agent or CHS, the Borrower (itself or through the Collection
Agent or CHS) shall have the opportunity to cure the violation of this clause
(q) within 15 days of obtaining knowledge of such breach by the Originator and,
if such violation is cured within such 15 day period, the cure of such violation
shall be effective to cure any breach of any covenant, representation or
warranty by the Borrower under any Facility Document directly related to or
directly arising from such violation without any further action.

 

75



--------------------------------------------------------------------------------

(r)      Change in Name. The Borrower will not make any change to its legal name
unless it shall have, prior to the effectiveness of such name change: (i) given
the Administrative Agent prompt written notice thereof, and (ii) delivered to
the Administrative Agent (in a manner that will provide reasonable opportunity
to allow the Administrative Agent to make the filing thereof prior to or
simultaneously with the effectiveness of such name change) all financing
statements, instruments and other documents the Administrative Agent determines
are necessary or appropriate to file under the UCC or that are otherwise
necessary or appropriate for the Administrative Agent to continue at all times
following such change to have a valid, legal and perfected security interest in
the assets of the Borrower.

(s)      Taxes. The Borrower will file or cause to be filed all federal and
other material tax returns which are required to be filed by it. The Borrower
shall pay or cause to be paid all taxes shown to be due and payable on such
returns or on any assessments received by it, other than any taxes or
assessments, the validity of which are being contested in good faith by
appropriate proceedings and with respect to which the Borrower shall have set
aside or has caused to be set aside adequate reserves on its books (consolidated
or otherwise) in accordance with GAAP.

(t)      Facility Documents. The Borrower will comply in all material respects
with the terms of this Agreement and employ the procedures outlined herein. The
Borrower will comply in all material respects with the terms of and employ the
procedures outlined in and enforce the obligations of the Transferor under the
Contribution Agreement and (as assignee) the Originators under the Sale
Agreement, enforce all of the other rights of the Borrower under each of the
other Facility Documents to which it is a party or to which it is an assignee,
take all such action to such end as may be from time to time reasonably
requested by the Administrative Agent, and maintain all such Facility Documents
in full force and effect and make to each Originator such reasonable demands and
requests for information and reports or for action as the Borrower is entitled
to make thereunder and as may be from time to time reasonably requested by the
Administrative Agent.

(u)      Segregation of Collections. The Borrower will require the deposit of
all Collections received in the Collection Accounts solely into the applicable
Concentration Account, will prevent the deposit into any Concentration Account
of any funds other than Collections and proceeds of Self Pay Obligations and,
with respect to proceeds of Self Pay Obligations, the Borrower will hold all
such proceeds in trust for the applicable Originator and promptly (and in any
event within three Business Days) identify such funds to the Collection Agent
for segregation and remittance to the owner thereof; provided, that the Borrower
and the Collection Agent will use reasonable efforts to avoid deposit of the
proceeds of Self Pay Obligations into any Collection Account or Concentration
Account if such parties determine in their reasonable business judgment that it
is practical to do so, except to the extent requiring unreasonable additional
effort or expense; provided further that the parties acknowledge that the
Borrower and the Collection Agent have determined that such identification and
segregation is impractical as of the Second Omnibus Amendment Effective
Date. With respect to any funds other than Collections and proceeds of Self Pay
Obligations that are nevertheless deposited into such Concentration Account, the
Borrower will promptly identify any such funds to the Collection Agent for
segregation and remittance to the owner thereof.

 

76



--------------------------------------------------------------------------------

(v)      Modifications to Contracts. Except as provided in Section 6.02, the
Borrower will not, and will not suffer or permit the Collection Agent, the
Transferor or any Originator to, extend, amend or otherwise modify the terms of
any Eligible Receivable or any Contract related thereto.

(w)      Sales Taxes. The Borrower shall timely pay or cause to be paid when due
all sales, excise or personal property taxes payable in connection with the
Receivables, other than any taxes or assessments, the validity of which are
being contested in good faith by appropriate proceedings and with respect to
which the Borrower has set aside or has caused to be set aside adequate reserves
on its books (consolidated or otherwise) in accordance with GAAP (provided,
that, notwithstanding such contest, Receivables subject to such tax claims shall
not constitute Eligible Receivables hereunder).

(x)      Deviation from Patient Consent Form. At any time following September
30, 2012, without the prior written consent of the Administrative Agent, the
Borrower will not, and will not suffer or permit the Collection Agent or any
Originator to, substitute, alter, modify, or change in any way any of the
Patient Consent Forms except in an Immaterial Respect.

(y)      AccessOne Program Receivables. After May 31, 2012, no Receivables will
be sold pursuant to any agreement other than the Facility Documents, and prior
to May 31, 2012, the aggregate Expected Net Value of the AccessOne Program
Receivables shall not exceed $500,000.

(z)      Anti-Corruption Laws and Sanctions – Policies and Procedures. Policies
and procedures will be maintained and enforced by or on behalf of the Borrower
that are designed in good faith and in a commercially reasonable manner to
promote and achieve compliance, in the reasonable judgment of the Borrower, by
the Borrower and its directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions, in each case giving due regard to
the nature of such Person’s business and activities.

(aa)    Anti-Corruption Laws and Sanctions – Requests for Advances and Uses of
Proceeds. The Borrower will not request any Advance, and shall procure that its
Affiliates and its or their respective directors, officers, employees and agents
shall not use, the proceeds of any Advance (A) in furtherance of an offer,
payment, promise to pay, or authorization of the payment or giving of money, or
anything else of value, to any Person in violation of any Anti-Corruption Laws,
(B) for the purpose of funding or financing any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country, in
each case to the extent doing so would violate any Sanctions, or (C) in any
other manner that would result in liability to any party hereto under any
applicable Sanctions or the violation of any Sanctions by any such Person.

SECTION 5.02.      Covenants of the Collection Agent.

(a)      Sales, Liens, Etc. Except as otherwise specifically provided herein,
the Collection Agent shall not, and shall not suffer or permit the Borrower to,
(i) sell, assign (by operation of law or otherwise) or otherwise dispose of, or
create or suffer to exist any Lien (other than Permitted Liens) upon or with
respect to, any Receivable or the related Contract, Collections or Related
Security, or upon or with respect to any Collection Account, any Concentration
Account or any other account to which any Collections of any Receivable are
sent, or assign any right to receive income in respect thereof or (ii) create or
suffer to exist any

 

77



--------------------------------------------------------------------------------

Lien (other than Permitted Liens) upon or with respect to any of the Borrower’s
other assets; provided that the Borrower (acting directly or through the
Collection Agent) shall have up to 10 days following actual knowledge thereof to
remove any immaterial Lien that was improvidently filed without the consent of
the Borrower or the Collection Agent. provided further that the Collection Agent
shall have the time period specified in Section 5.02(k) to remove and terminate
the Kay County Lien.

(b)      General Reporting Requirements.   The Collection Agent will provide to
the Administrative Agent and each Managing Agent the following:

(i)      within 90 days after the end of each fiscal year of the Parent, a copy
of the consolidated balance sheet of the Parent and its consolidated
subsidiaries (including each Originator) and the related statements of income,
stockholders’ equity and cash flows for such year, each prepared in accordance
with GAAP consistently applied and reported on by nationally recognized
independent public accountants;

(ii)      within 50 days after the end of each of the first three quarters of
each fiscal year of the Parent, the consolidated balance sheet of the Parent and
its consolidated subsidiaries (including each Originator) and the related
statements of income, stockholders’ equity and cash flows each for the period
commencing at the end of the previous fiscal year and ending with the end of
such quarter, prepared in accordance with GAAP and certified by a senior
financial officer of the Parent;

(iii)      within 50 days after the end of each of the first three quarters and
within 90 days after the end of each fiscal year of the Borrower, the unaudited
balance sheet of the Borrower and the related statements of income,
stockholders’ equity and cash flows for such year, each prepared in accordance
with GAAP consistently applied and certified by a senior financial officer of
the Borrower;

(iv)      promptly after the same becomes publicly available, copies of all
reports and registration statements which the Parent files with the Securities
and Exchange Commission or any national securities exchange other than
registration statements relating to employee benefit plans and to registrations
of securities for selling securityholders;

(v)      as soon as possible and in any event within the greater of five days,
or three Business Days after the Borrower or the Collection Agent has knowledge
of the occurrence of each Default or Event of Default, a statement of a
Responsible Officer of such Person setting forth details of such Default or
Event of Default and the action which such Person has taken and proposes to take
with respect thereto;

(vi)      to the extent not already provided, promptly following receipt
thereof, copies of all financial statements, settlement statements, portfolio
and other reports, notices, disclosures, certificates, budgets and other written
material delivered to the Borrower or the Collection Agent by the Transferor
under the Contribution Agreement or any Originator pursuant to the terms of the
Sale Agreement;

 

78



--------------------------------------------------------------------------------

(vii)     promptly following the Administrative Agent’s request therefor, such
other information, approvals or opinions respecting the Receivables or the
conditions or operations, financial or otherwise, of the Borrower or any of its
Affiliates as the Administrative Agent may from time to time reasonably request
in order to protect the interests of the Administrative Agent, the Managing
Agents or any Lender in connection with this Agreement;

(viii)    at least 10 Business Days prior to the effectiveness of any removal of
any Independent Director of the Borrower, and within five Business Days after a
Responsible Officer of the Borrower has actual knowledge of the death,
incapacity or resignation of any Independent Director of the Borrower, notice of
such event and the date of occurrence thereof, together with the name and
background of the replacement Independent Director;

(ix)     at the time of the delivery of the financial statements for the fiscal
year of the Borrower provided for in clause (iii) of this paragraph, the name of
the Independent Director of the Borrower as of such date;

(x)      promptly after the request by the Administrative Agent or any Managing
Agent, copies of (i) any documents described in Section 101(k)(1) of ERISA that
the Borrower or any of its ERISA Affiliates may request with respect to any
Multiemployer Plan and (ii) any notices described in Section 101(l)(1) of ERISA
that the Borrower or any of its ERISA Affiliates may request with respect to any
Multiemployer Plan; provided that if the Borrower or any of its ERISA Affiliates
has not requested such documents or notices from the administrator or sponsor of
the applicable Multiemployer Plan, the Borrower or the applicable ERISA
Affiliate shall promptly make a request for such documents or notices from such
administrator or sponsor and shall provide copies of such documents and notices
promptly after receipt thereof;

(xi)      as soon as possible after, and in any event within 10 days after any
Responsible Officer of the Parent, the Borrower or any ERISA Affiliate knows or
has reason to know that, any ERISA Event has occurred that, alone or together
with any other ERISA Event could reasonably be expected to result in liability
of the Borrower or any ERISA Affiliate in an aggregate amount exceeding
$10,000,000, a statement of a Responsible Officer of the Parent or the Borrower
setting forth details as to such ERISA Event and the action, if any, that the
Parent or the Borrower proposes to take with respect thereto; and

(xii)     such other information (including nonfinancial information) as the
Administrative Agent or any Managing Agent may from time to time reasonably
request, including any information available to the Borrower, the Collection
Agent or any Originator as any Lender may reasonably request in order to assist
such Lender (or its related Liquidity Provider or other program support
provider) in complying with the requirements of Article 122a(4) and (5) of the
Banking Consolidation Directive (Directive 2006/48/EC (as amended)) as may be
applicable to such Lender (or Liquidity Provider or other program support
provider).

 

79



--------------------------------------------------------------------------------

Documents required to be delivered pursuant to Section 5.02(b)(i), (ii) or (iv)
(to the extent any such documents are included in materials otherwise filed with
the Securities and Exchange Commission) shall be deemed to have been delivered
on the date on which such documents are available on the Securities and Exchange
Commission’s electronic database (EDGAR); provided that upon the request of the
Administrative Agent or any Managing Agent, the Collection Agent shall deliver
paper copies of such documents to such Person until a written request to cease
delivering paper copies is given by such Person.

(c)      Treatment of Borrower Acquisitions. The Collection Agent will, and will
direct the Borrower and the Transferor to, account for and treat (whether in
financial statements, records or otherwise) the transactions contemplated by the
Contribution Agreement as capital contributions and sales of the “Transferred
Assets” (as defined therein) by the Transferor to the Borrower.

(d)      The Receivables. With respect to each Receivable acquired by the
Borrower from the Transferor, the Collection Agent will, and will direct the
Borrower to, (i) acquire such Receivable pursuant to and in accordance with the
terms of the Contribution Agreement, (ii) take all action necessary to perfect,
protect and more fully evidence the Borrower’s ownership of such Receivable,
including (A) filing and maintaining effective financing statements (Form UCC-1)
against the Transferor and the applicable Originator in all necessary or
appropriate filing offices, and filing continuation statements, amendments or
assignments with respect thereto in such filing offices and (B) executing or
causing to be executed such other instruments or notices as may be necessary or
appropriate and (iii) take all additional action that the Administrative Agent
may reasonably request to perfect, protect and more fully evidence the
respective interests of the parties to this Agreement in the Receivables and
other Collateral related thereto.

(e)      Maintenance of Separate Existence. The Collection Agent will, and will
direct the Borrower to, do all things necessary to maintain the Borrower’s
limited liability company existence separate and apart from the Transferor and
all other Affiliates of the Borrower (including any Originator), including doing
or directing the Borrower to do, as specified, the following:

(i)      practicing and adhering to corporate formalities, such as maintaining
appropriate corporate books and records, and directing the Borrower to practice
and adhere to limited liability company formalities, such as maintaining
appropriate limited liability company books and records;

(ii)     directing the Borrower to maintain at all times at least one
Independent Director who (v) is not currently and has not been during the five
years preceding the date of this Agreement an officer, director, employee or
supplier of an Affiliate of the Borrower, the Transferor or any of the
Originators or any of their Subsidiaries (except the Borrower) (provided,
however, that a member of the board of directors who satisfies the requirements
of this clause (ii) shall not be disqualified from serving as an Independent
Director if he or she is also an independent director of an Affiliate of the
Borrower or any of the Originators or any of their Subsidiaries which is a
special purpose bankruptcy-remote entity), (w) is not a current or former
officer or

 

80



--------------------------------------------------------------------------------

employee of the Borrower, (x) is not an equity holder of the Transferor, any of
the Originators or any of their respective Subsidiaries or Affiliates, (y) is an
employee of a nationally recognized provider of corporate or structured finance
services, and (z) may not be removed by the Borrower’s equity holders or board
of directors except (A) for cause, (B) in the event the Independent Director
ceases to be employed by the service provider which is his or her employer on
the date the Independent Director first becomes an Independent Director or (C)
with the consent of the Administrative Agent and the Managing Agents; provided,
that any such removal pursuant to clause (A) or (B) shall not be effective until
at least 10 Business Days after written notice to the Independent Director, the
Administrative Agent and the Managing Agents of such removal and the grounds
therefor;

(iii)      directing the Borrower to own or lease pursuant to written leases all
office furniture and equipment necessary to operate its business;

(iv)      directing the Borrower to refrain from (A) guaranteeing or otherwise
becoming liable for any obligations of any of its Affiliates, (B) having
obligations guaranteed by its Affiliates and (C) holding itself out as
responsible for debts of any of its Affiliates or for decisions or actions with
respect to the affairs of any of its Affiliates;

(v)      directing the Borrower to hold all of the Borrower’s deposit and other
bank accounts and all of the Borrower’s assets separate from those of any other
Person;

(vi)     maintaining all of its financial records separate and apart from those
of any other Person and ensuring that any of the Parent’s and Originator’s
consolidated financial statements contain appropriate disclosures concerning the
Borrower’s separate existence, except, in each case, as may be required by GAAP;

(vii)    directing the Borrower, to the extent applicable, to compensate all its
employees, officers, consultants and agents for services provided to it by such
Persons, or reimbursing any of its Affiliates in respect of services provided to
it by employees, officers, consultants and agents of such Affiliate, out of its
own funds;

(viii)   if the Borrower leases or occupies any office space, directing the
Borrower to maintain office space that is physically segregated from that of any
of its Affiliates (even if such office space is subleased from or is on or near
premises occupied by any of its Affiliates) and, if it requires the use of a
telephone, directing the Borrower to maintain a separate telephone number which
will be answered only in the Borrower’s name;

(ix)     accounting for and managing, and directing the Borrower to account for
and manage, all of the Borrower’s liabilities separately from those of any of
its Affiliates;

(x)     allocating, and directing the Borrower to allocate, on an arm’s-length
basis, all operating services, leases and expenses shared by the Borrower and
any of its Affiliates, including those associated with the services of shared
consultants and agents and shared computer equipment and software;

 

81



--------------------------------------------------------------------------------

(xi)      directing the Borrower to refrain from paying dividends or making
distributions, loans or other advances to any of its Affiliates except, in each
case, as contemplated or permitted by the Facility Documents and as duly
authorized by the Borrower’s board of directors and in accordance with
applicable limited liability company law;

(xii)     refraining from filing or otherwise initiating or supporting the
filing of a motion in any Insolvency Proceeding involving the Transferor, the
Borrower, any Originator or any other Affiliate of the Borrower to substantively
consolidate assets and liabilities of the Borrower with the assets and
liabilities of any such Person or any other Affiliate of the Borrower;

(xiii)    maintaining adequate capitalization in light of its business and
purpose;

(xiv)    directing the Borrower to conduct all of the Borrower’s business
(whether written or oral) solely in its own name; and

(xv)     directing the Borrower to require that the Borrower’s employees, if
any, when conducting the Borrower’s business identify themselves as such and not
as employees of any other Affiliate of the Borrower (including by means of
providing appropriate employees with business or identification cards
identifying such employees as the Borrower’s employees); and

(xvi)   complying with (and causing to be true and correct), and directing the
Borrower to comply with (and cause to be true and correct) each of the facts and
assumptions regarding the Borrower contained “Section I - Assumptions of Fact”
of the opinion of Kirkland & Ellis LLP pursuant to Section 3.01.

(f)      Change in Agreements, Etc. Without the prior written consent of each
Managing Agent, the Collection Agent will not, and will not suffer or permit the
Borrower to, (a) amend, modify, waive or terminate any terms or conditions of
the Contribution Agreement, the Sale Agreement the Performance Undertaking or
any other Facility Document (other than this Agreement) to which it is a party
or assignee, or (b) exercise any discretionary rights granted to the Borrower
under the Contribution Agreement pursuant to provisions thereof providing for
certain actions to be taken “with the consent of the Company”, “acceptable to
the Company” as “specified by the Company”, “in the reasonable judgment of the
Company” or similar provisions, or (c) exercise any discretionary rights granted
to the Borrower, as assignee under the Sale Agreement pursuant to provisions
thereof providing for certain actions to be taken “with the consent of the
Buyer”, “acceptable to the Buyer” as “specified by the Buyer”, “in the
reasonable judgment of the Buyer” or similar provisions.

 

82



--------------------------------------------------------------------------------

(g)      Keeping of Records and Books of Account. The Collection Agent will, and
will direct the Borrower to, maintain and implement administrative and operating
procedures (including, without limitation, an ability to recreate records
evidencing the Receivables in the event of the destruction of the originals
thereof) and keep and maintain, all documents, books, records and other
information reasonably necessary or advisable for the collection of all
Receivables (including records adequate to permit the daily identification of
all collections of and adjustments of each Receivable). The Collection Agent
will, and will direct the Borrower to, indicate in the Borrower’s books and
records that the Receivables have been transferred by CHS to the Borrower and
pledged by the Borrower to the Administrative Agent for the benefit of the
Lenders.

(h)      Credit and Collection Policy. The Collection Agent will, and will
direct the Borrower to, comply in all material respects with the Credit and
Collection Policy in regard to each Receivable and the related Contract. The
Collection Agent shall not make or agree to make or permit any material change
in the Credit and Collection Policy other than in accordance with Section
6.02(c).

(i)      Change in Payment Instructions to Obligors. The Collection Agent will
not, and will not suffer or permit the Borrower to, (i) add or terminate any
bank as a Collection Account Bank or a Concentration Account Bank, (ii) close
any Lock-Box, any Collection Account or any Concentration Account or open any
new lock-box or account to function as a Lock-Box, Collection Account or
Concentration Account, (iii) make any change to the instructions to the Obligors
that all payments with respect to the Receivables be made to a Lock-Box or
Collection Account or (iv) make any change to the instructions to a Collection
Account Bank requiring all available funds in each Collection Account to
automatically sweep to the applicable Concentration Account at the end of each
Business Day, in each case, without the prior written consent of the
Administrative Agent and each Managing Agent in their sole discretion, which
consent shall not be unreasonably withheld or delayed; provided, if provisions
under clauses (i) through (iv) above have been violated with respect to any
Lock-Box or Collection Account relating to an individual Originator without the
prior knowledge or consent of the Collection Agent, the Collection Agent (itself
or through CHS) shall have the opportunity to cure the violation of this clause
(i) within 15 days of obtaining knowledge of such breach by the Originator and,
if such violation is cured within such 15 day period, the cure of such violation
shall be effective to cure any breach of any covenant, representation or
warranty by the Collection Agent under any Facility Document directly related to
or directly arising from such violation without any further action.

(j)      AccessOne Program Receivables. After May 31, 2012, no Receivables will
be sold pursuant to any agreement other than the Facility Documents, and prior
to May 31, 2012, the aggregate Expected Net Value of the AccessOne Program
Receivables shall not exceed $500,000.

(k)      Kay County Lien. The Collection Agent will remove and terminate the Kay
County Lien within six months of the Second Omnibus Amendment Effective Date and
will utilize its best efforts to remove and terminate such Kay County Lien as
promptly as practicable, and the existence of the Kay County Lien shall not
constitute a breach of this covenant or any other representation or covenant
hereunder during the continuance of such time period.

 

83



--------------------------------------------------------------------------------

(l)      Banc of America Leasing & Capital, LLC Leases. The Collection Agent
will utilize its best efforts to cause each of the existing lease agreements and
the form for all future lease agreements between an Originator and Banc of
America Leasing & Capital, LLC or any of its affiliates to be amended to remove
all references to “accounts” from the defined term “Collateral” identified
thereunder as promptly as practicable and in any event within 90 days of the
Third Omnibus Amendment Effective Date; provided, that, to the extent any
existing lease agreement or the form for any future lease agreement is not so
amended within such 90 day period or any new lease agreement does not reflect
such amendment, the Administrative Agent shall have the right to deduct from the
Borrowing Base amounts not exceeding the aggregate amount of all amounts payable
under such lease agreements.

(m)      Anti-Corruption Laws and Sanctions – Policies and Procedures. The
Collection Agent will ensure that policies and procedures will be maintained and
enforced by or on behalf of the Borrower and the Collection Agent that are
designed in good faith and in a commercially reasonable manner to promote and
achieve compliance, in the reasonable judgment of the Collection Agent, by the
Borrower, the Collection Agent and each of the Collection Agent’s Subsidiaries
and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions, in each case giving due regard to
the nature of such Person’s business and activities.

(n)      Anti-Corruption Laws and Sanctions – Requests for Advances and Uses of
Proceeds. The Collection Agent shall procure that the Borrower will not request
any Advance, and shall procure that the Borrower, the Collection Agent, each of
their Affiliates and their respective directors, officers, employees and agents
shall not use, the proceeds of any Advance (A) in furtherance of an offer,
payment, promise to pay, or authorization of the payment or giving of money, or
anything else of value, to any Person in violation of any Anti-Corruption Laws,
(B) for the purpose of funding or financing any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country, in
each case to the extent doing so would violate any Sanctions, or (C) in any
other manner that would result in liability to any party hereto under any
applicable Sanctions or the violation of any Sanctions by any such Person.

ARTICLE VI

ADMINISTRATION, COLLECTION AND MONITORING OF ASSETS

SECTION 6.01.      Appointment and Designation of the Collection Agent. The
Borrower may, from time to time, with the consent of the Administrative Agent,
appoint one or more Persons as the Collection Agent of the Borrower to service,
administer and collect the Receivables and otherwise to enforce its rights and
interests in, to and under the Collateral, including the Receivables, the
Related Security and the Contracts. Any such consent by the Administrative Agent
shall be subject to the approval of the Managing Agents pursuant to this
Section 6.01. The Collection Agent’s authorization under this Agreement shall
terminate on the Collection Date. Until the Administrative Agent gives notice to
the Borrower of a designation of a new Collection Agent after the occurrence and
during the continuance of a Servicer Termination Event, or consents to the
appointment by the Borrower of a new “Collection Agent” under and pursuant to
the Sale Agreement, the Contribution Agreement and this Agreement, Professional
Services is hereby designated as, and hereby agrees to perform the duties and
obligations of, the Collection Agent pursuant to the terms hereof. The Borrower
and the Collection Agent may from time to time agree in any collection agency or
services agreement among them on the allocation of servicing duties to be
performed by the Collection Agent.

 

84



--------------------------------------------------------------------------------

Notwithstanding the foregoing, the Administrative Agent may (with the approval
of the Managing Agents), after the occurrence and during the continuance of a
Servicer Termination Event, designate as Collection Agent any Person to succeed
Professional Services or any successor Collection Agent, on the condition in
each case that any such Person so designated shall agree to perform the duties
and obligations of the collection agent pursuant to the terms hereof and in
accordance with applicable Healthcare Laws. The Borrower hereby grants to the
Collection Agent and any successor Collection Agent, and the Collection Agent
hereby grants to any successor Collection Agent, an irrevocable power of
attorney, with full power of substitution, coupled with an interest, to take any
and all steps in the Borrower’s or the Collection Agent’s name, as applicable,
and on behalf of the Borrower or the Administrative Agent, as may be necessary
or desirable, in the determination of the Collection Agent or successor
Collection Agent, as the case may be, to collect all amounts due under any and
all Receivables, including endorsing the Borrower’s name on checks and other
instruments representing Collections and enforcing such Receivables and the
related Contracts. The Collection Agent may subcontract the performance of its
duties and obligations to a third Person with the prior consent of each Managing
Agent, including with respect to Collection Agency Receivables. Any such
subcontract shall not affect the Collection Agent’s liability for performance of
its duties and obligations pursuant to the terms hereof, and any such
subcontract shall automatically terminate upon designation of a successor
Collection Agent. Notwithstanding anything to the contrary contained in this
Agreement, the Collection Agent, if not the Borrower or an Affiliate thereof,
shall have no obligation to collect, enforce or take any other action described
in this Article VI with respect to any Receivable that is not a Pledged
Receivable other than to deliver to the Borrower or at its direction, the
Collections and documents with respect to any such Receivable that is not a
Pledged Receivable as described in Sections 6.03 and 6.07.

SECTION 6.02.      Collection of Receivables by the Collection Agent; Extensions
and Amendments of Receivables.

(a)      The Collection Agent shall take or cause to be taken all such
reasonable actions as may be necessary or advisable to collect each Receivable
from time to time, all in accordance with Applicable Law, with reasonable care
and diligence, and in accordance with the Credit and Collection Policy;
provided, however, that, if a Servicer Termination Event shall have occurred and
be continuing, (i) the Administrative Agent shall have the right to direct the
Collection Agent (whether the Collection Agent is the Transferor, an Originator
or an Affiliate thereof or otherwise) to commence or settle any legal action, to
enforce collection of any Receivable or to foreclose upon or repossess any
Related Security and (ii) the Collection Agent shall not make the Administrative
Agent, any Managing Agent or any Lender a party to any litigation without the
express written consent of the Administrative Agent, such Managing Agent or such
Lender, as the case may be, such consent not to be unreasonably withheld or
delayed. If the Termination Date applicable to all Lender Groups then party
hereto shall not have occurred, Professional Services, while such Person is the
Collection Agent, may, with respect to the Receivables and, with respect to any
Eligible Receivable, in accordance with the Credit and Collection Policy,
(i) extend the maturity or adjust the Expected Net Value of any Defaulted
Receivable as Professional Services may determine to be appropriate to maximize
Collections thereof and (ii) adjust the Expected Net Value of any Receivable to
reflect the reductions or cancellations described in the first sentence of
Section 2.09, in each such case (except with

 

85



--------------------------------------------------------------------------------

respect to Receivables which are not Eligible Receivables) (x) in accordance
with the requirements of the Credit and Collection Policy and (y) provided that
such extension or adjustment shall not alter the status of such Receivable as a
Defaulted Receivable or limit the rights of the Administrative Agent, any
Managing Agent or any Lender under this Agreement. Except as otherwise permitted
pursuant to the immediately preceding sentence, neither the Collection Agent nor
the Borrower will extend, amend, cancel or otherwise modify the terms of any
Receivable without the prior written approval of the Administrative Agent, or
amend, modify, cancel or waive any term or condition of any Contract related to
a Receivable, except to the extent consistent with the Credit and Collection
Policy or otherwise with the prior written approval of the Administrative Agent.

(b)      Notwithstanding anything else contained herein, neither the Collection
Agent nor any subcontractor or delegatee thereof is the agent of the
Administrative Agent, any Managing Agent or any Lender, and they are not
permitted to (nor do they have any authority to) (i) establish an office or
other fixed place of business of the Administrative Agent, any Managing Agent or
any Lender, or (ii) contract for, or conclude a contract in the name of, the
Administrative Agent, any Managing Agent or any Lender.

(c)      The Borrower, the Collection Agent, the Transferor and any applicable
Originator may amend the Credit and Collection Policy from time to time provided
that (i) no change shall be made in the Credit and Collection Policy that would
be adverse to any of the Lenders, including by impairing the collectibility of
any Receivable or the ability of the Borrower or the Collection Agent to perform
its obligations under this Agreement and (ii) in the event that any change is
made to the Credit and Collection Policy, promptly following such change and, in
any event within 30 days thereof, the Collection Agent shall provide the
Administrative Agent and each of the Managing Agents with an updated Credit and
Collection Policy and a summary of all material changes.

SECTION 6.03.      Distribution and Application of Collections. The Collection
Agent shall set aside the Collections of Receivables in accordance with
Sections 2.07. The Collection Agent shall as soon as practicable (and in any
event within two Business Days) following receipt turn over to the Borrower or
other Person entitled thereto the Collections of any Receivable which is not a
Pledged Receivable less, in the event neither Professional Services nor an
Affiliate thereof is the Collection Agent, all reasonable and appropriate
out-of-pocket costs and expenses of the Collection Agent of servicing,
collecting and administering the Receivables to the extent not covered by the
Servicing Fee received by it.

SECTION 6.04.      Other Rights of the Administrative Agent.

(a)      At any time following the occurrence and during the continuance of a
Servicer Termination Event or the designation pursuant to Section 6.01 of a
Collection Agent other than Professional Services, the Borrower or any Affiliate
of either thereof, subject to Applicable Law:

(i)      The Administrative Agent may or, at the request of the Administrative
Agent, the Borrower shall (in either case, at the Borrower’s expense) direct any
or all of the Obligors, to pay all amounts payable under any Receivable directly
to the Administrative Agent or its designee;

 

86



--------------------------------------------------------------------------------

(ii)      The Administrative Agent may or, at the request of the Administrative
Agent, the Borrower shall (in either case, at the Borrower’s expense) give each
of the Obligors notice of the Administrative Agent’s interests in the
Receivables;

(iii)     The Administrative Agent may have a representative present during any
or all business hours at each office of the Borrower, the Transferor, the
Collection Agent and the Originators involved in the administration, servicing
and collections of the Receivables;

(iv)      The Administrative Agent, or its representatives, may, during regular
business hours, (i) review any or all Records, computer programs and files
related to the administration, servicing and collection of the Receivables and
(ii) visit the offices of the Borrower for the purpose of such review, and, at
the Administrative Agent’s request and at the Borrower’s expense, the Borrower
shall (i) assemble all Records and make the same available to the Administrative
Agent or its designee at a place selected by the Administrative Agent or its
designee, and (ii) segregate all cash, checks and other instruments received by
it from time to time constituting Collections of Receivables in the manner
provided herein or such other manner acceptable to the Managing Agents and,
promptly following receipt, remit all such cash, checks and instruments, duly
endorsed or with duly executed instruments of transfer, to the Administrative
Agent or its designee;

(v)      The Administrative Agent is authorized to date and deliver to each
Concentration Account Bank, a notice in substantially the form attached to the
Control Agreement to transfer exclusive control of such Concentration Account to
the Administrative Agent; and

(vi)     The Administrative Agent shall have all other rights and remedies
provided under the UCC and other Applicable Law, which rights and remedies shall
be cumulative.

(b)      At any time following the occurrence and during the continuance of an
ENV Event, the Administrative Agent may, and shall at the direction of the
Managing Agents, itself or through any agent designated by it, determine the
Contractual Allowances. The Administrative Agent shall notify the Collection
Agent of its determination of the Contractual Allowances at least 10 days prior
to the Monthly Report Due Date for the Collection Period immediately prior to
such Collection Period, and such Contractual Allowances shall thereafter be
approved by each Managing Agent in accordance with Section 6.06.

(c)      At all times following the delivery by the Administrative Agent of the
notice referred to in Section 6.04(a)(v) to any Concentration Account Bank, the
parties agree that the provisions of Section 2.08(c) shall apply with respect to
any proceeds of Self Pay Obligations on deposit in the Concentration Accounts.

 

87



--------------------------------------------------------------------------------

SECTION 6.05.      Records. The Collection Agent, whether or not the Borrower or
an Affiliate thereof, shall hold all Records in trust for the Borrower and the
Administrative Agent, for the benefit of the Secured Parties, in accordance with
their respective interests. Subject to the receipt of contrary instructions from
the Administrative Agent that are delivered following the occurrence and
continuance of a Servicer Termination Event, the Borrower will deliver all
Records to the Collection Agent; provided, however, that the Collection Agent,
if other than the Borrower or any Affiliate thereof, shall as soon as
practicable upon demand deliver to the Borrower copies of Records in its
possession relating to Receivables.

SECTION 6.06.      Receivable Reporting.

(a)      On each Monthly Report Due Date, the Collection Agent shall deliver to
the Administrative Agent and each Managing Agent a Monthly Report for the
preceding Collection Period, which delivery may be in electronic form. In
addition, simultaneously with each delivery of an updated Monthly Report
required under the Contribution Agreement and Sale Agreement, the Collection
Agent shall deliver a copy of such updated Monthly Report to the Administrative
Agent and each Managing Agent.

(b)      The Contractual Allowances for the immediately succeeding Collection
Period as set forth in a Monthly Report will be deemed approved by the
Administrative Agent and the Managing Agents unless the Administrative Agent or
a Managing Agent has notified the Collection Agent, in writing before the later
of (i) the last Business Day of the month in which such Monthly Report is
received and (ii) 10 days after receipt by such Person of such Monthly Report,
that the Contractual Allowances as set forth therein is not approved. In the
event the Contractual Allowances as set forth in a Monthly Report is not
approved, then the most recently approved Contractual Allowances shall remain in
effect until the approval under this Section 6.06 of the Contractual Allowances
set forth in a subsequent Monthly Report or as otherwise agreed by the
Collection Agent, Administrative Agent and the Managing Agents.

SECTION 6.07.      Collections and Lock-Boxes.

(a)      The Borrower and the Collection Agent will instruct all Obligors to
cause all Collections to be either (i) remitted to a Lock-Box to be retrieved
therefrom by the applicable Collection Account Bank for prompt deposit to the
applicable Collection Account or (ii) remitted directly to a Collection
Account. If the Borrower, the Transferor, the Collection Agent or any Originator
receives any Collections, the Borrower or the Collection Agent will, and shall
instruct such Originator to, immediately remit such Collections to the
applicable Collection Account within two Business Days of receipt thereof, and
the Collection Agent, the Transferor or the Borrower shall promptly take, or
direct the applicable Originator to take, all such actions as are reasonably
necessary in the Collection Agent’s or the Borrower’s discretion or reasonably
requested by the Administrative Agent to ensure that future payments from any
Obligor be made to a Collection Account or Lock-Box. If the Borrower or the
Collection Agent does not, or does not cause the applicable Originator to,
promptly (and in any event within two Business Days from the Administrative
Agent’s request) take such actions as the Administrative Agent may reasonably
request, then the Administrative Agent, its assigns or designees, may, to the
maximum extent permitted by law take such actions as the Administrative Agent,
its assigns or designees may, on its direction, deem appropriate.

 

88



--------------------------------------------------------------------------------

(b)      In accordance with the terms of the applicable Control Agreement, the
Collection Agent shall instruct each Concentration Account Bank to allocate and
remit Collections in accordance with Sections 2.07 and 2.08; provided, however,
that the Administrative Agent may, at any time following a Trigger Event and
shall, at the direction of any Managing Agent, revoke the Collection Agent’s
authority with respect to each Concentration Account, direct each Concentration
Account Bank to cease taking instructions from the Collection Agent or the
Borrower and to thereafter take direction solely from the Administrative Agent
in each case by delivery of a notice substantially in the form attached to the
Control Agreement for such purpose. Neither the Borrower nor the Collection
Agent will (i) add or terminate any bank as a Collection Account Bank or a
Concentration Account Bank, (ii) close any Lock-Box, any Collection Account or
any Concentration Account or open any new lock-box or account to function as a
Lock-Box, Collection Account or Concentration Account, (iii) make any change to
the instructions to the Obligors that all payments with respect to the
Receivables be made to a Lock-Box or Collection Account or (iv) make any change
to the instructions to a Collection Account Bank as set forth in the applicable
Deposit Account Notification Agreement (Government Healthcare Receivables)
requiring all available funds in each Collection Account to automatically sweep
to the applicable Concentration Account at the end of each Business Day, in each
case, without the prior written consent of the Administrative Agent and each
Managing Agent. The Borrower and the Collection Agent each hereby agrees to
take, or cause to be taken, any and all actions reasonably requested by the
Administrative Agent to protect and perfect the interest of the Administrative
Agent, for the benefit of the Secured Parties, in the event any such change is
permitted.

(c)      At all times following the revocation by the Administrative Agent of
the Collection Agent’s authority with respect to any Concentration Account
referred to in Section 6.07(b), the parties agree that the provisions of Section
2.08(c) shall apply with respect to any proceeds of Self Pay Obligations on
deposit in such Concentration Accounts.

SECTION 6.08.      UCC Matters; Protection and Perfection of Collateral. The
Collection Agent will direct the Borrower to, keep its jurisdiction of
organization, principal place of business and chief executive office, and the
offices where it keeps its Records, in the jurisdictions and at the addresses
set forth on Schedule V, or, in any such case, upon 30 days’ prior written
notice to the Administrative Agent, at such other jurisdiction or locations
within the United States where all actions reasonably requested by the
Administrative Agent to protect and perfect the interest of the Administrative
Agent, for the benefit of the Secured Parties, in the Collateral have been taken
and completed. Each of the Borrower and the Collection Agent agrees that from
time to time, at the Borrower’s expense, it will promptly execute and deliver
all further instruments and documents, and take all further action that the
Administrative Agent may reasonably request in order to perfect, protect or more
fully evidence the interest in the Collateral acquired by the Administrative
Agent hereunder, or to enable the Administrative Agent to exercise or enforce
any of its rights hereunder. Without limiting the generality of the foregoing,
each of the Borrower and the Collection Agent agrees that it will upon the
request of the Administrative Agent, execute and file such financing or
continuation statements, or amendments thereto or assignments thereof, and such
other instruments or notices, as may be necessary or appropriate. The Borrower
hereby authorizes the Administrative Agent to file one or more financing or
continuation statements, and amendments thereto and assignments thereof,
relative to all or any of the Collateral now existing or hereafter arising
without the signature of

 

89



--------------------------------------------------------------------------------

the Borrower where permitted by law. If the Borrower or the Collection Agent
fails to perform any of its agreements or obligations under this Section 6.08,
the Administrative Agent may (but shall not be required to) itself perform, or
cause performance of, such agreement or obligation, and the reasonable expenses
of the Administrative Agent incurred in connection therewith shall be payable by
the Borrower upon the Administrative Agent’s demand therefor. For purposes of
enabling the Administrative Agent to exercise its rights described in the
preceding sentence and elsewhere in this Article VI, the Borrower and the
Collection Agent each hereby authorizes the Administrative Agent following the
occurrence and during the continuance of a Trigger Event to take any and all
steps in the Borrower’s or the Collection Agent’s, as applicable, name and on
behalf of the Borrower or the Collection Agent, as the case may be, necessary or
desirable, in the determination of the Administrative Agent, to collect all
amounts due under any and all Receivables, including endorsing the Borrower’s or
the Collection Agent’s name on checks and other instruments representing
Collections and enforcing such Receivables and the related Contracts, subject to
Applicable Law.

SECTION 6.09.      Obligations With Respect to Receivables. Each of the Borrower
and the Collection Agent will (a) at the Borrower’s expense, regardless of any
exercise by the Administrative Agent, any Managing Agent or any Lender of its
rights hereunder, timely and fully perform and comply or cause each of the
Originators to perform or comply with all material provisions, covenants and
other promises required to be observed by it under the Contracts related to the
Receivables to the same extent as if the Receivables had not been pledged and
assigned hereunder and (b) pay or direct the applicable Originator to pay, when
due any taxes, including sales, excise or personal property taxes, payable in
connection with the Receivables. In no event shall the Administrative Agent, any
Managing Agent or any Lender have any obligation or liability with respect to
any Receivables or related Contracts, nor shall any of them be obligated to
perform any of the obligations of the Borrower, the Collection Agent or any
Originator or any of their respective Affiliates thereunder. Each of the
Borrower and the Collection Agent agrees it will timely and fully comply in all
material respects with the Credit and Collection Policy in regard to each
Receivable and the related Contract.

SECTION 6.10.      Applications of Collections. Any payment by an Obligor in
respect of any indebtedness owed by it to the Borrower or any Originator shall,
except as otherwise specified by such Obligor or otherwise required by contract
or Applicable Law and unless otherwise instructed by the Administrative Agent,
be applied as a Collection of any Receivable of such Obligor, in the order of
the age of such Receivables, starting with the oldest such Receivable, to the
extent of any amounts then due and payable thereunder, before being applied to
any other indebtedness, account, general intangible or obligation of such
Obligor.

SECTION 6.11.      Annual Servicing Report of Independent Audit Firm. On an
annual basis on or before the date which is 90 days after the end of each fiscal
year (or such other date as may be approved by the Administrative Agent in its
sole discretion), beginning with the fiscal year ending December 31, 2012, the
Collection Agent shall engage and cause FTI Consulting, Inc. or another firm
acceptable to each Managing Agent and the Borrower to provide the Collection
Agent, each Managing Agent and the Administrative Agent with a report setting
forth the results of such firm’s review of the Receivables in form and in scope
satisfactory to the Administrative Agent, the Managing Agents and the Collection
Agent; provided that in no event shall such report include “Protected Health
Information”, as such term is defined in regulations

 

90



--------------------------------------------------------------------------------

implementing HIPAA; provided further that such independent audit firm shall be
required to enter into a Business Associate Agreement with the Collection Agent;
provided further that, solely with respect to the annual servicing report
commenced in 2015, the Collection Agent shall engage FTI Consulting, Inc. or
another firm acceptable to each Managing Agent and the Borrower within 30 days
after the Fifth Omnibus Amendment Effective Date to provide such report. The
Borrower hereby authorizes such firm to discuss such affairs, finances and
performance with representatives of the Administrative Agent and each of the
Managing Agents.

SECTION 6.12.      Indemnities by the Collection Agent. (a) Without limiting any
other rights which any Indemnified Party may have hereunder or under Applicable
Law, and in consideration of its appointment as Collection Agent, the Collection
Agent hereby agrees to indemnify each Indemnified Party from and against any and
all Indemnified Amounts awarded against or actually incurred by any of them
arising out of or resulting from any actions it has taken or the failure to
perform its duties under this Agreement or the other Facility Documents or with
respect to the use of proceeds of Advances or remittances or the security
interests in the Collateral or in respect of any Receivable, Related Security or
Contract. Without limiting or being limited by the foregoing, the Collection
Agent shall pay on demand to each Indemnified Party any and all amounts
necessary to indemnify such Indemnified Party from and against any and all
Indemnified Amounts relating to or resulting from any of the following:

(i)      reliance on any representation made or deemed made by the Collection
Agent or any of its officers under or in connection with this Agreement or any
other Facility Document which shall have been false, incorrect or misleading in
any material respect when made or deemed made or delivered;

(ii)     the failure by the Collection Agent to comply with any term, provision
or covenant contained in this Agreement, any of the other Facility Documents, or
any Contract, or with any Applicable Law with respect to any Receivable, the
related Contract or the Related Security;

(iii)    the failure to file, or any delay in filing, financing statements or
other similar instruments or documents under the UCC of any applicable
jurisdiction or other Applicable Law with respect to any Receivables, whether at
the Closing Date or at any subsequent time;

(iv)     any failure of the Collection Agent to perform its duties or
obligations in accordance with the provisions of this Agreement or the other
Facility Documents;

(v)     the commingling of Collections of Receivables at any time with other
funds;

(vi)    any action or omission by the Collection Agent that reduces or impairs
the rights of the Administrative Agent, any Managing Agent or any of the Lenders
with respect to any Receivable or the value of any Receivable;

 

91



--------------------------------------------------------------------------------

(vii)      any Servicing Fees or other costs and expenses payable to any
replacement Collection Agent, to the extent in excess of the Servicing Fees
payable to the Collection Agent hereunder; or

(viii)    any claim brought by any Person other than an Indemnified Party
arising from any activity by the Collection Agent or its Affiliates in
servicing, administering or collecting any Receivable.

(b)      Any amounts subject to the indemnification provisions of this Section
6.12 shall be paid by the Collection Agent to the Administrative Agent within 10
Business Days following the Administrative Agent’s demand
therefor. Notwithstanding any other provision of this Agreement to the contrary,
the Collection Agent shall not indemnify any Indemnified Party for or with
respect to any Indemnified Amounts (i) that would constitute recourse for
uncollectible Receivables due to the bankruptcy or insolvency of the related
Obligor or (ii) which arise solely from such Indemnified Party’s gross
negligence, bad faith or willful misconduct as determined in a final
non-appealable judgment of a court of competent jurisdiction.

ARTICLE VII

EVENTS OF DEFAULT

SECTION 7.01.      Events of Default. If any of the following events (any such
event, an “Event of Default”) shall occur:

(a)      The Collection Agent or the Borrower shall fail to make any payment or
deposit to be made by it hereunder when due, and, if such failure to make any
payment or deposit arises in connection with the payment of Interest or Fees
hereunder, such failure shall remain unremedied for five Business Days; or

(b)      A Borrowing Base Deficiency shall exist and such Borrowing Base
Deficiency shall remain unremedied for three Business Days; or

(c)      Any representation or warranty made or deemed to be made by the
Borrower or the Collection Agent (or any of their respective officers or agents)
under or in connection with any Facility Document, including any Monthly Report
or Funding Request other than with respect to the status of a Receivable as an
Eligible Receivable, or any other information, report or officer’s certificate
delivered pursuant hereto, shall prove to have been false, incorrect or
misleading in any material respect when made or deemed made, unless and solely
to the extent (i) such representation or warranty does not contain a grace
period within such provision, and (ii) such misrepresentation is capable of
being cured within 10 days, the Borrower and the Collection Agent deliver a
written certificate to the Administrative Agent certifying that such false,
incorrect or misleading statement, and all ramifications thereof under this
Agreement or any Facility Document has been cured in full (together with such
data demonstrating such cure) by earlier to occur of (x) the date on which
written notice shall have been given to the Collection Agent by the
Administrative Agent or the Borrower and (y) the date on which a Responsible
Officer of the Collection Agent acquires knowledge thereof; or

 

92



--------------------------------------------------------------------------------

(d)      The Borrower or the Collection Agent shall fail to perform or observe,
beyond the applicable grace or cure period therein, any term, covenant or
agreement (other than any term covenant, or agreement described in another
clause of this Section 7.01) contained in any Facility Document on its part to
be performed or observed and any such failure (other than a failure with respect
to any of Section 5.01(b), (c), (d), (f), (i), (j), (k), (l), (p) (second
sentence), (q), (r), (v) and (x) and Section 5.02(a), (f), (h) (second sentence)
and (i), in each case, as to which no grace period shall apply) shall remain
unremedied for 10 days after written notice thereof shall have been given by the
Administrative Agent to the Borrower; or

(e)      This Agreement or any other Facility Document shall cease to be
effective or be a legally valid, binding and enforceable obligation of the
Borrower or the Collection Agent, as the case may be or any Affiliate thereof
shall contest in any manner the effectiveness, validity, binding nature or
enforceability of this Agreement or any other Facility Document; or

(f)      (i) The Collection Agent shall fail to pay any principal, interest or
other amount due in respect of any Material Indebtedness, in each case, when and
as the same shall become due and payable (after giving effect to any grace
period) or (ii) any other event or condition occurs that results in any Material
Indebtedness of the Collection Agent becoming due prior to its scheduled
maturity or that enables or permits (after giving effect to any grace period)
the holder or holders of any Material Indebtedness of the Collection Agent or
any trustee or agent on its or their behalf to cause any such Debt to become
due; provided that this clause (ii) shall not apply to secured Debt that becomes
due as a result of the voluntary sale or transfer of the property or assets
securing such Debt; or

(g)      (i)      The Borrower, any Material Originator, the Parent, CHS or the
Collection Agent shall (A) become insolvent, generally not pay its debts as such
debts become due, or shall admit in writing its inability to pay its debts
generally or shall make a general assignment for the benefit of creditors, (B)
any Insolvency Proceeding or any other proceeding seeking the entry of an order
for relief or the appointment of a receiver, receiver/manager, custodian,
trustee, or other similar official for it or for any substantial part of its
property shall be instituted by the Borrower, any Material Originator, the
Parent, CHS or the Collection Agent or (C) any Insolvency Proceeding or any
other proceeding seeking the entry of an order for relief or the appointment of
a receiver, receiver/manager, custodian, trustee, or other similar official for
it or for any substantial part of its property shall be instituted against the
Borrower, any Material Originator, the Parent, CHS or the Collection Agent, and
in the case of any Material Originator, the Parent, CHS or the Collection Agent
such other proceeding shall remain unstayed for a period of 60 days, or the
requested adjudication, relief or other action sought thereby shall have been
made, granted or taken, or (ii) the Borrower, any Material Originator, the
Parent, CHS or the Collection Agent shall take any corporate or entity-level
action that authorizes any of the actions set forth above in this
Section 7.01(g); or

(h)      Except during the Temporary Trigger Relief Period, as of the last day
of any Collection Period, (i) the Payment Denial Rate shall exceed 1.25%, (ii)
the average of the Default Ratio for each of such Collection Period and the two
prior Collection Periods shall exceed 3.50%, or (iii) the average of the
Delinquency Ratio for each of such Collection Period and the two prior
Collection Periods shall exceed 5.00%; or

 

93



--------------------------------------------------------------------------------

(i)      The DSO reported on any Monthly Report shall exceed, (x) if with
respect to a Collection Period occurring during the Temporary Trigger Relief
Period, 80 days, or (y) if with respect to a Collection Period occurring at any
other time, (a) if the Medicare/Medicaid Expected Net Value for such Collection
Period exceeds 30% of the aggregate Expected Net Value of all Eligible
Receivables for such Collection Period, 70 days, or (b) at any other time, 65
days; or

(j)      (i)      There shall have occurred and be continuing an “Event of
Termination” under the Sale Agreement without regard to waivers, supplements or
amendments not approved in writing by the Administrative Agent and the Managing
Agents, or (ii) the Sale Agreement shall have ceased to be valid, binding and
enforceable as against any of the parties thereto without any amendment,
modification, waiver or termination of any terms or conditions thereof, other
than as agreed to in writing by the Administrative Agent; or

(k)      (i)      There shall have occurred and be continuing an “Event of
Termination” under the Contribution Agreement without regard to waivers,
supplements or amendments not approved in writing by the Administrative Agent
and the Managing Agents, or (ii) the Contribution Agreement shall have ceased to
be valid, binding and enforceable as against any of the parties thereto without
any amendment, modification, waiver or termination of any terms or conditions
thereof, other than as agreed to in writing by the Administrative Agent; or

(l)      The grant of security hereunder shall, for any reason, except to the
extent permitted by the terms hereof, ceases to create a valid and perfected
first priority security interest in each Receivable and the Related Security and
Collections with respect thereto, or the other Collateral granted hereunder; or

(m)      (i) Any Originator shall have ceased for any reason to sell all of its
“Receivables” under and as defined in the Sale Agreement to the Borrower
pursuant to the Sale Agreement, except with (x) the prior consent of the
Administrative Agent, which consent will be at its sole discretion and may be
accompanied by an adjustment of concentration limits or purchase limits as
determined by the Administrative Agent and the Managing Agents and (y) delivery
of a Monthly Report calculated to reflect such change and related adjustments,
or (ii) the assignment to the Administrative Agent of all of the Borrower’s
right and title to and interest in the Sale Agreement shall have ceased, for any
reason, to be fully effective and enforceable by the Administrative Agent as
against any of the parties to the Sale Agreement; or

(n)      (i) The Transferor shall have ceased for any reason to contribute all
of its “Receivables” under and as defined in the Contribution Agreement to the
Borrower pursuant to the Contribution Agreement, or (ii) the assignment to the
Administrative Agent of all of the Borrower’s right and title to and interest in
the Contribution Agreement or the Sale Agreement shall have ceased, for any
reason, to be fully effective and enforceable by the Administrative Agent as
against any of the parties to the Contribution Agreement or Sale Agreement, as
applicable; or

(o)      There shall have occurred a Change in Control; or

(p)      There shall have occurred any material adverse change in the business
or financial condition of CHS or the Originators taken as a whole since December
31, 2011, which could reasonably be expected to affect the value or
collectability of the Receivables or the ability of the Borrower, the Collection
Agent or any Originator to collect the Receivables or otherwise perform its
respective obligations under this Agreement or any other Facility Document; or

 

94



--------------------------------------------------------------------------------

(q)      A Servicer Termination Event shall have occurred and be continuing; or

(r)      CHS or any subsidiary thereof shall fail to perform or observe any
term, covenant or agreement contained in Section 6.12 or Section 6.13 of the
Parent Credit Agreement either as in effect on the Third Omnibus Amendment
Effective Date or as in effect from time to time without regard to any waiver or
modification to any of those provisions or any of the defined terms used therein
and such failure shall continue for a period of 10 Business Days after the date
on which financial statements are required to be delivered with respect to the
applicable fiscal quarter hereunder (the “Financial Covenant Cure Period”); or

(s)      The Borrower shall have become subject to registration as an
“investment company” within the meaning of the Investment Company Act; or

(t)      CHS shall fail to perform or observe any term, covenant or agreement
required to be performed by it under the Performance Undertaking beyond the
grace period contained therein, or the Performance Undertaking shall cease to be
effective or to be the legally valid, binding and enforceable obligation of CHS,
or CHS shall directly or indirectly contest in any manner the effectiveness,
validity, binding nature or enforceability of the Performance Undertaking; or

(u)      One or more judgments shall be rendered against the Borrower, the
Collection Agent or CHS (not paid or fully covered by insurance) shall remain
undischarged for a period of 30 consecutive days during which execution shall
not be effectively stayed, or any action shall be legally taken by a judgment
creditor to levy upon assets or properties of the Borrower, the Collection Agent
or CHS to enforce any such judgment and such judgment is for the payment of
money in an aggregate amount in excess (x) of $50,000, with respect to the
Borrower, or (y) $50,000,000, with respect to the Collection Agent and CHS,
collectively; or

(v)      either (A) a Governmental Authority with the authority to determine the
permissibility of the Lenders’ making Advances hereunder or the appropriateness
of the accounting or regulatory capital treatment thereof asserts that (i) the
Borrower is (or may be deemed to be) a “covered fund” under the Volcker Rule,
and (ii) the terms of this Agreement create (or may be deemed to create) an
“ownership interest” (as defined in the Volcker Rule) in the Borrower or (B) the
Administrative Agent has reasonably determined that an event of the type
described in the foregoing subclause (A) of this clause (v) is likely, with
notice or lapse of time, to occur;

then, and in any such event, the Administrative Agent may, and shall, at the
direction of any Managing Agent, (i) with respect any Specified Event, deliver a
Specified Notice to the Borrower, and (ii) with respect to all other Events of
Default, by notice to the Borrower (a “Termination Declaration Notice”) declare
the Termination Date to have occurred, except that, in the case of any event
described in clause (i)(B) or clause (i)(C) of Section 7.01(g) above, the
Termination Date shall be deemed to have occurred automatically without notice
upon the occurrence of such event. Upon any such declaration or automatic
occurrence, the

 

95



--------------------------------------------------------------------------------

Administrative Agent shall have, in addition to all other rights and remedies
under this Agreement or otherwise, all other rights and remedies provided under
the UCC and other Applicable Law, which rights and remedies shall be cumulative;
provided that the Administrative Agent shall continue to comply with
Section 10.14(d) in connection with the exercise of such rights and remedies.

For the purposes of this Section 7.01, a Specified Notice shall be deemed for
all purposes to constitute a Termination Declaration Notice automatically and
without further notice or action of any kind or nature, effective on the earlier
to occur of (i) the fifth day (or the immediately following Business Day)
following the delivery of such Specified Notice, unless on or before such date,
the Borrower has made payment to the Administrative Agent that reduces the
outstanding amount of the Obligations to zero, and (ii) the 30th day following
the delivery of such Specified Notice to the extent that any Specified Event is
then continuing; provided that, in all events, the Administrative Agent may, and
shall, at the direction of any Managing Agent deliver a new Termination
Declaration Notice between the 25th and 30th day following the delivery of such
Specified Notice, which new Termination Declaration Notice shall become
effective on the fifth day following the delivery thereof.

Notwithstanding anything to the contrary contained in this Article VII, during
the Financial Covenant Cure Period and in addition to the Borrower’s rights
under Section 2.04(d), the Parent may issue Qualified Capital Stock (as defined
in the Parent Credit Agreement) and elect to treat all or any portion of the net
cash proceeds thereof as having increased Consolidated EBITDA (as defined in the
Parent Credit Agreement) with respect to such applicable quarter solely for the
purpose of determining actual and pro forma compliance with Section 6.12 or
Section 6.13 of the Parent Credit Agreement for purposes of Section 7.01(r) at
the end of such applicable quarter and applicable subsequent periods, provided
that (a) such proceeds (i) are actually received by the Parent and contributed
to CHS no later than ten days after the date on which financial statements are
required to be delivered with respect to such fiscal quarter hereunder and
(ii) do not exceed the aggregate amount necessary to cause Parent to be in
compliance with the covenants under Section 6.12 or Section 6.13 of the Parent
Credit Agreement for purposes of Section 7.01(r) for any applicable period and
(b) in each period of four fiscal quarters, there shall be at least two fiscal
quarters in which no such right to cure permitted by this paragraph is utilized.

Within 30 days prior to the end of the Temporary Trigger Relief Period
Termination Date, the Borrower, the Collection Agent, the Administrative Agent
and the Majority Lenders (or their respective Managing Agents) agree to
negotiate in good faith amendments to the Events of Default listed in clauses
(h) and (i) of Section 7.01, based on historical data and financial
projections. Immediately following the Temporary Trigger Relief Period
Termination Date, unless otherwise agreed pursuant to the immediately preceding
sentence, (i) if the Administrative Agent and the Majority Lenders (or their
respective Managing Agents) agree in their sole and absolute discretion, (1) the
Events of Default listed in clauses (h) and (i) of Section 7.01 shall be
reinstated and shall be deemed in full force and effect for all purposes under
this Agreement or (2) the Temporary Trigger Relief Period shall be extended for
a period determined by the Administrative Agent and the Majority Lenders (or
their respective Managing Agents), or (ii) an Event of Default shall occur.

 

96



--------------------------------------------------------------------------------

SECTION 7.02.      Volcker Extension.

(a)      If a Volcker Event shall have occurred, then the Administrative Agent
may declare the Termination Date to have occurred pursuant to Section 7.01
(which declaration shall be effective) and, if and for so long as:

(i)        no Event of Default, other than the Volcker Event and any Event of
Default arising solely as a result of the representation in Section 4.01(gg)
being false, incorrect or misleading in any material respect, shall have
occurred;

(ii)       the Borrower and its Affiliates shall be actively engaged in
soliciting or making arrangements to cause the repayment in full of the
Obligations (whether by refinancing or otherwise); and

(iii)      on or prior to the fifth Business Day following the date on which the
Administrative Agent shall have delivered the Termination Declaration Notice
relating to the Volcker Event, Professional Services shall have delivered a
certificate of a Responsible Officer of Professional Services certifying that
the conditions set forth in the foregoing clauses (i) and (ii) have been
satisfied;

then (other than the termination of the Revolving Period and the cessation by
the Borrower of additional acquisitions of Receivables under the Contribution
Agreement by virtue of the occurrence of the Termination Date (other than a
Termination Date that exists solely as a result of the occurrence of a Scheduled
Termination Date under clause (a) of such defined term)) the Administrative
Agent, the Managing Agents and the Lenders agree that the Administrative Agent
shall not exercise additional remedies available under Section 7.01 for a period
of 30 days from the date of the Termination Declaration Notice relating to a
Volcker Event (the “Volcker Extension Period”).

ARTICLE VIII

INDEMNIFICATION

SECTION 8.01.      Indemnities by the Borrower. (a) Without limiting any other
rights which the Administrative Agent, the Managing Agents, the Lenders, the
Liquidity Providers or any of their respective Affiliates may have hereunder or
under Applicable Law, the Borrower hereby agrees to indemnify the Administrative
Agent, each Managing Agent, each Lender, each Liquidity Provider, each of their
respective Affiliates, and each of their respective directors, officers,
employees, agents and attorneys (all of the foregoing being individually
referred to as an “Indemnified Party” and being collectively referred to as
“Indemnified Parties”) from and against any and all damages, losses, claims,
liabilities and related costs and expenses, including reasonable attorneys’ fees
and disbursements (excluding Taxes for which provision is made in Section 2.12)
(all of the foregoing being collectively referred to as “Indemnified Amounts”)
awarded against or actually incurred by any of them arising out of or resulting
from this Agreement or the other Facility Documents or the use of proceeds of
Advances or remittances or the security interests in the Collateral or in
respect of any Receivable, Related Security or Contract. Without limiting or
being limited by the foregoing, the Borrower shall pay on demand to each
Indemnified Party any and all amounts necessary to indemnify such Indemnified
Party from and against any and all Indemnified Amounts relating to or resulting
from any of the following:

 

97



--------------------------------------------------------------------------------

(i)        reliance on any representation or warranty made or deemed made by the
Borrower or any of its officers under or in connection with this Agreement or
any other Facility Document, which shall have been false, incorrect or
misleading in any material respect when made or deemed made or delivered;

(ii)       the failure by the Borrower to comply with any term, provision or
covenant contained in this Agreement, any of the other Facility Documents, or
any Contract, or with any Applicable Law with respect to any Receivable, the
related Contract or the Related Security, or the nonconformity of any
Receivable, the related Contract or the Related Security with any such
Applicable Law;

(iii)      the failure to grant to the Administrative Agent, for the benefit of
itself and the Secured Parties, a valid and perfected first priority security
interest under Article 9 of the UCC, in and to the Receivables which are, or are
purported to be, Collateral, together with all Collections and Related Security,
in each case free and clear of any Lien whether existing at the time of the
pledge of any such Receivable or at any time thereafter;

(iv)      the failure to file, or any delay in filing, financing statements or
other similar instruments or documents under the UCC of any applicable
jurisdiction or other Applicable Law with respect to any Receivables, whether at
the Closing Date or at any subsequent time;

(v)       any failure of the Borrower to perform its duties or obligations in
accordance with the provisions of this Agreement or the other Facility Documents
or to perform its duties under the Contracts;

(vi)      any products liability claim or personal injury or property damage
suit or other similar or related claim or action of whatever sort arising out of
or in connection with merchandise or services which are the subject of any
Receivable or Contract;

(vii)     any set-off by any Collection Account Bank or any Concentration
Account Bank against Collections;

(viii)    the failure to pay when due any taxes which are the Borrower’s
responsibility, including sales, excise or personal property taxes payable in
connection with the Receivables or the contribution or purchase thereof;

(ix)      any repayment by the Administrative Agent or any other Indemnified
Party of any amount previously distributed in reduction of Revolving Principal
Balance or payment of Interest or any other amount due hereunder, in each case
which amount the Administrative Agent or such Indemnified Party believes in good
faith is required to be repaid;

 

98



--------------------------------------------------------------------------------

(x)        the commingling of Collections of Receivables at any time with other
funds;

(xi)      any investigation, litigation or proceeding related to this Agreement
or the Borrower’s use of proceeds of Advances or the pledge of an interest in
the Collateral generally or in respect of any Receivable, Related Security or
Contract (including in connection with the preparation of a defense or appearing
as a third party witness in connection therewith and regardless of whether such
investigation, litigation or proceeding is brought by the Borrower, an
Indemnified Party or any other Person or an Indemnified Party is otherwise a
party thereto);

(xii)      any failure by the Borrower to give reasonably equivalent value to
the Transferor in consideration for the transfer by the Transferor to the
Borrower of any Receivables or Related Security, or any attempt by any Person to
void or otherwise avoid any such transfer under any statutory provision or
common law or equitable action, including any provision of the Bankruptcy Law;

(xiii)     any failure by the Buyer to give reasonably equivalent value to any
Originator in consideration for the transfer by such Originator to the Buyer of
any Receivables or Related Security, or any attempt by any Person to void or
otherwise avoid any such transfer under any statutory provision or common law or
equitable action, including any provision of the Bankruptcy Law; or

(xiv)     the inclusion as an Eligible Receivable of any Receivable any portion
of the Expected Net Value of which represents sales taxes.

(b)      Any amounts subject to the indemnification provisions of this
Section 8.01 shall be paid by the Borrower to the Administrative Agent within 10
Business Days following the Administrative Agent’s demand
therefor. Notwithstanding any other provision of this Agreement to the contrary,
the Borrower shall not indemnify any Indemnified Party for or with respect to
any Indemnified Amounts (i) that would constitute recourse for uncollectible
Receivables due to the bankruptcy or insolvency of the related Obligor or
(ii) that arise solely from such Indemnified Party’s gross negligence, bad faith
or willful misconduct as determined in a final non-appealable judgment of a
court of competent jurisdiction.

ARTICLE IX

THE ADMINISTRATIVE AGENT; MANAGING AGENTS

SECTION 9.01.      Authorization and Action. The Lenders and each Managing Agent
hereby appoint and authorize the Administrative Agent to take such action as
agent on their behalf and to exercise such powers under this Agreement as are
delegated to the Administrative Agent by the terms hereof, together with such
powers as are reasonably incidental thereto, including the power and authority
to hold and to perfect any ownership interest or security interest created
pursuant hereto or in connection herewith on behalf of the Secured Parties. The
Administrative Agent shall not be required to take any action that exposes it to
personal liability or that is contrary to this Agreement, the other Facility
Documents or Applicable Law.

 

99



--------------------------------------------------------------------------------

SECTION 9.02.      Agent’s Reliance, Etc. Neither the Administrative Agent, nor
any of its directors, officers, agents or employees shall be liable for any
action taken or omitted to be taken by it or them as Administrative Agent under
or in connection with this Agreement (including any action taken or omitted to
be taken by it or them if the Administrative Agent is designated as Collection
Agent pursuant to Section 6.01) or any other agreement executed pursuant hereto,
except for its or their own gross negligence or willful misconduct as determined
in a final non-appealable judgment of a court of competent jurisdiction. Without
limiting the foregoing, the Administrative Agent: (i) may consult with legal
counsel (including counsel for the Borrower, the Originators and CHS),
independent public accountants and other experts selected by it and shall not be
liable for any action taken or omitted to be taken in good faith by it in
accordance with the advice of such counsel, accountants or experts, (ii) shall
not be subject to any fiduciary or other implied duties, regardless of whether
an Event of Default has occurred and is continuing, (iii) shall not have any
duty to take any discretionary action or exercise any discretionary powers,
except discretionary rights and powers expressly contemplated hereby or by the
other Facility Documents, (iv) except as expressly set forth herein and in the
other Facility Documents, shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Affiliates that is communicated to or obtained by the bank serving as
Administrative Agent or any of its Affiliates in any capacity, (v) shall not be
responsible to any Managing Agent, any Lender or any other Person for the due
execution, legality, validity, enforceability, genuineness or sufficiency of
value of this Agreement or any other agreement, instrument or document furnished
pursuant hereto, and (vi) shall incur no liability under or in respect of this
Agreement or any other agreement executed pursuant hereto, by acting upon any
notice (including notice by telephone with respect to notices under
Section 2.01), consent, certificate or other instrument or writing (which may be
by telex or facsimile) believed by it to be genuine and signed or sent by the
proper party or parties. The Administrative Agent shall not be liable for any
action taken or not taken by it with the consent or at the request of the
Lenders or the Managing Agents, or in the absence of its own gross negligence or
willful misconduct. Each Managing Agent shall indemnify upon demand, ratably in
accordance with the aggregate Commitments of the related Committed Lenders, the
Administrative Agent from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, charges, expenses
and disbursements (including reasonable legal fees and disbursements) with
respect to the execution, delivery, enforcement, performance and administration
of this Agreement or any Facility Document contemplated by or referred to herein
or therein or the transactions contemplated hereby or thereby; provided,
however, that no Managing Agent shall be liable for the payment to the
Administrative Agent of any portion of such liabilities resulting from such the
Administrative Agent’s gross negligence or willful misconduct; provided, further
however, that no actions taken in accordance with directions of the Managing
Agents shall be deemed to constitute gross negligence or willful misconduct for
purposes of this Section 9.02. The Administrative Agent shall not be deemed to
have knowledge of any Event of Default unless and until written notice thereof
is given to the Administrative Agent by the Borrower, the Collection Agent, a
Managing Agent or a Lender, and the Administrative Agent shall not be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with this Agreement or any
other Facility Document, (ii) the contents of any certificate, report or other
document delivered hereunder or thereunder or in connection herewith or
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or

 

100



--------------------------------------------------------------------------------

conditions set forth herein or therein, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Facility Document or
any other agreement, instrument or document, or (v) the satisfaction of any
condition set forth in Article III or elsewhere herein or therein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

SECTION 9.03.      Administrative Agent and Affiliates. The Administrative Agent
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not the Administrative
Agent. CA-CIB and its Affiliates may generally engage in any kind of business
with the Borrower, the Transferor, any Originator or any Obligor, any of their
respective Affiliates and any Person who may do business with or own securities
of the Borrower, the Transferor, any Originator or any Obligor or any of their
respective Affiliates, all as if CA-CIB were not the Administrative Agent and
without any duty to account therefor to any Managing Agent or any Lender.

SECTION 9.04.      Resignation of the Administrative Agent. The Administrative
Agent may resign as Administrative Agent hereunder at any time by giving not
less than five Business Days’ prior written notice to the Managing Agents, the
Borrower and the Collection Agent and shall resign at the request of a Managing
Agent at any time that the Administrative Agent is a Defaulting Lender; such
resignation to become effective only upon the later to occur of the earlier of
(x) the appointment and acceptance of a successor Administrative Agent as
provided below and (y) the 30th day following delivery of such notice. Upon any
such resignation, the Managing Agents and the Committed Lenders that are not
Defaulting Lenders shall appoint a financial institution of their choosing
(with, if such appointment is to a financial institution which is not affiliated
with the current Administrative Agent or a Managing Agent the prior written
consent of the Borrower, such consent not to be unreasonably delayed or
withheld) as Administrative Agent. Following the appointment of a successor
Administrative Agent and such successor’s acceptance thereof, such successor
Administrative Agent shall succeed to and become vested with all the rights,
powers, privileges and duties of the resigning Administrative Agent as
Administrative Agent hereunder, and the resigning Administrative Agent shall be
discharged from its duties and obligations as Administrative Agent
hereunder. After the Administrative Agent’s resignation, the provisions of this
Article IX shall continue in effect for its benefit in respect of any actions
taken or omitted to be taken by it while it was acting as the Administrative
Agent.

SECTION 9.05.      Payments. If in the opinion of the Administrative Agent the
distribution of any amount received or assets held by it in such capacity
hereunder or under any of the other Facility Documents might involve it in
liability, it may refrain from making distribution until its right to make
distribution shall have been adjudicated by a court of competent
jurisdiction. If a court of competent jurisdiction shall adjudge that any amount
or asset received and distributed by the Administrative Agent is to be repaid or
remitted, each Person to whom any such distribution shall have been made shall
either repay to the Administrative Agent its proportionate share of the amount
so adjudged to be repaid or shall pay over or return the same in such manner and
to such Persons as shall be determined by such court.

 

101



--------------------------------------------------------------------------------

SECTION 9.06.      Managing Agents.

(a)      Each Lender hereby designates and appoints the Managing Agent for such
Lender’s Lender Group as its Managing Agent hereunder, and authorizes such
Managing Agent to take such actions as agent on its behalf and to exercise such
powers as are delegated to the Managing Agents by the terms of this Agreement
together with such powers as are reasonably incidental thereto. No Managing
Agent shall have any duties or responsibilities, except those expressly set
forth herein, or any fiduciary relationship with any Lender, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities on
the part of the applicable Managing Agent shall be read into this Agreement or
otherwise exist for the applicable Managing Agent. In performing its functions
and duties hereunder, each Managing Agent shall act solely as agent for the
Lenders in the related Lender Group and does not assume nor shall be deemed to
have assumed any obligation or relationship of trust or agency with or for the
Borrower or any of its successors or assigns. No Managing Agent shall be
required to take any action that exposes it to personal liability or that is
contrary to this Agreement, the other Facility Documents or Applicable Law. The
appointment and authority of each Managing Agent hereunder shall terminate at
the payment in full of the Obligations owing to its related Lender Group and the
termination of the Commitments made by its related Lender Group hereunder.

(b)      Each Person serving as a Managing Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not a Managing Agent, and such Person and
its Affiliates may accept deposits from, lend money to and generally engage in
any kind of business with the Borrower or any subsidiary or other Affiliate
thereof as if it were not a Managing Agent hereunder.

(c)      No Managing Agent shall have any duties or obligations except those
expressly set forth herein and in the other Facility Documents. Without limiting
the generality of the foregoing, (i) a Managing Agent shall not be subject to
any fiduciary or other implied duties, regardless of whether an Event of Default
has occurred and is continuing, (ii) a Managing Agent shall not have any duty to
take any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated hereby or by the other
Facility Documents, and (iii) except as expressly set forth herein and in the
other Facility Documents, a Managing Agent shall not have any duty to disclose,
and shall not be liable for the failure to disclose, any information relating to
the Borrower or any of its Affiliates that is communicated to or obtained by the
bank serving as Managing Agent or any of its Affiliates in any capacity. A
Managing Agent shall not be liable for any action taken or not taken by it with
the consent or at the request of the Lenders members of its Lender Group, or in
the absence of its own gross negligence or willful misconduct. A Managing Agent
shall be deemed not to have knowledge of any Event of Default unless and until
written notice thereof is given to a Managing Agent by the Borrower
Representative, the Administrative Agent or a Lender, and a Managing Agent shall
not be responsible for or have any duty to ascertain or inquire into (i) any
statement, warranty or representation made in or in connection with this
Agreement or any other Facility Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Facility Document or any other agreement, instrument or
document, or (v) the satisfaction of any condition set forth in Article III or
elsewhere herein or therein, other than to confirm receipt of items expressly
required to be delivered to a Managing Agent.

 

102



--------------------------------------------------------------------------------

(d)      A Managing Agent may resign as Managing Agent hereunder at any time by
giving not less than five Business Days’ prior written notice to the applicable
Lenders, the Administrative Agent and the Borrower, such resignation to become
effective only upon the later to occur of the earlier of (x) the appointment and
acceptance of a successor Managing Agent as provided below and (y) the 30th day
following delivery of such notice. Upon any such resignation, the related
Lenders shall appoint a financial institution of their choosing as Managing
Agent. Following the appointment of a successor Managing Agent and such
successor Managing Agent’s acceptance thereof, such successor Managing Agent
shall succeed to and become vested with all the rights, powers, privileges and
duties of the resigning Managing Agent as Managing Agent hereunder, and the
resigning Managing Agent shall be discharged from its duties and obligations as
Managing Agent hereunder. After the Administrative Agent’s resignation, the
provisions of this Article IX shall continue in effect for its benefit in
respect of any actions taken or omitted to be taken by it while it was acting as
the Managing Agent.

ARTICLE X

MISCELLANEOUS

SECTION 10.01.      Amendments and Waivers.

(a)      Except as provided in Section 10.01(b), no amendment or modification of
any provision of this Agreement or any Facility Document shall be effective
without the written agreement of the Borrower, the Collection Agent, the
Administrative Agent and the Majority Lenders (or their respective Managing
Agents), and no termination or waiver of any provision of this Agreement or any
Facility Document or consent to any departure therefrom shall be effective
without the written concurrence of the Borrower, the Administrative Agent and
the Majority Lenders (or their respective Managing Agents). Any waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given.

(b)      Notwithstanding the provisions of Section 10.01(a), the written consent
of each Lender shall be required for any amendment, modification or waiver (A)
reducing any Revolving Principal Balance, or the Interest thereon, for any Fixed
Period, or any fee payable to all Lenders, (B) postponing any date for any
payment of any Revolving Principal Balance or the Interest thereon, for any
Fixed Period, or for any payment of fees payable under the terms of the Fee
Letter in effect at such time, (C) extending the Scheduled Termination Date with
respect to the Obligations, (D) increasing the Facility Limit or the Commitment
of any Lender, (E) modifying the calculation of the Borrowing Base, (F)
releasing all or substantially all of the Collateral, or (G) modifying the
provisions of this Section 10.01.

(c)      Any time that the Commercial Paper of any Conduit Lender is being rated
by one or more nationally recognized statistical ratings organizations (as
applicable) (each, a “Rating Agency”), at the request of such Conduit Lender, no
material amendment or modification of any material provisions hereof or of the
Sale Agreement or the Contribution Agreement shall be effective absent
confirmation, in form satisfactory to such Conduit Lender, by each such Rating
Agency that such amendment or modification will not result in a withdrawal or
downgrading of the then-current rating of the Commercial Paper by such Rating
Agency.

 

103



--------------------------------------------------------------------------------

(d)      Notwithstanding any other provision of this Section 10.01, the
Administrative Agent shall not (x) agree to the “Addition” (as defined in the
Sale Agreement) of any proposed Originator pursuant to Section 9.14(a)(i), or
(y) waive compliance of Section 9.14(b)(iii) of the Sale Agreement with respect
to the “Removal” (as defined in the Sale Agreement) of a Material Originator, in
each case, without the prior approval of the Required Lenders.

(e)      Notwithstanding any other provision of this Section 10.01, the
provisions of Sections 4.03 hereof, Section 4.02 of the Sale Agreement and
Section 4.02 of the Contribution Agreement may not be amended or waived without
confirmation from S&P that the rating of any Conduit Lender’s Commercial Paper
by S&P will not be reduced or withdrawn as a result thereof.

(f)      The Administrative Agent shall provide notice to S&P of any amendment
or modification of any provision of this Agreement or the Contribution
Agreement.

(g)      Notwithstanding any other provision of this Section 10.01, for so long
as the Collection Agent is an Affiliate of CHS and the Performance Undertaking
is in effect, no amendment, waiver or consent shall, without the prior written
consent of CHS, affect the rights or duties of CHS under this Agreement (such
consent not to be unreasonably withheld or delayed).

SECTION 10.02.      Notices.

(a)      Addresses. All notices, demands, requests and other communications
required or expressly authorized to be made by this Agreement shall be given in
writing, unless otherwise expressly specified herein and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by Electronic Transmission, and addressed to the address set forth on the
applicable signature page hereto or, as applicable, the relevant Assignment and
Acceptance or to such other address as shall be notified in writing to the
Borrower, the Administrative Agent and each Managing Agent.

(b)      Effectiveness.

(i)      All communications described in clause (a) above and all other notices,
demands, requests and other communications made in connection with this
Agreement shall be effective and be deemed to have been received (x) if
delivered by hand or overnight courier service or sent by Electronic
Transmission, on the date of receipt, or (y) if delivered by certified or
registered mail, five Business Days after dispatch, in each case under clauses
(x) and (y), delivered, sent, transmitted or mailed (properly addressed) to such
party as provided in this Section 10.02 or in accordance with the latest
unrevoked direction from such party given in accordance with this Section
10.02. Notwithstanding the foregoing, no notice, demand, request or other
communication to the Administrative Agent pursuant to Article II shall be
effective until received by the Administrative Agent.

 

104



--------------------------------------------------------------------------------

(ii)      The submission by the Borrower or the Collection Agent of any
communication pursuant to an Electronic Transmission shall constitute a
representation and warranty by such Person that any representation, warranty,
certification or other similar statement required by the Facility Documents to
be provided, given or made by such Person in connection with any such
communication is true, correct and complete except as expressly noted in such
communication.

(c)      Each Lender shall notify the Administrative Agent in writing of any
changes in the address to which notices to such Lender should be directed, of
addresses of its lending office, of payment instructions in respect of all
payments to be made to it hereunder and of such other administrative information
as the Administrative Agent shall reasonably request.

SECTION 10.03.      Electronic Transmissions. Subject to the provisions of
Subsection 10.02(a), each of the Administrative Agent, each Managing Agent, each
Lender, the Borrower, the Collection Agent and each of their respective officer,
directors, employees and agents, is authorized (but not required) to transmit,
post or otherwise make or communicate, in its sole discretion, Electronic
Transmissions in connection with any Facility Document and the transactions
contemplated therein. The Borrower, the Collection Agent and each Secured Party
acknowledges and agrees that the use of Electronic Transmissions is not
necessarily secure and that there are risks associated with such use, including
risks of interception, disclosure and abuse and each indicates it assumes and
accepts such risks by hereby authorizing the transmission of Electronic
Transmissions.

SECTION 10.04.      Right of Setoff. Without in any way limiting the provisions
of Section 2.14, the Administrative Agent, each Managing Agent and each Lender
is hereby authorized (in addition to any other rights it may have) to set-off,
appropriate and apply (without presentment, demand, protest or other notice
which are hereby expressly waived) any deposits and any other indebtedness held
or owing by the Administrative Agent, such Managing Agent or such Lender to, or
for the account of, the Borrower, the Collection Agent, the Transferor or any
Originator against any amount owing by the Borrower, the Collection Agent, the
Transferor or any Originator, as the case may be, to such Person or to the
Administrative Agent or Managing Agent on behalf of such Person (even if
contingent or unmatured); provided, that in the event that any Defaulting Lender
shall exercise any such right of setoff, (a) all amounts so set off shall be
paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.15 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the other Secured Parties, and (y) the Defaulting
Lender shall provide promptly to the Administrative Agent a statement describing
in reasonable detail the Obligations owing to such Defaulting Lender as to which
it exercised such right of setoff. For avoidance of doubt, the right of setoff
set forth in this Section 10.04 does not permit setoff of deposits and
indebtedness held or owing by one Person to or for the account of a second
Person against amounts owing by any Person other than such second Person.

SECTION 10.05.      No Waiver; Remedies. No failure on the part of the
Administrative Agent, any Managing Agent or any Lender to exercise, and no delay
in exercising, any right hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise of any right hereunder preclude any other or
further exercise thereof or the exercise of any other right. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.

 

105



--------------------------------------------------------------------------------

SECTION 10.06.      Binding Effect; Assignability.

(a)      This Agreement shall be binding upon and inure to the benefit of the
Borrower, the Lenders, the Managing Agents, the Administrative Agent, the
Collection Agent, and their respective successors and permitted assigns.

(b)      The Borrower may not assign any of its rights or delegate any of its
duties hereunder or under the other Facility Documents without the prior written
consent of the Administrative Agent and each Managing Agent. A Lender may assign
any of its rights and delegate any of its duties hereunder and under the other
Facility Documents (i) without the consent of the Borrower, to any Lender (other
than a Defaulting Lender), any Affiliate of any Lender or to any Liquidity
Provider and (ii) with the prior written consent of the Borrower (which consent
shall not be unreasonably withheld or delayed), to any other Person; provided
that no such consent shall be required during the continuance of an Event of
Default.

(c)      Notwithstanding any other provision of this Agreement, any Lender may
at any time in its sole and absolute discretion assign, participate, grant a
security interest in, transfer or pledge all or a portion of its rights
(including its rights to payment of the principal and Interest on its Advances)
under this Agreement or under its Liquidity Agreement to secure its obligations
to (x) a Federal Reserve Bank or any similar entity or federal program or (y) a
trustee or collateral agent, without notice to or consent of the Borrower (and
without the execution of any document in connection therewith); provided that no
such assignment under this clause (c) shall release a Lender from any of its
obligations hereunder or substitute any such assignee for such Lender as a party
hereto, and the Administrative Agent, the Managing Agents, the other Lenders,
the Collection Agent and the Borrower shall have the right to continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.

(d)      The parties to each assignment made pursuant to this Section 10.06
shall execute and deliver to the Administrative Agent for its acceptance and
recording in its books and records, an Assignment and Acceptance or other
transfer instrument reasonably satisfactory in form and substance to the
Administrative Agent, the related Managing Agent and the Borrower. Each such
assignment shall be effective as of the date specified in the applicable
Assignment and Acceptance or other instrument only after the execution,
delivery, acceptance and recording as described in the preceding sentence. The
Administrative Agent shall notify the Borrower of any assignment made pursuant
to this Section 10.06. The Administrative Agent, acting solely for this purpose
as an agent of the Borrower, shall maintain at one of its offices a copy of each
Assignment and Acceptance delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amounts (and stated interest) of the obligations under this Agreement (the
“Register”). The entries in the Register shall be conclusive absent manifest
error, and the Borrower, the Administrative Agent and the Lenders shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement. The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice. This Section 10.06(d) shall
be construed so that the obligations under this Agreement are at all times
maintained in “registered form” within the meaning of Sections 163(f), 871(h)(2)
and 881(c)(2) of the Code.

 

106



--------------------------------------------------------------------------------

(e)      Each Lender may sell participations, to one or more banks or other
entities in or to all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment); provided, however,
that

(i)      such Lender’s obligations under this Agreement (including its
Commitment to the Borrower hereunder) shall remain unchanged,

(ii)     such Lender shall remain solely responsible to the other parties to
this Agreement for the performance of such obligations,

(iii)    the Administrative Agent, the Managing Agents, the other Lenders, the
Collection Agent and the Borrower shall have the right to continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement, and

(iv)    such Lender that sells a participation shall, acting solely for this
purpose as an agent of the Borrower, maintain a register on which it enters the
name and address of each participant and the principal amounts (and stated
interest) of each Participant’s interest in the obligations under the this
Agreement (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under this Agreement) to any person except to the extent that such disclosure is
necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the
contrary. For the avoidance of doubt, the Administrative Agent (in its capacity
as Administrative Agent) shall have no responsibility for maintaining a
Participant Register. This Section 10.06(e)(iv) shall be construed so that the
obligations under this Agreement are at all times maintained in “registered
form” within the meaning of Sections 163(f), 871(h)(2) and 881(c)(2) of the
Code.

(v)     such Lender obtains a representation from any proposed assignee of such
participation that either (i) the assignee is not acquiring and will not hold
the participation with “plan assets” of any “benefit plan investor” within the
meaning of Section 3(42) of ERISA or (ii) the acquisition and holding by the
assignee of the participation will not constitute or result in a non-exempt
prohibited transaction under Section 406 of ERISA or Section 4975 of the Code.

 

107



--------------------------------------------------------------------------------

(f)      The Lenders may, in connection with any assignment or participation by
any of them or any proposed assignment or participation pursuant to this
Section 10.06, disclose to the assignee or participant or proposed assignee or
participant any information relating to the Borrower, the Collection Agent and
the Collateral furnished to such Lender by or on behalf of the Borrower or the
Collection Agent; provided that prior to any such disclosure of information
designated by the Borrower as confidential, each such assignee or participant or
proposed assignee or participant shall executed an agreement whereby such
assignee or participant shall agree (subject to customary exceptions) to
preserve the confidentiality of such confidential information on terms no less
restrictive than those applicable to the Lenders pursuant to Section 10.14.

SECTION 10.07.      Term of this Agreement. This Agreement, including the
Borrower’s obligation to observe its covenants set forth in Article V, and the
Collection Agent’s obligation to observe its covenants set forth in Articles V
and VI, shall remain in full force and effect until the Collection Date;
provided, however, that the rights and remedies with respect to any breach of
any representation and warranty made or deemed made by the Borrower or the
Collection Agent pursuant to Articles III and IV, the indemnification and
payment provisions of Section 6.12, Article VIII and Article IX and the
provisions of Section 2.11, 2.12, 10.10, 10.11 and Section 10.12 shall be
continuing and shall survive any termination of this Agreement.

SECTION 10.08.      GOVERNING LAW; CONSENT TO JURISDICTION; WAIVER OF OBJECTION
TO VENUE; SERVICE OF PROCESS.

(a)      THIS AGREEMENT SHALL, IN ACCORDANCE WITH § 5-1401 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK, BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK. EACH LENDER, EACH MANAGING
AGENT, THE ADMINISTRATIVE AGENT, THE BORROWER AND THE COLLECTION AGENT EACH
HEREBY SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS OF
THE UNITED STATES AND THE NON-EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL
COURTS SITTING IN NEW YORK COUNTY, NEW YORK IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER FACILITY DOCUMENT, ANY OTHER
DOCUMENT DELIVERED PURSUANT HERETO OR THERETO, OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY. EACH OF THE PARTIES HERETO HEREBY WAIVES ANY OBJECTION BASED
ON FORUM NON CONVENIENS THE MAINTENANCE OF ANY SUCH ACTION OR PROCEEDING AND
CONSENTS TO THE GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED
APPROPRIATE BY SUCH COURT.

(b)      Each party hereto agrees that service of process may be effected by
mailing a copy thereof by registered or certified mail, postage prepaid, to it
at its address specified in Section 10.02. Nothing in this Section 10.08 shall
affect the right of any party to serve legal process in any other manner
permitted by law.

 

108



--------------------------------------------------------------------------------

SECTION 10.09.      WAIVER OF JURY TRIAL. TO THE EXTENT PERMITTED BY APPLICABLE
LAW, EACH LENDER, EACH MANAGING AGENT, THE ADMINISTRATIVE AGENT, THE BORROWER
AND THE COLLECTION AGENT EACH WAIVES ANY RIGHT TO HAVE A JURY PARTICIPATE IN
RESOLVING ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT, OR OTHERWISE BETWEEN
THE PARTIES HERETO ARISING OUT OF, CONNECTED WITH, RELATED TO, OR INCIDENTAL TO
THE RELATIONSHIP BETWEEN ANY OF THEM IN CONNECTION WITH THIS AGREEMENT, ANY
OTHER FACILITY DOCUMENT, ANY OTHER DOCUMENT DELIVERED PURSUANT HERETO OR
THERETO, OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY INSTEAD, ANY SUCH
DISPUTE RESOLVED IN COURT WILL BE RESOLVED IN A BENCH TRIAL WITHOUT A JURY.

SECTION 10.10.      Costs, Expenses and Taxes.

(a)      In addition to the rights of indemnification granted to the
Administrative Agent, the Managing Agents, the Lenders and the other Indemnified
Parties under Article VIII hereof, the Borrower agrees to pay on demand all
reasonable out-of-pocket costs and expenses of the Managing Agents, the Lenders
and the Administrative Agent incurred in connection with the preparation,
execution, delivery, administration (including periodic auditing permitted
hereunder), amendment or modification of, or any waiver or consent issued in
connection with, this Agreement and the other documents to be delivered
hereunder or in connection herewith, including rating agency fees, auditor fees,
the annual servicing report referred to in Section 6.11 and out-of-pocket
expenses and the reasonable fees and out-of-pocket expenses of one external
counsel for the Administrative Agent, any Managing Agent and any Lender with
respect thereto, collectively, with respect to advising the Administrative
Agent, any Managing Agent and any Lender as to their respective rights and
remedies under this Agreement and the other documents to be delivered hereunder
or in connection herewith, and all costs and expenses, if any (including counsel
fees and expenses), incurred by the Administrative Agent, any Managing Agent and
any Lender in connection with the enforcement of this Agreement and the other
documents to be delivered hereunder or in connection herewith.

(b)      The Borrower shall pay on demand any and all commissions of placement
agents and dealers in respect of commercial paper notes (to the extent not
otherwise received by the applicable Conduit Lender as a portion of Interest)
issued to fund or maintain the Advances and any and all stamp, documentary,
sales, excise, property and other taxes, charges, levies and fees payable or
determined to be payable in connection with the execution, delivery, filing and
recording of this Agreement, the other documents to be delivered hereunder or
the funding or maintenance of Advances hereunder (“Other Taxes”).

SECTION 10.11.      Waiver of Consequential Damages. (a) Each of the Collection
Agent, the Transferor and the Borrower agrees that no Indemnified Party shall
have any liability to them or any of their equity holders or creditors in
connection with this Agreement, the other Facility Documents or the transactions
contemplated thereby on any theory of liability for any special, indirect,
consequential or punitive damages (including any loss of profits, business or
anticipated savings), and hereby waives any such claim.

(b)      The Administrative Agent, each Managing Agent and each Lender agrees
that none of the Transferor, the Originators, the Collection Agent, the Borrower
or their respective Affiliates shall have any liability to them or any of their
equity holders or creditors in connection with this Agreement, the other
Facility Documents or the transactions contemplated thereby on any theory of
liability for any special, indirect, consequential or punitive damages
(including any loss of profits, business or anticipated savings), and hereby
waives any such claim.

 

109



--------------------------------------------------------------------------------

(c)      The provisions of this Section 10.11 shall survive the termination of
this Agreement.

SECTION 10.12.      Recourse Against Certain Parties; No Proceedings. (a) No
recourse under or with respect to any obligation, covenant or agreement
(including the payment of any fees or any other obligations) of any Conduit
Lender as contained in this Agreement or any other agreement, instrument or
document entered into by it pursuant hereto or in connection herewith shall be
had against any administrator of such Conduit Lender or any incorporator,
affiliate, member, officer, employee or director of such Conduit Lender or of
any such administrator, as such, by the enforcement of any assessment or by any
legal or equitable proceeding, by virtue of any statute or otherwise, it being
expressly agreed and understood that the agreements of each Conduit Lender
contained in this Agreement and all of the other agreements, instruments and
documents entered into by it pursuant hereto or in connection herewith are, in
each case, solely the limited liability company obligations of such Conduit
Lender; provided that any such liabilities shall be paid by such Conduit Lender
only after the repayment in full of all such Conduit Lender’s Commercial Paper
and all other liabilities contemplated in the Facility Documents with respect to
such Conduit Lender and that no personal liability whatsoever shall attach to or
be incurred by any administrator of such Conduit Lender or any incorporator,
member, affiliate, officer, employee or director of such Conduit Lender or of
any such administrator, as such, or any other of them, under or by reason of any
of the obligations, covenants or agreements of such Conduit Lender contained in
this Agreement or in any other such instruments, documents or agreements, or
which are implied therefrom, and that any and all personal liability of every
such administrator of such Conduit Lender and each incorporator, member,
affiliate, officer, employee or director of such Conduit Lender or of any such
administrator, or any of them, for breaches by such Conduit Lender of any such
obligations, covenants or agreements, which liability may arise either at common
law or at equity, by statute or constitution, or otherwise, is hereby expressly
waived as a condition of and in consideration for the execution of this
Agreement. The provisions of this Section 10.12 shall survive the termination of
this Agreement.

(b)      Each of the Borrower, the Collection Agent, the Administrative Agent,
the Managing Agents and each other Lender hereby agrees that it will not
institute against, or join any other Person in instituting against, any Conduit
Lender any proceedings of the type referred to in clause (i)(C) of
Section 7.01(g) so long as any commercial paper issued by such Conduit Lender
shall be outstanding or there shall not have elapsed one year and one day since
the last day on which any such commercial paper shall have been outstanding.

(c)      The Administrative Agent, the Managing Agents and each other Lender
hereby agrees that it will not, and the Collection Agent agrees that it will
not, and will not suffer or permit any Affiliate of the Collection Agent to,
institute against, or join any other Person in instituting against, the Borrower
any proceedings of the type referred to in clause (i)(C) of Section 7.01(g) so
long as there shall not have elapsed one year and one day since the last day on
which any Obligations hereunder shall have been outstanding.

 

110



--------------------------------------------------------------------------------

(d)      The provisions of this Section 10.12 shall survive the termination of
this Agreement.

SECTION 10.13.      Execution in Counterparts; Severability; Integration. This
Agreement may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which when taken together shall constitute one and
the same agreement. In case any provision in or obligation under this Agreement
shall be invalid, illegal or unenforceable in any jurisdiction, the validity,
legality and enforceability of the remaining provisions or obligations, or of
such provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby. This Agreement and the other Facility Documents
contain the final and complete integration of all prior expressions by the
parties hereto with respect to the subject matter hereof and shall constitute
the entire agreement among the parties hereto with respect to the subject matter
hereof, superseding all prior oral or written understandings other than the fee
letters described in Section 2.06.

SECTION 10.14.      Confidentiality.

(a)      Except to the extent otherwise required by Applicable Law, unless the
provider thereof shall otherwise consent in writing each of the Borrower and the
Collection Agent agrees that it shall maintain the confidentiality of
information received from any Secured Party related to such Secured Party or its
business other than any such information that was available to the Borrower or
the Collection Agent on a non-confidential basis prior to its disclosure by such
Secured Party (“Secured Party Information”); provided, however, that the
Borrower and the Collection Agent may disclose any Secured Party Information (w)
to its and its Affiliates’ officers, directors, employees and agents, including
accountants, legal counsel, administration and service providers, and other
advisors (it being understood that the persons to whom such disclosure is made
will be informed of the confidential nature of such Secured Party Information
and instructed to keep such Secured Party Information confidential), (x) to the
extent such disclosure may be required by Applicable Law, or by any court or
administrative agency having jurisdiction over any party or as may be requested
by any regulatory body, (y) to the extent the relevant Secured Party consents in
writing to the release of the Secured Party Information, (z) subject to a
written confidentiality agreement having terms substantially similar to this
Section 10.14, to the Transferor, any Originator or any Affiliate thereof or to
any financial institution or other party that extends or is considering the
extension of debt or equity financing or swap or derivative arrangement to the
Transferor, any Originator or any Affiliate thereof, or (aa) as may be required
or appropriate in response to a court order or in connection with any
litigation; provided further, however, that the Borrower and the Collection
Agent shall have no obligation of confidentiality whatsoever in respect of any
Secured Party Information or other information which (i) may be generally
available to the public other than as a result of a breach of this
Section 10.14(a), (ii) is in the possession of Borrower or the Collection Agent
prior to the date hereof and receipt thereof from a Secured Party, and is not
subject to a confidentiality agreement or legal or regulatory restriction on
disclosure or (iii) is independently developed by the Borrower or the Collection
Agent or one or more of their respective representatives without violating the
terms of this Section 10.14(a).

 

111



--------------------------------------------------------------------------------

(b)      Except to the extent otherwise required by Applicable Law, unless the
provider thereof shall otherwise consent in writing each of the Administrative
Agent, each Managing Agent and each Lender agrees that it shall maintain the
confidentiality of (i) the Credit and Collection Policy, and (ii) all other
information received from the Borrower, the Collection Agent or any of their
Affiliates (each a “CHS Party” and, collectively, the “CHS Parties”) related to
such CHS Party or its business, other than any such information that was
available to such Person on a non-confidential basis prior to its disclosure by
such CHS Party (“CHS Party Information”); provided, however, that each of the
Administrative Agent, any Managing Agent and any Lender may disclose any CHS
Party Information (w) to its and its Affiliates’ officers, directors, employees
and agents, including accountants, legal counsel, administration and service
providers, and other advisors (it being understood that the persons to whom such
disclosure is made will be informed of the confidential nature of such CHS Party
Information and instructed to keep such CHS Party Information confidential),
(x) to the extent such disclosure may be required by Applicable Law, or by any
court or administrative agency having jurisdiction over any party or as may be
requested by any regulatory body, (y) to the extent the relevant CHS Party
consents in writing to the release of the CHS Party Information, (z) subject to
a written confidentiality agreement having terms substantially similar to this
Section 10.14, to any actual or prospective assignee of or participant in any of
its rights or obligations under this Agreement and the other Facility Documents,
(aa) as may be required or appropriate in response to a court order or in
connection with any litigation, (bb) to any Rating Agency in connection with the
rating of any Commercial Paper of any Conduit Lender and (cc) as contemplated by
Rule 17g-5 under the Securities Exchange Act of 1934 (and various agreements
between the Administrative Agent, any Managing Agent or any Conduit Lender and
any nationally recognized statistical rating organization), to any nationally
recognized statistical rating organization which is not then rating such Conduit
Lender’s Commercial Paper, and which accesses such CHS Party Information on a
website maintained by a Conduit Lender in compliance with such Rule 17g-5 or
(dd) to credit enhancers and dealers and investors in respect of promissory
notes of each Conduit Lender in accordance with customary practices of such
Conduit Lender for disclosures to credit enhancers, dealers or investors, as the
case may be; provided further, however, that each of the Administrative Agent,
each Managing Agent and each Lender shall have no obligation of confidentiality
whatsoever in respect of any CHS Party Information or other information which
(i) becomes known or which may be generally available to the public other than
as a result of a breach of this Section 10.14(b), (ii) is in the possession of
the Administrative Agent, any Managing Agent or and any Lender prior to receipt
thereof from a CHS Party and is not subject to a confidentiality agreement or
legal or regulatory restriction on disclosure, or (iii) is independently
developed by the Administrative Agent, any Managing Agent or any Lender, or one
or more of their respective representatives without violating the terms of this
Section 10.14(b).

(c)      Notwithstanding any other provision herein or in any other Facility
Document, each Managing Agent, each Lender and the Administrative Agent hereby
confirms that the Borrower, the Transferor, each Originator and the Collection
Agent (and each employee, representative or other agent of each such party) may
disclose to any and all Persons, without limitation of any kind, the U.S. tax
treatment and U.S. tax structure of the transaction contemplated by this
Agreement and the other Facility Documents.

 

112



--------------------------------------------------------------------------------

(d)      The Administrative Agent hereby agrees to comply with the terms and
conditions of the Business Associate Agreement. Each member of the Lender Group
hereby agrees to, and shall take reasonable steps to cause each other member of
the Lender Group to, comply with all applicable Healthcare Laws (including the
provisions set forth in the Business Associate Agreement, if applicable)
regarding confidential patient information, if any, it receives in connection
with the transactions described in this Agreement.

SECTION 10.15.      Acknowledgment and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Facility Document
or in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Facility Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a)      the application of any of any Write-Down and Conversion Powers by an
EEA Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

(b)      the effects of any Bail-In Action on any such liability, including, if
applicable:

(i)     a reduction in full or in part or cancellation of any such liability;

(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Facility Documents; or

(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

[THE REST OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

113



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

BORROWER:         CHS RECEIVABLES FUNDING, LLC           By:   

 

          Name:           Title:        

CHS Receivables Funding, LLC

4000 Meridian Boulevard

Franklin, Tennessee 37067

Attention: Rachel A. Seifert

Telephone No: (615) 465-7000

Facsimile No: (615) 373-9704

Email: rachel_seifert@chs.net

 

 

Signature Page to

Receivables Loan Agreement



--------------------------------------------------------------------------------

THE COLLECTION AGENT:       CHSPC, LLC           By:   

 

          Name:           Title:         CHSPC, LLC         4000 Meridian
Boulevard         Franklin, Tennessee 37067         Attention: Rachel A. Seifert
        Telephone No: (615) 465-7000         Facsimile No: (615) 373-9704      
  Email: rachel_seifert@chs.net  

 

Signature Page to

Receivables Loan Agreement



--------------------------------------------------------------------------------

      CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as Administrative Agent, a
Managing Agent and a Committed Lender       By:   

 

          Name:           Title:         By:   

 

          Name:           Title:         Crédit Agricole CIB         1301 Avenue
of the Americas, 17th Floor         New York, NY 10019         Attention: Sunny
Gulrajani         Telephone No: (212) 261-7845         Facsimile No:
(917) 849-5584         Email: sunny.gulrajani@ca-cib.com  

 

Signature Page to

Receivables Loan Agreement



--------------------------------------------------------------------------------

     

ATLANTIC ASSET SECURITIZATION LLC, as a Conduit Lender

 

by CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as attorney-in-fact

      By:   

 

          Name:           Title:         By:   

 

          Name:           Title:        

Atlantic Asset Securitization

c/o Crédit Agricole CIB

        1301 Avenue of the Americas, 17th Floor         New York, NY 10019      
  Attention: Sunny Gulrajani         Telephone No: (212) 261-7845        
Facsimile No: (917) 849-5584         Email:  sunny.gulrajani@ca-cib.com  

 

Signature Page to

Receivables Loan Agreement



--------------------------------------------------------------------------------

      THE BANK OF NOVA SCOTIA, as a Managing       Agent and a Committed Lender
      By:   

 

          Name:           Title:        

The Bank of Nova Scotia

250 Vesey Street, 23rd Floor

New York, NY 10281

Attention: Peter Gartland

Telephone No.: 212-225-5115

Facsimile No.: 646-436-1940

Email: peter.gartland@scotiabank.com

 

 

Signature Page to

Receivables Loan Agreement



--------------------------------------------------------------------------------

      LIBERTY STREET FUNDING LLC, as a Conduit       Lender       By:   

 

          Name:           Title:        

Liberty Street Funding LLC

c/o The Bank of Nova Scotia

        Global Securitization Services, LLC         114 West 47th Street, Suite
2310         New York, NY 10036         Attention: Jill Russo         Telephone
No.: 212-295-2742         Facsimile No.: 212-302-8767         Email: 
jrusso@gssnyc.com         with a copy to:        

The Bank of Nova Scotia

250 Vesey Street, 23rd Floor

New York, NY 10281

Attention: Peter Gartland

Telephone No.: 212-225-5115

Facsimile No.: 646-436-1940

Email: peter.gartland@scotiabank.com

 

 

Signature Page to

Receivables Loan Agreement



--------------------------------------------------------------------------------

      THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,         as a Managing Agent      
By:   

 

          Name:             Title:           THE BANK OF TOKYO-MITSUBISHI UFJ,
LTD.,       NEW YORK BRANCH       1221 Avenue of the Americas         New York,
New York 10020         Attention:    Securitization Group         Telephone No.:
(212) 782-6959         Telecopier No.: (212) 782-6448         Email:  

securitization_reporting@us.mufg.jp

lmills@us.mufg.jp

      THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,         as a Committed Lender    
    By:   

 

          Name:             Title:           THE BANK OF TOKYO-MITSUBISHI UFJ,
LTD.,       NEW YORK BRANCH       1221 Avenue of the Americas       New York,
New York 10020       Attention:    Securitization Group       Telephone No.:
(212) 782-6957       Telecopier No.: (212) 782-6448       Email:  
securitization_reporting@us.mufg.jp  

 

Signature Page to

Receivables Loan Agreement



--------------------------------------------------------------------------------

      VICTORY RECEIVABLES CORPORATION, as a         Conduit Lender         By: 
 

 

          Name:           Title:        

VICTORY RECEIVABLES CORPORATION

c/o Global Securitization Services, LLC

68 South Service Road, Suite 120

Melville, NY 11747

Telephone:      (631) 930-7216

Facsimile:       (212) 302-8767

Attention:       David V. DeAngelis

Email:         ddeangelis@gssnyc.com

       

With a copy to:

        THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,                         NEW YORK
BRANCH         1221 Avenue of the Americas         New York, New York 10020    
    Attention:    Securitization Group         Telephone No.: (212) 782-6957    
    Telecopier No.: (212) 782-6448         Email:  

        securitization_reporting@us.mufg.jp

areddy@us.mufg.jp

 

Signature Page to

Receivables Loan Agreement



--------------------------------------------------------------------------------

SCHEDULE I

LENDERS

Commitments and Lender Groups

 

Managing Agent  

Conduit Lender,

if any

  Committed Lender   Committed Lender
Commitment

Credit Agricole

Corporate and

Investment Bank

  Atlantic Asset Securitization LLC  

Credit Agricole

Corporate and

Investment Bank

  $270,000,000 The Bank of Nova Scotia   Liberty Street Funding LLC   The Bank
of Nova Scotia   $180,000,000 The Bank of Tokyo-Mitsubishi UFJ, Ltd.   Victory
Receivables Corporation   The Bank of Tokyo-Mitsubishi UFJ, Ltd.   $250,000,000

 

Schedule I



--------------------------------------------------------------------------------

SCHEDULE II

CONDITION PRECEDENT DOCUMENTS (CLOSING LIST)

 

Schedule II



--------------------------------------------------------------------------------

SCHEDULE III

[INTENTIONALLY OMITTED]

 

Schedule III



--------------------------------------------------------------------------------

SCHEDULE IV

NON-GOVERNMENTAL ENTITY OBLIGOR CONCENTRATION PERCENTAGES

 

 

Short-Term Rating

(S&P/Moody’s)

 

      

Long-Term Rating

(S&P/Moody’s)

 

      

Obligor Concentration

Percentage

 

 

A-1 and above/P-1 and

above

 

     

 

AAA to A/Aaa to A2

     

 

20.0%

 

A-2/P-2

 

     

 

A- to BBB+/A3 to Baa1

     

 

10.00%

 

A-3/P-3

 

     

 

BBB to BBB-/Baa2 to Baa3

     

 

6.66%

 

Non Rated or below

Investment Grade

 

     

 

BB+ and under/Ba1 and under/or

unrated

     

 

4.00%

For purposes of this provision, an Obligor’s “Short-Term Rating” and “Long-Term
Rating” will be the lower of the Obligor’s short-term debt rating or long-term
debt rating, as applicable, from either Moody’s or S&P and the lower of the
Short-Term Rating and the Long-Term Rating; provided that if only one short-term
debt rating or only one long-term debt rating is available from the Rating
Agencies, such rating shall be such Obligor’s Short-Term Rating or Long-Term
Rating, as applicable; provided, however, the Aggregate Excess Concentration for
any Obligor shall be calculated as if such Obligor and all of such Obligor’s
Affiliates were one single Obligor, except in the case of Blue Cross/Blue Shield
which shall be considered under each individual subdivision (i.e., Blue
Cross/Blue Shield of Alabama, Blue Cross/Blue Shield of Arizona, etc.). The
Collection Agent shall specify on each Monthly Report (as applicable under
Section 6.06 herein) the amount of the Aggregate Excess Concentration for each
Obligor.

 

Schedule IV



--------------------------------------------------------------------------------

SCHEDULE V

JURISDICTION OF ORGANIZATION, PRINCIPAL PLACE OF BUSINESS

AND CHIEF EXECUTIVE OFFICE, AND LOCATION OF RECORDS

The Borrower is organized in Delaware.

The principal place of business of the Borrower is 4000 Meridian Blvd.,
Franklin, TN 37067.

The chief executive office of the Borrower is 4000 Meridian Blvd., Franklin, TN
37067.

The Borrower keeps its Records at its principal place of business.

 

Schedule V



--------------------------------------------------------------------------------

SCHEDULE VI

SPECIFIED ORIGINATORS

 

      Originator    CHS %   1.    ARMC, L.P.      87.577    2.    Crestview
Hospital Corporation      97.6393    3.    Deaconess Health System, LLC     
98.13    4.    Durant H.M.A., LLC      92.249    5.    East Georgia Regional
Medical Center, LLC      89.25    6.    Greenbrier VMC, LLC      96.0    7.   
Haines City HMA, LLC      97.894    8.    Hernando HMA, LLC      98.85    9.   
IOM Health System, L.P.      86.30    10.    Jackson, Tennessee Hospital
Company, LLC      96.94    11.    Kirksville Missouri Hospital Co., LLC     
88.10    12.    Lake Wales Hospital Corporation      96.8178    13.    Lancaster
HMA, LLC      98.73    14.    Lutheran Musculoskeletal Center, LLC      60.00   
15.    Midwest Regional Medical Center, LLC      98.6    16.    Petersburg
Hospital Company, LLC      99.3    17.    Piney Woods Healthcare System, L.P.   
  96.4985    18.    Porter Hospital, LLC      91.17    19.    Rehab Hospital of
Fort Wayne General Partnership      86.30    20.    Rose City HMA, LLC      89.9
   21.    San Angelo Hospital, L.P.      94.318    22.    St. Joseph Health
System LLC      86.30    23.        Warsaw Health System LLC      99.08   

 

Schedule VII



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF MONTHLY REPORT

Separately provided.

 

Exhibit A



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF PERFORMANCE UNDERTAKING

Attached.

 

Exhibit B



--------------------------------------------------------------------------------

EXHIBIT C-1

FORM OF FUNDING REQUEST

Dated as of ____________, 20__

The undersigned, hereby certifies, with respect to the Advance to be made on the
date indicated below pursuant to that certain Receivables Loan Agreement dated
as of March 21, 2012 (as the same may be amended, supplemented or otherwise
modified, renewed, restated or replaced from time to time, the “Loan Agreement”;
capitalized terms used but not otherwise defined herein shall have the meanings
given to such terms in the Loan Agreement), among CHS Receivables Funding, LLC,
as borrower (the “Borrower”), Atlantic Asset Securitization LLC, as a conduit
lender (“Atlantic”), Victory Receivables Corporation, as a conduit lender
(“Victory”), Liberty Street Funding LLC, as a conduit lender (“Liberty Street”
and together with Atlantic and Victory, the “Conduit Lenders”), The Bank of Nova
Scotia, as a committed lender (“Scotia”), The Bank of Tokyo-Mitsubishi UFJ,
Ltd., as a committed lender (“BTMU”), Credit Agricole Corporate and Investment
Bank (“Credit Agricole”), as a committed lender (together with Scotia and BTMU,
the “Committed Lenders” and together with the Conduit Lenders, the “Lenders”),
as administrative agent (in such capacity, the “Administrative Agent”), and
Community Health Systems Professional Services Corporation, as collection agent
(the “Collection Agent”), that:

(a)    the Borrower requests the following Advance on the terms and conditions
stated in the Loan Agreement:

(i)    the requested Business Day for the Advance is [__________], 20[__] (the
“Funding Date”);1 and

(ii)    the aggregate amount of the requested Advance is $[__________],2 of
which:

    1. [___]% or $[__________] is requested from the Atlantic Lender Group;

    2. [___]% or $[__________] is requested from the Liberty Street Lender
Group; and

    3. [___]% or $[__________] is requested from the Victory Lender Group;

 

 

 

1 

The requested date shall be no sooner than one Business Day from the execution
and delivery of the Funding Request.

 

2 

The aggregate amount of the requested Advance shall be in an amount equal to at
least $1,000,000, with increments of $50,000 thereafter.

 

Exhibit C-1



--------------------------------------------------------------------------------

(b)      the outstanding amount of Advances under the Loan Agreement as of the
Funding Date before giving effect to the Advance will be $[__________], and
after giving effect to the Advance will be $[__________];

(c)      the information for the account to which the Advance should be funded
is set forth below:

 

[insert name of the beneficiary bank]

[insert address of the beneficiary bank]

[insert name of the beneficiary]

Account No.:    [                ] ABA No.:    [                ] Reference:   
[                ]

(d)      the Collection Agent has delivered, or will deliver on or before the
Funding Date (as defined below), to the Administrative Agent (i) a Monthly
Report in form and substance satisfactory to the Administrative Agent dated no
more than one month before the Funding Date, and (ii) such additional
information as the Administrative Agent has reasonably requested;

(e)      the representations and warranties contained in Section 4.01 of the
Loan Agreement will be correct on and as of the Funding Date as though made on
and as of such date, except for those that refer to specific dates, which will
be correct as of the dates indicated therein;

(f)      no event has occurred and is continuing, or would result from the
Advance requested hereunder, which constitutes an Event of Default, or would,
with the passage of time or the giving of notice, constitute and Event of
Default;

(g)      on and as of the Funding Date, after giving effect to the Advance
requested hereunder, a Borrowing Base Deficiency will not exist;

(h)      no law or regulation will prohibit, and no order, judgment or decree of
any federal, state or local court or governmental body, agency or
instrumentality will prohibit or enjoin, the making of such Advance by the
Lenders in accordance with the provisions of the Loan Agreement;

(i)      on the Funding Date, the requested Advance will not exceed the
Availability on the Funding Date.

[Signature Page Follows]

 

Exhibit C-1-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this certificate to be duly
executed by its duly authorized officer as of the date first set forth above.

 

CHS RECEIVABLES FUNDING, LLC By:  

 

  Name:   Title:

 

Exhibit C-1-3



--------------------------------------------------------------------------------

EXHIBIT C-2

FORM OF BORROWER NOTICE

Dated as of ____________, 20__

The undersigned, hereby certifies, with respect to the optional prepayment to be
made on the date indicated below pursuant to that certain Receivables Loan
Agreement dated as of March 21, 2012 (as the same may be amended, supplemented
or otherwise modified, renewed, restated or replaced from time to time, the
“Loan Agreement”; capitalized terms used but not otherwise defined herein shall
have the meanings given to such terms in the Loan Agreement), among CHS
Receivables Funding, LLC, as borrower (the “Borrower”), Atlantic Asset
Securitization LLC, as a conduit lender (“Atlantic”), Victory Receivables
Corporation, as a conduit lender (“Victory”), Liberty Street Funding LLC, as a
conduit lender (“Liberty Street” and together with Atlantic and Victory, the
“Conduit Lenders”), The Bank of Nova Scotia, as a committed lender (“Scotia”),
The Bank of Tokyo-Mitsubishi UFJ, Ltd., as a committed lender (“BTMU”), Credit
Agricole Corporate and Investment Bank (“Credit Agricole”), as a committed
lender (together with Scotia and BTMU, the “Committed Lenders” and together with
the Conduit Lenders, the “Lenders”), as administrative agent (in such capacity,
the “Administrative Agent”), and Community Health Systems Professional Services
Corporation, as collection agent (the “Collection Agent”), that:

 

  (a) the Borrower hereby delivers written notice of the following optional
prepayment of a portion of the Advances made under the Loan Agreement on the
terms and conditions stated in the Loan Agreement:

 

  (i) the requested Business Day for the optional prepayment is
[_______________________] (the “Paydown Date”);

 

  (ii) the aggregate amount of the optional prepayment is $[_____________]; and

 

  (iii) the optional prepayment will be made pro-rata, such that:

  a. $[_______________] will be paid to Credit Agricole Corporate and Investment
Bank, for its benefit and the benefit of each related Lender, as applicable;

  b. $[_______________] will be paid to The Bank of Nova Scotia, for its benefit
and the benefit of each related Lender, as applicable; and

  c. $[_______________] will be paid to The Bank of Tokyo-Mitsubishi UFJ, Ltd.,
for its benefit and the benefit of each related Lender, as applicable.

 

Exhibit C-2



--------------------------------------------------------------------------------

(b) after giving effect to such optional prepayment, the outstanding amount of
Advances under the Loan Agreement as of the Paydown Date will be
$[_______________]; and

(c) the information for the accounts to which such optional prepayment will be
funded is as set forth below:

To Credit Agricole Corporate and Investment Bank:

 

[NAME OF BANK] ABA No.:    [                ] Account:    [NAME] Account No.:   
[                ] Reference:    [                ]

To The Bank of Nova Scotia:

 

[NAME OF BANK] ABA No.:    [                ] Account:    [NAME] Account No.:   
[                ] Reference:    [                ]

To The Bank of Tokyo-Mitsubishi UFJ, Ltd.:

 

[NAME OF BANK] ABA No.:    [                ] Account:    [NAME] Account No.:   
[                ] Reference:    [                ]

[Remainder of page intentionally left blank.]

 

Exhibit C-2-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Borrower Notice to be duly
executed by its duly authorized officer as of the date first set forth above.

 

CHS RECEIVABLES FUNDING, LLC By:  

 

  Name:   Title:

 

Exhibit C-2-3



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF BUSINESS ASSOCIATE AGREEMENT

Attached.

 

Exhibit D



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF ASSIGNMENT OF AGREEMENTS

Attached.

 

Exhibit E



--------------------------------------------------------------------------------

EXHIBIT F-1

FORM OF U.S. TAX COMPLIANCE CERTIFICATE (FOR FOREIGN LENDERS THAT

ARE NOT PARTNERSHIPS FOR U.S. FEDERAL INCOME TAX PURPOSES)

Attached.

 

Exhibit F-1



--------------------------------------------------------------------------------

EXHIBIT F-2

FORM OF U.S. TAX COMPLIANCE CERTIFICATE (FOR FOREIGN PARTICIPANTS

THAT ARE NOT PARTNERSHIPS FOR U.S. FEDERAL INCOME TAX PURPOSES)

Attached.

 

Exhibit F-2



--------------------------------------------------------------------------------

EXHIBIT F-3

FORM OF U.S. TAX COMPLIANCE CERTIFICATE (FOR FOREIGN PARTICIPANTS

THAT ARE PARTNERSHIPS FOR U.S. FEDERAL INCOME TAX PURPOSES)

Attached.

 

Exhibit F-3



--------------------------------------------------------------------------------

EXHIBIT F-4

FORM OF U.S. TAX COMPLIANCE CERTIFICATE (FOR FOREIGN PARTICIPANTS

THAT ARE PARTNERSHIPS FOR U.S. FEDERAL INCOME TAX PURPOSES)

Attached.

 

Exhibit F-4



--------------------------------------------------------------------------------

ANNEX B

RECEIVABLES PURCHASE AND CONTRIBUTION AGREEMENT

Dated as of March 21, 2012 (as amended through November 18, 2016),

Among

CHS/COMMUNITY HEALTH SYSTEMS, INC.

as the Transferor,

and

CHSPSC, LLC

(as successor-by-conversion to Community Health Systems Professional Services
Corporation),

as the Collection Agent

and

CHS RECEIVABLES FUNDING, LLC,

as the Company



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I DEFINITIONS

     1   

SECTION 1.01.

  Certain Defined Terms      1   

SECTION 1.02.

  Other Terms      23   

SECTION 1.03.

  Accounting Terms and Principles      23   

SECTION 1.04.

  Computation of Time Periods      24   

ARTICLE II AMOUNTS AND TERMS OF THE TRANSFERS

     24   

SECTION 2.01.

  Agreement to Transfer      24   

SECTION 2.02.

  Consideration for the Transferred Receivables      26   

SECTION 2.03.

  Settlement Procedures      26   

SECTION 2.04.

  Payments and Computations, Etc      27   

SECTION 2.05.

  Transfer of Records to the Company      28   

ARTICLE III CONDITIONS OF TRANSFERS

     28   

SECTION 3.01.

  Conditions Precedent to Initial Transfer      28   

SECTION 3.02.

  Conditions Precedent to All Transfers      28   

SECTION 3.03.

  Transfer Effective on the Transfer Date      29   

ARTICLE IV REPRESENTATIONS AND WARRANTIES

     29   

SECTION 4.01.

  Representations and Warranties of the Transferor      29   

SECTION 4.02.

  Article 9 Representations and Warranties      36   

ARTICLE V GENERAL COVENANTS

     37   

SECTION 5.01.

  General Covenants      37   

ARTICLE VI ADMINISTRATION, COLLECTION AND MONITORING OF ASSETS

     41   

SECTION 6.01.

  Appointment and Designation of the Collection Agent      41   

SECTION 6.02.

 

Collection of Receivables by the Collection Agent; Extensions and Amendments of
Receivables

     42   

SECTION 6.03.

  Distribution and Application of Collections      43   

SECTION 6.04.

  Other Rights of the Company      43   

SECTION 6.05.

  Records      44   

SECTION 6.06.

  Receivable Reporting      44   

SECTION 6.07.

  Collections and Lock-Boxes      44   

SECTION 6.08.

  UCC Matters; Protection and Perfection of Transferred Property      45   

SECTION 6.09.

  Obligations With Respect to Receivables      46   

SECTION 6.10.

  Applications of Collections      46   

SECTION 6.11.

  Annual Servicing Report of Independent Audit Firm      46   

ARTICLE VII EVENTS OF TERMINATION

     47   

SECTION 7.01.

  Events of Termination      47   

ARTICLE VIII INDEMNIFICATION

     49   

SECTION 8.01.

  Indemnities by the Transferor      49   

 

i



--------------------------------------------------------------------------------

         Page  

ARTICLE IX MISCELLANEOUS

     51   

SECTION 9.01.

  Amendments and Waivers      51   

SECTION 9.02.

  Notices, Etc.      51   

SECTION 9.03.

  Setoff and Counterclaim      52   

SECTION 9.04.

  No Waiver; Remedies      52   

SECTION 9.05.

  Binding Effect; Assignability; Third Party Beneficiary      52   

SECTION 9.06.

  Term of this Agreement      53   

SECTION 9.07.

 

GOVERNING LAW; CONSENT TO JURISDICTION; WAIVER OF OBJECTION TO VENUE; SERVICE OF
PROCESS

     53   

SECTION 9.08.

  WAIVER OF JURY TRIAL      53   

SECTION 9.09.

  Costs, Expenses and Taxes      54   

SECTION 9.10.

  No Proceedings      54   

SECTION 9.11.

  Execution in Counterparts; Severability; Integration      54   

SECTION 9.12.

  Waiver of Consequential Damages      54   

 

ii



--------------------------------------------------------------------------------

LIST OF SCHEDULES AND EXHIBITS

 

SCHEDULES

     SCHEDULE I    Condition Precedent Documents (Closing List)
SCHEDULE II            Legal Name, Jurisdiction of Organization, Organizational
ID Number, Principal Place of Business, Chief Executive Office, Location of
Records and Registered Names

EXHIBITS

     EXHIBIT A    Form of Assignment of Agreements EXHIBIT B    Form of Business
Associate Agreement EXHIBIT C    Form of Monthly Report

 

iii



--------------------------------------------------------------------------------

THIS RECEIVABLES PURCHASE AND CONTRIBUTION AGREEMENT, dated as of March 21, 2012
(as amended through November 18, 2016), among:

 

  (1)

CHS/COMMUNITY HEALTH SYSTEMS, INC., a Delaware corporation (the “Transferor”);

 

  (2)

CHSPSC, LLC (as successor-by-conversion to Community Health Systems Professional
Services Corporation), a Delaware limited liability company (“Professional
Services”), in its capacity as the initial Collection Agent hereunder (in such
capacity, the “Collection Agent”); and

 

  (3)

CHS RECEIVABLES FUNDING, LLC, a Delaware limited liability company (the
“Company”).

PRELIMINARY STATEMENTS.

WHEREAS, pursuant to the Sale Agreement, each Originator is selling and
transferring to the Transferor all of such Originator’s right, title and
interest in the accounts receivable originated by such Originator on the terms
and conditions provided therein;

WHEREAS, the Transferor desires to sell or contribute, and the Company desires
to purchase or accept as a contribution, all of the Transferor’s right, title
and interest in the accounts receivable originated by the Originators and
purchased by the Transferor under the Sale Agreement on the terms and conditions
provided herein;

WHEREAS, the Collection Agent may from time to time, in accordance with the
Documents and subject to the restrictions thereunder, perform servicing duties
with respect to the Transferred Property;

IT IS AGREED as follows:

ARTICLE I

DEFINITIONS

SECTION 1.01.  Certain Defined Terms.

(a)      Certain capitalized terms used throughout this Agreement are defined
above or in this Section 1.01.

(b)      As used in this Agreement and its exhibits, the following terms shall
have the following meanings (such meanings to be equally applicable to both the
singular and plural forms of the terms defined).

“AccessOne Program Receivables” means any Receivable that is subject to, and has
not been repurchased pursuant to the terms of, (i) that certain Amended and
Restated Receivables Purchase Agreement, dated October 19, 2004, between QHG of
South Carolina, Inc. and HRA Financial Services, Inc., (ii) that certain Amended
and Restated Receivables Purchase Agreement, dated October 15, 2004, between
Mary Black Health System LLC and HRA



--------------------------------------------------------------------------------

Financial Services, Inc., as amended, restated, supplemented or modified from
time to time, (iii) that certain Amended and Restated Receivables Purchase
Agreement, dated October 12, 2004, between QHG of Enterprise, Inc. and AccessOne
Medcard, Inc., as amended, restated, supplemented or modified from time to time,
(iv) that certain Amended and Restated Receivables Purchase Agreement, dated
October 12, 2004, between Carlsbad Medical Center, LLC and HRA Financial
Services, Inc., as amended, restated, supplemented or modified from time to
time, (v) that certain Amended and Restated Receivables Purchase Agreement,
dated October 13, 2004, between Lea Regional Hospital, LLC and HRA Financial
Services, Inc., as amended, restated, supplemented or modified from time to
time, or (vi) that certain Amended and Restated Receivables Purchase Agreement,
dated October 15, 2004, between Las Cruces Medical Center, LLC and HRA Financial
Services, Inc., as amended, restated, supplemented or modified from time to
time.

“Administrative Agent” means, Credit Agricole Corporate and Investment Bank, as
administrative agent under the Loan Agreement.

“Affiliate” when used with respect to a Person means any other Person
controlling, controlled by or under common control with such Person.

“Aggregate Transfer Value” means, as of any Settlement Date, the aggregate
Transfer Value with respect to all Receivables Transferred from Transferor to
the Company during the related Collection Period.

“Agreement” means this Receivables Purchase and Contribution Agreement, as the
same may be amended, restated, supplemented or otherwise modified from time to
time.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the CHS Parties or their respective Subsidiaries from
time to time concerning or relating to bribery or corruption, including, without
limitation, the Foreign Corrupt Practices Act of 1977, as amended, and any
applicable law or regulation implementing the OECD Convention on Combating
Bribery of Foreign Public Officials in International Business Transactions.

“Applicable Law” means, as to any Person, all statutes, laws, ordinances, rules,
and regulations of any Governmental Entity, in each case applicable to or
binding upon the Person or any of its property or to which the Person or any of
its property is subject.

“Assignment of Agreements” means that certain Assignment of Agreements, dated as
of the Closing Date, among the Transferor, the Company and the Administrative
Agent in the form attached hereto as Exhibit A, as such agreement may be
amended, restated, supplemented or otherwise modified from time to time in
accordance with its terms and the terms hereof.

“Bad Debt Reserve” means the allocable portion of the bad debt reserve on the
books and records of the Originators as established and allocated from time to
time by the Originators and the Collection Agent in their sole discretion with
respect to the Receivables included in a Transfer.

 

2



--------------------------------------------------------------------------------

“Bankruptcy Law” means the United States Bankruptcy Reform Act of 1978 (11
U.S.C. §§ 101, et seq.) as amended from time to time, or any successor statute,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable U.S. jurisdictions from time to time in effect and affecting the
rights of creditors generally.

“Base Rate” means, on any day, a fluctuating rate of interest per annum equal to
the higher of (i) the per annum rate of interest equal to the PRBKCHMN Index as
published by Bloomberg (or other commercially available source designated by the
Administrative Agent) and (ii) 0.50% per annum above the Federal Funds Rate.

“Business Associate Agreement” means an agreement in substantially the form of
Exhibit B, as such agreement may be amended, restated, supplemented or otherwise
modified from time to time.

“Business Day” means a day of the year other than a Saturday or a Sunday on
which banks are required to be open in New York City.

“Buyer” means CHS/Community Health Systems, Inc. in its capacity as the buyer
under the Sale Agreement.

A “Change in Control” shall be deemed to have occurred if (a) any “person” or
“group” (within the meaning of Rule 13d-5 of the Securities Exchange Act of 1934
as in effect on the Closing Date), shall own, directly or indirectly,
beneficially or of record, shares representing more than 40% of the aggregate
ordinary voting power represented by the issued and outstanding capital stock of
the Parent, (b) a majority of the seats (other than vacant seats) on the board
of directors of the Parent or the Transferor shall at any time be occupied by
persons who were neither (i) nominated by the board of directors of the Parent
or the Transferor, nor (ii) appointed by directors so nominated, (c) any change
in control (or similar event, however denominated) with respect to the Parent,
the Transferor or the Collection Agent (if it is an Affiliate of the Transferor,
any Originator or the Parent) shall occur under and as defined in any indenture
or agreement in respect of Material Indebtedness to which such Person is a party
(other than, under any indenture or agreement in respect of Material
Indebtedness assumed in connection with a permitted acquisition or any change in
control triggered by the permitted acquisition pursuant to which such Material
Indebtedness was assumed), or (d) the Parent shall cease to own, directly or
indirectly, beneficially and of record (i) 100% of the issued and outstanding
equity interests of the Transferor, any Originator (other than the Specified
Originators) or the Collection Agent (if it is an Affiliate of the Transferor,
any Originator or the Parent), or (ii) the percentage of the issued and
outstanding equity interests of any Specified Originator specified on Schedule V
to the Sale Agreement or such other percentage that is not less than 5% below
such percentage listed on such Schedule V.

“Closing Date” means March 21, 2012.

“CMS” means the Centers for Medicare and Medicaid Services of the United States
Department of Health and Human Services.

 

3



--------------------------------------------------------------------------------

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any successor and the regulations promulgated and rulings issued thereunder.

“Collection Account” means an account that is (i) maintained at a bank or other
financial institution in the name of an Originator for the purpose of receiving
Collections and (ii) subject to a Deposit Account Notification Agreement
(Government Healthcare Receivables).

“Collection Account Bank” means a bank or other financial institution holding
one or more Collection Accounts, which on the Closing Date shall be Bank of
America, N.A., and on the Second Omnibus Amendment Effective Date and thereafter
shall be Bank of America, N.A., or Fifth Third Bank, as context requires.

“Collection Agency Receivable” means a Receivable that has been referred to a
third party secondary collection agency by the Collection Agent.

“Collection Agent” means, at any time, the Person or Persons then authorized
pursuant to Article VI to service, administer and collect Receivables, initially
Professional Services, in such capacity.

“Collection Date” means the date following the Termination Date on which the
aggregate Outstanding Balance of all Transferred Receivables (other than
Transferred Receivables which have not been paid as a result of an Insolvency
Proceeding with respect to an Obligor) has been reduced to zero and the Company
has received all other amounts due to it in connection with this Agreement or
any other agreement executed pursuant hereto or in connection herewith.

“Collection Period” means a calendar month.

“Collections” means, with respect to any Receivable, all cash collections and
other cash proceeds of such Receivable, including insurance payments under any
insurance policy and all cash proceeds of the Related Security with respect to
such Receivable.

“Company” has the meaning set forth in the Preamble.

“Concentration Account” means an account, subject to a Control Agreement and
maintained in the name of the Company at a Concentration Account Bank for the
purpose of receiving transfers from the applicable Collection Accounts and for
transacting all banking activities in accordance with the Facility Documents.

“Concentration Account Bank” means Bank of America, N.A., Fifth Third Bank or,
with the prior written consent of the Administrative Agent, another bank or
financial institution.

“Contract” means an insurance policy, contract or other instrument obligating an
Obligor to make payment with respect to a Receivable.

“Contractual Allowances” means, with respect to any Receivable, an amount set
forth in the Monthly Report and approved by the Administrative Agent by which
such

 

4



--------------------------------------------------------------------------------

Receivable, consistent with the applicable Originator’s historical collection
experience, is expected to be reduced prior to payment thereof by the Obligor,
as such amount may be adjusted, upwards or downwards, in the manner set forth in
the Loan Agreement.

“Contributed Property” means, with respect to a Collection Period, an undivided
percentage interest equal to the Contribution Percentage in (i) all Receivables
that are Contributed or intended to be Contributed to the Company under this
Agreement during such Collection Period, (ii) all Related Security relating to
such Receivables and (iii) all Collections with respect to, and other proceeds
of such Receivables.

“Contribution” means a contribution of Contributed Property to the Company from
the Transferor pursuant to Section 2.01. “Contributing” and “Contributed” have
meanings correlative thereto.

“Contribution Percentage” means, with respect to any Collection Period, the
amount (expressed as a percentage) equal to 1 minus the Purchase Percentage.

“Contribution Value” means, with respect to any Contribution as of a Settlement
Date, the Contribution Percentage of the Aggregate Transfer Value with respect
to the related Collection Period.

“Control Agreement” means (a) that certain Deposit Account Control Agreement,
dated as of the Closing Date, among the Company, the Administrative Agent and
Bank of America, N.A., as the Concentration Account Bank, (b) that certain
Deposit Account Control Agreement, dated as of the Second Omnibus Amendment
Effective Date, among the Company, the Administrative Agent and Fifth Third
Bank, as the Concentration Account Bank, and (c) each other Deposit Account
Control Agreement entered into among the Company, the Administrative Agent and a
Concentration Account Bank, in each case in form and substance satisfactory to
the Administrative Agent, as each such agreement may be amended, modified,
supplemented or restated in accordance with its terms and the terms hereof.

“Credit and Collection Policy” means the credit, contracting and collection
policies and practices relating to Contracts and Receivables of the Originators
previously provided to each Managing Agent, as modified in compliance with
Section 6.02(c) of this Agreement and provided to or accessible to each Managing
Agent in electronic format.

“Critical Accounting Policy” means the “Critical Accounting Policy” (as such
term is defined in the annual report on Form 10-K of the Parent).

“Debt” of any Person means (a) indebtedness of such Person for borrowed money,
(b) obligations of such Person evidenced by bonds, debentures, notes or other
similar instruments, (c) obligations of such Person to pay the deferred purchase
price of property or services beyond ordinary course of business payment terms
for trade payables, (d) obligations secured by a valid Lien upon property or
assets owned by such Person, even though such Person has not assumed or become
liable for the payment of such obligations and (e) obligations of such Person
under direct or indirect guaranties in respect of, and obligations (contingent
or otherwise) to purchase or otherwise acquire, or otherwise to assure a
creditor against loss in respect of, indebtedness or obligations of others of
the kinds referred to in clauses (a) through (d) above.

 

5



--------------------------------------------------------------------------------

“Defaulted Receivable” means a Receivable:

(a)      as to which, as of the date that is 150 days after the Last Service
Date, the amount paid thereon is less than the Expected Net Value of such
Receivable (other than as a result of a miscalculation by the Collection Agent
of Contractual Allowances),

(b)      as to which the Obligor thereof is currently the subject of an
Insolvency Proceeding, or

(c)      which, consistent with the Credit and Collection Policy, has been or
should be written off the Company’s or an Originator’s books as uncollectible.

“Delinquent Receivable” means a Receivable, other than a Defaulted Receivable,
as to which, as of the date that is 120 days after the Last Service Date, the
amount paid thereon is less than the Expected Net Value of such Receivable
(other than as a result of a miscalculation by the Collection Agent of
Contractual Allowances).

“Deposit Account Notification Agreement (Government Healthcare Receivables)”
means (a) that certain Deposit Account Notification Agreement (Government
Healthcare Receivables), dated as of the Closing Date, among the Originators
party thereto, the Administrative Agent, Bank of America, N.A., as the
Collection Account Bank, and, solely for purposes of Section 11 thereof, the
Transferor, (b) that certain Deposit Account Instructions and Service Agreement,
dated as of the Second Omnibus Amendment Effective Date, among the Originators
party thereto, the Administrative Agent and Fifth Third Bank, as the Collection
Account Bank, and (c) each other agreement entered into by one or more
Originators, the Administrative Agent and a Collection Account Bank providing
for, among other things, standing revocable instructions by such Originators to
transfer Collection Account funds to a Concentration Account and notification to
the Administrative Agent of any change in such instructions, in each case in
form and substance satisfactory to the Administrative Agent, in each case as
such agreement may be amended, modified, supplemented or restated in accordance
with its terms and the terms hereof.

“Discount” means, in respect of each Transfer hereunder, a percentage of the
aggregate Expected Net Value of the Receivables that are the subject of such
Transfer. The initial Discount shall be 0.20%. The Transferor and the Company
may agree in writing from time to time to change the Discount based on changes
in one or more of the items affecting the calculation thereof; provided,
however, that any change to the Discount shall take effect as of the
commencement of a Collection Period, shall apply only prospectively and shall
not affect the Purchase Price payment or Contribution Value in respect of
Transfers which occurred during any Collection Period ending prior to the
Collection Period in respect of which the Transferor and the Company agree to
make such change.

“Distributed Funds” has the meaning assigned to that term in Section 2.03(a).

“Documents” means this Agreement, the Sale Agreement, the Loan Agreement, the
Transferor Documents, the Facility Documents, and all other certificates,
instruments, UCC financing statements, reports, notices, agreements and
documents executed or delivered under or in connection with this Agreement, in
each case as the same may be amended, supplemented or otherwise modified from
time to time in accordance with this Agreement.

 

6



--------------------------------------------------------------------------------

“Eligible Obligor” means, at any time, an Obligor which is:

(a)      not an Affiliate of the Company, the Transferor or any Originator;

(b)      a resident of the United States;

(c)      not the Obligor of Defaulted Receivables having an Expected Net Value
in an aggregate amount of 25% or more of the aggregate Expected Net Value of all
Receivables of such Obligor;

(d)      not the subject of any Insolvency Proceeding; and

(e)      an Insurer or a Governmental Entity.

For the avoidance of doubt, an Obligor that is ineligible pursuant to two or
more clauses above shall be counted as ineligible under this Agreement once,
without duplication.

“Eligible Receivable” means, at any time, a Receivable:

(a)      the Obligor of which is an Eligible Obligor;

(b)      which is not a Delinquent Receivable, a Defaulted Receivable or a
Collection Agency Receivable;

(c)      which (i) is an “account”, including a health-care-insurance
receivable, or a general intangible within the meaning of the UCC and is not
evidenced by any instrument or chattel paper, (ii) unless it is an Unbilled
Receivable, has been invoiced by the applicable Originator and as to which all
performance and other action required to be taken in connection therewith by the
applicable Originator (and, if applicable, the Company) for the Obligor has been
so performed or taken, (iii) is denominated and payable only in U.S. Dollars,
(iv) that has not been compromised in any manner that would reduce the amount
payable with respect thereto in any manner not reflected in the Total Reserves
or the Contractual Allowances with respect thereto (including by extension of
time of payment) and, in any event, is payable in an amount approximating its
Expected Net Value by the Obligor or Obligors identified by the applicable
Originator in its records as being obligated to do so, (v) is net of any
deductible limitations, commissions, fees, or other discounts, (vi) is based on
an actual and bona fide rendition of services or sale of goods to the patient by
the applicable Originator in the ordinary course of business, (vii) to the
extent required under Applicable Law, is subject to a Patient Consent Form
executed by the applicable patient, and (viii) satisfies all applicable
requirements of, and, in the case of Receivables owed by Governmental Entities
or Insurers, was originated and processed in accordance with, the Credit and
Collection Policy or the Critical Accounting Policy, as applicable, and the
billing requirements of the applicable Obligor except in any Immaterial Respect;

 

7



--------------------------------------------------------------------------------

(d)      which is payable in an amount at least equal to its Expected Net Value
by the Obligor or Obligors identified by the applicable Originator in its
records as being obligated to do so;

(e)      (i) neither the applicable Originator nor the Transferor of which was
at the time of transfer or currently is the subject of any Insolvency
Proceeding, and (ii) the applicable Originator of which has not been the subject
of a Removal;

(f)       which is not the subject of any action, suit, proceeding or dispute
(pending or threatened), setoff, counterclaim, defense, abatement, suspension,
deferment, deductible, reduction or termination by the Obligor thereof (except
for statutory rights of Governmental Entities that are not pending or
threatened) unless, in the case of a Receivable from a Governmental Entity,
Medicare/Medicaid Cost Report Liability Reserves have been established with
respect thereto in an amount in compliance with the Critical Accounting Policy
and otherwise reasonably satisfactory to the Administrative Agent;

(g)      which is not based on any cost report settlement or expected settlement
due from any Governmental Entity;

(h)      the invoice for the goods and services constituting the basis for
which, has been prepared, delivered and is in a form such that, after
application of all relevant Contractual Allowances adjustments have been applied
to such Receivable and the invoiced balance thereunder, the expected payments
for the invoiced goods and services will be in an amount approximating the
Expected Net Value of such Receivable;

(i)       the transactions contemplated hereunder are made in good faith and
without actual intent to hinder, delay or defraud present or future creditors of
the Transferor or any Originator;

(j)       the assignment of which (including the grant of a perfected security
interest therein and the assignment of any Related Security) does not contravene
or conflict in any material respect with any Applicable Law or any contractual
or other restriction, limitation or restriction with regard to confidentiality;

(k)      the Obligor with respect to which has been directed to make payments on
such Receivable to a Lock-Box or Collection Account;

(l)       the Contract with respect to which, (i) together with such Receivable,
does not contravene in any material respect any Applicable Law (including laws,
rules and regulations relating to truth in lending, fair credit billing, fair
credit reporting, equal credit opportunity, fair debt collection practices and
privacy) and with respect to which no party to the Contract related thereto is
in violation of any such Applicable Law in any material respect, (ii) does not
contain any provision prohibiting the grant of a Lien in such payment obligation
from the patient to the Originator, from the Originator to the Transferor, from
the Transferor to the Company or from the Company to the Administrative Agent,
(iii) has been duly authorized and, together with such Receivable, constitutes
the legal, valid and binding obligation of the Obligor, and (iv) was in full
force and effect and applicable to the customer or patient at the time the goods
or services constituting the basis for such Receivable were sold or performed;

 

8



--------------------------------------------------------------------------------

(m)      with respect to which no consents by any third party to the grant of a
security interest therein are required other than consents previously obtained
in writing by the applicable Originator or the Transferor, as the case may be;

(n)      as to which the Administrative Agent has not notified the Company and
the Collection Agent that the Administrative Agent has determined, in its
reasonable business judgment exercised in good faith, that the inclusion of such
Receivable (or class of Receivables (other than Medicare or Medicaid)) would
have a material adverse effect on the program;

(o)      (i) which, prior to the grant of an interest therein pursuant to this
Agreement, is owned by the Transferor free and clear of any Lien (other than
Permitted Liens), and (ii) with respect to which, from and after the grant of an
interest therein pursuant to this Agreement, the Company has a properly
perfected first priority security interest therein, free and clear of any Lien
(other than Permitted Liens) which has been assigned to the Administrative
Agent, who has a properly perfected first priority security interest therein,
free and clear of any Lien (other than Permitted Liens) (which, for clarity,
will exclude Receivables originated by Kay County Oklahoma Hospital Company, LLC
as “Eligible Receivables” until such time as the Kay County Lien is released and
terminated in full);

(p)      which is not an Ineligible Receivable;

(q)      which, if it is an Unbilled Receivable, is not within 10 days of the
statutory limit for billing and collection applicable to the Obligor thereof and
is not aged more than 30 days from its Last Service Date;

(r)       except for an Unbilled Receivable, all information set forth in the
bill and supporting claim documents with respect to which is true, complete and
correct except in any Immaterial Respect, and, in all cases, if additional
information is requested by the Obligor, the Collection Agent (or related
Originator) has or will promptly provide (or cause to be provided) the same, and
if any error has been made with respect to such information, the Collection
Agent (or related Originator) will promptly correct the same and, if necessary,
rebill such Receivable;

(s)       with respect to which the Originator’s Medicare or Medicaid cost
reports have been examined and audited or “final settled” or for which a Notice
of Program Reimbursement (“NPR”) has been issued by (i) as to Medicaid, the
applicable state agency or other CMS designated agent or agents of such state
agency, charged with such responsibility, or (ii) as to Medicare, the Medicare
intermediary or other CMS designated agents charged with such responsibility,
and there is no basis for any Governmental Entity to assert an offset with
respect to such Receivable, including as the result of any unpaid amounts, with
respect to any audit, financial settlement or NPR, except to the extent covered
by Medicare/Medicaid Cost Report Liability Reserves;

 

9



--------------------------------------------------------------------------------

(t)       which is not an AccessOne Program Receivable; and

(u)      which is not an Illinois Medicaid Receivable.

For the avoidance of doubt, (i) a Receivable or portion of a Receivable that is
ineligible pursuant to two or more clauses above shall be counted as ineligible
under this Agreement once, without duplication, and (ii) so long as no
Termination or Event of Termination is continuing, an Eligible Receivable that
becomes ineligible under any clause hereunder may be resubmitted as an Eligible
Receivable at a future date if and to the extent all qualifications under this
definition are satisfied as of the date of resubmission (including curing the
basis for the initial determination of ineligibility hereunder).

“ERISA” means the Employee Retirement Income Security Act of 1974, as the same
may be amended from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Parent, is treated as a single employer under Section
414(b) or (c) of the Code, or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder, with respect to a Plan (other than
an event for which the 30-day notice period is waived), (b) a failure by any
Plan to meet the minimum funding standards (within the meaning of Sections 412
or 430 of the Code or Section 302 of ERISA) applicable to such Plan, in each
case whether or not waived, (c) the filing pursuant to Section 412(c) of the
Code or Section 302(c) of ERISA, of an application for a waiver of the minimum
funding standard with respect to any Plan, (d) a determination that any Plan is,
or is expected to be, in “at-risk” status (as defined in Section 303(i)(4) of
ERISA or Section 430(i)(4) of the Code), (e) the incurrence by the Parent or any
of its ERISA Affiliates of any liability under Title IV of ERISA with respect to
the termination of any Plan or the withdrawal or partial withdrawal of the
Parent or any of its ERISA Affiliates from any Plan or Multiemployer Plan, (f)
the receipt by the Parent or any of its ERISA Affiliates from the PBGC or a plan
administrator of any notice relating to the intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan, (g) the receipt by the
Parent or any of its ERISA Affiliates of any notice, or the receipt by any
Multiemployer Plan from the Parent or any of its ERISA Affiliates of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA or in endangered or critical status,
within the meaning of Section 432 of the Code or Section 305 of ERISA, (h) the
occurrence of a “prohibited transaction” with respect to which the Parent or any
of the subsidiaries is a “disqualified person” (within the meaning of Section
4975 of the Code) or with respect to which the Parent or any such subsidiary
could otherwise be liable or (i) any other event or condition with respect to a
Plan or Multiemployer Plan that could result in liability of the Parent or any
subsidiary.

“Event of Termination” has the meaning assigned to that term in Section 7.01.

 

10



--------------------------------------------------------------------------------

“Expected Net Value” means, with respect to any Receivable, the sum of (a) the
gross unpaid amount of such Receivable on the date of creation thereof minus (b)
all Contractual Allowances with respect to such Receivable.

“Facility Documents” has the meaning set forth in the Loan Agreement.

“Federal Funds Rate” means, for any day, a fluctuating interest rate per annum
equal to the weighted average of the rates on overnight federal funds
transactions with members of the Federal Reserve System arranged by federal
funds brokers, as published for such day (or, if such day is not a Business Day,
for the next preceding Business Day) by the Federal Reserve Bank of New York,
or, if such rate is not so published for any day which is a Business Day, the
average of the quotations for such day for such transactions received by the
Administrative Agent from three Federal funds brokers of recognized standing
selected by it.

“Fifth Amendment to Loan Agreement” means that certain Fifth Amendment to
Receivables Loan Agreement, made as of February 28, 2015, among the Borrower, as
Borrower, the Conduit Lenders, Scotia, as a Managing Agent and as a Committed
Lender, BTMU, as a Managing Agent and as a Committed Lender, Credit Agricole
Corporate and Investment Bank, as a Managing Agent, as a Committed Lender and as
Administrative Agent, the Collection Agent, as Collection Agent under the Loan
Agreement, and such other parties as are named therein, and acknowledged and
agreed by certain other CHS Parties party to the Facility Documents.

“Fifth Omnibus Amendment” means that certain Fifth Omnibus Amendment, made as of
the Fifth Omnibus Amendment Effective Date, among the Company, as Borrower and
as the Company, the Conduit Lenders, Scotia, as a Managing Agent and as a
Committed Lender, BTMU, as a Managing Agent and as a Committed Lender, CA-CIB,
as a Managing Agent, as a Committed Lender and as Administrative Agent, the
Collection Agent, as Collection Agent under each of this Agreement, the Loan
Agreement, and the Sale Agreement, and as Authorized Representative (as defined
in the Sale Agreement), CHS, as Transferor, as Buyer and individually (as a
performance undertaking party), the Originators party thereto and such other
parties as are named therein.

“Fifth Omnibus Amendment Effective Date” means November 13, 2015.

“First Omnibus Amendment” means that certain First Omnibus Amendment, made as of
July 30, 2012, among the Borrower, as Borrower and as the Company, Scotia, as a
Managing Agent, CA-CIB, as a Managing Agent and as Administrative Agent, the
Collection Agent, as Collection Agent under each of this Agreement, the
Contribution Agreement, and the Sale Agreement, and as Authorized Representative
(as defined in the Sale Agreement), CHS, as Transferor and as Buyer, and each of
the Initial Originators, as Originators.

“Fourth Amendment to Loan Agreement” means that certain Fourth Amendment to
Receivables Loan Agreement, made as of August 29, 2014, among the Borrower, as
Borrower, the Conduit Lenders, Scotia, as a Managing Agent and as a Committed
Lender, BTMU, as a Managing Agent and as a Committed Lender, Credit Agricole
Corporate and Investment Bank, as a Managing Agent, as a Committed Lender and as
Administrative Agent,

 

11



--------------------------------------------------------------------------------

the Collection Agent, as Collection Agent under the Loan Agreement, and such
other parties as are named therein, and acknowledged and agreed by certain other
CHS Parties party to the Facility Documents.

“Fourth Omnibus Amendment” means that certain Fourth Omnibus Amendment, made as
of the Fourth Omnibus Amendment Effective Date, among the Company, as Borrower
and as the Company, the Conduit Lenders, Scotia, as a Managing Agent and as a
Committed Lender, BTMU, as a Managing Agent and as a Committed Lender, CA-CIB,
as a Managing Agent, as a Committed Lender and as Administrative Agent, the
Collection Agent, as Collection Agent under each of this Agreement, the Loan
Agreement, and the Sale Agreement, and as Authorized Representative (as defined
in the Sale Agreement), CHS, as Transferor, as Buyer and individually (as a
performance undertaking party), the Originators party thereto and such other
parties as are named therein.

“Fourth Omnibus Amendment Effective Date” means March 31, 2015.

“GAAP” means the generally accepted accounting principles in the United States
in effect from time to time including, at any time after the adoption thereof in
the United States, the generally accepted accounting standards from time to time
developed and approved by the International Accounting Standards Board.

“Governmental Entity” means the United States of America, any state thereof, any
political subdivision of a state thereof and any agency or instrumentality of
the United States of America or any state or political subdivision thereof and
any entity exercising executive, legislative, judicial, regulatory, or
administrative functions of or pertaining to government. Payments from
Governmental Entities will be deemed to include payments governed under the
Social Security Act (42 U.S.C. §§ 1395 et seq.), including payments under
Medicare, Medicaid and TRICARE/CHAMPUS, and payments administered or regulated
by CMS; provided that for purposes of the definition of “Eligible Obligor”,
Governmental Entities with respect to Medicaid-related and Medicare-related
Receivables shall be treated as separate entities in the manner identified in
the Monthly Report.

“Healthcare Laws” means all applicable statutes, laws, ordinances, rules, and
regulations of any Governmental Entity with respect to regulatory matters
primarily relating to patient healthcare, healthcare providers, and healthcare
services (including Section 1128B(b) of the Social Security Act, as amended, 42
U.S.C. § 1320a 7(b) (Criminal Penalties Involving Medicare or State Health Care
Programs), commonly referred to as the “Federal Anti-Kickback Statute,” HIPAA
and the Social Security Act, as amended, Section 1877, 42 U.S.C. § 1395nn
(Prohibition Against Certain Referrals), commonly referred to as “Stark
Statute”).

“HIPAA” means the Health Insurance Portability and Accountability Act of 1996,
Pub. L. No. 104-191, the Privacy Standards, the Security Standards, and the
Privacy provisions (Subtitle D) of the Health Information Technology for
Economic Clinical Health Act, Division A, Title XIII of Pub. L. 111-5, and its
implementing regulations.

 

12



--------------------------------------------------------------------------------

“Illinois Medicaid Receivable” means any Receivable with respect to which the
Obligor is the State of Illinois or any agency or instrumentality thereof acting
through Illinois’ Medicaid agency that arises out of charges reimbursable under
Medicaid.

“Illinois Receivable” means a Receivable payable by a Governmental Entity to an
Originator that is organized under the laws of the State of Illinois.

“Immaterial Respect” means, with respect to (1) any eligibility criteria
relating to the Transfer of a Receivable, any non-compliance with such
eligibility criteria that does not result in (i) the diminution in any amount
whatsoever (x) in the timely payment or, (y) in the amount of Transfer Value of
such Receivable, or (ii) the impairment exclusion, elimination or limitation of
any material rights, remedies or benefit that otherwise would be available to
obtain Collections on such Receivable, or (2) any representation or warranty
hereunder, any breach of a representation or warranty that does not result in
(i) the diminution in any amount whatsoever (x) in the timely payment or, (y) in
the amount of Transfer Value of the Transferred Receivables, or (ii) the
impairment exclusion, elimination or limitation of any material rights, remedies
or benefit that otherwise would be available to obtain Collections on the
Transferred Receivables.

“Indemnified Amounts” has the meaning assigned to that term in Section 8.01.

“Initial Originators” means each of the Persons affiliated with the Parent and
party to the Sale Agreement as of the Closing Date as an originator
collectively, and “Initial Originator” means any of them individually.

“Indemnified Parties” has the meaning assigned to that term in Section 8.01.

“Ineligible Receivable” means a Receivable on the books and records of an
Originator in one of the following financial classes from the list of all
financial classes categorized by the Originators set forth on the schedule of
financial classes provided to the Administrative Agent on the Closing Date: (i)
Early-Out Blue Cross, (ii) Early-Out HMO/PPO, (iii) Early-Out Other Insurance,
(iv) Champus, (v) Workers Comp., (vi) Other Governmental, (vii) Schip Standards,
(viii) Schip Nonstandard, (ix) Industrial, (x) Auto Insurance Liability, or (xi)
Other Non-Government.

“Initial Transfer” means the initial Transfer made by the Transferor hereunder.

“Initial Transfer Date” means March 26, 2012 or the first date thereafter on
which all of the conditions precedent specified in Sections 3.01 and 3.02 have
been satisfied.

“Insolvency Proceeding” means, with respect to any Person, any of the following
events: (a) any proceeding shall be instituted by such Person seeking to
adjudicate it as bankrupt or insolvent, or seeking liquidation, winding up,
reorganization, dissolution, stay of proceedings, arrangement, adjustment,
protection, relief, or composition of it or its debts under any Bankruptcy Law
or (b) any proceeding shall be instituted against such Person seeking to
adjudicate it a bankrupt or insolvent, or seeking liquidation, dissolution, stay
of proceedings, winding up, reorganization, arrangement, adjustment, protection,
relief, or composition of it or its debts under any Bankruptcy Law, and such
proceeding shall remain unstayed for a period of 60 days, or the requested
adjudication, relief or other action sought thereby shall have been made,
granted or taken.

 

13



--------------------------------------------------------------------------------

“Insurer” means any Person (other than a Governmental Entity) which in the
ordinary course of its business or activities agrees to pay for healthcare goods
and services received by individuals, including commercial insurance companies,
nonprofit insurance companies (such as the Blue Cross, Blue Shield entities),
employers or unions which self insure for employee or member health insurance,
prepaid health care organizations, preferred provider organizations, health
maintenance organizations or any other similar Person. “Insurer” includes
insurance companies issuing health, personal injury, workers’ compensation or
other types of insurance but does not include any individual guarantor.

“Investment Company Act” means the Investment Company Act of 1940, as amended.

“Kay County Lien” means (a) the tax lien evidenced by (i) the Notice of Federal
Tax Lien filed against Kay County Oklahoma Hospital Company, LLC, for a total
amount of $9,594,943.55, prepared and signed at Nashville, Tennessee, on October
2, 2012, filed at the Kay County Clerk in the State of Oklahoma and recorded in
Book F17, Page 95 on October 9, 2012, and (ii) the Notice of Federal Tax Lien
filed against Kay County Oklahoma Hospital Company, LLC, for a total amount of
$9,594,943.55, prepared and signed at Nashville, Tennessee, on October 2, 2012,
filed at the Oklahoma County Clerk, in the state of Oklahoma under filing no.
20121009030027290 on October 9, 2012; and (b) the tax lien evidenced by (i) the
Notice of Federal Tax Lien filed against Kay County Oklahoma Hospital Company,
LLC, for a total amount of $1,191,207.26, prepared and signed at Nashville,
Tennessee, on November 15, 2012, filed at the Kay County Clerk in the State of
Oklahoma and recorded in Book F17, Page 104 on November 26, 2012, and (ii) the
Notice of Federal Tax Lien filed against Kay County Oklahoma Hospital Company,
LLC, for a total amount of $1,191,207.26, prepared and signed at Nashville,
Tennessee, on November 15, 2012, filed at the Oklahoma County Clerk in the State
of Oklahoma under filing no. 20121126030032200 on November 26, 2012.

“Last Service Date” means, with respect to any Receivable, the date on which the
related patient was discharged from the care of the applicable Originator.

“Lenders” has the meaning set forth in the Loan Agreement.

“Lien” means a lien, assignment, mortgage, pledge, hypothecation, privilege,
title retention, security interest, charge, hypothec, encumbrance or other right
or claim of any Person.

“Loan Agreement” means that certain Receivables Loan Agreement, dated as of the
Closing Date, among the Company, Professional Services, in its capacity as
Collection Agent, the Lenders party thereto from time to time, the Managing
Agents party thereto from time to time and Credit Agricole Corporate and
Investment Bank, as Administrative Agent, as amended by the First Omnibus
Amendment, the Second Omnibus Amendment, the Third Omnibus Amendment, the Fourth
Amendment to Loan Agreement, the Fifth Amendment to Loan Agreement, the Fourth
Omnibus Amendment, the Fifth Omnibus Amendment, and the Sixth Omnibus Amendment,
and as such agreement may be further amended, restated, supplemented or
otherwise modified from time to time in accordance with its terms.

 

14



--------------------------------------------------------------------------------

“Lock-Box” means a post office box to which Collections are remitted for
retrieval by a Collection Account Bank and deposited by such Collection Account
Bank into a Collection Account.

“Majority Lenders” has the meaning set forth in the Loan Agreement.

“Managing Agent” has the meaning set forth in the Loan Agreement.

“Material Adverse Effect” means a material adverse change since December 31,
2011 in, or a material adverse effect upon, (a) the operations, business,
properties or financial condition of (i) the Originators taken as a whole, or
the Collection Agent or (ii) the Parent and its subsidiaries, taken as a whole,
(b) the ability of the Collection Agent, the Parent, CHS or any Material
Originator to perform in any material respects their respective obligations
under this Agreement or any other Document to which it is a party, or (c) (i)
the legality, validity, binding effect or enforceability of any Document, or
(ii) the perfection or priority of any ownership interest granted under any of
the Documents (other than with respect to an immaterial amount of Transferred
Property and which the applicable Originator, Collection Agent or CHS is
diligently disputing by appropriate proceedings).

“Material Indebtedness” means any Debt (other than any Debt incurred under the
Documents) of any one or more of the Parent, the Transferor, the Collection
Agent or any Originator in an aggregate principal amount exceeding $50,000,000.

“Material Originator” has the meaning set forth in the Sale Agreement.

“Medicaid” means the medical assistance program established by Title XIX of the
Social Security Act (42 U.S.C. § 1396 et seq.) and any statutes succeeding
thereto.

“Medicare” means the health insurance program for the aged and disabled
established by Title XVIII of the Social Security Act (42 U.S.C. § 1395 et seq.)
and any statutes succeeding thereto.

“Medicare/Medicaid Cost Report Liability Reserve” has the meaning set forth in
the Loan Agreement.

“Monthly Distributed Funds” has the meaning assigned to that term in
Section 2.03(a).

“Monthly Report” means a report, in substantially the form of Exhibit C,
executed by a Responsible Officer of the Collection Agent and furnished to the
Administrative Agent and each Managing Agent pursuant to Section 2.03.

“Monthly Report Due Date” means, with respect to any Collection Period, the 20th
day of the calendar month following such Collection Period, or, if such day is
not a Business Day, the next succeeding Business Day.

 

15



--------------------------------------------------------------------------------

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA that is contributed to by the Transferor or with respect to which the
Transferor has any liability (including on behalf of any ERISA Affiliate).

“Net Receivables Balance” has the meaning set forth in the Loan Agreement.

“Noncomplying Receivable” means any Receivable with respect to which the Company
has received notice from the Transferor or the Collection Agent (or following a
Termination or Event of Termination, the replacement Collection Agent) that such
Receivable was included in calculations contained in the most recently delivered
Monthly Report as an Eligible Receivable that was not an Eligible Receivable as
of the date Transferred hereunder or that the Transferor otherwise breached any
representation, warranty or covenant made with respect to such Receivable
hereunder when Transferred.

“Noncomplying Receivable Portion” means, with respect to any Noncomplying
Receivable, the portion of such Receivable that has caused such Receivable to be
classified as a Noncomplying Receivable (whether due to a dispute, discount,
deduction, claim, offset, defense or counterclaim of any kind relating to such
Receivable or any other performance related or contractual dilution affecting
such Receivable, including, without limitation, product quality, warranties,
setoffs, deductions, discounts, rebates, incentive programs and adjustments)
such that, if such amount is paid to the Company pursuant to Section 2.03(b),
the remaining Outstanding Balance of such Receivable shall constitute an
Eligible Receivable in all respects; provided¸ if the Noncomplying Receivable
Portion exceeds 50% of the Outstanding Balance for any Receivable, then the
Noncomplying Receivable Portion shall be deemed to equal 100% of the Outstanding
Balance of such Receivable.

By way of example, if the Company purchased or accepted for a contribution a
Receivable hereunder with an Expected Net Value of $1,100,000 and, by virtue of
clerical error, the Expected Net Value was overstated by $100,000 (i.e., the
Expected Net Value as of the Transfer Date was in fact $1,000,000), the
Noncomplying Receivable Portion of such Receivable is equal to $100,000.

“Noncomplying Receivables Adjustment” means, with respect to any Collection
Period, an amount equal to the aggregate of, with respect to each Receivable
which the Collection Agent or the Company (or its assigns) has identified to the
Authorized Representative as a Noncomplying Receivable during such Collection
Period, either (i) as of any date prior to the Termination Date that no
Termination or Event of Termination is outstanding, the Noncomplying Receivable
Portion of each such Receivable, and (ii) in all other circumstances, the
Outstanding Balance of each such Receivable.

“Notice” has the meaning set forth in the Sale Agreement.

“NPR” has the meaning assigned to that term in clause (s) of the defined term
“Eligible Receivable”.

“Obligor” means an Insurer or Governmental Entity, as applicable who is
responsible for the payment of all or any portion of a Receivable. For the
avoidance of doubt, the term “Obligor” shall not include any Person that is
currently classified in a “self-pay” financial class by the Collection Agent.

 

16



--------------------------------------------------------------------------------

“Originator” or “Originators” has the meaning set forth in the Sale Agreement.

“Originator Notes” has the meaning set forth in the Sale Agreement.

“Outstanding Balance” of any Receivable at any time means (x) the Expected Net
Value of such Receivable, minus (y) the aggregate amount of (i) all Collections
received in the applicable Concentration Account with respect to such
Receivable, and (ii) all Noncomplying Receivables Adjustment with respect to
such Receivable that have been applied or paid in accordance with Section 2.03.

“Parent” means Community Health Systems, Inc., a Delaware corporation.

“Parent Credit Agreement” means that certain Credit Agreement, dated as of July
25, 2007, as amended and restated as of November 5, 2010, February 2, 2012 and
January 27, 2014, and as further amended as of March 9, 2015, among CHS, as
borrower, the Parent, the lenders party thereto, and Credit Suisse AG, as
administrative agent and as collateral agent for the lenders, as such agreement
may be further amended, modified, supplemented or restated from time to time in
accordance with its terms.

“Patient Consent Form” has the meaning set forth in the Sale Agreement.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Performance Undertaking” has the meaning set forth in the Loan Agreement.

“Permitted Liens” means (a) liens for taxes, fees, assessments and other
governmental charges that are not delinquent and in respect of which adequate
reserves have been established, (b) any Lien created by or in connection with
any Facility Document, (c) Liens created by or in connection with the Parent
Credit Agreement which, by their terms, do not attach to Transferred Receivables
or any rights, title or interest in or to any of the Documents, except that the
Originator Notes may be pledged to the extent required by the Parent Credit
Agreement, and (d) Liens (i) which do not interfere in any material respect with
the business of any Originator, or (ii) arising from precautionary UCC financing
statements or similar filings made in respect of operating leases entered into
by an Originator, in each case under this clause (d), which do not secure any
Debt.

“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture, government (or any agency or political subdivision
thereof) or other entity.

“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, sponsored, maintained or contributed to by the Parent
or an Originator, with respect to an Originator or Parent has any liability
(including on behalf of any ERISA Affiliate).

 

17



--------------------------------------------------------------------------------

“Professional Services” has the meaning assigned to that term in the Recitals.

“Purchase” means a purchase of Purchased Property by the Company from the
Transferor pursuant to Section 2.01. “Purchasing” and “Purchased” have meanings
correlative thereto.

“Purchase Percentage” means, with respect to a Collection Period, the lesser of
(x) 100% and (y) the percentage equivalent of a fraction, the numerator of which
is the Monthly Distributed Funds and the denominator of which is the Aggregate
Transfer Value, in each case for such Collection Period.

“Purchase Price” means, with respect to any Purchase as of a Settlement Date,
the Purchase Percentage of the Aggregate Transfer Value with respect to the
related Collection Period.

“Purchased Property” means, with respect to a Collection Period, an undivided
percentage interest equal to the Purchase Percentage in (i) all Receivables that
are sold or intended to be sold to the Company under this Agreement during such
Collection Period, (ii) all Related Security relating to such Receivables and
(iii) all Collections with respect to, and other proceeds of such Receivables.

“Receivables” means all accounts (including health-care-insurance receivables),
instruments and general intangibles, whether now existing or hereafter arising,
and all proceeds of any of the foregoing, in each case, consisting of rights of
payment arising out of the rendition of medical, surgical, diagnostic or other
professional medical services or the sale of medical products by an Originator
in the ordinary course of its business, including all third-party reimbursable
portions or third-party directly payable portions of health-care-insurance
receivables or general intangibles owing (or in the case of Unbilled
Receivables, to be owing) by an Obligor, including all rights to reimbursement
from Obligors under any agreements with Obligors or other Persons and payments
from Obligors, together with all books, records, ledger cards, rights to access
and use data processing records, rights to use computer software, and other
property at any time used or useful in connection with, evidencing, embodying,
referring to, or relating to any of the foregoing, in all cases, to the extent
acquired by Transferor from the Originators from time to time under the Sale
Agreement. For the avoidance of doubt, this definition shall not include any
Self Pay Obligation.

“Records” means all Contracts and other documents, books, records and other
information (including computer programs, tapes, disks, punch cards, rights to
access and use data processing software and related property and rights)
maintained with respect to Receivables and the related Obligors.

“Related Security” means with respect to any Receivable:

(a)      all of the applicable Originator’s interest in the merchandise
(including returned, repossessed or foreclosed merchandise), if any, relating to
the sale which gave rise to such Receivable;

 

18



--------------------------------------------------------------------------------

(b)      all other Liens and property subject thereto from time to time
purporting to secure payment of such Receivable, whether pursuant to the
Contract related to such Receivable or otherwise;

(c)      the assignment to the Company of all UCC financing statements or
similar documents covering any collateral securing payment of such Receivable;

(d)      all guarantees, indemnities, warranties, letters of credit, insurance
policies and proceeds and premium refunds thereof and other agreements or
arrangements of whatever character from time to time supporting or securing
payment of such Receivable whether pursuant to the Contract related to such
Receivable or otherwise;

(e)      all Records; and

(f)      all present and future claims, demands, causes and choses in action in
respect of any or all of the foregoing and all payments on or under and all
proceeds of every kind and nature whatsoever in respect of any or all of the
foregoing, including all proceeds of the conversion, voluntary or involuntary,
into cash or other liquid property, all cash proceeds, accounts, accounts
receivable, notes, drafts, acceptances, chattel paper, checks, deposit accounts,
securities accounts, insurance proceeds, condemnation awards, rights to payment
of any and every kind and other forms of obligations and receivables,
instruments and other property which at any time constitute all or part of or
are included in the proceeds of any of the foregoing.

“Responsible Officer” means, with respect to any Person, its president, company
controller, vice president, treasurer or chief financial officer designated by
resolution of such Person as being authorized to deliver notices, reports and
certificates under this Agreement.

“Revolving Principal Balance” has the meaning set forth in the Loan Agreement.

“Sale Agreement” means that certain Receivables Sale Agreement dated as of the
Closing Date, among the Originators, the Buyer and the Collection Agent, as
amended by the First Omnibus Amendment, the Second Omnibus Amendment, the Third
Omnibus Amendment, the Fourth Omnibus Amendment, the Fifth Omnibus Amendment,
and the Sixth Omnibus Amendment, and as the same may be further amended,
restated, supplemented or otherwise modified from time to time in accordance
with the terms thereof, together with all instruments, documents and agreements
executed by any of the Originators in connection therewith, in each case, as the
same may be amended, restated, supplemented or otherwise modified from time to
time in accordance with the terms thereof.

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of Treasury, the U.S. State Department, the U.S. Department of
Commerce or the U.S. Department of the Treasury.

 

19



--------------------------------------------------------------------------------

“Sanctioned Country” means, at any time, a country or territory that is itself
the subject or target of any Sanctions (at the date of this Agreement, Cuba,
Iran, North Korea, Sudan and Syria).

“Sanctioned Person” means (a) any person listed in any Sanctions-related list of
specially designated foreign nationals or other persons maintained by the Office
of Foreign Assets Control of the U.S. Department of Treasury, the U.S. State
Department, the U.S. Department of Commerce or the U.S. Department of the
Treasury or (b) any person controlled by any such person.

“Second Omnibus Amendment” means that certain Second Omnibus Amendment, made as
of the Second Omnibus Amendment Effective Date, among the Company, as Borrower
and as the Company, the Conduit Lenders, Scotia, as a Managing Agent and as a
Committed Lender, BTMU, as a Managing Agent and as a Committed Lender, Credit
Agricole Corporate and Investment Bank, as a Managing Agent, as a Committed
Lender and as Administrative Agent, the Collection Agent, as Collection Agent
under each of this Agreement, the Sale Agreement, and the Loan Agreement, and as
Authorized Representative (as defined in the Sale Agreement), CHS, as
Transferor, as Buyer and individually (as a performance undertaking party), and
each of the Originators party to the Sale Agreement as of the Second Omnibus
Amendment Effective Date, as Originators.

“Second Omnibus Amendment Effective Date” means March 7, 2013.

“Self Pay Obligations” means, as of any date, all accounts, instruments and
general intangibles, whether now existing or hereafter arising, that are payable
by a Person other than an Obligor and classified in a “self pay” financial class
by the Collection Agent as of such date and all proceeds of any of the
foregoing, in each case, consisting of rights of payment arising out of the
rendition of medical, surgical, diagnostic or other professional medical
services or the sale of medical products by an Originator in the ordinary course
of its business.

“Servicer Termination Event” means the occurrence of any of the following:

(a)      any Event of Termination;

(b)      any withdrawal by the Collection Agent from a Collection Account or a
Concentration Account in contravention of or otherwise not in accordance with
the terms of this Agreement or any other Facility Document;

(c)      any failure on the part of the Collection Agent duly to comply in any
material respect with any of its duties, covenants or obligations hereunder, as
“Collection Agent” under this Agreement, the Sale Agreement, the Loan Agreement
or under any Document, any Contract, any Applicable Law with respect to any
Receivable, or under the standards, duties and obligations set forth in the
Credit and Collection Policy, in each case, as determined by the Company (or its
assigns) in the exercise of its reasonable commercial judgment, which failure
shall continue uncured or unwaived for a period of 10 days (if such failure can
be remedied) after the earlier to occur of (x) the date on which written notice
of such failure shall have been given to the Collection Agent by the Company or
its assigns, and (y) the date on which a Responsible Officer of the Collection
Agent acquires knowledge thereof;

 

20



--------------------------------------------------------------------------------

(d)      the Collection Agent agrees to or otherwise permits to occur any
material change in the Credit and Collection Policy that is not in compliance
with Section 6.02(c);

(e)      Professional Services (if then acting as Collection Agent) assigns its
rights or obligations as “Collection Agent” hereunder to any Person without the
consent of the Administrative Agent and the approval of each Managing Agent (as
required by Section 6.01);

(f)      any financial or other information reasonably requested by the
Administrative Agent or any Managing Agent is not provided as requested within a
reasonable amount of time following such request; or

(g)      any representation or warranty made or deemed made by the Collection
Agent or any of its officers under or in connection with this Agreement or any
other Facility Document shall have been false, incorrect or misleading in any
material respect when made or deemed made.

“Servicing Fee” has the meaning set forth in the Sale Agreement.

“Settlement Date” means, with respect to each Transfer, the Monthly Report Due
Date covering the monthly period in which the related Transfer Date occurred.

“Specified Originators” has the meaning set forth in the Sale Agreement.

“Sixth Omnibus Amendment” means that certain Sixth Omnibus Amendment, made as of
the Sixth Omnibus Amendment Effective Date, among the Company, as Borrower and
as the Company, the Conduit Lenders, Scotia, as a Managing Agent and as a
Committed Lender, BTMU, as a Managing Agent and as a Committed Lender, CA-CIB,
as a Managing Agent, as a Committed Lender and as Administrative Agent, the
Collection Agent, as Collection Agent under each of this Agreement, the Loan
Agreement, and the Sale Agreement, and as Authorized Representative (as defined
in the Sale Agreement), CHS, as Transferor, as Buyer and individually (as a
performance undertaking party), the Originators party thereto and such other
parties as are named therein.

“Sixth Omnibus Amendment Effective Date” means November 18, 2016.

“Termination” means any event or circumstance that but for notice or lapse of
time or both would constitute an Event of Termination.

“Termination Date” means the date on which the Transferor’s obligation to sell
and contribute and the Company’s obligation to purchase and accept as a
contribution Receivables hereunder terminates, which date shall occur on the
earliest to occur of (i) the delivery of a Termination Declaration Notice, (ii)
the occurrence of any event described in clause (i)(B) or clause (i)(C) of
Section 7.01(f), (iii) the occurrence of any event described in Section 7.01(d)
and (iv) the date on which all amounts payable under the Documents have been
paid in full and all commitments under the Documents have been terminated.

 

21



--------------------------------------------------------------------------------

“Termination Declaration Notice” has the meaning assigned to that term in
Section 7.01.

“Third Omnibus Amendment” means that certain Third Omnibus Amendment, made as of
the Third Omnibus Amendment Effective Date, among the Company, as Borrower and
as the Company, the Conduit Lenders, Scotia, as a Managing Agent and as a
Committed Lender, BTMU, as a Managing Agent and as a Committed Lender, CA-CIB,
as a Managing Agent, as a Committed Lender and as Administrative Agent, the
Collection Agent, as Collection Agent under each of this Agreement, the Loan
Agreement, and the Sale Agreement, and as Authorized Representative (as defined
in the Sale Agreement), CHS, as Transferor, as Buyer and individually (as a
performance undertaking party), each of the Originators party to the Sale
Agreement as of the Third Omnibus Amendment Effective Date, as Originators, and
such other parties as are named therein.

“Third Omnibus Amendment Effective Date” means March 31, 2014.

“Transfer” means a Contribution or a Purchase. “Transferring” and “Transferred”
have meanings correlative thereto.

“Transfer Date” has the meaning assigned to that term in Section 2.01(a).

“Transfer Value” means, with respect to any Transfer, the aggregate Expected Net
Value of the Receivables included in such Transfer minus the Discount for such
Transfer, minus the Bad Debt Reserve, which the parties agree is the best
estimation of the fair market value of such Receivables.

“Transferor” has the meaning set forth in the Preamble.

“Transferor Documents” means this Agreement, the Control Agreement, the Deposit
Account Notification Agreement (Government Healthcare Receivables) and all other
certificates, instruments, UCC financing statements, reports, notices,
agreements and documents executed or delivered under or in connection with this
Agreement, in each case as the same may be amended, supplemented or otherwise
modified from time to time in accordance with this Agreement.

“Transferor’s Account” means the account of the Transferor for the benefit of
the Transferor at Bank of America, N.A., identified in writing by the Collection
Agent to the Administrative Agent, which account shall be utilized by the
Company for all payments and distributions to the Transferor hereunder, or such
other bank account identified in writing by the Transferor to the Company from
time to time.

“Transferred Property” means Contributed Property or Purchased Property.

“Transferred Receivable” means any Receivable included in the Contributed
Property or in the Purchased Property.

 

22



--------------------------------------------------------------------------------

“TRICARE/CHAMPUS” means the Civilian Health and Medical Program of the Uniformed
Service, a program of medical benefits covering former and active members of the
uniformed services and certain of their dependents, financed and administered by
the United States Departments of Defense, Health and Human Services and
Transportation and established pursuant to 10 USC §§ 1071-1106, and all
regulations promulgated thereunder including (1) all federal statutes (whether
set forth in 10 USC §§ 1071-1106 or elsewhere) affecting TRICARE/CHAMPUS, and
(2) all rules, regulations (including 32 CFR 199), manuals, orders and
administrative, reimbursement, and other guidelines of all Governmental Entities
(including the Department of Health and Human Services, the Department of
Defense, the Department of Transportation, the Assistant Secretary of Defense
(Health Affairs), and the Office of TRICARE/CHAMPUS, or any Person or entity
succeeding to the functions of any of the foregoing) promulgated pursuant to or
in connection with any of the foregoing (whether or not having the force of law)
in each case as may be amended, supplemented or otherwise modified from time to
time.

“Trigger Event” has the meaning set forth in the Loan Agreement.

“UCC” means the Uniform Commercial Code as from time to time in effect in the
specified jurisdiction.

“Unbilled Receivable” means a Receivable in respect of which the goods have been
shipped, or the services rendered, to the relevant customer or patient, rights
to payment thereon have accrued, but the invoice has not been rendered to the
applicable Obligor.

“United States” or “U.S.” means the United States of America.

“U.S. Dollars” or “US $” means the lawful currency of the United States.

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

SECTION 1.02. Other Terms.    All terms used in Article 9 of the UCC in the
State of New York, and not specifically defined herein are used herein as
defined in such Article 9. The words “herein,” “hereof,” and “hereunder” and
other words of similar import refer to this Agreement as a whole, including the
exhibits and schedules hereto, as the same may from time to time be amended or
supplemented and not to any particular section, subsection, or clause contained
in this Agreement, and all references to Sections, Exhibits and Schedules shall
mean, unless the context clearly indicates otherwise, the Sections hereof and
the Exhibits and Schedules attached hereto, the terms of which Exhibits and
Schedules are hereby incorporated into this Agreement. Whenever appropriate, in
the context, terms used herein in the singular also include the plural, and vice
versa. The words “including”, “included” and words of similar impact are not
limiting.

SECTION 1.03. Accounting Terms and Principles.    All accounting terms not
specifically defined herein shall be construed in accordance with GAAP, and all
accounting determinations required to be made pursuant hereto and all financial
statements prepared hereunder shall, unless expressly otherwise provided herein,
be made in accordance with GAAP.

 

23



--------------------------------------------------------------------------------

If there occurs after the date hereof any change in GAAP that affects in any
respect the calculation of any financial ratio or covenant, the Transferor and
the Company and its assigns shall negotiate in good faith any amendment required
in this Agreement with the intent of having the respective positions of the
Transferor and the Company after such change conform as nearly as possible to
their respective positions as of the date of this Agreement and, until any such
amendments have been agreed upon, all calculations shall be made as if no change
in GAAP has occurred.

SECTION 1.04. Computation of Time Periods.    Unless otherwise stated in this
Agreement, in the computation of a period of time from a specified date to a
later specified date, the word “from” means “from and including” and the words
“to” and “until” each mean “to but excluding.”

ARTICLE II

AMOUNTS AND TERMS OF THE TRANSFERS

SECTION 2.01. Agreement to Transfer.

(a)      On the Initial Transfer Date and on each Business Day after the Initial
Transfer until the Termination Date (each, a “Transfer Date”), on the terms and
conditions hereinafter set forth, and without recourse to the Transferor (except
to the extent specifically provided herein) the Transferor hereby offers to sell
or contribute to the capital of the Company and, upon satisfaction of the
applicable conditions set forth in Article III, the Transferor does hereby sell
or contribute and the Company does hereby purchase or accept as a capital
contribution from the Transferor on such Transfer Date all Receivables owned by
the Transferor as of the close of business on the immediately preceding Business
Day (other than any AccessOne Program Receivables originated prior to the date
that is 30 days after the Closing Date) which have not been previously
Transferred to the Company hereunder, together with all of the Related Security
relating to such Receivables and all Collections with respect to and other
proceeds of such Receivables; provided that notwithstanding anything to
contrary, each Transfer of an Illinois Receivable hereunder shall be effectuated
through a Contribution and not a Purchase.

(b)      The Company shall convey to the Transferor the Transfer Value in
respect of each Transfer, which shall be conveyed in the manner provided in
Sections 2.02 and 2.03.

(c)      Effective on each Transfer Date hereunder, the Company shall own the
Transferred Property that was Transferred by the Transferor to the Company on
such Transfer Date, and the Transferor shall not take any action inconsistent
with such ownership and shall not claim any ownership interest in such
Transferred Property.

(d)      It is the intention of the parties hereto that each Purchase of
Receivables to be made hereunder shall constitute a “sale of accounts,” as such
term is used in Article 9 of the UCC of the State of New York, and not a loan
secured by such accounts. Each sale of Receivables by Transferor to the Company
is made without recourse; provided, however, that (i) the Transferor shall be
liable to the Company for all representations, warranties and covenants made by
the Transferor pursuant to the terms of this Agreement, and (ii) such sale does
not

 

24



--------------------------------------------------------------------------------

constitute and is not intended to result in an assumption by the Company or any
assignee thereof of any obligation of the Originator or any other Person arising
in connection with the Purchased Property, or any other obligations of any
Originator or the Transferor. In view of the expressed intention of the parties
hereto that the Purchases of Receivables to be made hereunder shall constitute a
sale of such Receivables to the Company, the Transferor and the Company each
agrees to note on its financial statements that the Receivables have been sold
to the Company to the extent other treatment in the financial statements is not
required by GAAP. If at any time contrary to the mutual intent of the Transferor
and the Company a court characterizes the transactions hereunder as loans by the
Company to the Transferor, then the Transferor shall, effective as of the
Closing Date, be deemed to have granted (and the Transferor hereby does grant)
to the Company a first priority security interest in all of its right and title
to and interest in all Purchased Property and the proceeds thereof as security
for such loans advanced to the Transferor hereunder with accrued interest
thereon, and this Agreement shall be deemed to be a security agreement.

(e)      It is the intention of the parties hereto that each Contribution of
Receivables to be made hereunder shall constitute a “true contribution” and not
a loan secured by the Receivables. Each contribution of Receivables by the
Transferor to the Company is made without recourse; provided, however, that
(i) the Transferor shall be liable to the Company for all representations,
warranties and covenants made by the Transferor pursuant to the terms of this
Agreement, and (ii) such Contribution does not constitute and is not intended to
result in an assumption by the Company or any assignee thereof of any obligation
of the Originator or any other Person arising in connection with the Contributed
Property, or any other obligations of any Originator or the Transferor. In view
of the expressed intention of the parties hereto that the Contributions of
Receivables to be made hereunder shall constitute a capital contribution of such
Receivables to the Company, the Transferor and the Company each agrees to note
on its financial statements that the Receivables have been Contributed to the
capital of the Company to the extent other treatment in the financial statements
is not required by GAAP. If at any time contrary to the mutual intent of the
Transferor and the Company a court characterizes the transactions hereunder as
loans by the Company to the Transferor, then the Transferor shall, effective as
of the Closing Date, be deemed to have granted (and the Transferor has granted)
to the Company a first priority security interest in all of its right and title
to and interest in all Contributed Property and the proceeds thereof as security
for such loans advanced to the Transferor hereunder with accrued interest
thereon, and this Agreement shall be deemed to be a security agreement.

(f)      In no event does the Transferor pledge, sell or offer to sell, nor does
the Company obtain a security interest, purchase or offer to purchase from the
Transferor, (A) any Self Pay Obligation or any collections thereon or proceeds
thereof or (B) any account, general intangible, instrument, license, property
right, permit or any other contract or agreement to which the Transferor is a
party or any of its rights or interests thereunder if and for so long as the
grant of such security interest or such sale shall constitute or result in (x)
the abandonment, invalidation or unenforceability of any right, title or
interest of the Transferor therein, or (y) a violation of a valid and
enforceable restriction in respect of such account, general intangible,
instrument, license, property right, permit or any other contract or agreement
or other such rights (1) in favor of a third party or (2) under any Applicable
Law; provided, however, that such security interest shall attach, or such sale
shall be consummated, immediately at such time as the

 

25



--------------------------------------------------------------------------------

condition causing such abandonment, invalidation or unenforceability, as the
case may be, shall be remedied and, to the extent severable, shall attach or be
consummated, as applicable, immediately to any portion of such account, general
intangible, instrument, license, property right, permit or any other contract or
agreement that does not result in any of the consequences specified in the
immediately preceding clause (x) or clause (y) including any proceeds of such
account, general intangible, instrument, license, property rights, permit or any
other contract or agreement.

SECTION 2.02. Consideration for the Transferred Receivables.

(a)      With respect to each Purchase, the Company shall pay the Transferor an
amount equal to the Purchase Price for such Purchased Property.

(b)      With respect to each Contribution, the Company shall increase the
amount of the capital account of the Company held by the Transferor in an amount
equal to the Contribution Value of such Contributed Property.

(c)      Settlement of the amounts specified in the foregoing clauses (a) and
(b) shall be effected as provided in Section 2.03.

(d)      The Transferor hereunder shall be deemed to have certified, with
respect to the Transferred Property to be Transferred by the Company on any
Transfer Date, that its representations and warranties contained in
Sections 4.01 and 4.02 are true and correct on and as of such day, with the same
effect as though made on and as of such day (other than any representation or
warranty that is made as of a specific date), that no Termination or Event of
Termination has occurred and is continuing or would result therefrom.

SECTION 2.03. Settlement Procedures.

(a)      On each Business Day during the term of this Agreement, the Company (or
the Collection Agent on behalf of the Company) shall remit to the Transferor all
funds that are available to the Company on such Business Day, whether
constituting (i) amounts on deposit in a Concentration Account that may be
withdrawn by the Collection Agent as provided in Section 2.07(c) of the Loan
Agreement, (ii) Advances (as defined in the Loan Agreement) deposited to the
Company’s account as provided in Section 2.01(g) of the Loan Agreement or (iii)
other funds available to the Company, in each case other than (x) funds required
to be maintained by the Company to comply with Applicable Law and the
requirements of the Loan Agreement and (y) to the extent the Company determines
to retain any or all of such available funds for its own purposes. The funds
transferred to the Transferor on a Business Day pursuant to the preceding
sentence constitute the “Distributed Funds” for such Business Day, and all
Distributed Funds transferred to the Transferor during a Collection Period
constitute the “Monthly Distributed Funds” for such Collection Period.

(b)      The Monthly Report with respect to each Collection Period shall
specify, among other things, the Aggregate Transfer Value, the aggregate Monthly
Distributed Funds, the Purchase Percentage, the Contribution Percentage and the
Noncomplying Receivables Adjustment, in each case in respect of such Collection
Period.

 

26



--------------------------------------------------------------------------------

(c)      On each Settlement Date, based on calculations set forth in the Monthly
Report:

  (i)        (A) an amount of the Monthly Distributed Funds equal to the
Purchase Percentage of the Aggregate Transfer Value shall constitute and shall
be deemed for all purposes as payment of the Purchase Price to the Transferor,
and (B) the Purchased Property for such Collection Period shall be the Purchase
Percentage of the Receivables, Related Security and Collections Transferred to
the Company during such Collection Period;

  (ii)       (A) an amount equal to the Contribution Percentage of the Aggregate
Transfer Value shall constitute and shall be deemed for all purposes as a
contribution by the Transferor to its capital account in the Company, and (B)
the Contributed Property for such Collection Period shall be the Contribution
Percentage of the Receivables, Related Security and Collections Transferred to
the Company during such Collection Period; and

  (iii)      if the Monthly Distributed Funds exceeds the Aggregate Transfer
Value for the related Collection Period, then (A) the amount of such excess, to
the extent permitted by Applicable Law, shall be treated as a distribution by
the Company to the Transferor of that amount of capital, and (B) the
Transferor’s capital account in the Company shall be reduced by the amount of
such excess and any amount of such excess that cannot be treated as a
distribution under Applicable Law may be treated as part of the Monthly
Distributed Funds for the following Collection Period.

(d)      If the Company notifies the Collection Agent of any exceptions to its
calculations in the Monthly Report, the Transferor and the Company shall
promptly endeavor to resolve and reconcile the matters set forth in such notice.

(e)      The Transferor shall make a payment to the Company, within two Business
Days of notice thereof and in immediately available funds in an amount equal to
the Noncomplying Receivables Adjustment with respect to any Noncomplying
Receivables identified by the Collection Agent or the Company (or its assigns)
from time to time. Notwithstanding such payment obligation, on any Settlement
Date prior to the occurrence of a Termination or Event of Termination, the
Company in its sole discretion may elect to setoff or subtract all or any
portion of such Noncomplying Receivables Adjustment for the related Collection
Period from the Aggregate Transfer Value which would otherwise be paid to the
Transferor or credited to the capital account of the Transferor on such day,
which setoff will reduce such payment or credit obligation on a dollar for
dollar basis.

SECTION 2.04. Payments and Computations, Etc. The payment or deposit of all
amounts to be paid by the Transferor or the Collection Agent to the Company
hereunder shall be initiated in accordance with the terms hereof no later than
12:00 P.M. (New York City time) on the day when due in immediately available
funds to such account as the Company may from time to time specify in
writing. In the event that any payment becomes due on a day which is not a
Business Day, then such payment shall be made on the next succeeding Business
Day. The Transferor shall, to the extent permitted by law, pay to the Company,
on demand, interest on all

 

27



--------------------------------------------------------------------------------

amounts not paid when due hereunder (whether owing by the Transferor or by a
Collection Agent) at 2.0% per annum above the Base Rate, payable on demand;
provided, however, that such interest rate shall not at any time exceed the
maximum rate permitted by applicable law. All computations of interest payable
hereunder shall be made on the basis of a year of 360 days for the actual number
of days (including the first but excluding the last day) elapsed.

SECTION 2.05. Transfer of Records to the Company.

(a)      Each Transfer of Transferred Receivables hereunder shall include the
transfer to the Company of all the Originators’ and Transferor’s right and title
to and interest in the Records relating to such Receivables and rights to the
use of the Originators’ and the Transferor’s computer software to access and
create the Records, and the Transferor hereby agrees that such transfer shall be
effected automatically with each such Transfer, without any action on the part
of the parties hereto or any further documentation.

(b)      The Transferor shall take such action requested by the Company, from
time to time hereafter, that may be necessary or appropriate to ensure that the
Company and its assignees have (i) an enforceable ownership interest in the
Records relating to the Receivables Transferred hereunder and (ii) an
enforceable right (whether by license or sublicense or otherwise) to use all of
the computer software used to account for the Receivables and/or to recreate
such Records.

ARTICLE III

CONDITIONS OF TRANSFERS

SECTION 3.01. Conditions Precedent to Initial Transfer.    The Initial Transfer
hereunder is subject to the conditions precedent that the Company shall have
received on or before the Initial Transfer Date each of the items listed in
Schedule I, each (unless otherwise indicated) dated such date, in form and
substance satisfactory to the Company.

SECTION 3.02. Conditions Precedent to All Transfers.  Each Transfer (including
the Initial Transfer) shall be subject to the further conditions precedent that:

(a)      with respect to any such Transfer, on or prior to the Transfer Date
relating thereto, the Collection Agent shall have delivered to the Company, in
each case in form and substance satisfactory to the Company, a completed Monthly
Report dated on or before the most recent Monthly Report Due Date; provided,
that so long as Professional Services is acting as Collection Agent, a Monthly
Report delivered in a timely fashion under the Loan Agreement shall constitute
delivery of a Monthly Report under this Section 3.02(a),

(b)      the Transferor shall have marked its master data processing records and
all other relevant records evidencing the Receivables which are the subject of
such Transfer with a legend, acceptable to the Company, stating that such
Receivables, the Related Security and Collections with respect thereto, have
been Transferred in accordance with this Agreement,

(c)      on the date of such Transfer, the following statements shall be true:

  (i)        The representations and warranties contained in Article IV are
correct on and as of such day as though made on and as of such date, except for
those that refer to specific dates, which shall be correct as of the dates
indicated therein,

 

28



--------------------------------------------------------------------------------

  (ii)       No event has occurred and is continuing, or would result from such
Transfer, which constitutes a Termination or an Event of Termination, and

  (iii)      No law or regulation shall prohibit, and no order, judgment or
decree of any federal, state or local court or governmental body, agency or
instrumentality shall prohibit or enjoin, the making of such Transfer by the
Transferor in accordance with the provisions hereof.

SECTION 3.03. Transfer Effective on the Transfer Date. On each Transfer Date,
the Transferor, upon accepting the Company’s unconditional commitment to pay the
Purchase Price or increase the capital account of the Transferor on the related
Settlement Date for such Transfer as provided in Section 2.03, shall be deemed
to have certified to the Company the satisfaction of the conditions precedent
described in the immediately preceding Section 3.02. On the Transfer Date, title
to the Transferred Property included in such Transfer shall vest irrevocably in
the Company, whether or not the conditions precedent to such Transfer were in
fact satisfied; provided, that the obligation of the Company to pay the Purchase
Price or increase the capital account of the Transferor on the related
Settlement Date is unconditional and irrevocable; and provided, further,
however, that the Company shall not be deemed to have waived thereby any claim
for indemnification it may have under this Agreement for the failure by the
Transferor in fact to have satisfied any such condition precedent. If any of the
foregoing conditions precedent is not satisfied, the Company shall have
available to it (and shall not be deemed to have waived by reason of completing
such Transfer) all applicable rights and remedies under this Agreement and
otherwise.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

SECTION 4.01. Representations and Warranties of the Transferor.    The
Transferor represents and warrants as follows:

(a)      It is a corporation, duly incorporated, validly existing and in good
standing under the laws of the State of Delaware and is duly qualified to do
business, and is in good standing, in every jurisdiction in which the nature of
its business requires it to be so qualified and the failure to do so could
reasonably be expected to have a Material Adverse Effect.

(b)      The execution, delivery and performance by the Transferor of this
Agreement and all other Transferor Documents to be entered into by it, including
the Transferor’s sale or contribution of Receivables, and, in the case of a
Purchase, its use of the proceeds of Purchases, are within the Transferor’s
corporate powers, have been duly authorized by all necessary corporate action,
do not contravene (i) its charter or by-laws, (ii) any Applicable Law except
where such contravention could not reasonably be expected to result in a
Material Adverse Effect, (iii) any material contractual restriction binding on
or affecting it or its property

 

29



--------------------------------------------------------------------------------

other than such restrictions that could not reasonably be expected to adversely
affect the Transferor’s ability to perform its material obligations hereunder
or, with respect to the transfer of the Receivables and Collections thereon, in
any Immaterial Respect, or (iv) any material order, writ, judgment, award,
injunction or decree binding on or affecting it or its property, and do not
result in or require the creation of any Lien upon or with respect to any of its
properties (other than in favor of the Company with respect to the Transferred
Property), and no transaction contemplated hereby requires compliance with any
bulk sales act or similar law. This Agreement and each other Transferor Document
to be entered into by the Transferor have been duly executed and delivered by
it.

(c)      No authorization or approval or other action by, and no notice to or
filing with, any governmental authority or regulatory body is required for its
due execution, delivery and performance of this Agreement or any other
Transferor Document to be entered into by it, except (i) for the filing of UCC
financing statements, all of which financing statements have been duly filed
and, to its knowledge, are in full force and effect, (ii) such as have been made
or obtained and are in full force and effect and (iii) where the failure to make
or obtain could not reasonably be expected to adversely affect the Company’s
ability to perform its material obligations hereunder or the ability to assign
or collect the Receivables hereunder.

(d)      This Agreement and each other Transferor Document to be entered into by
the Transferor constitute its legal, valid and binding obligation enforceable
against the Transferor in accordance with their respective terms subject to
bankruptcy and similar laws affecting creditors generally and general principles
of equity (regardless of whether enforcement is sought in a proceeding in equity
or at law).

(e)      (i) The Transferor has furnished to the Company and the Administrative
Agent copies of the Parent’s audited consolidated balance sheet as at December
31, 2011, and the related audited consolidated statements of income and cash
flow for the fiscal year of the Parent then ended reported on by Deloitte &
Touche LLP which financial statements present fairly in all material respects in
accordance with GAAP the financial position of the Parent and its consolidated
subsidiaries as at December 31, 2011, and the results of operations of the
Parent and its consolidated subsidiaries for the fiscal year of the Parent then
ended, which financial statements present fairly in all material respects in
accordance with GAAP the financial position of the Parent and its consolidated
subsidiaries as at such date, and the results of operations of the Parent and
its consolidated subsidiaries for the fiscal year then ended; and

(ii)     Since December 31, 2011, (A) no material adverse change has occurred in
the business, assets, liabilities, financial condition or results of operations
of the Parent and its subsidiaries taken as a whole, and (B) no event has
occurred or failed to occur which has had or could reasonably be expected to
result in, singly or in the aggregate, a Material Adverse Effect.

(f)      Except as disclosed in the periodic and other reports, proxy statements
and other materials filed with or publicly furnished to the U.S. Securities
Exchange Commission by the Parent and its subsidiaries prior to the date hereof,
there is no material pending legal proceeding (i) other than ordinary routine
litigation incidental to the business, to which the Parent or any of its
subsidiaries is a party or of which any of their property is the subject, or

 

30



--------------------------------------------------------------------------------

(ii) that could reasonably be expected to impair any material rights, remedies
or benefit that otherwise would be available to the Company, the Collection
Agent or the Administrative Agent to obtain Collections on the Receivables. None
of the Parent, CHS, any Originator or the Collection Agent is in default with
respect to any order of any court, arbitrator or governmental body except for
defaults with respect to orders of governmental agencies which defaults are not
material to the business or operations of the Parent and its subsidiaries taken
as a whole.

(g)      No proceeds of any Purchase will be used by it to acquire any security
of a class which is registered pursuant to Section 12 of the Securities Exchange
Act of 1934, as amended or in any transaction which is subject to Section 13 or
14 of the Securities Exchange Act of 1934, as amended.

(h)      Immediately prior to each Transfer hereunder, each Receivable to be
Transferred hereunder, together with the Contract related thereto and the other
Transferred Property relating thereto, is owned by the Transferor free and clear
of any Lien (other than Permitted Liens), and the Company shall acquire all of
the Transferor’s right, title and interest in such Transferred Property and a
valid and perfected first priority ownership interest in each such Transferred
Receivable then existing or thereafter arising and in the Related Security and
Collections with respect thereto, free and clear of any Lien (other than
Permitted Liens referred to in clauses (b) and (d) of the definition thereof)
except as created hereby, by the Buyer under the Sale Agreement (to the extent
assigned to the Company, to the extent further assigned to the Administrative
Agent), and by the Administrative Agent under the Loan Agreement; provided that
the Transferor (acting directly or through the Collection Agent) shall have up
to 10 days following actual knowledge thereof to remove any immaterial Lien that
was improvidently filed without the consent of the Transferor or the Collection
Agent; provided further that the Transferor (acting through the Collection
Agent) shall have the time period specified in Section 5.01(p) to remove and
terminate the Kay County Lien. No effective financing statement or other
instrument similar in effect covering any Transferred Property shall at any time
be on file in any recording office except such as may be filed in favor of the
Company relating to this Agreement or in favor of the Buyer under the Sale
Agreement (to the extent assigned to the Company, to the extent further assigned
to the Administrative Agent), and by the Administrative Agent under the Loan
Agreement; provided that the Transferor (acting directly or through the
Collection Agent) shall have up to 10 days following actual knowledge thereof to
remove any immaterial Lien that was improvidently filed without the consent of
the Transferor or the Collection Agent; provided further that the Transferor
(acting through the Collection Agent) shall have the time period specified in
Section 5.01(p) to remove and terminate the Kay County Lien. The Transfers of
the Transferred Property by the Transferor to the Company constitute valid and
true Transfers for consideration (and not merely a pledge of such Transferred
Property for security purposes), enforceable against creditors of the Company
and no Transferred Property shall constitute property of the Transferor.

(i)      No Monthly Report (if prepared by the Collection Agent, the Transferor
or any of their respective Affiliates, or to the extent that information
contained therein is supplied by the Collection Agent, the Transferor or any
such Affiliates), information, exhibit, financial statement, document, book,
record or report furnished or to be furnished by the Transferor to the Company
(or its assigns) in connection with this Agreement is or will be inaccurate in
any material respect as of the date it is or shall be dated or (except as
otherwise disclosed to the

 

31



--------------------------------------------------------------------------------

Company, as the case may be, at such time) as of the date so furnished or dated,
and no such document contains or will contain any material misstatement of fact
or omits or shall omit to state a material fact or any fact necessary to make
the statements contained therein not misleading; provided that to the extent any
such information, report, financial statement, exhibit or schedule was based
upon or constitutes a forecast or projection, the Transferor represents only
that it acted in good faith and utilized assumptions that the Transferor
believed to be reasonable at the time made.

(j)      The Transferor’s correct legal name, jurisdiction of incorporation or
formation, organizational identification number, principal place of business and
chief executive office and the office where the Transferor keeps all of its
Records are set forth on Schedule II hereto. As of the Sixth Omnibus Amendment
Effective Date, the Transferor does not have any currently registered trade
names, fictitious names, assumed names or “doing business as” names or other
names under which it is doing business, except as set forth on Schedule II.

(k)      No event or circumstance has occurred and is continuing, or would
result from any Transfer hereunder or from the application of the proceeds
therefrom, which constitutes an Event of Termination.

(l)       This Agreement is the only agreement pursuant to which the Transferor
transfers Receivables.

(m)     The Transfer Value constitutes reasonably equivalent value in
consideration for the transfer to the Company of the Transferred Property from
the Transferor, no such transfer shall have been made for or on account of an
antecedent debt owed by the Transferor to the Company, and no such transfer is
or may be voidable or subject to avoidance under any section of the Bankruptcy
Law.

(n)      The Transferor is not an insolvent person, in insolvent circumstances
or on the eve of insolvency, as applicable (within the meaning of such term in
the Bankruptcy Law) and at the time of (and immediately after) each Transfer
hereunder, the Transferor shall not have been an insolvent person, in insolvent
circumstances or on the eve of insolvency, as applicable, within the meaning of
the Bankruptcy Law. The Transferor will not become an insolvent person or be put
in insolvent circumstances within the meaning of the Bankruptcy Law by entering
into, or immediately after completion of the transactions contemplated by, this
Agreement. The transfers of Transferred Property by the Transferor to the
Company pursuant to this Agreement, and all other transactions between the
Transferor and the Company, have been and will be made in good faith and not for
the purpose of defeating, hindering, delaying, defrauding or oppressing the
rights and claims of creditors or others against the Transferor.

(o)      The Transferor accounts for and otherwise treats (i) each Purchase of
Purchased Property hereunder in its books, records and financial statements as a
legal sale of such Purchased Property, and (ii) each Contribution of Contributed
Property hereunder in its books, records and financial statements as a legal
contribution of such Contributed Property, in each case to the extent other
treatment is not required by GAAP.

 

32



--------------------------------------------------------------------------------

(p)      The Transferor has not (i) guaranteed or otherwise become liable for
any obligation of the Company, allowed any of its other Affiliates to guarantee
any obligations of the Company, and neither the Transferor nor any of its other
Affiliates has held itself out as responsible for debts of the Company or
actions with respect to the business and affairs of the Company (other than as
set forth in the Performance Undertaking), or (ii) permitted the commingling or
pooling of its funds or other assets with those of the Company and has not
otherwise permitted any other of its Affiliates to commingle or pool any of its
funds or other assets with those of the Company in a manner that would not allow
such funds or other assets to be readily identifiable from those of any other
Person. The Transferor and the Company allocate between themselves shared
corporate operating services and expenses which are not reflected in the
Servicing Fee (including the services of shared employees, consultants and
agents and reasonable legal and auditing expenses) on the basis of the
reasonably projected use or the projected value of services rendered, and
otherwise on a basis reasonably related to actual use or the value of services
rendered. The Transferor acknowledges that the Company, the Lenders, the
Managing Agents and the Administrative Agent are entering into the transactions
contemplated by this Agreement and the Loan Agreement in reliance upon the
Company’s identity as a separate legal entity from each of the Parent, the
Transferor and each of their other respective Affiliates.

(q)      The Transferor is not an “investment company” or a company controlled
by an “investment company” registered or required to be registered under the
Investment Company Act.

(r)       The Transferor is not engaged, principally or as one of its important
activities, in the business of extending credit for the purpose of “purchasing”
or “carrying” any “margin stock” (as each of the quoted terms is defined or used
in Regulation T, U or X promulgated pursuant to the Securities Exchange Act of
1934, as amended). No part of the proceeds of any Transferred Property has been
used for so purchasing or carrying margin stock or for any purpose which
violates, or which would be inconsistent with, the provisions of Regulation T, U
or X.

(s)       The Transferor and the Collection Agent each has the right (whether by
license, sublicense or assignment) to use all of the computer software used by
the Collection Agent and/or the Transferor to account for the Transferred
Property to the extent necessary to administer the Transferred Property, and, in
the case of the Transferor and the Collection Agent, to assign (by way of
Transfer) or sublicense such rights to use all of such software to the Company.

(t)       The Transferor has filed or caused to be filed all federal and other
material tax returns which are required to be filed by it, and has paid or
caused to be paid all taxes shown to be due and payable on such returns or on
any assessments received by it, other than any taxes or assessments, (i) the
validity of which are being contested in good faith by appropriate proceedings
and with respect to which the Transferor has set aside or has caused to be set
aside adequate reserves on its books (consolidated or otherwise) in accordance
with GAAP or (ii) which the failure to pay could not reasonably be expected to
have a Material Adverse Effect.

 

33



--------------------------------------------------------------------------------

(u)      Except as could not reasonably be expected to result in material
liability to the Transferor, the Transferor and its ERISA Affiliates is in
compliance in all material respects with the applicable provisions of ERISA and
the Code and the regulations and published interpretations thereunder. No ERISA
Event has occurred or is reasonably expected to occur that, when taken together
with all other such ERISA Events, could reasonably be expected to result in
material liability of the Transferor or any of its ERISA Affiliates. The present
value of all benefit liabilities under each Plan (based on the assumptions used
for funding purposes) did not, as of the last annual valuation date applicable
thereto, exceed the fair market value of the assets of such Plan in such amount
that would reasonably be expected to result in a funding obligation that could
reasonably be expected to result in a Material Adverse Effect, and the present
value of all benefit liabilities of all underfunded Plans (based on the
assumptions used for funding purposes) did not, as of the last annual valuation
dates applicable thereto, exceed the fair market value of the assets of all such
underfunded Plans in such amount that could reasonably be expected to result in
a Material Adverse Effect.

(v)      The Transferor has not intentionally (i) misstated any calculation of
Eligible Receivables or Net Receivables Balance hereunder (other than in an
immaterial amount and based on good faith estimates utilized in the calculation
thereof), or (ii) misrepresented any Receivable as qualifying as an Eligible
Receivable or intentionally included such misrepresented Receivable in the Net
Receivables Balance at the time so included.

(w)      All required Notices have been prepared and delivered to each of its
Obligors (or, in the case of a Governmental Entity, its fiscal intermediary),
and all invoices issued after the Closing Date bear only the appropriate
remittance instructions for payment direction to a Lock-Box or a Collection
Accounts, as the case may be. No direction is in effect directing Obligors to
remit payments on Receivables other than to a Lock-Box or a Collection Account.

(x)      Each of the Collection Accounts has been established in the name of an
Originator by a Collection Account Bank, and a Concentration Account has been
established in the name of the Company by each Concentration Account Bank. Such
Originator has not established any lock-box, lock-box account or other deposit
account for the receipt of Collections other than the Lock-Boxes and Collection
Accounts. Each Lock-Box is linked to a Collection Account. Each Collection
Account has been set up so that all available funds automatically sweep to the
applicable Concentration Account at the end of each Business Day. The Transferor
has taken, or has caused to be taken, all actions necessary or advisable to
assure that all Collections are received in the Lock-Boxes and Collection
Accounts. The Transferor will not (i) close any Lock-Box, any Collection Account
or any Concentration Account or open any new lock-box or account to function as
a Lock-Box, a Collection Account or a Concentration Account, (ii) make any
change to the instructions to the Obligors that all payments with respect to the
Receivables be made to a Lock-Box or Collection Account or (iii) make any change
to the instructions to a Collection Account Bank as set forth in the applicable
Deposit Account Notification Agreement (Government Healthcare Receivables)
requiring the automatic sweep of all available funds in each Collection Account
to the applicable Concentration Account at the end of each Business Day, in each
case, without the prior written consent of the Company and the Administrative
Agent and each Managing Agent; provided, if any of the provisions under clauses
(i), (ii) or (iii) above have been violated with respect to any Lock-Box or
Collection

 

34



--------------------------------------------------------------------------------

Account relating to an individual Originator without the prior knowledge or
consent of the Transferor or the Collection Agent, the Transferor (itself or
through the Collection Agent) shall have the opportunity to cure the violation
of this clause (x) within 15 days of obtaining knowledge of such breach by the
Originator and, if such violation is cured within such 15 day period, the cure
of such violation shall be effective to cure any breach of any covenant,
representation or warranty by the Transferor under any Facility Document
directly related to or directly arising from such violation without any further
action.

(y)        No Lien on the Transferor’s inventory attaches to the proceeds of the
sale or contribution of such inventory to the extent that such sale or
contribution would give rise to a Receivable.

(z)        No Lien on the Transferor’s accounts receivable attaches to
Transferred Receivables, except for Liens granted under the Documents.

(aa)      The Transferor has all power and authority, and has all material
permits, licenses, accreditations, certifications, authorizations, approvals,
consents and agreements of all Obligors, Governmental Entities, accreditation
agencies and other Persons (including (i) accreditation by the appropriate
Governmental Entities and industry accreditation agencies, (ii) accreditation
and certifications as a provider of healthcare services eligible to receive
payment and compensation and to participate under Medicare, Medicaid,
TRICARE/CHAMPUS, Blue Cross/Blue Shield and other equivalent programs, and (iii)
valid provider identification numbers and licenses to generate the Receivables)
necessary or required for it, except in any Immaterial Respect, (A) to own the
assets (including Receivables) that it now owns, (B) to carry on its business as
now conducted, (C) to execute, deliver and perform this Agreement and the other
Transferor Documents to which it is a party, and (D) if applicable, to receive
payments from the Obligors in the manner contemplated in this Agreement and the
other Transferor Documents, except in an Immaterial Respect.

(bb)      The Transferor, except in any Immaterial Respect has (i) maintained
all relevant records required to be maintained by the Joint Commission on
Accreditation of Healthcare Organizations, the Food and Drug Administration, the
Drug Enforcement Agency, the State Boards of Pharmacy, and the federal and state
Medicare and Medicaid programs as required by Healthcare Laws, and that, to the
best knowledge of the Transferor, there are no presently existing circumstances
which likely would result in material violations of any Healthcare Laws and (ii)
complied in all material respects with all other Applicable Law to which it may
be subject and no Receivable or other Transferred Property contravenes in any
material respect any Applicable Law, except in any Immaterial Respect.

(cc)      Commencing September 30, 2012, Patient Consent Forms are being
obtained from each patient and customer receiving services or products.

(dd)      Without limiting or being limited by any other provision of any
Transferor Document, the Transferor has timely filed or caused to be filed all
material cost and other reports of every kind required by law, agreement or
otherwise. There are no material claims, actions or appeals pending before any
commission, board or agency or other Governmental Entity, including any
intermediary or carrier, the Provider Reimbursement Review Board, or the

 

35



--------------------------------------------------------------------------------

administrator of CMS, with respect to any material state or federal Medicare or
Medicaid cost reports or material claims filed by the Transferor, or any
disallowance by any commission, board or agency or other Governmental Entity in
connection with any audit of such cost reports, except in any Immaterial Respect
or which would affect the ability of the Buyer to fulfill its material
obligations under any Facility Document. No validation review or program
integrity review related to the Transferor, the consummation of the transactions
contemplated by this Agreement, or the Transferred Property have been conducted
by any commission, board, or agency or other Governmental Entity in connection
with the Medicare or Medicaid programs, and, to the knowledge of the Transferor,
no such reviews are scheduled, pending, or threatened against or affecting the
Transferor, any of the Transferred Property or the consummation of the
transactions contemplated by this Agreement except in any Immaterial Respect or
which would affect the ability of the Company to fulfill its material
obligations under any Facility Document.

(ee)      The Transferor has not been notified by any Governmental Entity,
accreditation agency or any other Person, during the immediately preceding
24-month period, that such Person has rescinded or not renewed, or is reasonably
likely to rescind or not renew, any material permit, license, accreditation,
certification, authorization, approval, consent or agreement granted to the
Transferor or to which it is a party and no other condition exists or event has
occurred which, in itself or with the giving of notice or lapse of time or both,
would result in the suspension, revocation, impairment, forfeiture or non
renewal of any material permit, license, authorization, approval, entitlement or
accreditation, and to the best of the Transferor’s knowledge, there is no claim
that any thereof is not in full force and effect.

(ff)       Notice of termination of each of the agreements and other documents
relating to the sale, purchase or transfer of AccessOne Program Receivables from
an Originator to any Person other than the Buyer has been delivered to such
Person prior to the Closing Date.

(gg)      The Transferor is not an EEA Financial Institution (as defined in the
Loan Agreement).

SECTION 4.02.  Article 9 Representations and Warranties.      The Transferor
represents and warrants as follows:

(a)        This Agreement creates a valid and continuing security interest (as
defined in the applicable UCC) in the Receivables in favor of the Company, which
security interest is prior to all other Liens, and is enforceable as such
against creditors of and purchasers from the Transferor.

(b)        The Receivables constitute “accounts” (including
health-care-insurance receivables) or general intangibles within the meaning of
the applicable UCC.

(c)        Immediately prior to each Transfer hereunder, the Transferor owns and
has good and marketable title to the Receivables and the other Transferred
Property free and clear of any Lien of any Person.

(d)        The Transferor has caused or will have caused, within ten days after
the date hereof, the filing of all appropriate financing statements in the
proper filing office in the appropriate jurisdictions under Applicable Law in
order to perfect the security interest in the Receivables Transferred to the
Company hereunder.

 

36



--------------------------------------------------------------------------------

(e)      Other than the ownership interest conveyed to the Company pursuant to
this Agreement, the Transferor has not pledged, assigned, sold, granted a
security interest in, or otherwise conveyed any of the Receivables. The
Transferor has not authorized the filing of and is not aware of any financing
statements against the Transferor relating to the Receivables or to all assets
of the Transferor other than any financing statement relating to (i) the
Transfers to the Company hereunder and (ii) the security interest granted to the
collateral agent under the Parent Credit Agreement. The Transferor is not aware
of any judgment or tax lien filings against it.

(f)      Policies and procedures have been implemented and maintained by or on
behalf of the Transferor that are designed to achieve compliance by the
Transferor and its directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions, giving due regard to the nature
of such Person’s business and activities, and the Transferor and its officers
and employees and, to the knowledge of the Transferor and its officers,
employees, directors and agents acting in any capacity in connection with or
directly benefitting from the loan facility established hereby, are in
compliance with Anti-Corruption Laws and applicable Sanctions, in each case in
all material respects. Neither the Transferor nor, to the knowledge of the
Transferor, its directors, officers, employees, or agents that will act in any
capacity in connection with or directly benefit from the loan facility
established hereby, is a Sanctioned Person, and the Transferor is not organized
or resident in a Sanctioned Country. No Advance or use of proceeds thereof by
the Transferor in any manner will violate Anti-Corruption Laws or applicable
Sanctions.

ARTICLE V

GENERAL COVENANTS

SECTION 5.01.  General Covenants.

(a)      Compliance with Laws; Preservation of Existence.   The Transferor shall
comply in all material respects with all Applicable Law (including all
applicable Healthcare Laws), orders and the Transferor Documents and preserve
and maintain its corporate, limited liability company or limited partnership
existence, rights, franchises, qualifications and privileges, except where the
failure to comply could not reasonably be expected to materially adversely
affect the Transferor’s ability to perform its obligations hereunder or the
ability to sell or collect the Transferred Property hereunder.

(b)      Sales, Liens, Etc.   Except as otherwise specifically provided herein,
the Transferor shall not (i) sell, assign (by operation of law or otherwise) or
otherwise dispose of, or create or suffer to exist any Lien (other than
Permitted Liens referred to in clauses (b), (c) and (d) of the definition
thereof) upon or with respect to, any of its Receivables, Related Security,
Collections, any Collection Account or any Concentration Account, or assign any
right to receive income in respect thereof or (ii) create or suffer to exist any
Lien (other than Permitted Liens referred to in clauses (c) and (d) of the
definition thereof) upon or with respect to the proceeds of the sale of any of
the Transferor’s inventory, to the extent such sale would give rise to a
Receivable; provided¸ that the Transferor shall have up to 10 days following
actual knowledge

 

37



--------------------------------------------------------------------------------

thereof to remove any immaterial Lien that was improvidently filed without the
consent of the Transferor; provided further that the Transferor (acting through
the Collection Agent) shall have the time period specified in Section 5.01(p) to
remove and terminate the Kay County Lien.

(c)      Treatment of Purchases and Contributions.   The Transferor will account
for and treat (whether in financial statements, records or otherwise) the
transactions contemplated hereby as (i) a legal sale of the Purchased Property
by the Transferor to the Company, in the case of a Purchase, and (ii) a capital
contribution of the Contributed Property by the Transferor to the Company, in
the case of a Contribution.

(d)      Change in Company Name.  The Transferor will not make any change to its
legal name unless it shall have, prior to the effectiveness of such name
change: (i) given the Company prompt written notice thereof and (ii) delivered
to the Company (in a manner that will provide reasonable opportunity to allow
the Company to make the filing thereof prior to or simultaneously with the
effectiveness of such name change) all financing statements, instruments and
other documents the Company determines are necessary or appropriate to file
under the UCC or that are otherwise necessary or appropriate for the Company to
continue at all times following such change to have a valid, legal and perfected
security interest in the Transferred Property of the Transferor.

(e)      Audits.   From time to time, but at least once per calendar year, upon
reasonable prior written notice from the Company during regular business hours,
the Transferor will permit the Company, or its agents or representatives, to (i)
examine and make copies of and abstracts from all Records, (ii) visit the
offices and properties of the Transferor for the purpose of examining such
Records, and to discuss matters relating to the Receivables or the Transferor’s
performance hereunder with any of the officers or employees of the Transferor
having knowledge of such matters and (iii) have access to its software for the
purposes of examining such Records; provided that in no event shall Transferor
be required to allow examination of or access to “Protected Health Information”,
as such term is defined in regulations implementing HIPAA, where such
examination or access is prohibited by Applicable Law without a Patient Consent
Form that lists the Company and its specific agents or representatives who will
access “Protected Health Information”. Unless an Event of Termination or an
“Event of Default” or a “Trigger Event” under the Loan Agreement has occurred
and is continuing, only one such examination and visit per calendar year shall
be at the expense of the Transferor.

(f)      Keeping of Records and Books of Account.  The Transferor will maintain
(or cause to be maintained) and implement administrative and operating
procedures (including an ability to recreate records evidencing the Receivables
in the event of the destruction of the originals thereof) and keep and maintain,
all documents, books, records and other information reasonably necessary or
advisable for the collection of all Transferred Property (including records
adequate to permit the daily identification of each new Receivable and all
collections of and adjustments of each Receivable). The Transferor will indicate
in its books and records that the Receivables have been transferred to the
Transferor by the Originators and Transferred by the Transferor to the Company.

(g)      Jurisdiction of Organization; Location of Records; Structure.      The
Transferor will keep its jurisdiction of incorporation or organization,
principal place of business

 

38



--------------------------------------------------------------------------------

and chief executive office and the offices where it keeps its Records, in the
jurisdictions and at the addresses set forth on Schedule II, or, in any such
case, upon prompt prior written notice to the Company in the manner provided in
Section 6.08, at such other jurisdiction or locations within the United States
where all action required by Section 6.08 shall have been taken and completed,
and will not change its structure or identity other than upon prior written
notice to the Company and subject to the further requirement that all action
required by Section 6.08 shall have been taken and completed.

(h)      Credit and Collection Policy.   The Transferor will, and will cause the
Collection Agent to, comply in all material respects with the Credit and
Collection Policy in regard to each Receivable and the related Contract. The
Transferor shall not, without the written consent of the Company and the
Administrative Agent, (i) make any material change in the character of its
business such that its principal business ceases to be a provider of healthcare
services, or (ii) make or agree to make or permit any material change in the
Credit and Collection Policy other than in accordance with Section 6.02(c).

(i)       Change in Payment Instructions to Obligors.   The Transferor will not
(i) add or terminate any bank as a Collection Account Bank or a Concentration
Account Bank, (ii) close any Lock-Box, any Collection Account or any
Concentration Account or open any new lock-box or account to function as a
Lock-Box, Collection Account or Concentration Account, (iii) make any change to
the instructions to the Obligors that all payments with respect to the
Receivables be made to a Lock-Box or Collection Account or (iv) make any change
to the instructions to a Collection Account Bank as set forth in the applicable
Deposit Account Notification Agreement (Government Healthcare Receivables)
requiring all available funds in each Collection Account to automatically sweep
to the applicable Concentration Account at the end of each Business Day, in each
case, without the prior written consent of the Company, Administrative Agent and
each of the Managing Agents in their sole discretion, which consent shall not be
unreasonably withheld or delayed; provided, if any of the provisions under
clauses (i) through (iv) above have been violated with respect to any Lock-Box
or Collection Account relating to an individual Originator without the prior
knowledge or consent of the Transferor or the Collection Agent, the Transferor
(itself or through the Collection Agent) shall have the opportunity to cure the
violation of this clause (i) within 15 days of obtaining knowledge of such
breach by the Originator and, if such violation is cured within such 15 day
period, the cure of such violation shall be effective to cure any breach of any
covenant, representation or warranty by the Transferor under any Facility
Document directly related to or directly arising from such violation without any
further action.

(j)       Taxes.   The Transferor will file or cause to be filed all federal and
other material returns which are required to be filed by it. The Transferor
shall pay or cause to be paid all taxes shown to be due and payable on such
returns or on any assessments received by it, other than any taxes or
assessments, the validity of which are being contested in good faith by
appropriate proceedings and with respect to which the Transferor shall have set
aside or has caused to be set aside adequate reserves on its books (consolidated
or otherwise) in accordance with GAAP.

(k)      Transferor Documents.    The Transferor will comply in all material
respects with the terms of this Agreement and employ the procedures outlined
herein, enforce all

 

39



--------------------------------------------------------------------------------

of its other rights under each of the Transferor Documents to which it is a
party, take all such action to such end as may be from time to time reasonably
requested by the Company, and maintain all such Transferor Documents and the UCC
financing statements filed in connection with this Agreement in full force and
effect.

(l)       Segregation of Collections.  The Transferor will require the deposit
of all Collections into a Collection Account and the deposit of all Collections
received in the Collection Accounts solely into the applicable Concentration
Account, will prevent the deposit into any Concentration Account of any funds
other than Collections and proceeds of Self Pay Obligations and, with respect to
proceeds of Self Pay Obligations, the Transferor will hold all such proceeds in
trust for the applicable Originator and promptly (and in any event within three
Business Days) identify such funds to the Collection Agent for segregation and
remittance to the owner thereof; provided, that the Transferor and the
Collection Agent will use reasonable efforts to avoid deposit of the proceeds of
Self Pay Obligations into any Collection Account or Concentration Account if
such parties determine in their reasonable business judgment that it is
practical to do so, except to the extent requiring unreasonable additional
effort or expense; provided further that the parties acknowledge that the
Transferor and the Collection Agent have determined that such identification and
segregation is impractical as of the Second Omnibus Amendment Effective
Date. With respect to any funds other than Collections and proceeds of Self Pay
Obligations that are nevertheless deposited into such Concentration Account, the
Transferor will promptly identify any such funds to the Collection Agent for
segregation and remittance to the owner thereof.

(m)      Payment to Lenders.    The Transferor will pay to the Company (and
forward to the Administrative Agent) all amounts owing by the Company to the
Lenders under Article VIII of the Loan Agreement.

(n)       Sales Taxes.   The Transferor shall timely pay or cause to be paid
when due all sales, excise or personal property taxes payable in connection with
the Receivables, other than any taxes or assessments, the validity of which are
being contested in good faith by appropriate proceedings and with respect to
which the Transferor has set aside or has caused to be set aside adequate
reserves on its books (consolidated or otherwise) in accordance with GAAP.

(o)      AccessOne Program Receivables.   After May 31, 2012, no Receivables
will be sold pursuant to any agreement other than the Documents, and prior to
May 31, 2012, the aggregate Expected Net Value of the AccessOne Program
Receivables shall not exceed $500,000.

(p)      Kay County Lien.   The Transferor will cause the Collection Agent to
remove and terminate the Kay County Lien within six months of the Second Omnibus
Amendment Effective Date and will utilize its best efforts to remove and
terminate such Kay County Lien as promptly as practicable, and the existence of
the Kay County Lien shall not constitute a breach of this covenant or any other
representation or covenant hereunder during the continuance of such time period.

 

40



--------------------------------------------------------------------------------

(a)      Anti-Corruption Laws and Sanctions – Policies and Procedures.  Policies
and procedures will be maintained and enforced by or on behalf of the Transferor
that are designed in good faith and in a commercially reasonable manner to
promote and achieve compliance, in the reasonable judgment of the Transferor, by
the Transferor and its directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions, in each case giving due regard to
the nature of such Person’s business and activities.

(b)      Anti-Corruption Laws and Sanctions – Requests for Advances and Uses of
Proceeds.     The Transferor and its Affiliates and its or their respective
directors, officers, employees and agents shall not use, the proceeds of any
Purchase (A) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, (B) for the purpose of
funding or financing any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, in each case to the extent
doing so would violate any Sanctions, or (C) in any other manner that would
result in liability to any party hereto under any applicable Sanctions or the
violation of any Sanctions by any such Person.

ARTICLE VI

ADMINISTRATION, COLLECTION AND MONITORING OF ASSETS

SECTION 6.01.  Appointment and Designation of the Collection Agent.    The
Transferor and the Company may, from time to time, appoint one or more Persons,
as the Collection Agent of the Company to service, administer and collect the
Receivables and otherwise to enforce its rights and interests in, to and under
the Receivables, the Related Security and the Contracts. The Collection Agent’s
authorization under this Agreement shall terminate on the Collection Date. Until
the Company, with the consent of the Administrative Agent as its assignee, gives
notice to the Transferor of a designation of a new Collection Agent after the
occurrence and during the continuance of a Servicer Termination Event,
Professional Services is hereby designated as, and hereby agrees to perform the
duties and obligations of, the Collection Agent pursuant to the terms
hereof. The Transferor, the Company and the Collection Agent may from time to
time agree in any collection agency or services agreement among them on the
allocation of servicing duties to be performed by the Collection
Agent. Notwithstanding the foregoing, the Company may (with the approval of the
Administrative Agent, as its assignee, and the Managing Agents), after the
occurrence and during the continuance of a Servicer Termination Event, designate
as Collection Agent any Person to succeed Professional Services or any successor
Collection Agent, on the condition in each case that any such Person so
designated shall agree to perform the duties and obligations of the Collection
Agent pursuant to the terms hereof and of the Sale Agreement and the Loan
Agreement and in accordance with applicable Healthcare Laws. The Transferor
hereby grants to the Collection Agent and any successor Collection Agent, and
the Collection Agent hereby grants to any successor Collection Agent, an
irrevocable power of attorney, with full power of substitution, coupled with an
interest, to take any and all steps in the Transferor’s or the Collection
Agent’s name, as applicable, and on behalf of the Company, as may be necessary
or desirable, in the determination of the Collection Agent or the successor
Collection Agent, as the case may be, to collect all amounts due under any and
all Receivables, including endorsing the Transferor’s name on checks and other
instruments representing Collections and enforcing such Receivables and the
related Contracts. The Collection Agent may subcontract the performance of its
duties and obligations to a third

 

41



--------------------------------------------------------------------------------

Person with the prior consent of the Company, including with respect to
Collection Agency Receivables. Any such subcontract shall not affect the
Collection Agent’s liability for performance of its duties and obligations
pursuant to the terms hereof, and any such subcontract shall automatically
terminate upon designation of a successor Collection Agent. Notwithstanding
anything to the contrary contained in this Agreement, the Collection Agent, if
not the Transferor or an Affiliate thereof, shall have no obligation to collect,
enforce or take any other action described in this Article VI with respect to
any Receivable that is not a Transferred Receivable other than to deliver to the
Transferor or at its direction, the Collections and documents with respect to
any such Receivable that is not a Transferred Property as described in
Sections 6.03 and 6.07.

SECTION 6.02.  Collection of Receivables by the Collection Agent; Extensions and
Amendments of Receivables.

(a)      The Collection Agent shall take or cause to be taken all such
reasonable actions as may be necessary or advisable to collect each Receivable
from time to time, all in accordance with Applicable Law, with reasonable care
and diligence, and in accordance with the Credit and Collection Policy;
provided, however, that, if a Servicer Termination Event shall have occurred and
be continuing, (i) the Company shall have the right to direct the Collection
Agent (whether the Collection Agent is the Transferor or an Affiliate thereof or
otherwise) to commence or settle any legal action, to enforce collection of any
Transferred Property or to foreclose upon or repossess any Related Security, and
(ii) the Collection Agent shall not make the Company a party to any litigation
without the express written consent of the Company, such consent not to be
unreasonably withheld or delayed. If the Termination Date shall not have
occurred, Professional Services, while such Person is the Collection Agent, may,
with respect to the Receivables and, with respect to any Eligible Receivable, in
accordance with the Credit and Collection Policy, (i) extend the maturity or
adjust the Expected Net Value of any Defaulted Receivable as Professional
Services may determine to be appropriate to maximize Collections thereof and
(ii) adjust the Expected Net Value of any Receivable to reflect (x) any
reduction or adjustment as a result of any defective, rejected, returned,
repossessed or foreclosed merchandise, any defective or rejected services, any
failure to provide services, any discount, rebate or any other adjustment made
or performed by the Company or any other Person or (y) any reduction or
cancelation as a result of a setoff in respect of any claim by the Obligor
thereof against the Transferor or an Affiliate of the Transferor, in each such
case (except with respect to Receivables which are not Eligible Receivables) (x)
in accordance with the requirements of the Credit and Collection Policy and (y)
provided that such extension or adjustment shall not alter the status of such
Receivable as a Defaulted Receivable or limit the rights of the Company under
this Agreement. Except as otherwise permitted pursuant to the immediately
preceding sentence, neither the Collection Agent nor the Transferor will extend,
amend, cancel or otherwise modify the terms of any Receivable without the prior
written approval of the Company, or amend, modify, cancel or waive any term or
condition of any Contract related to a Receivable, except to the extent
consistent with the Credit and Collection Policy or otherwise with the prior
written approval of the Company.

(b)      Notwithstanding anything else contained herein, neither the Collection
Agent nor any subcontractor or delegatee thereof is the agent of the Company,
and they are not permitted to (nor do they have any authority to) (i) establish
an office or other fixed place of business of the Company, or (ii) contract for,
or conclude a contract in the name of, the Company.

 

42



--------------------------------------------------------------------------------

(c)      The Credit and Collection Policy may be amended from time to time
provided that (i) no change shall be made in the Credit and Collection Policy
that would be adverse to any of the Company or its assignees, including by
impairing the collectibility of any Receivable or the ability of the Company or
the Collection Agent to perform its obligations under this Agreement, the Sale
Agreement or the Loan Agreement and (ii) in the event that any change is made to
the Credit and Collection Policy, promptly following such change and, in any
event within 30 days thereof, the Collection Agent shall provide the Company
with an updated Credit and Collection Policy and a summary of all material
changed.

SECTION 6.03.  Distribution and Application of Collections.    The Collection
Agent shall set aside and segregate funds to the extent required in this
Agreement and the Loan Agreement and shall set aside and segregate all
Collections of Receivables from the other funds belonging to the Collection
Agent. The Collection Agent shall as soon as practicable (and in any event
within two Business Days) following receipt turn over to the Transferor or other
Person entitled thereto the collections of any account receivable which is not a
Transferred Property less, in the event neither Professional Services nor an
Affiliate thereof is the Collection Agent, all reasonable and appropriate
out-of-pocket costs and expenses of the Collection Agent of servicing,
collecting and administering the Receivables to the extent not covered by the
Servicing Fee received by it.

SECTION 6.04.  Other Rights of the Company.    At any time following the
occurrence and during the continuance of a Servicer Termination Event or the
designation pursuant to Section 6.01 of a Collection Agent other than
Professional Services, the Company or any Affiliate of either thereof, subject
to Applicable Law:

(a)      The Company may or, at the request of the Company, the Transferor shall
(in either case, at the Transferor’s expense) direct any or all of the Obligors
to pay all amounts payable under any Receivable directly to the Company or its
designee;

(b)      The Company may or, at the request of the Company, the Transferor shall
(in either case, at the Transferor’s expense) give each of the Obligors notice
of the Company’s interests in the Transferred Property;

(c)      The Company may have a representative present during any or all
business hours at each office of the Collection Agent and the Transferor
involved in the administration, servicing and collections of the Receivables;

(d)      The Company, or its representatives, may, during regular business
hours, (i) review any or all Records, computer programs and files related to the
administration, servicing and collection of the Receivables and (ii) visit the
offices of the Transferor for the purpose of such review, and, at the Company’s
request and at the Transferor’s expense, the Company shall (i) assemble all
Records and make the same available to the Company or its designee at a place
selected by the Company or its designee, and (ii) segregate all cash, checks and
other instruments received by it from time to time constituting Collections of
Receivables in

 

43



--------------------------------------------------------------------------------

the manner provided herein or such other manner acceptable to the Company and,
promptly following receipt, remit all such cash, checks and instruments, duly
endorsed or with duly executed instruments of transfer, to the Company or its
designee; and

(e)      The Company shall have all other rights and remedies provided under the
UCC and other Applicable Law, which rights and remedies shall be cumulative.

SECTION 6.05.  Records.

(a)      The Transferor will maintain and implement administrative and operating
procedures (including an ability to recreate records evidencing the Receivables
in the event of the destruction of the originals thereof), and keep and maintain
all documents, books, records and other information reasonably necessary or
advisable for the timely and full collection of all Receivables (including
records adequate to permit the daily identification of each new Transferred
Property and all Collections of and adjustments to each existing Transferred
Property). The Transferor will indicate in its books and records that the
Receivables have been transferred to the Transferor by the Originators and
Transferred by the Transferor to the Company. The Collection Agent will maintain
access and copies of all such documents, books, records and other information of
the Transferor necessary to comply with clause (b) below.

(b)      The Transferor and the Collection Agent, whether or not the Company or
an Affiliate thereof, shall hold all Records in trust for the Company and its
assigns. Subject to the receipt of contrary instructions from the Company that
are delivered following the occurrence and continuance of a Servicer Termination
Event, the Collection Agent and the Transferor will deliver all Records to any
new Collection Agent hereunder; provided, however, that such new Collection
Agent, if other than an Affiliate of the Company, shall as soon as practicable
upon demand deliver to the Transferor copies of Records in its possession
relating to Transferred Property.

SECTION 6.06.  Receivable Reporting.   On each Monthly Report Due Date, the
Collection Agent shall deliver to the Company a Monthly Report for the preceding
Collection Period, which delivery may be in electronic form; provided, that so
long as Professional Services is acting as Collection Agent, a Monthly Report
delivered in a timely fashion under the Loan Agreement shall constitute delivery
of a Monthly Report under this Section 6.06.

SECTION 6.07.  Collections and Lock-Boxes.

(a)      The Transferor and the Collection Agent will instruct all Obligors to
cause all Collections to be either (i) remitted to a Lock-Box to be retrieved
therefrom by the applicable Collection Account Bank for prompt deposit to the
applicable Collection Account or (ii) remitted directly to a Collection
Account. If the Collection Agent or the Transferor receives any Collections, the
Transferor or the Collection Agent shall immediately remit such Collections to
the applicable Collection Account within two Business Days of receipt thereof
and the Collection Agent or the Transferor will take all such actions as are
reasonably necessary in the Collection Agent or Transferor’s discretion or as
reasonably requested by the Company to ensure that future payments from any
Obligor be made to a Collection Account or Lock-Box. If the Transferor or the
Collection Agent does not promptly (and in any event within two Business

 

44



--------------------------------------------------------------------------------

Days from the Company’s request) take such actions as the Company may reasonably
request, then the Company, its assigns or designees, may, to the maximum extent
permitted by law take such actions as the Company, its assigns or designees may,
on its direction, deem appropriate.

(b)      In accordance with the terms of the Control Agreement, the Collection
Agent shall instruct each Concentration Account Bank to allocate and remit
Collections in accordance with the Loan Agreement; provided, however, that the
Company may, at any time following a Trigger Event and shall, at the direction
of the Administrative Agent, as its assignee, revoke the Collection Agent’s
authority with respect to each Concentration Account, direct each Concentration
Account Bank to cease taking instructions from the Collection Agent or the
Company and to thereafter take direction solely from the Administrative Agent,
in each case by delivery of a notice substantially in the form attached to such
Control Agreement for such purpose. None of the Transferor, the Company or the
Collection Agent will (i) add or terminate any bank as a Collection Account Bank
or a Concentration Account Bank, (ii) close any Lock-Box, any Collection Account
or any Concentration Account or open any new lock-box or account to function as
a Lock-Box, Collection Account or Concentration Account, (iii) make any change
to the instructions to the Obligors that all payments with respect to the
Receivables be made to a Lock-Box or Collection Account or (iv) make any change
to the instructions to a Collection Account Bank as set forth in the applicable
Deposit Account Notification Agreement (Government Healthcare Receivables)
requiring all available funds in each Collection Account to automatically sweep
to the applicable Concentration Account at the end of each Business Day, in each
case, without the prior written consent of the Company and the Administrative
Agent and each Managing Agent; provided, if any of the provisions under clauses
(i) through (iv) above have been violated with respect to any Lock-Box or
Collection Account relating to an individual Originator without the prior
knowledge or consent of the Transferor or the Collection Agent, the Transferor
or the Collection Agent shall have the opportunity to cure the violation of this
clause (b) within 15 days of obtaining knowledge of such breach by the
Originator and, if such violation is cured within such 15 day period, the cure
of such violation shall be effective to cure any breach of any covenant,
representation or warranty by the Transferor under any Facility Document
directly related to or directly arising from such violation without any further
action. The Transferor and the Collection Agent each hereby agrees to take, or
cause to be taken, any and all actions reasonably requested by the Company to
protect and perfect the interest of the Company in the event any such change is
permitted.

SECTION 6.08.  UCC Matters; Protection and Perfection of Transferred
Property.  The Transferor will keep its jurisdiction of incorporation or
organization, principal place of business and chief executive office, and the
offices where it keeps its Records, in the jurisdictions and at the addresses
set forth on Schedule II, or, in any such case, upon 30 days’ prior written
notice to the Company, at such other jurisdictions or locations within the
United States where all actions reasonably requested by the Company to protect
and perfect the interest of the Company in the Transferred Property have been
taken and completed. Each of the Transferor and the Collection Agent agrees that
from time to time, at the Transferor’s expense, it will promptly execute and
deliver all further instruments and documents, and take all further action that
the Company may reasonably request in order to perfect, protect or more fully
evidence the Transferred Property acquired by the Company hereunder, or to
enable the Company to exercise or enforce any of its rights hereunder. Without
limiting the generality of the foregoing, each of the Transferor and the
Collection Agent agrees that it will, upon the

 

45



--------------------------------------------------------------------------------

request of the Company, execute and file such financing or continuation
statements, or amendments thereto or assignments thereof, and such other
instruments or notices, as may be necessary or appropriate. The Transferor
hereby authorizes the Company to file one or more financing or continuation
statements, and amendments thereto and assignments thereof, relative to all or
any of the Transferred Property now existing or hereafter arising without the
signature of the Transferor where permitted by law. If the Transferor or the
Collection Agent fails to perform any of its agreements or obligations under
this Section 6.08, the Company, or its assignee, may (but shall not be required
to) itself perform, or cause performance of, such agreement or obligation, and
the reasonable expenses of the Company incurred in connection therewith shall be
payable by the Transferor upon the Company’s demand therefor. For purposes of
enabling the Company to exercise its rights described in the preceding sentence
and elsewhere in this Article VI, each of the Transferor and the Collection
Agent hereby authorizes the Company to take any and all steps following an Event
of Termination in the Transferor’s or the Collection Agent’s, as applicable,
name and on behalf of the Transferor necessary or desirable, in the
determination of the Company, to collect all amounts due under any and all
Receivables, including endorsing the Transferor’s or the Collection Agent’s name
on checks and other instruments representing Collections and enforcing such
Receivables and the related Contracts.

SECTION 6.09.  Obligations With Respect to Receivables.     Each of the
Transferor and the Collection Agent will (a) at the Transferor’s expense,
regardless of any exercise by the Company of its rights hereunder, timely and
fully perform and comply with all material provisions, covenants and other
promises required to be observed by it under the Contracts related to the
Transferred Property to the same extent as if Transferred Property therein had
not been Transferred hereunder and (b) pay when due any taxes, including sales,
excise or personal property taxes, payable in connection with the Transferred
Property. In no event shall the Company have any obligation or liability with
respect to any Transferred Property or related Contracts, nor shall it be
obligated to perform any of the obligations of the Collection Agent or the
Transferor or any of their respective Affiliates thereunder. Each of the
Transferor and the Collection Agent agrees it will timely and fully comply in
all material respects with the Credit and Collection Policy in regard to each
Receivable and the related Contract.

SECTION 6.10.  Applications of Collections.   Any payment by an Obligor in
respect of any indebtedness owed by it to the Transferor shall, except as
otherwise specified by such Obligor or otherwise required by contract or
Applicable Law and unless otherwise instructed by the Company, be applied as a
Collection of any Receivables constituting Transferred Property of such Obligor,
in the order of the age of such Receivables, starting with the oldest such
Receivable, to the extent of any amounts then due and payable thereunder, before
being applied to any other indebtedness, account, general intangible or
obligation of such Obligor.

SECTION 6.11.  Annual Servicing Report of Independent Audit Firm.   On an annual
basis on or before the date which is 90 days after the end of each fiscal year,
beginning with the fiscal year ending December 31, 2012, the Collection Agent
shall engage and cause FTI Consulting, Inc. or another firm acceptable to the
Company and its assigns, to provide the Collection Agent and the Company with a
report setting forth the results of such firm’s review of the Receivables, in
form and in scope satisfactory to the Company and the Collection Agent; provided
that in no event shall such report include “Protected Health Information”, as
such term

 

46



--------------------------------------------------------------------------------

is defined in regulations implementing HIPAA; provided further that such
independent audit firm shall be required to enter into a Business Associate
Agreement with the Collection Agent. The Transferor hereby authorizes such firm
to discuss such affairs, finances and performance with representatives of the
Company and its designees.

ARTICLE VII

EVENTS OF TERMINATION

SECTION 7.01.  Events of Termination.  If any of the following events (any such
event, an “Event of Termination”) shall occur:

(a)      The Collection Agent or the Transferor shall fail to make any payment
or deposit to be made by it hereunder when due and such failure shall remain
unremedied for five Business Days; or

(b)      Any representation or warranty made or deemed to be made by the
Transferor or the Collection Agent (or any of their respective officers or
agents) under or in connection with any Document, including any Monthly Report
other than with respect to the status of a Receivable as an Eligible Receivable
or any other information, report or officer’s certificate delivered pursuant
hereto, shall prove to have been false, incorrect or misleading in any material
respect when made or deemed made, unless and solely to the extent (i) such
representation or warranty does not contain a grace period within such
provision, and (ii) such misrepresentation is capable of being cured within 10
days, the Collection Agent or the Transferor delivers a written certificate to
the Company certifying that such false, incorrect or misleading statement, and
all ramifications thereof under this Agreement or any Document has been cured in
full (together with such data demonstrating such cure) by earlier to occur of
(x) the date on which written notice shall have been given to the Transferor and
(y) the date on which a Responsible Officer of the Collection Agent or the
Transferor acquires knowledge thereof; or

(c)      The Transferor or the Collection Agent shall fail to perform or
observe, beyond the applicable grace or cure period therein, any term, covenant
or agreement (other than any term, covenant or agreement described in another
clause of this Section 7.01) contained in any Document on its part to be
performed or observed and any such failure (other than a failure with respect to
any of Section 5.01(d) and (i), in each case, as to which no grace period shall
apply) shall remain unremedied for 10 days after written notice thereof shall
have been given by the Company to the Transferor, or this Agreement or any other
Document shall cease to be effective or be a legally valid, binding and
enforceable obligation of the Company, the Transferor or the Collection Agent,
as the case may be or any of their respective Affiliates shall contest in any
manner the effectiveness, validity, binding nature or enforceability of this
Agreement or any other Document; or

(d)      (i) The Transferor, the Parent or the Collection Agent shall fail to
pay any principal, interest or other amount due in respect of any Material
Indebtedness, when and as the same shall become due and payable (after giving
effect to any grace period) or (ii) any other event or condition occurs that
results in any Material Indebtedness becoming due prior to its scheduled
maturity or that enables or permits (after giving effect to any grace period)
the holder or holders of any Material Indebtedness or any trustee or agent on
its or their behalf to cause any

 

47



--------------------------------------------------------------------------------

Material Indebtedness to become due, or to require the prepayment, repurchase,
redemption or defeasance thereof, prior to its scheduled maturity or that
results in the termination or permits any counterparty to terminate any interest
rate protection agreement, foreign currency exchange agreement, commodity price
protection agreement or other interest or currency exchange rate or commodity
price hedging arrangement, the obligations under which constitute Material
Indebtedness; provided that this clause (ii) shall not apply to secured Debt
that becomes due as a result of the voluntary sale or transfer of the property
or assets securing such Debt; or

(e)      Either (i) any Transfer shall, for any reason, except to the extent
permitted by the terms hereof, cease to create with the Company a valid and
perfected first priority ownership interest in the Transferred Property with
respect thereto free and clear of any Lien (other than Permitted Liens referred
to in clause (b) of the definition thereof and, during the continuance of the
time period specified in Section 5.01(p), the Kay County Lien), which shall
remain unremedied for five Business Days after the earlier of delivery of notice
thereof by the Company or discovery thereof by the Collection Agent or the
Transferor or (ii) this Agreement shall for any reason cease to evidence the
transfer to the Company of legal and equitable title to, and ownership of, the
Transferred Property; or

(f)       (i) The Transferor, the Parent or the Collection Agent shall (A)
become insolvent, generally not pay its debts as such debts become due, or shall
admit in writing its inability to pay its debts generally or shall make a
general assignment for the benefit of creditors; (B) any Insolvency Proceeding
or any other proceeding seeking the entry of an order for relief or the
appointment of a receiver, receiver/manager, custodian, trustee, or other
similar official for it or for any substantial part of its property shall be
instituted by the Transferor, the Parent or the Collection Agent or (C) any
Insolvency Proceeding or any other proceeding seeking the entry of an order for
relief or the appointment of a receiver, receiver/manager, custodian, trustee,
or other similar official for it or for any substantial part of its property
shall be instituted against any the Transferor, the Parent or the Collection
Agent, and such other proceeding shall remain unstayed for a period of 60 days,
or the requested adjudication, relief or other action sought thereby shall have
been made, granted or taken, or (ii) the Transferor, the Parent or the
Collection Agent shall take any corporate or entity-level action that authorizes
any of the actions set forth above in this Section 7.01(f); or

(g)      There shall have occurred and be continuing an “Event of Default” under
the Loan Agreement; or

(h)      There shall have occurred and be continuing an “Event of Termination”
under the Sale Agreement; or

(i)       There shall have occurred a Change in Control; or

(j)       There shall have occurred any material adverse change in the business
or financial condition of the Transferor since December 31, 2011, which could
reasonably be expected to affect the value or collectability of the Receivables
or the ability of the Company, the Collection Agent or the Transferor to collect
the Receivables or otherwise perform its respective obligations under this
Agreement or any other Document; or

 

48



--------------------------------------------------------------------------------

(k)      A Servicer Termination Event shall have occurred and be continuing; or

(l)       The Transferor or the Company shall have become subject to
registration as an “investment company” within the meaning of the Investment
Company Act; or

(m)     One or more judgments shall be rendered against the Transferor, the
Collection Agent, the Company or the Parent or any combination thereof (to the
extent not paid or fully covered by insurance) and the same shall remain
undischarged for a period of 30 consecutive days during which execution shall
not be effectively stayed, or any action shall be legally taken by a judgment
creditor to levy upon assets or properties of the Transferor, the Collection
Agent, the Company or the Parent to enforce any such judgment and such judgment
is for the payment of money in an aggregate amount in excess of $50,000,000; or

(n)      An ERISA Event shall have occurred that, in the opinion of the Company,
when taken together with all other such ERISA Events, could reasonably be
expected to result in liability of the Parent and its ERISA Affiliates in an
aggregate amount exceeding $50,000,000;

then, and in any such event, the Company may, by notice to the Transferor (a
“Termination Declaration Notice”) declare the Termination Date to have occurred,
except that, in the case of any event described in clause (i)(B) or
clause (i)(C) of Section 7.01(f) above or any event described in Section 7.01(d)
above, the Termination Date shall be deemed to have occurred automatically
without notice upon the occurrence of such event.

ARTICLE VIII

INDEMNIFICATION

SECTION 8.01.  Indemnities by the Transferor.

(a)      Without limiting any other rights which the Company may have hereunder
or under Applicable Law, each of the Collection Agent and the Transferor hereby
agrees to indemnify the Company and its transfers and assigns, and each of their
respective directors, officers, employees, agents and attorneys (all of the
foregoing being individually referred to as an “Indemnified Party” and being
collectively referred to as “Indemnified Parties”) from and against any and all
damages, losses, claims, liabilities and related costs and expenses, including
reasonable attorneys’ fees and disbursements (all of the foregoing being
collectively referred to as “Indemnified Amounts”) awarded against or actually
incurred by any of them arising out of or resulting from this Agreement, the
Sale Agreement, the Loan Agreement or any other Document or the use of proceeds
of any Transfer or in respect of any Transferred Property. Without limiting or
being limited by the foregoing, the Transferor shall pay on demand to each
Indemnified Party any and all amounts necessary to indemnify such Indemnified
Party from and against any and all Indemnified Amounts relating to or resulting
from any of the following:

(i)       Any Receivable represented or deemed represented by the Transferor to
be an Eligible Receivable which was not an Eligible Receivable as of the
Transfer Date thereof;

(ii)      reliance on any representation or warranty made or deemed made by the
Transferor, the Collection Agent or any of their respective officers under or in
connection

 

49



--------------------------------------------------------------------------------

with this Agreement, the Sale Agreement, the Loan Agreement or any other
Document, which shall have been false, incorrect or misleading in any material
respect when made or deemed made or delivered;

(iii)      the failure by the Transferor or the Collection Agent to comply with
any term, provision or covenant contained in this Agreement, the Sale Agreement,
the Loan Agreement or any other Documents, or any Contract, or with any
Applicable Law with respect to any Receivable, the related Contract or the
Related Security, or the nonconformity of any Receivable, the related Contract
or the Related Security with any such Applicable Law;

(iv)      the failure to (A) vest and maintain vested in the Company or to
transfer to the Company, legal and equitable title to and ownership of, the
Receivables and the other Transferred Property which are, or are intended to be,
Contributed by the Transferor hereunder or (B) grant to the Company a valid and
perfected first priority “security interest” under Article 9 of the UCC in and
to the Receivables which are, or are purported to be, Transferred Property,
together with all Collections and Related Security, in each case free and clear
of any Lien (other than Permitted Liens referred to in clause (b) of the
definition thereof) whether existing at the time of the Transfer of any such
Receivable or at any time thereafter;

(v)       the failure by the Transferor to make any payment required on its part
to be made hereunder;

(vi)      the failure to file, or any delay in filing, financing statements or
other similar instruments or documents under the UCC of any applicable
jurisdiction or other Applicable Law with respect to any Receivables and other
Transferred Property which are, or are intended to be, Transferred by the
Transferor hereunder, whether at the time of any Transfer or at any subsequent
time;

(vii)     any failure of the Transferor or the Collection Agent to perform its
duties or obligations in accordance with the provisions of this Agreement or the
other Documents or to perform its duties under the Contracts;

(viii)    any products liability claim or personal injury or property damage
suit or other similar or related claim or action of whatever sort arising out of
or in connection with merchandise or services which are the subject of any
Receivable or Contract;

(ix)      any set-off by any Collection Account Bank or any Concentration
Account Bank against Collections;

(x)       the failure to pay when due any taxes which are the Transferor’s
responsibility, including sales, excise or personal property taxes payable in
connection with the Transferred Property or the sale or contribution thereof;

(xi)      the commingling of Collections of Transferred Property at any time
with other funds;

 

50



--------------------------------------------------------------------------------

(xii)    any investigation, litigation or proceeding related to this Agreement
or the use of proceeds of Transfers or the ownership by the Company of
Transferred Property;

(xiii)   any attempt by any Person to void or otherwise avoid any transfer of
any Transferred Property from the Transferor to the Company under any statutory
provision or common law or equitable action, including any provision of the
Bankruptcy Law; or

(xiv)   the inclusion in any Transferred Receivable any portion of the Expected
Net Value of which represents sales taxes.

(b)      Any amounts subject to the indemnification provisions of this Section
8.01 shall be paid by the Transferor to the Company within 10 Business Days
following the Company’s demand therefor. Notwithstanding any other provision of
this Agreement to the contrary, the Transferor shall not indemnify any
Indemnified Party for or with respect to any Indemnified Amounts (i) that would
constitute recourse for uncollectible Receivables due to the bankruptcy or
insolvency of the related Obligor or (iii) that arise solely from such
Indemnified Party’s gross negligence, bad faith or willful misconduct as
determined in a final non-appealable judgment of a court of competent
jurisdiction.

ARTICLE IX

MISCELLANEOUS

SECTION 9.01.  Amendments and Waivers.   No amendment or modification of any
provision of this Agreement or any Document shall be effective without the
written agreement of the parties hereto and, to the extent then required in the
Loan Agreement, the written consent of the Administrative Agent and the Majority
Lenders (or their respective Managing Agents), and no termination or waiver of
any provision of this Agreement or any Document or consent to any departure
therefrom shall be effective without the written concurrence of the Company, the
Administrative Agent and the Majority Lenders (or their respective Managing
Agents). Any waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given.

SECTION 9.02.  Notices, Etc.

(a)      All notices, demands, requests and other communications required or
expressly authorized to be made by this Agreement shall be given in writing,
unless otherwise expressly specified herein and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
facsimile or electronic mail, and addressed to (i) if to the Transferor, at 4000
Meridian Boulevard, Franklin, TN 37067, to the attention of Rachel A. Seifert,
Facsimile No.: 615-373-9704, Telephone No.: 615-465-7000, Email:
Rachel_Seifert@chs.net, (ii) if to the Collection Agent at 4000 Meridian
Boulevard, Franklin, TN 37067, to the attention of Rachel A. Seifert, Facsimile
No.: 615-373-9704, Telephone No.: 615-465-7000, Email: Rachel_Seifert@chs.net,
and (iii) if to the Company at 4000 Meridian Boulevard, Franklin, TN 37067, to
the attention of Rachel A. Seifert, Facsimile No.: 615-373-9704, Telephone
No.: 615-465-7000, Email: Rachel_Seifert@chs.net, or to such other address as
shall be notified in writing to the other parties hereto.

(b)      All communications described in clause (a) above and all other notices,
demands, requests and other communications made in connection with this
Agreement shall be effective and be deemed to have been received (x) if
delivered by hand or overnight courier service or sent by facsimile or
electronic mail, on the date of receipt or (y) if delivered by certified or
registered mail, five Business Days after dispatch, in each case under clauses
(x) and (y), delivered, sent, transmitted or mailed (properly addressed) to such
party as provided in this Section 9.02 or in accordance with the latest
unrevoked direction from such party given in accordance with this Section 9.02.
Notwithstanding the foregoing, no notice, demand, request or other communication
pursuant to Article II shall be effective until received.

 

51



--------------------------------------------------------------------------------

SECTION 9.03.  Setoff and Counterclaim.     All payments to be made by the
Transferor or the Collection Agent under this Agreement shall be made free and
clear and each of the Transferor and the Collection Agent hereby irrevocably and
unconditionally waives all rights of any counterclaim, set-off, deduction or
other defense, which the Transferor or the Collection Agent may have against the
Company, or against each other, whether under contract (including this
Agreement), Applicable Law, in equity or otherwise. The obligation of the
Transferor and the Collection Agent to make the payments and deposits
contemplated by this Agreement is absolute and unconditional.

SECTION 9.04.  No Waiver; Remedies.  No failure on the part of the Company to
exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right. The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.

SECTION 9.05.  Binding Effect; Assignability; Third Party Beneficiary.    This
Agreement shall be binding upon and inure to the benefit of the Transferor, the
Company, the Collection Agent and their respective successors and permitted
assigns. The Transferor may not assign its rights and obligations or any
interest herein or delegate any of its duties hereunder or under the other
Transferor Documents, in each case, without the prior written consent of the
Company. The Company may assign at any time all of its rights and obligations
hereunder and interests herein without the consent of the Transferor or the
Collection Agent. All such assignees, including parties to the Loan Agreement,
shall be third party beneficiaries of, and shall be entitled to enforce the
Company’s rights and remedies under, this Agreement to the same extent as if
they were parties thereto, except to the extent specifically limited under the
terms of their assignment. Without limiting the foregoing, the Transferor
acknowledges (a) the assignment of Company’s rights and interests hereunder to
the Administrative Agent (via the assignment by the Company to the
Administrative Agent) pursuant to the Assignment of Agreements and agrees that,
subject to the terms set forth in the Assignment of Agreements, the Sale
Agreement and the Loan Agreement, the Administrative Agent (and any further
assignee of any such assignee) shall have the right, as the assignee of the
Company (or the assignee of such assignee), to enforce the Company’s rights and
remedies under this Agreement directly against such party (including the right
(i) to appoint a successor Collection Agent and (ii) to give or withhold any and
all consents, requests, notices, directions, approvals, demands, extensions or
waivers under or with respect to this Agreement or the obligations in respect of
the Transferor hereunder to the same extent as the Company may do), but without
any obligation on the part of any such assignee to perform any of the
obligations of the Company hereunder and (b) that the

 

52



--------------------------------------------------------------------------------

Administrative Agent, each Managing Agent, each Lender and each other Secured
Party (as defined in the Loan Agreement) is an intended third party beneficiary
of this Agreement to the same extent as if they were parties hereto, and that
each of them is relying on, among other things, the representation and
warranties of the Transferor hereunder in entering into the Loan Agreement. The
Transferor and the Collection Agent agrees that it shall send to the
Administrative Agent and each Managing Agent (at the address set forth in the
Loan Agreement) a copy of all written notices required to be given by such
Person to the Company hereunder.

SECTION 9.06.  Term of this Agreement.     This Agreement, including the
Transferor’s and the Collection Agent’s obligation to observe its covenants set
forth in Articles V and VI, shall remain in full force and effect until the
Collection Date; provided, however, that the rights and remedies with respect to
any breach of any representation and warranty made or deemed made by the
Transferor pursuant to Article IV, the indemnification and payment provisions of
Article VIII and the provisions of Section 9.12 shall be continuing and shall
survive any termination of this Agreement.

SECTION 9.07.  GOVERNING LAW; CONSENT TO JURISDICTION; WAIVER OF OBJECTION TO
VENUE; SERVICE OF PROCESS.

(a)      THIS AGREEMENT SHALL, IN ACCORDANCE WITH § 5-1401 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK, BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK. THE COMPANY, THE TRANSFEROR,
AND THE COLLECTION AGENT EACH HEREBY SUBMITS TO THE EXCLUSIVE JURISDICTION OF
THE STATE AND FEDERAL COURTS OF THE UNITED STATES AND THE NON-EXCLUSIVE
JURISDICTION OF THE STATE AND FEDERAL COURTS SITTING IN NEW YORK COUNTY, NEW
YORK IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT,
ANY OTHER TRANSFEROR DOCUMENT, ANY OTHER DOCUMENT DELIVERED PURSUANT HERETO OR
THERETO, OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY. EACH OF THE PARTIES
HERETO HEREBY WAIVES ANY OBJECTION BASED ON FORUM NON CONVENIENS, THE
MAINTENANCE OF ANY SUCH ACTION OR PROCEEDING AND CONSENTS TO THE GRANTING OF
SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY SUCH COURT.

(b)      Each party hereto agrees that service of process may be effected by
mailing a copy thereof by registered or certified mail, postage prepaid, to it
at its address specified in Section 9.02. Nothing in this Section 9.07 shall
affect the right of any party to serve legal process in any other manner
permitted by law.

SECTION 9.08.  WAIVER OF JURY TRIAL.  TO THE EXTENT PERMITTED BY APPLICABLE LAW,
THE COMPANY, THE TRANSFEROR AND THE COLLECTION AGENT EACH WAIVES ANY RIGHT TO
HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN CONTRACT,
TORT, OR OTHERWISE BETWEEN THE PARTIES HERETO ARISING OUT OF, CONNECTED WITH,
RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP BETWEEN ANY OF THEM IN CONNECTION
WITH THIS AGREEMENT, ANY OTHER TRANSFEROR DOCUMENT,

 

53



--------------------------------------------------------------------------------

ANY OTHER DOCUMENT DELIVERED PURSUANT HERETO OR THERETO, OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY. INSTEAD, ANY SUCH DISPUTE RESOLVED IN COURT WILL
BE RESOLVED IN A BENCH TRIAL WITHOUT A JURY.

SECTION 9.09.  Costs, Expenses and Taxes.    In addition to the rights of
indemnification granted to the Company and the other Indemnified Parties under
Article VIII hereof, the Transferor agrees to pay on demand all reasonable
out-of-pocket costs and expenses of the Company and its assignee incurred in
connection with the preparation, execution, delivery, administration (including
periodic auditing permitted hereunder), amendment or modification of, or any
waiver or consent issued in connection with, this Agreement and the other
documents to be delivered hereunder or in connection herewith, including rating
agency fees, auditor fees, the annual servicing report referred to in Section
6.11 and out-of-pocket expenses and the reasonable fees and out-of-pocket
expenses of counsel for the Company and its assignee with respect thereto, and
with respect to advising the Company and its assignee as to its rights and
remedies under this Agreement and the other documents to be delivered hereunder
or in connection herewith, and all costs and expenses, if any (including counsel
fees and expenses), incurred by the Company and its assignee in connection with
the enforcement of this Agreement and the other documents to be delivered
hereunder or in connection herewith.

SECTION 9.10.  No Proceedings.  The Transferor and the Collection Agent each
hereby agrees that it will not institute against, or join any other Person in
instituting against, the Company any action, event or proceeding of the type
referred to in Section 7.01(f) so long as there shall not have elapsed one year
plus one day since the later of (i) the Collection Date and (ii) the date on
which all of the Transferred Receivables are either collected in full or become
Defaulted Receivables.

SECTION 9.11.  Execution in Counterparts; Severability; Integration.     This
Agreement may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which when taken together shall constitute one and
the same agreement. In case any provision in or obligation under this Agreement
shall be invalid, illegal or unenforceable in any jurisdiction, the validity,
legality and enforceability of the remaining provisions or obligations, or of
such provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby. This Agreement, the Sale Agreement, the Loan
Agreement and the other Documents contain the final and complete integration of
all prior expressions by the parties hereto with respect to the subject matter
hereof and shall constitute the entire agreement among the parties hereto with
respect to the subject matter hereof, superseding all prior oral or written
understandings.

SECTION 9.12.  Waiver of Consequential Damages.  (a)  Each of the Collection
Agent and the Transferor agrees that no Indemnified Party shall have any
liability to them or any of their equity holders or creditors in connection with
this Agreement, the other Documents or the transactions contemplated thereby on
any theory of liability for any special, indirect, consequential or punitive
damages (including any loss of profits, business or anticipated savings), and
hereby waives any such claim.

 

54



--------------------------------------------------------------------------------

(b)      The Company agrees that none of the Transferor, the Collection Agent or
their respective Affiliates shall have any liability to them or any of their
equity holders or creditors in connection with this Agreement, the other
Documents or the transactions contemplated thereby on any theory of liability
for any special, indirect, consequential or punitive damages (including any loss
of profits, business or anticipated savings), and hereby waives any such claim.

(c)      The provisions of this Section 9.12 shall survive the termination of
this Agreement.

 

55



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

 

COMPANY:     CHS RECEIVABLES FUNDING, LLC     By:  

 

        Name:         Title:   TRANSFEROR:    
CHS/COMMUNITY HEALTH SYSTEMS, INC.     By:  

 

        Name:         Title:  

 

Signature Page to

Receivables Purchase and Contribution Agreement



--------------------------------------------------------------------------------

COLLECTION AGENT:     CHSPSC, LLC       By:  

 

        Name:         Title:  

 

Signature Page to

Receivables Purchase and Contribution Agreement



--------------------------------------------------------------------------------

SCHEDULE I

CONDITION PRECEDENT DOCUMENTS

As required by Section 3.01 of the Agreement, each of the following items must
be delivered to the Company prior to the initial Transfer Date:

 

Sch. I-1



--------------------------------------------------------------------------------

SCHEDULE II

LEGAL NAME, JURISDICTION OF ORGANIZATION,

ORGANIZATIONAL ID NUMBER, PRINCIPAL PLACE OF BUSINESS,

CHIEF EXECUTIVE OFFICE, LOCATION OF RECORDS AND REGISTERED NAMES

The Legal Name of the Transferor is CHS/Community Health Systems, Inc.

The Transferor is organized in Delaware.

The Organizational ID Number of the Transferor is 2057824.

The principal place of business of the Transferor is 4000 Meridian Blvd.,
Franklin, TN 37067.

The chief executive office of the Transferor is 4000 Meridian Blvd., Franklin,
TN 37067.

The Transferor keeps its Records at its principal place of business.

The Transferor does not have any currently registered trade names, fictitious
names, assumed names or “doing business as” names or other names under which it
is doing business.

 

Sch. II-1



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF ASSIGNMENT OF AGREEMENTS

Attached.

 

Ex. A-1



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF BUSINESS ASSOCIATE AGREEMENT

Attached.

 

Ex. B-1



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF MONTHLY REPORT

Separately provided.

 

Ex. C-1



--------------------------------------------------------------------------------

ANNEX C

 

RECEIVABLES SALE AGREEMENT

Dated as of March 21, 2012 (as amended through November 18, 2016),

Among

EACH OF THE PERSONS LISTED ON SCHEDULE I

AFFILIATED WITH

CHS/COMMUNITY HEALTH SYSTEMS, INC.

as the Originators,

and

CHSPSC, LLC

(as successor-by-conversion to Community Health Systems Professional Services
Corporation),

as the Collection Agent and the Authorized Representative

and

CHS/COMMUNITY HEALTH SYSTEMS, INC.,

as the Buyer



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

             Page  

ARTICLE I DEFINITIONS

     1    

SECTION 1.01.

 

Certain Defined Terms

     1    

SECTION 1.02.

 

Other Terms

     23    

SECTION 1.03.

 

Accounting Terms and Principles

     23    

SECTION 1.04.

 

Computation of Time Periods

     23  

ARTICLE II AMOUNTS AND TERMS OF THE PURCHASES

     24    

SECTION 2.01.

 

Agreement to Purchase

     24    

SECTION 2.02.

 

Payment for the Purchases

     25    

SECTION 2.03.

 

Settlement Procedures

     25    

SECTION 2.04.

 

Payments and Computations, Etc.

     27    

SECTION 2.05.

 

Transfer of Records to the Buyer

     27  

ARTICLE III CONDITIONS OF PURCHASES

     28    

SECTION 3.01.

 

Conditions Precedent to Initial Purchase

     28    

SECTION 3.02.

 

Conditions Precedent to All Purchases

     28    

SECTION 3.03.

 

Sale Effective on the Purchase Date

     28  

ARTICLE IV REPRESENTATIONS AND WARRANTIES

     29    

SECTION 4.01.

 

Representations and Warranties of the Originators

     29    

SECTION 4.02.

 

Article 9 Representations and Warranties

     36  

ARTICLE V GENERAL COVENANTS

     37    

SECTION 5.01.

 

General Covenants

     37  

ARTICLE VI ADMINISTRATION, COLLECTION AND MONITORING OF ASSETS

     43    

SECTION 6.01.

 

Appointment and Designation of the Collection Agent

     43    

SECTION 6.02.

 

Collection of Receivables by the Collection Agent; Extensions and Amendments of
Receivables

     44    

SECTION 6.03.

 

Distribution and Application of Collections

     45    

SECTION 6.04.

 

Other Rights of the Buyer

     45    

SECTION 6.05.

 

Records

     46    

SECTION 6.06.

 

Receivable Reporting

     46    

SECTION 6.07.

 

Collections and Lock-Boxes

     46    

SECTION 6.08.

 

UCC Matters; Protection and Perfection of Purchased Property

     47    

SECTION 6.09.

 

Obligations With Respect to Receivables

     48    

SECTION 6.10.

 

Applications of Collections

     48    

SECTION 6.11.

 

Annual Servicing Report of Independent Audit Firm

     48  

ARTICLE VII EVENTS OF TERMINATION

     49    

SECTION 7.01.

 

Events of Termination

     49  

ARTICLE VIII INDEMNIFICATION

     51    

SECTION 8.01.

 

Indemnities by the Originators

     51  

 

i



--------------------------------------------------------------------------------

             Page  

ARTICLE IX MISCELLANEOUS

     53    

SECTION 9.01.

 

Amendments and Waivers

     53    

SECTION 9.02.

 

Notices, Etc.

     53    

SECTION 9.03.

 

Setoff and Counterclaim

     54    

SECTION 9.04.

 

No Waiver; Remedies

     54    

SECTION 9.05.

 

Binding Effect; Assignability; Third Party Beneficiary

     54    

SECTION 9.06.

 

Term of this Agreement

     55    

SECTION 9.07.

 

GOVERNING LAW; CONSENT TO JURISDICTION; WAIVER OF OBJECTION TO VENUE; SERVICE OF
PROCESS

     55    

SECTION 9.08.

 

WAIVER OF JURY TRIAL

     56    

SECTION 9.09.

 

Costs, Expenses and Taxes

     56    

SECTION 9.10.

 

No Proceedings

     56    

SECTION 9.11.

 

Execution in Counterparts; Severability; Integration

     56    

SECTION 9.12.

 

Confidentiality

     57    

SECTION 9.13.

 

Joint and Several Liability; Designation and Appointment of Authorized
Representative

     57    

SECTION 9.14.

 

Addition and Removal of Originators

     58    

SECTION 9.15.

 

Waiver of Consequential Damages

     60  

 

ii



--------------------------------------------------------------------------------

LIST OF SCHEDULES AND EXHIBITS

 

SCHEDULES

     SCHEDULE I    Originators SCHEDULE II    Condition Precedent Documents
(Closing List) SCHEDULE III    Legal Name, Jurisdiction of Organization,
Organizational ID Number, Principal Place of Business, Chief Executive Office,
Location of Records and Registered Names SCHEDULE IV    [Intentionally Omitted]
SCHEDULE V    Specified Originators SCHEDULE VI    Tax Liens SCHEDULE VII   
Originators to be Removed

EXHIBITS

     EXHIBIT A    Form of Assignment of Agreements EXHIBIT B    Form of
Originator Note EXHIBIT C    Form of Business Associate Agreement EXHIBIT D   
Form of Monthly Report

 

iii



--------------------------------------------------------------------------------

THIS RECEIVABLES SALE AGREEMENT, dated as of March 21, 2012 (as amended through
November 18, 2016), among:

 

  (1)

EACH OF THE PERSONS LISTED ON SCHEDULE I AFFILIATED WITH CHS/COMMUNITY HEALTH
SYSTEMS, INC., (each an “Originator” and, jointly and severally, the
“Originators”);

 

  (2)

CHSPSC, LLC (as successor-by-conversion to Community Health Systems Professional
Services Corporation), a Delaware limited liability company (“Professional
Services”), in its capacity as the initial Collection Agent hereunder (in such
capacity, the “Collection Agent”) and the initial Authorized Representative
hereunder (the “Authorized Representative”); and

 

  (3)

CHS/COMMUNITY HEALTH SYSTEMS, INC., a Delaware corporation (the “Buyer”)

PRELIMINARY STATEMENTS.

WHEREAS, the Originators desire to sell, and the Buyer desires to purchase, all
of each Originator’s right, title and interest in the accounts receivable
originated by such Originator on the terms and conditions provided herein;

WHEREAS, the Collection Agent may from time to time, in accordance with the
Documents and subject to the restrictions thereunder, perform servicing duties
with respect to the Purchased Property;

IT IS AGREED as follows:

ARTICLE I

DEFINITIONS

SECTION 1.01.  Certain Defined Terms.

(a)      Certain capitalized terms used throughout this Agreement are defined
above or in this Section 1.01.

(b)      As used in this Agreement and its exhibits, the following terms shall
have the following meanings (such meanings to be equally applicable to both the
singular and plural forms of the terms defined).

“AccessOne Program Receivables” means any Receivable that is subject to, and has
not been repurchased pursuant to the terms of, (i) that certain Amended and
Restated Receivables Purchase Agreement, dated October 19, 2004, between QHG of
South Carolina, Inc. and HRA Financial Services, Inc., (ii) that certain Amended
and Restated Receivables Purchase Agreement, dated October 15, 2004, between
Mary Black Health System LLC and HRA Financial Services, Inc., as amended,
restated, supplemented or modified from time to time, (iii) that certain Amended
and Restated Receivables Purchase Agreement, dated October 12, 2004, between QHG
of Enterprise, Inc. and AccessOne Medcard, Inc., as amended, restated,



--------------------------------------------------------------------------------

supplemented or modified from time to time, (iv) that certain Amended and
Restated Receivables Purchase Agreement, dated October 12, 2004, between
Carlsbad Medical Center, LLC and HRA Financial Services, Inc., as amended,
restated, supplemented or modified from time to time, (v) that certain Amended
and Restated Receivables Purchase Agreement, dated October 13, 2004, between Lea
Regional Hospital, LLC and HRA Financial Services, Inc., as amended, restated,
supplemented or modified from time to time, or (vi) that certain Amended and
Restated Receivables Purchase Agreement, dated October 15, 2004, between Las
Cruces Medical Center, LLC and HRA Financial Services, Inc., as amended,
restated, supplemented or modified from time to time.

“Addition” has the meaning assigned to that term in Section 9.14(a).

“Administrative Agent” means, Credit Agricole Corporate and Investment Bank, as
administrative agent under the Loan Agreement.

“Affiliate” when used with respect to a Person means any other Person
controlling, controlled by or under common control with such Person.

“Aggregate Purchase Price” means, as of any Settlement Date, the aggregate
Purchase Price with respect to all Receivables Purchased by Buyer from the
Originators during the related Collection Period.

“Agreement” means this Receivables Sale Agreement, as the same may be amended,
restated, supplemented or otherwise modified from time to time.

“Allocable Share” means, with respect to each Originator on any Settlement Date,
an amount equal to the Total Amount Owed to such Originator on such Settlement
Date divided by the aggregate of the Total Amount Owed to all Originators on
such Settlement Date.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the CHS Parties or their respective Subsidiaries from
time to time concerning or relating to bribery or corruption, including, without
limitation, the Foreign Corrupt Practices Act of 1977, as amended, and any
applicable law or regulation implementing the OECD Convention on Combating
Bribery of Foreign Public Officials in International Business Transactions.

“Applicable Law” means, as to any Person, all statutes, laws, ordinances, rules,
and regulations of any Governmental Entity, in each case applicable to or
binding upon the Person or any of its property or to which the Person or any of
its property is subject.

“Assignment of Agreements” means that certain Assignment of Agreements, dated as
of the Closing Date, among the Buyer, the Company and the Administrative Agent
in the form attached hereto as Exhibit A, as such agreement may be amended,
restated, supplemented or otherwise modified from time to time in accordance
with its terms and the terms hereof.

“Authorized Representative” has the meaning assigned to that term in
Section 9.13(b).

 

2



--------------------------------------------------------------------------------

“Bad Debt Reserve” means the allocable portion of the bad debt reserve on the
books and records of the Originators as established and allocated from time to
time by the Originators and the Collection Agent in their sole discretion with
respect to the Receivables included in a Purchase.

“Bankruptcy Law” means the United States Bankruptcy Reform Act of 1978 (11
U.S.C. §§ 101, et seq.) as amended from time to time, or any successor statute,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable U.S. jurisdictions from time to time in effect and affecting the
rights of creditors generally.

“Base Rate” means, on any day, a fluctuating rate of interest per annum equal to
the higher of (i) the per annum rate of interest equal to the PRBKCHMN Index as
published by Bloomberg (or other commercially available source designated by the
Administrative Agent) and (ii) 0.50% per annum above the Federal Funds Rate.

“Business Associate Agreement” means an agreement in substantially the form of
Exhibit C, as such agreement may be amended, restated, supplemented or otherwise
modified from time to time.

“Business Day” means a day of the year other than a Saturday or a Sunday on
which banks are required to be open in New York City.

“Buyer” has the meaning assigned to that term in the Recitals.

A “Change in Control” shall be deemed to have occurred if (a) any “person” or
“group” (within the meaning of Rule 13d-5 of the Securities Exchange Act of 1934
as in effect on the Closing Date), shall own, directly or indirectly,
beneficially or of record, shares representing more than 40% of the aggregate
ordinary voting power represented by the issued and outstanding capital stock of
the Parent, (b) a majority of the seats (other than vacant seats) on the board
of directors of the Parent shall at any time be occupied by persons who were
neither (i) nominated by the board of directors of the Parent, nor (ii)
appointed by directors so nominated, (c) any change in control (or similar
event, however denominated) with respect to the Parent, the Buyer or the
Collection Agent (if it is an Affiliate of the Buyer, any Originator or the
Parent) shall occur under and as defined in any indenture or agreement in
respect of Material Indebtedness to which such Person is a party (other than,
under any indenture or agreement in respect of Material Indebtedness assumed in
connection with a permitted acquisition or any change in control triggered by
the permitted acquisition pursuant to which such Material Indebtedness was
assumed), or (d) the Parent shall cease to own, directly or indirectly,
beneficially and of record, (i) 100% of the issued and outstanding equity
interests of the Buyer, any Originator (other than the Specified Originators) or
the Collection Agent (if it is an Affiliate of the Buyer, any Originator or the
Parent), or (ii) the percentage of the issued and outstanding equity interests
of any Specified Originator listed on Schedule V hereto or such other percentage
that is not less than 5% below such percentage listed on Schedule V.

“CHS” means CHS/Community Health Systems, Inc., a Delaware corporation.

 

3



--------------------------------------------------------------------------------

“Closing Date” means March 21, 2012.

“CMS” means the Centers for Medicare and Medicaid Services of the United States
Department of Health and Human Services.

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any successor and the regulations promulgated and rulings issued thereunder.

“Collection Account” means an account that is (i) maintained at a bank or other
financial institution in the name of an Originator for the purpose of receiving
Collections and (ii) subject to a Deposit Account Notification Agreement
(Government Healthcare Receivables).

“Collection Account Bank” means a bank or other financial institution holding
one or more Collection Accounts, which on the Closing Date shall be Bank of
America, N.A., and on the Second Omnibus Amendment Effective Date and thereafter
shall be Bank of America, N.A., or Fifth Third Bank, as context requires.

“Collection Agency Receivable” means a Receivable that has been referred to a
third party secondary collection agency by the Collection Agent.

“Collection Agent” means, at any time, the Person or Persons then authorized
pursuant to Article VI to service, administer and collect Receivables, initially
Professional Services, in such capacity.

“Collection Date” means the date following the Termination Date on which the
aggregate Outstanding Balance of all Purchased Receivables (other than Purchased
Receivables which have not been paid as a result of an Insolvency Proceeding
with respect to an Obligor) has been reduced to zero and the Buyer has received
all other amounts due to it in connection with this Agreement or any other
agreement executed pursuant hereto or in connection herewith.

“Collection Period” means a calendar month.

“Collections” means, with respect to any Receivable, all cash collections and
other cash proceeds of such Receivable, including insurance payments under any
insurance policy and all cash proceeds of the Related Security with respect to
such Receivable.

“Company” means CHS Receivables Funding, LLC, a Delaware limited liability
company.

“Concentration Account” means an account, subject to a Control Agreement and
maintained in the name of the Company at a Concentration Account Bank for the
purpose of receiving transfers from the applicable Collection Accounts and for
transacting all banking activities in accordance with the Facility Documents.

“Concentration Account Bank” means Bank of America, N.A., Fifth Third Bank or,
with the prior written consent of the Administrative Agent, another bank or
financial institution.

 

4



--------------------------------------------------------------------------------

“Contract” means an insurance policy, contract or other instrument obligating an
Obligor to make payment with respect to a Receivable.

“Contractual Allowances” means, with respect to any Receivable, an amount set
forth in the Monthly Report and approved by the Administrative Agent by which
such Receivable, consistent with the applicable Originator’s historical
collection experience, is expected to be reduced prior to payment thereof by the
Obligor, as such amount may be adjusted, upwards or downwards, in the manner set
forth in the Loan Agreement.

“Contribution Agreement” means that certain Receivables Purchase and
Contribution Agreement dated as of the Closing Date, among the Transferor, the
Company and the Collection Agent, as amended by the First Omnibus Amendment, the
Second Omnibus Amendment, the Third Omnibus Amendment, the Fourth Omnibus
Amendment, the Fifth Omnibus Amendment and the Sixth Omnibus Amendment and as
the same may be further amended, restated, supplemented or otherwise modified
from time to time in accordance with the terms thereof and hereof, together with
all instruments, documents and agreements executed by any of the CHS Parties
party thereto in connection therewith, in each case, as the same may be amended,
restated, supplemented or otherwise modified from time to time in accordance
with the terms thereof and hereof.

“Control Agreement” means (a) that certain Deposit Account Control Agreement,
dated as of the Closing Date, among the Company, the Administrative Agent and
Bank of America, N.A., as the Concentration Account Bank, (b) that certain
Deposit Account Control Agreement, dated as of the Second Omnibus Amendment
Effective Date, among the Company, the Administrative Agent and Fifth Third
Bank, as the Concentration Account Bank, and (c) each other Deposit Account
Control Agreement entered into among the Company, the Administrative Agent and a
Concentration Account Bank, in each case in form and substance satisfactory to
the Administrative Agent, as each such agreement may be amended, modified,
supplemented or restated in accordance with its terms and the terms hereof.

“Credit and Collection Policy” means the credit, contracting and collection
policies and practices relating to Contracts and Receivables of the Originators
previously provided to each Managing Agent, as modified in compliance with
Section 6.02(c) of this Agreement and provided to or accessible to each Managing
Agent in electronic format.

“Critical Accounting Policy” means the “Critical Accounting Policy” (as such
term is defined in the annual report on Form 10-K of the Parent).

“Debt” of any Person means (a) indebtedness of such Person for borrowed money,
(b) obligations of such Person evidenced by bonds, debentures, notes or other
similar instruments, (c) obligations of such Person to pay the deferred purchase
price of property or services beyond ordinary course of business payment terms
for trade payables, (d) obligations secured by a valid Lien upon property or
assets owned by such Person, even though such Person has not assumed or become
liable for the payment of such obligations and (e) obligations of such Person
under direct or indirect guaranties in respect of, and obligations (contingent
or otherwise) to purchase or otherwise acquire, or otherwise to assure a
creditor against loss in respect of, indebtedness or obligations of others of
the kinds referred to in clauses (a) through (d) above.

 

5



--------------------------------------------------------------------------------

“Defaulted Receivable” means a Receivable:

(a)      as to which, as of the date that is 150 days after the Last Service
Date, the amount paid thereon is less than the Expected Net Value of such
Receivable (other than as a result of a miscalculation by the Collection Agent
of Contractual Allowances),

(b)      as to which the Obligor thereof is currently the subject of an
Insolvency Proceeding, or

(c)      which, consistent with the Credit and Collection Policy, has been or
should be written off the Buyer’s or an Originator’s books as uncollectible.

“Delinquent Receivable” means a Receivable, other than a Defaulted Receivable,
as to which, as of the date that is 120 days after the Last Service Date, the
amount paid thereon is less than the Expected Net Value of such Receivable
(other than as a result of a miscalculation by the Collection Agent of
Contractual Allowances).

“Deposit Account Notification Agreement (Government Healthcare Receivables)”
means (a) that certain Deposit Account Notification Agreement (Government
Healthcare Receivables), dated as of the Closing Date, among the Originators
party thereto, the Administrative Agent, Bank of America, N.A., as the
Collection Account Bank, and, solely for purposes of Section 11 thereof, CHS,
(b) that certain Deposit Account Instructions and Service Agreement, dated as of
the Second Omnibus Amendment Effective Date, among the Originators party
thereto, the Administrative Agent and Fifth Third Bank, as the Collection
Account Bank, and (c) each other agreement entered into by one or more
Originators, the Administrative Agent and a Collection Account Bank providing
for, among other things, standing revocable instructions by such Originators to
transfer Collection Account funds to a Concentration Account and notification to
the Administrative Agent of any change in such instructions, in each case in
form and substance satisfactory to the Administrative Agent, in each case as
such agreement may be amended, modified, supplemented or restated in accordance
with its terms and the terms hereof.

“Distributed Funds” has the meaning assigned to that term in Section 2.03(a).

“Documents” means this Agreement, the, Contribution Agreement, the Loan
Agreement, the Originator Documents, the Facility Documents, and all other
certificates, instruments, UCC financing statements, reports, notices,
agreements and documents executed or delivered under or in connection with this
Agreement, in each case as the same may be amended, supplemented or otherwise
modified from time to time in accordance with this Agreement.

“Eligible Obligor” means, at any time, an Obligor which is:

(a)      not an Affiliate of the Company, CHS or any Originator;

(b)      a resident of the United States;

 

6



--------------------------------------------------------------------------------

(c)      not the Obligor of Defaulted Receivables having an Expected Net Value
in an aggregate amount of 25% or more of the aggregate Expected Net Value of all
Receivables of such Obligor;

(d)      not the subject of any Insolvency Proceeding; and

(e)      an Insurer or a Governmental Entity.

For the avoidance of doubt, an Obligor that is ineligible pursuant to two or
more clauses above shall be counted as ineligible under this Agreement once,
without duplication.

“Eligible Receivable” means, at any time, a Receivable:

(a)      the Obligor of which is an Eligible Obligor;

(b)      which is not a Delinquent Receivable, a Defaulted Receivable or a
Collection Agency Receivable;

(c)      which (i) is an “account”, including a health-care-insurance
receivable, or a general intangible within the meaning of the UCC and is not
evidenced by any instrument or chattel paper, (ii) unless it is an Unbilled
Receivable, has been invoiced by the applicable Originator and as to which all
performance and other action required to be taken in connection therewith by the
applicable Originator (and, if applicable, the Company) for the Obligor has been
so performed or taken, (iii) is denominated and payable only in U.S. Dollars,
(iv) that has not been compromised in any manner that would reduce the amount
payable with respect thereto in any manner not reflected in the Total Reserves
or the Contractual Allowances with respect thereto (including by extension of
time of payment) and, in any event, is payable in an amount approximating its
Expected Net Value by the Obligor or Obligors identified by the applicable
Originator in its records as being obligated to do so, (v) is net of any
deductible limitations, commissions, fees, or other discounts, (vi) is based on
an actual and bona fide rendition of services or sale of goods to the patient by
the applicable Originator in the ordinary course of business, (vii) to the
extent required under Applicable Law, is subject to a Patient Consent Form
executed by the applicable patient, and (viii) satisfies all applicable
requirements of, and, in the case of Receivables owed by Governmental Entities
or Insurers, was originated and processed in accordance with, the Credit and
Collection Policy or the Critical Accounting Policy, as applicable, and the
billing requirements of the applicable Obligor except in any Immaterial Respect;

(d)      which is payable in an amount at least equal to its Expected Net Value
by the Obligor or Obligors identified by the applicable Originator in its
records as being obligated to do so;

(e)      the Originator of which (i) is not the subject of any Insolvency
Proceeding and (ii) has not been the subject of a Removal;

(f)      which is not the subject of any action, suit, proceeding or dispute
(pending or threatened), setoff, counterclaim, defense, abatement, suspension,
deferment,

 

7



--------------------------------------------------------------------------------

deductible, reduction or termination by the Obligor thereof (except for
statutory rights of Governmental Entities that are not pending or threatened)
unless, in the case of a Receivable from a Governmental Entity,
Medicare/Medicaid Cost Report Liability Reserves have been established with
respect thereto in an amount in compliance with the Critical Accounting Policy
and otherwise reasonably satisfactory to the Administrative Agent;

(g)      which is not based on any cost report settlement or expected settlement
due from any Governmental Entity;

(h)      the invoice for the goods and services constituting the basis for
which, has been prepared, delivered and is in a form such that, after
application of all relevant Contractual Allowances adjustments have been applied
to such Receivable and the invoiced balance thereunder, the expected payments
for the invoiced goods and services will be in an amount approximating the
Expected Net Value of such Receivable;

(i)       the financing of which hereunder is made in good faith and without
actual intent to hinder, delay or defraud present or future creditors of the
Buyer or any Originator;

(j)       the assignment of which (including the grant of a perfected security
interest therein and the assignment of any Related Security) does not contravene
or conflict in any material respect with any Applicable Law or any contractual
or other restriction, limitation or restriction with regard to confidentiality;

(k)      the Obligor with respect to which has been directed to make payments on
such Receivable to a Lock-Box or Collection Account;

(l)       the Contract with respect to which, (i) together with such Receivable,
does not contravene in any material respect any Applicable Law (including laws,
rules and regulations relating to truth in lending, fair credit billing, fair
credit reporting, equal credit opportunity, fair debt collection practices and
privacy) and with respect to which no party to the Contract related thereto is
in violation of any such Applicable Law in any material respect, (ii) does not
contain any provision prohibiting the grant of a Lien in such payment obligation
from the patient to the Originator, from the Originator to the Buyer, from the
Buyer to the Company or from the Company to the Administrative Agent, (iii) has
been duly authorized and, together with such Receivable, constitutes the legal,
valid and binding obligation of the Obligor, and (iv) was in full force and
effect and applicable to the customer or patient at the time the goods or
services constituting the basis for such Receivable were sold or performed;

(m)     with respect to which no consents by any third party to the grant of a
security interest therein are required other than consents previously obtained
in writing by the applicable Originator;

(n)      as to which the Administrative Agent has not notified the Company and
the Collection Agent that the Administrative Agent has determined, in its
reasonable business judgment exercised in good faith, that the inclusion of such
Receivable (or class of Receivables (other than Medicare or Medicaid)) would
have a material adverse effect on the program;

 

8



--------------------------------------------------------------------------------

(o)     (i) which, prior to the grant of an interest therein pursuant to this
Agreement, is owned by the applicable Originator free and clear of any Lien
(other than Permitted Liens), and (ii) with respect to which, from and after the
grant of an interest therein pursuant to this Agreement, the Buyer has a
properly perfected first priority security interest therein, free and clear of
any Lien (other than Permitted Liens) which has been assigned to the
Administrative Agent, who has a properly perfected first priority security
interest therein, free and clear of any Lien (other than Permitted Liens)
(which, for clarity, will exclude Receivables originated by Kay County Oklahoma
Hospital Company, LLC as “Eligible Receivables” until such time as the Kay
County Lien is released and terminated in full);

(p)      which is not an Ineligible Receivable;

(q)      which, if it is an Unbilled Receivable, is not within 10 days of the
statutory limit for billing and collection applicable to the Obligor thereof and
is not aged more than 30 days from its Last Service Date;

(r)      except for an Unbilled Receivable, all information set forth in the
bill and supporting claim documents with respect to which is true, complete and
correct except in any Immaterial Respect, and, in all cases, if additional
information is requested by the Obligor, the Collection Agent (or related
Originator) has or will promptly provide (or cause to be provided) the same, and
if any error has been made with respect to such information, the Collection
Agent (or related Originator) will promptly correct the same and, if necessary,
rebill such Receivable;

(s)      with respect to which the Originator’s Medicare or Medicaid cost
reports have been examined and audited or “final settled” or for which a Notice
of Program Reimbursement (“NPR”) has been issued by (i) as to Medicaid, the
applicable state agency or other CMS designated agent or agents of such state
agency, charged with such responsibility, or (ii) as to Medicare, the Medicare
intermediary or other CMS designated agents charged with such responsibility,
and there is no basis for any Governmental Entity to assert an offset with
respect to such Receivable, including as the result of any unpaid amounts, with
respect to any audit, financial settlement or NPR, except to the extent covered
by Medicare/Medicaid Cost Report Liability Reserves;

(t)      which is not an AccessOne Program Receivable; and

(u)     which is not an Illinois Medicaid Receivable.

For the avoidance of doubt, (i) a Receivable or portion of a Receivable that is
ineligible pursuant to two or more clauses above shall be counted as ineligible
under this Agreement once, without duplication, and (ii) so long as no
Termination or Event of Termination is continuing, an Eligible Receivable that
becomes ineligible under any clause hereunder may be resubmitted as an Eligible
Receivable at a future date if and to the extent all qualifications under this
definition are satisfied as of the date of resubmission (including curing the
basis for the initial determination of ineligibility hereunder).

 

9



--------------------------------------------------------------------------------

“ERISA” means the Employee Retirement Income Security Act of 1974, as the same
may be amended from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Parent, is treated as a single employer under Section
414(b) or (c) of the Code, or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder, with respect to a Plan (other than
an event for which the 30-day notice period is waived), (b) a failure by any
Plan to meet the minimum funding standards (within the meaning of Sections 412
or 430 of the Code or Section 302 of ERISA) applicable to such Plan, in each
case whether or not waived, (c) the filing pursuant to Section 412(c) of the
Code or Section 302(c) of ERISA, of an application for a waiver of the minimum
funding standard with respect to any Plan, (d) a determination that any Plan is,
or is expected to be, in “at-risk” status (as defined in Section 303(i)(4) of
ERISA or Section 430(i)(4) of the Code), (e) the incurrence by the Parent or any
of its ERISA Affiliates of any liability under Title IV of ERISA with respect to
the termination of any Plan or the withdrawal or partial withdrawal of the
Parent or any of its ERISA Affiliates from any Plan or Multiemployer Plan, (f)
the receipt by the Parent or any of its ERISA Affiliates from the PBGC or a plan
administrator of any notice relating to the intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan, (g) the receipt by the
Parent or any of its ERISA Affiliates of any notice, or the receipt by any
Multiemployer Plan from the Parent or any of its ERISA Affiliates of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA or in endangered or critical status,
within the meaning of Section 432 of the Code or Section 305 of ERISA, (h) the
occurrence of a “prohibited transaction” with respect to which the Parent or any
of the subsidiaries is a “disqualified person” (within the meaning of Section
4975 of the Code) or with respect to which the Parent or any such subsidiary
could otherwise be liable or (i) any other event or condition with respect to a
Plan or Multiemployer Plan that could result in liability of the Parent or any
subsidiary.

“Event of Termination” has the meaning assigned to that term in Section 7.01.

“Expected Net Value” means, with respect to any Receivable, the sum of (a) the
gross unpaid amount of such Receivable on the date of creation thereof minus (b)
all Contractual Allowances with respect to such Receivable.

“Facility Documents” has the meaning set forth in the Loan Agreement.

“Federal Funds Rate” means, for any day, a fluctuating interest rate per annum
equal to the weighted average of the rates on overnight federal funds
transactions with members of the Federal Reserve System arranged by federal
funds brokers, as published for such day (or, if such day is not a Business Day,
for the next preceding Business Day) by the Federal Reserve

 

10



--------------------------------------------------------------------------------

Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“Fifth Amendment to Loan Agreement” means that certain Fifth Amendment to
Receivables Loan Agreement, made as of February 28, 2015, among the Borrower, as
Borrower, the Conduit Lenders, Scotia, as a Managing Agent and as a Committed
Lender, BTMU, as a Managing Agent and as a Committed Lender, Credit Agricole
Corporate and Investment Bank, as a Managing Agent, as a Committed Lender and as
Administrative Agent, the Collection Agent, as Collection Agent under the Loan
Agreement, and such other parties as are named therein, and acknowledged and
agreed by certain other CHS Parties party to the Facility Documents.

“Fifth Omnibus Amendment” means that certain Fifth Omnibus Amendment, made as of
the Fifth Omnibus Amendment Effective Date, among the Company, as Borrower and
as the Company, the Conduit Lenders, Scotia, as a Managing Agent and as a
Committed Lender, BTMU, as a Managing Agent and as a Committed Lender, Credit
Agricole Corporate and Investment Bank, as a Managing Agent, as a Committed
Lender and as Administrative Agent, the Collection Agent, as Collection Agent
under each of this Agreement, the Contribution Agreement, and the Loan
Agreement, and as Authorized Representative, CHS, as Transferor, as Buyer and
individually (as a performance undertaking party), the Originators party
thereto, and such other parties as are named therein.

“Fifth Omnibus Amendment Effective Date” means November 13, 2015.

“First Omnibus Amendment” means that certain First Omnibus Amendment, made as of
July 30, 2012, among the Borrower, as Borrower and as the Company, Scotia, as a
Managing Agent, CA-CIB, as a Managing Agent and as Administrative Agent, the
Collection Agent, as Collection Agent under each of this Agreement, the
Contribution Agreement, and the Sale Agreement, and as Authorized Representative
(as defined in the Sale Agreement), CHS, as Transferor and as Buyer, and each of
the Initial Originators, as Originators.

“Fourth Amendment to Loan Agreement” means that certain Fourth Amendment to
Receivables Loan Agreement, made as of August 29, 2014, among the Borrower, as
Borrower, the Conduit Lenders, Scotia, as a Managing Agent and as a Committed
Lender, BTMU, as a Managing Agent and as a Committed Lender, Credit Agricole
Corporate and Investment Bank, as a Managing Agent, as a Committed Lender and as
Administrative Agent, the Collection Agent, as Collection Agent under the Loan
Agreement, and such other parties as are named therein, and acknowledged and
agreed by certain other CHS Parties party to the Facility Documents.

“Fourth Omnibus Amendment” means that certain Fourth Omnibus Amendment, made as
of the Fourth Omnibus Amendment Effective Date, among the Company, as Borrower
and as the Company, the Conduit Lenders, Scotia, as a Managing Agent and as a
Committed Lender, BTMU, as a Managing Agent and as a Committed Lender, Credit
Agricole Corporate and Investment Bank, as a Managing Agent, as a Committed
Lender and as Administrative Agent, the Collection Agent, as Collection Agent
under each of this Agreement, the Contribution

 

11



--------------------------------------------------------------------------------

Agreement, and the Loan Agreement, and as Authorized Representative, CHS, as
Transferor, as Buyer and individually (as a performance undertaking party), the
Originators party thereto, and such other parties as are named therein.

“Fourth Omnibus Amendment Effective Date” means March 31, 2015.

“GAAP” means the generally accepted accounting principles in the United States
in effect from time to time including, at any time after the adoption thereof in
the United States, the generally accepted accounting standards from time to time
developed and approved by the International Accounting Standards Board.

“Governmental Entity” means the United States of America, any state thereof, any
political subdivision of a state thereof and any agency or instrumentality of
the United States of America or any state or political subdivision thereof and
any entity exercising executive, legislative, judicial, regulatory, or
administrative functions of or pertaining to government. Payments from
Governmental Entities will be deemed to include payments governed under the
Social Security Act (42 U.S.C. §§ 1395 et seq.), including payments under
Medicare, Medicaid and TRICARE/CHAMPUS, and payments administered or regulated
by CMS; provided that for purposes of the definition of “Eligible Obligor”,
Governmental Entities with respect to Medicaid-related and Medicare-related
Receivables shall be treated as separate entities in the manner identified in
the Monthly Report.

“Healthcare Laws” means all applicable statutes, laws, ordinances, rules, and
regulations of any Governmental Entity with respect to regulatory matters
primarily relating to patient healthcare, healthcare providers, and healthcare
services (including Section 1128B(b) of the Social Security Act, as amended, 42
U.S.C. § 1320a 7(b) (Criminal Penalties Involving Medicare or State Health Care
Programs), commonly referred to as the “Federal Anti-Kickback Statute,” HIPAA
and the Social Security Act, as amended, Section 1877, 42 U.S.C. § 1395nn
(Prohibition Against Certain Referrals), commonly referred to as “Stark
Statute”).

“HIPAA” means the Health Insurance Portability and Accountability Act of 1996,
Pub. L. No. 104-191, the Privacy Standards, the Security Standards, and the
Privacy provisions (Subtitle D) of the Health Information Technology for
Economic Clinical Health Act, Division A, Title XIII of Pub. L. 111-5, and its
implementing regulations.

“Illinois Medicaid Receivable” means any Receivable with respect to which the
Obligor is the State of Illinois or any agency or instrumentality thereof acting
through Illinois’ Medicaid agency that arises out of charges reimbursable under
Medicaid.

“Immaterial Respect” means, with respect to (1) any eligibility criteria
relating to the Purchase of a Receivable, any non-compliance with such
eligibility criteria that does not result in (i) the diminution in any amount
whatsoever (x) in the timely payment or, (y) in the amount of Purchase Price of
such Receivable, or (ii) the impairment exclusion, elimination or limitation of
any material rights, remedies or benefit that otherwise would be available to
obtain Collections on such Receivable, or (2) any representation or warranty
hereunder, any breach of a representation or warranty that does not result in
(i) the diminution in any amount whatsoever (x) in the timely payment or, (y) in
the amount of Purchase Price of the Purchased Receivables, or (ii) the
impairment exclusion, elimination or limitation of any material rights, remedies
or benefit that otherwise would be available to obtain Collections on the
Purchased Receivables.

 

12



--------------------------------------------------------------------------------

“Indemnified Amounts” has the meaning assigned to that term in Section 8.01.

“Indemnified Parties” has the meaning assigned to that term in Section 8.01.

“Ineligible Receivable” means a Receivable on the books and records of an
Originator in one of the following financial classes from the list of all
financial classes categorized by the Originators set forth on the schedule of
financial classes provided to the Buyer on the Closing Date: (i) Early-Out Blue
Cross, (ii) Early-Out HMO/PPO, (iii) Early-Out Other Insurance, (iv) Champus,
(v) Workers Comp., (vi) Other Governmental, (vii) Schip Standards, (viii) Schip
Nonstandard, (ix) Industrial, (x) Auto Insurance Liability, or (xi) Other
Non-Government.

“Initial Originators” means each of the Persons affiliated with the Parent and
party to the Sale Agreement as of the Closing Date as an originator
collectively, and “Initial Originator” means any of them individually.

“Initial Purchase” means the initial Purchase made by the Buyer hereunder.

“Initial Purchase Date” means March 26, 2012 or the first date thereafter on
which all of the conditions precedent specified in Sections 3.01 and 3.02 have
been satisfied.

“Insolvency Proceeding” means, with respect to any Person, any of the following
events: (a) any proceeding shall be instituted by such Person seeking to
adjudicate it as bankrupt or insolvent, or seeking liquidation, winding up,
reorganization, dissolution, stay of proceedings, arrangement, adjustment,
protection, relief, or composition of it or its debts under any Bankruptcy Law
or (b) any proceeding shall be instituted against such Person seeking to
adjudicate it a bankrupt or insolvent, or seeking liquidation, dissolution, stay
of proceedings, winding up, reorganization, arrangement, adjustment, protection,
relief, or composition of it or its debts under any Bankruptcy Law, and such
proceeding shall remain unstayed for a period of 60 days, or the requested
adjudication, relief or other action sought thereby shall have been made,
granted or taken.

“Insurer” means any Person (other than a Governmental Entity) which in the
ordinary course of its business or activities agrees to pay for healthcare goods
and services received by individuals, including commercial insurance companies,
nonprofit insurance companies (such as the Blue Cross, Blue Shield entities),
employers or unions which self insure for employee or member health insurance,
prepaid health care organizations, preferred provider organizations, health
maintenance organizations or any other similar Person. “Insurer” includes
insurance companies issuing health, personal injury, workers’ compensation or
other types of insurance but does not include any individual guarantor.

“Investment Company Act” means the Investment Company Act of 1940, as amended.

 

13



--------------------------------------------------------------------------------

“Kay County Lien” means (a) the tax lien evidenced by (i) the Notice of Federal
Tax Lien filed against Kay County Oklahoma Hospital Company, LLC, for a total
amount of $9,594,943.55, prepared and signed at Nashville, Tennessee, on October
2, 2012, filed at the Kay County Clerk in the State of Oklahoma and recorded in
Book F17, Page 95 on October 9, 2012, and (ii) the Notice of Federal Tax Lien
filed against Kay County Oklahoma Hospital Company, LLC, for a total amount of
$9,594,943.55, prepared and signed at Nashville, Tennessee, on October 2, 2012,
filed at the Oklahoma County Clerk, in the state of Oklahoma under filing no.
20121009030027290 on October 9, 2012; and (b) the tax lien evidenced by (i) the
Notice of Federal Tax Lien filed against Kay County Oklahoma Hospital Company,
LLC, for a total amount of $1,191,207.26, prepared and signed at Nashville,
Tennessee, on November 15, 2012, filed at the Kay County Clerk in the State of
Oklahoma and recorded in Book F17, Page 104 on November 26, 2012, and (ii) the
Notice of Federal Tax Lien filed against Kay County Oklahoma Hospital Company,
LLC, for a total amount of $1,191,207.26, prepared and signed at Nashville,
Tennessee, on November 15, 2012, filed at the Oklahoma County Clerk in the State
of Oklahoma under filing no. 20121126030032200 on November 26, 2012.

“Last Service Date” means, with respect to any Receivable, the date on which the
related patient was discharged from the care of the applicable Originator.

“Lenders” has the meaning set forth in the Loan Agreement.

“Lien” means a lien, assignment, mortgage, pledge, hypothecation, privilege,
title retention, security interest, charge, hypothec, encumbrance or other right
or claim of any Person.

“Loan Agreement” means that certain Receivables Loan Agreement, dated as of the
Closing Date, among the Buyer, Professional Services, in its capacity as
Collection Agent, the Lenders party thereto from time to time, the Managing
Agents party thereto from time to time, and Credit Agricole Corporate and
Investment Bank, as Administrative Agent, as amended by the First Omnibus
Amendment, the Second Omnibus Amendment, the Third Omnibus Amendment, the Fourth
Amendment to Loan Agreement, the Fifth Amendment to Loan Agreement, the Fourth
Omnibus Amendment, the Fifth Omnibus Amendment and the Sixth Omnibus Amendment
and as such agreement may be further amended, restated, supplemented or
otherwise modified from time to time in accordance with its terms.

“Lock-Box” means a post office box to which Collections are remitted for
retrieval by a Collection Account Bank and deposited by such Collection Account
Bank into a Collection Account.

“Majority Lenders” has the meaning set forth in the Loan Agreement.

“Managing Agent” has the meaning set forth in the Loan Agreement.

“Material Adverse Effect” means a material adverse change since December 31,
2011 in, or a material adverse effect upon, (a) the operations, business,
properties or financial condition of (i) the Originators taken as a whole, or
the Collection Agent or (ii) the Parent and its subsidiaries, taken as a whole,
(b) the ability of the Collection Agent, the Parent, CHS or any Material
Originator to perform in any material respects their respective obligations
under this Agreement or any other Document to which it is a party, or (c) (i)
the legality, validity, binding

 

14



--------------------------------------------------------------------------------

effect or enforceability of any Document, or (ii) the perfection or priority of
any ownership interest granted under any of the Documents (other than with
respect to an immaterial amount of Purchased Property and which the applicable
Originator, Collection Agent or CHS is diligently disputing by appropriate
proceedings).

“Material Indebtedness” means any Debt (other than any Debt incurred under the
Documents) of any one or more of the Parent, CHS, the Collection Agent or any
Originator in an aggregate principal amount exceeding $50,000,000.

“Material Originator” means, as of any date of determination, any Originator or
group of Originators, collectively, the Receivables of which constitute at least
7.5% of the average of the Net Receivables Balances determined as of the last
day of each of the three consecutive Collection Periods occurring immediately
prior to such date of determination.

“Medicaid” means the medical assistance program established by Title XIX of the
Social Security Act (42 U.S.C. § 1396 et seq.) and any statutes succeeding
thereto.

“Medicare” means the health insurance program for the aged and disabled
established by Title XVIII of the Social Security Act (42 U.S.C. § 1395 et seq.)
and any statutes succeeding thereto.

“Medicare/Medicaid Cost Report Liability Reserve” has the meaning set forth in
the Loan Agreement.

“Monthly Distributed Funds” has the meaning assigned to that term in
Section 2.03(a).

“Monthly Report” means a report, in substantially the form of Exhibit D,
executed by a Responsible Officer of the Collection Agent and furnished to the
Administrative Agent and each Managing Agent pursuant to Section 2.03.

“Monthly Report Due Date” means, with respect to any Collection Period, the 20th
day of the calendar month following such Collection Period, or, if such day is
not a Business Day, the next succeeding Business Day.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA that is contributed to by the Buyer or with respect to which the Buyer
has any liability (including on behalf of any ERISA Affiliate).

“Net Receivables Balance” has the meaning set forth in the Loan Agreement.

“Noncomplying Receivable” means any Receivable with respect to which the
Authorized Representative has received notice from the Buyer or the Collection
Agent (or following a Termination or Event of Termination, the replacement
Collection Agent) that such Receivable was included in calculations contained in
the most recently delivered Monthly Report as an Eligible Receivable that was
not an Eligible Receivable as of the date purchased hereunder or that an
Originator otherwise breached any representation, warranty or covenant made with
respect to such Receivable hereunder when purchased.

 

15



--------------------------------------------------------------------------------

“Noncomplying Receivable Portion” means, with respect to any Noncomplying
Receivable, the portion of such Receivable that has caused such Receivable to be
classified as a Noncomplying Receivable (whether due to a dispute, discount,
deduction, claim, offset, defense or counterclaim of any kind relating to such
Receivable or any other performance related or contractual dilution affecting
such Receivable, including, without limitation, product quality, warranties,
setoffs, deductions, discounts, rebates, incentive programs and adjustments)
such that, if such amount is paid to the Buyer pursuant to Section 2.03(b), the
remaining Outstanding Balance of such Receivable shall constitute an Eligible
Receivable in all respects.

By way of example, if the Buyer purchased a Receivable hereunder with an
Expected Net Value of $1,100,000 and, by virtue of clerical error, the Expected
Net Value was overstated by $100,000 (i.e., the Expected Net Value as of the
Purchase Date was in fact $1,000,000), the Noncomplying Receivable Portion of
such Receivable is equal to $100,000.

“Noncomplying Receivables Adjustment” means, with respect to any Collection
Period, an amount equal to the aggregate of, with respect to each Receivable
which the Collection Agent or the Buyer (or its assigns) has identified to the
Authorized Representative as a Noncomplying Receivable during such Collection
Period, either (i) as of any date prior to the Termination Date that no
Termination or Event of Termination is outstanding, the Noncomplying Receivable
Portion of each such Receivable, and (ii) in all other circumstances, the
Outstanding Balance of each such Receivable.

“Notice” means such notice letter or form delivered by an Originator to an
Obligor directing such Obligor to make payments on Receivables solely into a
Collection Account.

“NPR” has the meaning assigned to that term in clause (s) of the defined term
“Eligible Receivable”.

“Obligor” means an Insurer or Governmental Entity, as applicable, who is
responsible for the payment of all or any portion of a Receivable. For the
avoidance of doubt, the term “Obligor” shall not include any Person that is
currently classified in a “self-pay” financial class by the Collection Agent.

“Originator” and “Originators” has the meaning assigned to that term in the
Recitals.

“Originator Documents” means this Agreement, the Control Agreement, the Deposit
Account Notification Agreement (Government Healthcare Receivables) and all other
certificates, instruments, UCC financing statements, reports, notices,
agreements and documents executed or delivered under or in connection with this
Agreement, in each case as the same may be amended, supplemented or otherwise
modified from time to time in accordance with this Agreement.

“Originator Loan” has the meaning assigned to that term in Section 2.03(c)(i).

“Originator Notes” means the subordinated promissory notes, each of which is (i)
payable to the Authorized Representative as the paying agent for one or more
Originators and (ii)

 

16



--------------------------------------------------------------------------------

is substantially in the form of Exhibit B attached hereto, as each such note may
be amended, restated, supplemented or otherwise modified from time to time in
accordance with its terms and the terms hereof.

“Outstanding Balance” of any Receivable at any time means (x) the Expected Net
Value of such Receivable, minus (y) the aggregate amount of (i) all Collections
received in the applicable Concentration Account with respect to such
Receivable, and (ii) all Noncomplying Receivables Adjustment with respect to
such Receivable that have been applied or paid in accordance with Section 2.03.

“Parent” means Community Health Systems, Inc., a Delaware corporation.

“Parent Credit Agreement” means that certain Credit Agreement, dated as of
July 25, 2007, as amended and restated as of November 5, 2010, February 2, 2012
and January 27, 2014, and as further amended as of March 9, 2015, among CHS, as
borrower, the Parent, the lenders party thereto, and Credit Suisse AG, as
administrative agent and as collateral agent for the lenders, as such agreement
may be further amended, modified, supplemented or restated from time to time in
accordance with its terms.

“Patient Consent Form” means a form signed by each patient for which a
Receivable has been or will be created: (i) with respect to Receivables
originated on or prior to September 30, 2012, that is in form and substance
consistent in all material respects with those forms used by the applicable
Originator in the ordinary course of its business, and (ii) with respect to
Receivables originated after September 30, 2012, that is in form and substance
in compliance with Applicable Law to permit an Originator to disclose certain
demographic and health information with respect to each patient to the
Originator’s servicing agents and by such servicing agents and to any other
Person (including the Administrative Agent and any Collection Agent) in the
manner required or otherwise contemplated under the Facility Documents, except
that, to the extent Applicable Law requires the Patient Consent Form to list
specific persons or entities who may receive such patient information, such
Patient Consent Form need not list the specific servicing agents or any other
Person, including the Administrative Agent or any Collection Agent, in order to
satisfy the requirements of this definition.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Liens” means (a) liens for taxes, fees, assessments and other
governmental charges that are not delinquent and in respect of which adequate
reserves have been established, (b) any Lien created by or in connection with
any Facility Document, (c) Liens created by or in connection with the Parent
Credit Agreement which, by their terms, do not attach to Purchased Receivables
or any rights, title or interest in or to any of the Documents, except that the
Originator Notes may be pledged to the extent required by the Parent Credit
Agreement, and (d) Liens (i) which do not interfere in any material respect with
the business of any Originator, or (ii) arising from precautionary UCC financing
statements or similar filings made in respect of operating leases entered into
by an Originator, in each case under this clause (d), which do not secure any
Debt.

 

17



--------------------------------------------------------------------------------

“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture, government (or any agency or political subdivision
thereof) or other entity.

“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, sponsored, maintained or contributed to by the Parent
or an Originator, with respect to an Originator or Parent has any liability
(including on behalf of any ERISA Affiliate).

“Professional Services” has the meaning assigned to that term in the Recitals.

“Purchase” means a purchase of Purchased Property by the Buyer from an
Originator pursuant to Section 2.01.

“Purchase Date” has the meaning assigned to that term in Section 2.01(a).

“Purchase Price” means, with respect to any Purchase on any date, the aggregate
Expected Net Value of the Receivables included in such Purchase minus the Bad
Debt Reserve.

“Purchased Property” means (i) all outstanding Receivables sold or intended to
be sold under this Agreement, (ii) all Related Security relating to such
Receivables and (iii) all Collections with respect to, and other proceeds of
such Receivables.

“Purchased Receivable” means any Receivable included in the Purchased Property.

“Receivables” means all accounts (including health-care-insurance receivables),
instruments and general intangibles, whether now existing or hereafter arising,
and all proceeds of any of the foregoing, in each case, consisting of rights of
payment arising out of the rendition of medical, surgical, diagnostic or other
professional medical services or the sale of medical products by an Originator
in the ordinary course of its business, including all third-party reimbursable
portions or third-party directly payable portions of health-care-insurance
receivables or general intangibles owing (or in the case of Unbilled
Receivables, to be owing) by an Obligor, including all rights to reimbursement
from Obligors under any agreements with Obligors or other Persons and payments
from Obligors, together with all books, records, ledger cards, rights to access
and use data processing records, rights to use computer software, and other
property at any time used or useful in connection with, evidencing, embodying,
referring to, or relating to any of the foregoing. For the avoidance of doubt,
this definition shall not include any Self Pay Obligation.

“Records” means all Contracts and other documents, books, records and other
information (including computer programs, tapes, disks, punch cards, rights to
access and use data processing software and related property and rights)
maintained with respect to Receivables and the related Obligors.

“Related Removals” means all proposed Removals of Originators made in connection
with one or more Originators being party to or the subject of a transaction or
series of related transactions (such as merger, sale or lease transactions).

 

18



--------------------------------------------------------------------------------

“Related Security” means with respect to any Receivable:

(a)       all of the applicable Originator’s interest in the merchandise
(including returned, repossessed or foreclosed merchandise), if any, relating to
the sale which gave rise to such Receivable;

 

  (b)

all other Liens and property subject thereto from time to time purporting to
secure payment of such Receivable, whether pursuant to the Contract related to
such Receivable or otherwise;

 

  (c)

the assignment to the Buyer of all UCC financing statements or similar documents
covering any collateral securing payment of such Receivable;

 

  (d)

all guarantees, indemnities, warranties, letters of credit, insurance policies
and proceeds and premium refunds thereof and other agreements or arrangements of
whatever character from time to time supporting or securing payment of such
Receivable whether pursuant to the Contract related to such Receivable or
otherwise;

 

  (e)

all Records; and

 

  (f)

all present and future claims, demands, causes and choses in action in respect
of any or all of the foregoing and all payments on or under and all proceeds of
every kind and nature whatsoever in respect of any or all of the foregoing,
including all proceeds of the conversion, voluntary or involuntary, into cash or
other liquid property, all cash proceeds, accounts, accounts receivable, notes,
drafts, acceptances, chattel paper, checks, deposit accounts, securities
accounts, insurance proceeds, condemnation awards, rights to payment of any and
every kind and other forms of obligations and receivables, instruments and other
property which at any time constitute all or part of or are included in the
proceeds of any of the foregoing.

“Removal” has the meaning assigned to that term in Section 9.14(b).

“Responsible Officer” means, with respect to any Person, its president, company
controller, vice president, treasurer or chief financial officer designated by
resolution of such Person as being authorized to deliver notices, reports and
certificates under this Agreement.

“Revolving Principal Balance” has the meaning set forth in the Loan Agreement.

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of Treasury, the U.S. State Department, the U.S. Department of
Commerce or the U.S. Department of the Treasury.

 

19



--------------------------------------------------------------------------------

“Sanctioned Country” means, at any time, a country or territory that is itself
the subject or target of any Sanctions (at the date of this Agreement, Cuba,
Iran, North Korea, Sudan and Syria).

“Sanctioned Person” means (a) any person listed in any Sanctions-related list of
specially designated foreign nationals or other persons maintained by the Office
of Foreign Assets Control of the U.S. Department of Treasury, the U.S. State
Department, the U.S. Department of Commerce or the U.S. Department of the
Treasury or (b) any person controlled by any such person.

“Second Omnibus Amendment” means that certain Second Omnibus Amendment, made as
of the Second Omnibus Amendment Effective Date, among the Company, as Borrower
and as the Company, the Conduit Lenders, Scotia, as a Managing Agent and as a
Committed Lender, BTMU, as a Managing Agent and as a Committed Lender, Credit
Agricole Corporate and Investment Bank, as a Managing Agent, as a Committed
Lender and as Administrative Agent, the Collection Agent, as Collection Agent
under each of this Agreement, the Contribution Agreement, and the Loan
Agreement, and as Authorized Representative, CHS, as Transferor, as Buyer and
individually (as a performance undertaking party), and each of the Originators
party to this Agreement as of the Second Omnibus Amendment Effective Date, as
Originators.

“Second Omnibus Amendment Effective Date” means March 7, 2013.

“Self Pay Obligations” means, as of any date, all accounts, instruments and
general intangibles, whether now existing or hereafter arising, that are payable
by a Person other than an Obligor and classified in a “self pay” financial class
by the Collection Agent as of such date and all proceeds of any of the
foregoing, in each case, consisting of rights of payment arising out of the
rendition of medical, surgical, diagnostic or other professional medical
services or the sale of medical products by an Originator in the ordinary course
of its business.

“Servicer Termination Event” means the occurrence of any of the following:

(a)      any Event of Termination;

(b)      any withdrawal by the Collection Agent from a Collection Account or a
Concentration Account in contravention of or otherwise not in accordance with
the terms of this Agreement or any other Facility Document;

(c)      any failure on the part of the Collection Agent duly to comply in any
material respect with any of its duties, covenants or obligations hereunder, as
“Collection Agent” under this Agreement, the Contribution Agreement, the Loan
Agreement or under any Document, any Contract, any Applicable Law with respect
to any Receivable, or under the standards, duties and obligations set forth in
the Credit and Collection Policy, in each case, as determined by the Buyer (or
its assigns) in the exercise of its reasonable commercial judgment, which
failure shall continue uncured or unwaived for a period of 10 days (if such
failure can be remedied) after the earlier to occur of (x) the date on which
written notice of such failure shall have been given to the Collection Agent by
the Buyer or its assigns, and (y) the date on which a Responsible Officer of the
Collection Agent acquires knowledge thereof;

 

20



--------------------------------------------------------------------------------

(d)      the Collection Agent agrees to or otherwise permits to occur any
material change in the Credit and Collection Policy that is not in compliance
with Section 6.02(c);

(e)      Professional Services (if then acting as Collection Agent) assigns its
rights or obligations as “Collection Agent” hereunder to any Person without the
consent of the Administrative Agent and the approval of each Managing Agent (as
required by Section 6.01);

(f)      any financial or other information reasonably requested by the
Administrative Agent or any Managing Agent is not provided as requested within a
reasonable amount of time following such request; or

(g)      any representation or warranty made or deemed made by the Collection
Agent or any of its officers under or in connection with this Agreement or any
other Facility Document shall have been false, incorrect or misleading in any
material respect when made or deemed made.

“Servicing Fee” means a fee payable by the Buyer to the Collection Agent on each
Payment Date equal to 1.0% per annum on the aggregate Purchase Price of the
Purchased Receivables outstanding during the immediately preceding calendar
month, payable solely from available Collections.

“Settlement Date” means, with respect to each Purchase, the Monthly Report Due
Date covering the monthly period in which the related Purchase Date occurred.

“Sixth Omnibus Amendment” means that certain Sixth Omnibus Amendment, made as of
the Sixth Omnibus Amendment Effective Date, among the Company, as Borrower and
as the Company, the Conduit Lenders, Scotia, as a Managing Agent and as a
Committed Lender, BTMU, as a Managing Agent and as a Committed Lender, CA-CIB,
as a Managing Agent, as a Committed Lender and as Administrative Agent, the
Collection Agent, as Collection Agent under each of this Agreement, the Loan
Agreement, and the Sale Agreement, and as Authorized Representative (as defined
in the Sale Agreement), CHS, as Transferor, as Buyer and individually (as a
performance undertaking party), the Originators party thereto and such other
parties as are named therein.

“Sixth Omnibus Amendment Effective Date” means November 18, 2016.

“Specified Originators” means the Originators listed on Schedule V, which
Schedule also sets forth the percentage ownership of the issued and outstanding
equity interests of each such Originator that is held by CHS and its
subsidiaries as of the Third Omnibus Amendment Effective Date.

“Termination” means any event or circumstance that but for notice or lapse of
time or both would constitute an Event of Termination.

 

21



--------------------------------------------------------------------------------

“Termination Date” means the date on which the Originators’ obligation to sell
and the Buyer’s obligation to purchase Receivables hereunder terminates, which
date shall occur on the earliest of (i) the delivery of a Termination
Declaration Notice, (ii) the occurrence of any event described in clause (i)(B)
or clause (i)(C) of Section 7.01(f), (iii) the occurrence of any event described
in Section 7.01(d) and (iv) the date on which all amounts payable under the
Documents have been paid in full and all commitments under the Documents have
been terminated.

“Termination Declaration Notice” has the meaning assigned to that term in
Section 7.01.

“Third Omnibus Amendment” means that certain Third Omnibus Amendment, made as of
the Third Omnibus Amendment Effective Date, among the Company, as Borrower and
as the Company, the Conduit Lenders, Scotia, as a Managing Agent and as a
Committed Lender, BTMU, as a Managing Agent and as a Committed Lender, Credit
Agricole Corporate and Investment Bank, as a Managing Agent, as a Committed
Lender and as Administrative Agent, the Collection Agent, as Collection Agent
under each of this Agreement, the Contribution Agreement, and the Loan
Agreement, and as Authorized Representative, CHS, as Transferor, as Buyer and
individually (as a performance undertaking party), each of the Originators party
to this Agreement as of the Third Omnibus Amendment Effective Date, as
Originators, and such other parties as are named therein.

“Third Omnibus Amendment Effective Date” means March 31, 2014.

“Total Amount Owed” means, with respect to an Originator on any given Settlement
Date, the sum of the principal amount owed to such Originator under the
applicable Originator Note on the preceding Settlement Date (after all
distributions and payments on such date) and the aggregate Expected Net Value of
Receivables transferred by such Originator to the Buyer during the Collection
Period related to the given Settlement Date.

“Total Reserves” has the meaning set forth in the Loan Agreement.

“Transferor” means CHS in its capacity as the Transferor under the Contribution
Agreement.

“TRICARE/CHAMPUS” means the Civilian Health and Medical Program of the Uniformed
Service, a program of medical benefits covering former and active members of the
uniformed services and certain of their dependents, financed and administered by
the United States Departments of Defense, Health and Human Services and
Transportation and established pursuant to 10 USC §§ 1071-1106, and all
regulations promulgated thereunder including (1) all federal statutes (whether
set forth in 10 USC §§ 1071-1106 or elsewhere) affecting TRICARE/CHAMPUS, and
(2) all rules, regulations (including 32 CFR 199), manuals, orders and
administrative, reimbursement, and other guidelines of all Governmental Entities
(including the Department of Health and Human Services, the Department of
Defense, the Department of Transportation, the Assistant Secretary of Defense
(Health Affairs), and the Office of TRICARE/CHAMPUS, or any Person or entity
succeeding to the functions of any of the foregoing) promulgated pursuant to or
in connection with any of the foregoing (whether or not having the force of law)
in each case as may be amended, supplemented or otherwise modified from time to
time.

 

22



--------------------------------------------------------------------------------

“Trigger Event” has the meaning set forth in the Loan Agreement.

“UCC” means the Uniform Commercial Code as from time to time in effect in the
specified jurisdiction.

“Unbilled Receivable” means a Receivable in respect of which the goods have been
shipped, or the services rendered, to the relevant customer or patient, rights
to payment thereon have accrued, but the invoice has not been rendered to the
applicable Obligor.

“United States” or “U.S.” means the United States of America.

“U.S. Dollars” or “US $” means the lawful currency of the United States.

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

SECTION 1.02.  Other Terms.   All terms used in Article 9 of the UCC in the
State of New York, and not specifically defined herein are used herein as
defined in such Article 9. The words “herein,” “hereof,” and “hereunder” and
other words of similar import refer to this Agreement as a whole, including the
exhibits and schedules hereto, as the same may from time to time be amended or
supplemented and not to any particular section, subsection, or clause contained
in this Agreement, and all references to Sections, Exhibits and Schedules shall
mean, unless the context clearly indicates otherwise, the Sections hereof and
the Exhibits and Schedules attached hereto, the terms of which Exhibits and
Schedules are hereby incorporated into this Agreement. Whenever appropriate, in
the context, terms used herein in the singular also include the plural, and vice
versa. The words “including”, “included” and words of similar impact are not
limiting.

SECTION 1.03.  Accounting Terms and Principles.   All accounting terms not
specifically defined herein shall be construed in accordance with GAAP, and all
accounting determinations required to be made pursuant hereto and all financial
statements prepared hereunder shall, unless expressly otherwise provided herein,
be made in accordance with GAAP. If there occurs after the date hereof any
change in GAAP that affects in any respect the calculation of any financial
ratio or covenant, the Originators and the Buyer and its assigns shall negotiate
in good faith any amendment required in this Agreement with the intent of having
the respective positions of the Originators and the Buyer after such change
conform as nearly as possible to their respective positions as of the date of
this Agreement and, until any such amendments have been agreed upon, all
calculations shall be made as if no change in GAAP has occurred.

SECTION 1.04.  Computation of Time Periods.   Unless otherwise stated in this
Agreement, in the computation of a period of time from a specified date to a
later specified date, the word “from” means “from and including” and the words
“to” and “until” each mean “to but excluding.”

 

23



--------------------------------------------------------------------------------

ARTICLE II

AMOUNTS AND TERMS OF THE PURCHASES.

SECTION 2.01.  Agreement to Purchase.

(a)      On the Initial Purchase Date and on each Business Day after the Initial
Purchase until the Termination Date (each, a “Purchase Date”), on the terms and
conditions hereinafter set forth, and without recourse to the Originators
(except to the extent specifically provided herein), each of the Originators
hereby offers to sell to the Buyer and, upon satisfaction of the applicable
conditions set forth in Article III, each of the Originators does hereby sell
and the Buyer does hereby purchase from each of the Originators on such Purchase
Date all Receivables owned by such Originator as of the close of business on the
immediately preceding Business Day (other than any AccessOne Program Receivables
originated prior to the date that is 30 days after the Closing Date) which have
not been previously sold to the Buyer hereunder, together with all of the
Related Security relating to such Receivables and all Collections with respect
to and other proceeds of such Receivables.

(b)      The Buyer shall convey to the Authorized Representative, for the
benefit of the Originators, the Purchase Price in respect of each Purchase,
which shall be conveyed in the manner provided in Sections 2.02 and 2.03.

(c)      Effective on each Purchase Date hereunder, the Buyer shall own the
Purchased Property that was sold by the Originators to the Buyer on such
Purchase Date, and the Originators shall not take any action inconsistent with
such ownership and shall not claim any ownership interest in such Purchased
Property.

(d)      It is the intention of the parties hereto that each Purchase of
Receivables to be made hereunder shall constitute a “sale of accounts,” as such
term is used in Article 9 of the UCC of the State of New York, and not a loan
secured by such accounts. Each sale of Receivables by an Originator to the Buyer
is made without recourse; provided, however, that (i) the Originators shall be
jointly and severally liable to the Buyer for all representations, warranties
and covenants made by any Originator pursuant to the terms of this Agreement,
(provided, that the liability of the Specified Originators shall be limited to
representations, warranties and covenants relating to the Purchased Property of
each such Specified Originator), and (ii) such sale does not constitute and is
not intended to result in an assumption by the Buyer or any assignee thereof of
any obligation of any Originator or any other Person arising in connection with
the Purchased Property, or any other obligations of any Originator. In view of
the expressed intention of the parties hereto that the Purchases of Receivables
to be made hereunder shall constitute a sale of such Receivables, each
Originator agrees to note on its financial statements that the Receivables have
been sold to the Buyer to the extent other treatment in the financial statements
is not required by GAAP. If at any time contrary to the mutual intent of the
Originators and the Buyer a court characterizes the transactions hereunder as
loans by the Buyer to the Originators, then each of the Originators shall,
effective as of the Closing Date (with respect to Initial Originators) or
effective as of the date of such Originator’s Addition (with respect to
Originators added as additional Originators hereunder after the Closing Date),
be deemed to have granted (and each Originator hereby does grant) to the Buyer a
first priority security interest in all of its right and title to and interest
in all Purchased Property and

 

24



--------------------------------------------------------------------------------

the proceeds thereof as security for such loans and for the repayment of all
amounts advanced to the Originators hereunder with accrued interest thereon, and
this Agreement shall be deemed to be a security agreement.

(e)      In no event does any Originator pledge, sell or offer to sell, nor does
the Buyer obtain a security interest, purchase or offer to purchase from any
Originator, (A) any Self Pay Obligation or any collections thereon or proceeds
thereof or (B) any account, general intangible, instrument, license, property
right, permit or any other contract or agreement to which such Originator is a
party or any of its rights or interests thereunder if and for so long as the
grant of such security interest or such sale shall constitute or result in (x)
the abandonment, invalidation or unenforceability of any right, title or
interest of such Originator therein, or (y) a violation of a valid and
enforceable restriction in respect of such account, general intangible,
instrument, license, property right, permit or any other contract or agreement
or other such rights (1) in favor of a third party or (2) under any Applicable
Law; provided, however, that such security interest shall attach, or such sale
shall be consummated, immediately at such time as the condition causing such
abandonment, invalidation or unenforceability, as the case may be, shall be
remedied and, to the extent severable, shall attach or be consummated, as
applicable, immediately to any portion of such account, general intangible,
instrument, license, property right, permit or any other contract or agreement
that does not result in any of the consequences specified in the immediately
preceding clause (x) or clause (y) including any proceeds of such account,
general intangible, instrument, license, property rights, permit or any other
contract or agreement.

SECTION 2.02.  Payment for the Purchases.

(a)      With respect to each Purchase, the Buyer shall pay to the Authorized
Representative for the benefit of the applicable Originator(s) an amount equal
to the Purchase Price for such Purchased Property by means of any one or
combination of the following in accordance with the terms of
Section 2.03:    (i) a transfer of funds to the Authorized Representative (for
distribution or crediting by the Authorized Representative to such Originators),
and (ii) an Originator Loan in accordance with Section 2.03(c)(ii).

(b)      Settlement of the amounts specified in the foregoing clause (a) shall
be effected as provided in Section 2.03.

(c)      Each of the Originators hereunder shall be deemed to have certified,
with respect to the Purchased Property to be Purchased by the Buyer on any
Purchase Date, that its representations and warranties contained in
Sections 4.01 and 4.02 are true and correct on and as of such day, with the same
effect as though made on and as of such day (other than any representation or
warranty that is made as of a specific date), and that no Termination or Event
of Termination has occurred and is continuing or would result therefrom.

SECTION 2.03.  Settlement Procedures.

(a)      On each Business Day during the term of this Agreement, the Buyer (or
the Collection Agent on behalf of the Buyer) shall remit to the Authorized
Representative for the benefit of the Originators all funds that are received by
the Buyer on such Business Day pursuant

 

25



--------------------------------------------------------------------------------

to the Contribution Agreement and the Buyer may (but is not required to) remit
additional funds to the Authorized Representative for the benefit of the
Originators. The funds transferred to the Authorized Representative for the
benefit of the Originators on a Business Day pursuant to the preceding sentence
constitute the “Distributed Funds” for such Business Day, and all Distributed
Funds transferred to the Authorized Representative for the benefit of the
Originators during a Collection Period constitute the “Monthly Distributed
Funds” for such Collection Period.

(b)       The Monthly Report with respect to each Collection Period shall
specify, among other things, the Aggregate Purchase Price, the aggregate Monthly
Distributed Funds and the Noncomplying Receivables Adjustment due to the Buyer
from the Originators, in each case in respect of such Collection Period.

(c)       On each Settlement Date, based on calculations set forth in the
Monthly Report:

(i)         Monthly Distributable Funds for such Collection Period will be
credited to each Originator by the Authorized Representative in proportion to
the Allocable Share of each Originator on such Settlement Date, to be applied in
the following order:

(1)      first, so long as (i) no Event of Termination exists, (ii) no Event of
Default exists under the Loan Agreement and (iii) no Event of Termination exists
under the Contribution Agreement and otherwise to the extent permitted under the
Originator Notes, to accrued and unpaid interest owed to such Originator in
respect of the Originator’s interest in the applicable Originator Note;

(2)      next, so long as (i) no Event of Termination exists, (ii) no Event of
Default exists under the Loan Agreement and (iii) no Event of Termination exists
under the Contribution Agreement and otherwise to the extent permitted under the
Originator Notes, to the extent of remaining amounts, to unpaid principal owed
to such Originator in respect of such Originator’s interest in the applicable
Originator Note;

(3)      then, to the extent of remaining amounts, to pay the unpaid Purchase
Price of Receivables transferred by such Originator to the Buyer; and

(4)      any remaining Monthly Distributed Funds shall be returned to the Buyer,
unless the Buyer elects to treat such amounts as Monthly Distributed Funds for
the following Collection Period; and

(ii)      to the extent that the funds available in the preceding clause
(c)(i)(3) are insufficient to pay the full unpaid Purchase Price of Receivables
transferred by an Originator to the Buyer during the applicable Collection
Period, the remaining amount owing to such Originator shall be treated as a loan
from such Originator (an “Originator Loan”) and shall be added to the principal
balance of the applicable Originator Note on such Originator’s account.

(d)      If the Authorized Representative or the Buyer notifies the Collection
Agent of any exceptions to its calculations in the Monthly Report, the
Authorized Representative and the Buyer shall promptly endeavor to resolve and
reconcile the matters set forth in such notice.

(e)      The Authorized Representative on behalf of the relevant Originators
shall make a payment to the Buyer, within two Business Days of notice thereof
and in immediately available funds in an amount equal to the Noncomplying
Receivables Adjustment with respect to any Noncomplying Receivables identified
by the Collection Agent or the Buyer (or its assigns) from time to
time. Notwithstanding such payment obligation, on any Settlement Date prior to
the occurrence of a Termination or Event of Termination, the Buyer in its sole
discretion may elect to setoff or subtract all or a portion of such Noncomplying
Receivables Adjustment for the related Collection Period from the Aggregate
Purchase Price which would otherwise be paid to the Originators on such day,
which setoff will reduce such payment obligation on a dollar for dollar basis.

 

26



--------------------------------------------------------------------------------

SECTION 2.04.  Payments and Computations, Etc.  The payment or deposit of all
amounts to be paid by the Originators or the Collection Agent to the Buyer
hereunder shall be initiated in accordance with the terms hereof no later than
12:00 P.M. (New York City time) on the day when due in immediately available
funds to such account as the Buyer may from time to time specify in writing. In
the event that any payment becomes due on a day which is not a Business Day,
then such payment shall be made on the next succeeding Business Day. The
Originators shall, to the extent permitted by law, pay to the Buyer, on demand,
interest on all amounts not paid when due hereunder (whether owing by an
Originator individually, the Originators collectively or by a Collection Agent)
at 2.0% per annum above the Base Rate, payable on demand; provided, however,
that such interest rate shall not at any time exceed the maximum rate permitted
by applicable law. All computations of interest payable hereunder shall be made
on the basis of a year of 360 days for the actual number of days (including the
first but excluding the last day) elapsed.

SECTION 2.05.  Transfer of Records to the Buyer.

(a)      Each Purchase of Receivables hereunder shall include the transfer to
the Buyer of all the applicable Originator’s right and title to and interest in
the Records relating to such Receivables and rights to the use of such
Originator’s computer software to access and create the Records, and each of the
Originators hereby agrees that such transfer shall be effected automatically
with each such Purchase, without any action on the part of the parties hereto or
any further documentation.

(b)      Each of the Originators shall take such action requested by the Buyer,
from time to time hereafter, that may be necessary or appropriate to ensure that
the Buyer and its assignees have (i) an enforceable ownership interest in the
Records relating to the Receivables Purchased hereunder and (ii) an enforceable
right (whether by license or sublicense or otherwise) to use all of the computer
software used to account for the Receivables and/or to recreate such Records.

 

27



--------------------------------------------------------------------------------

ARTICLE III

CONDITIONS OF PURCHASES

SECTION 3.01.  Conditions Precedent to Initial Purchase.   The Initial Purchase
hereunder is subject to the conditions precedent that the Buyer shall have
received on or before the Initial Purchase Date each of the items listed in
Schedule II, each (unless otherwise indicated) dated such date, in form and
substance satisfactory to the Buyer.

SECTION 3.02.  Conditions Precedent to All Purchases.     Each Purchase
(including the Initial Purchase) shall be subject to the further conditions
precedent that:

(a)      with respect to any such Purchase, on or prior to the Purchase Date
relating thereto, the Collection Agent shall have delivered to the Buyer, in
each case in form and substance satisfactory to the Buyer, a completed Monthly
Report dated on or before the most recent Monthly Report Due Date; provided,
that so long as Professional Services is acting as Collection Agent, a Monthly
Report delivered in a timely fashion under the Loan Agreement shall constitute
delivery of a Monthly Report under this Section 3.02(a),

(b)      each of the Originators shall have marked its master data processing
records and all other relevant records evidencing the Receivables which are the
subject of such Purchase with a legend, acceptable to the Buyer, stating that
such Receivables, the Related Security and Collections with respect thereto,
have been sold in accordance with this Agreement,

(c)      on the date of such Purchase, the following statements shall be true:

  (i)      The representations and warranties contained in Article IV are
correct on and as of such day as though made on and as of such date, except for
those that refer to specific dates, which shall be correct as of the dates
indicated therein,

  (ii)     No event has occurred and is continuing, or would result from such
Purchase, which constitutes a Termination or an Event of Termination, and

  (iii)    No law or regulation shall prohibit, and no order, judgment or decree
of any federal, state or local court or governmental body, agency or
instrumentality shall prohibit or enjoin, the making of such Purchase by the
Buyer in accordance with the provisions hereof.

SECTION 3.03.  Sale Effective on the Purchase Date.   On each Purchase Date,
each of the Originators, by accepting the unconditional commitment of the Buyer
on each Purchase Date to pay the Purchase Price on the related Settlement Date
for such Purchase as provided in Section 2.03 shall be deemed to have certified
to the Buyer the satisfaction of the conditions precedent described in the
immediately preceding Section 3.02. On the Purchase Date, title to the Purchased
Property included in such Purchase shall vest irrevocably in the Buyer, whether
or not the conditions precedent to such Purchase were in fact satisfied;
provided, that the obligation of the Buyer to pay the Purchase Price on the
related Settlement Date is unconditional and irrevocable; and, provided,
further, however, that the Buyer shall not be deemed to have waived thereby any
claim for indemnification it may have under this Agreement

 

28



--------------------------------------------------------------------------------

for the failure by any Originator in fact to have satisfied any such condition
precedent. If any of the foregoing conditions precedent is not satisfied, the
Buyer shall have available to it (and shall not be deemed to have waived by
reason of completing such Purchase) all applicable rights and remedies under
this Agreement and otherwise.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

SECTION 4.01.  Representations and Warranties of the Originators.   Each of the
Originators represents and warrants as to itself as follows:

(a)      Such Originator is either a corporation, a limited liability company or
a limited partnership, duly incorporated or organized, validly existing and in
good standing under the laws of its jurisdiction of incorporation or
organization and is duly qualified to do business, and is in good standing, in
every jurisdiction in which the nature of its business requires it to be so
qualified and the failure to do so could reasonably be expected to have a
Material Adverse Effect.

(b)      The execution, delivery and performance by such Originator of this
Agreement and all other Originator Documents to be entered into by it, including
such Originator’s sale of Receivables and use of the proceeds of Purchases, are
within such Originator’s corporate, limited liability company or partnership
powers, have been duly authorized by all necessary corporate, limited liability
company or partnership action, do not contravene (i) such Originator’s charter,
by-laws, limited liability company agreement or limited partnership agreement,
(ii) any Applicable Law except where such contravention could not reasonably be
expected to result in a Material Adverse Effect, (iii) any material contractual
restriction binding on or affecting such Originator or its property other than
such restrictions that could not reasonably be expected to adversely affect the
Collection Agent’s ability to perform its material obligations hereunder or,
with respect to the transfer of the Receivables and Collections thereon, in any
Immaterial Respect, or (iv) any material order, writ, judgment, award,
injunction or decree binding on or affecting such Originator or its property,
and do not result in or require the creation of any Lien upon or with respect to
any of its properties (other than in favor of the Buyer with respect to the
Purchased Property), and no transaction contemplated hereby requires compliance
with any bulk sales act or similar law. This Agreement and each other Originator
Document to be entered into by such Originator have each been duly executed and
delivered by such Originator.

(c)      No authorization or approval or other action by, and no notice to or
filing with, any governmental authority or regulatory body is required for the
due execution, delivery and performance by such Originator of this Agreement or
any other Originator Document to be entered into by it, except (i) for the
filing of UCC financing statements, all of which financing statements have been
duly filed and, to such Originator’s knowledge, are in full force and effect,
(ii) such as have been made or obtained and are in full force and effect and
(iii) where the failure to make or obtain could not reasonably be expected to
adversely affect such Originator’s ability to perform its material obligations
hereunder or the ability to assign or collect the Receivables hereunder.

 

29



--------------------------------------------------------------------------------

(d)      This Agreement and each other Originator Document to be entered into by
such Originator constitute the legal, valid and binding obligation of such
Originator enforceable against such Originator in accordance with their
respective terms subject to bankruptcy and similar laws affecting creditors
generally and general principles of equity (regardless of whether enforcement is
sought in a proceeding in equity or at law).

(e)      (i) The Authorized Representative has furnished to the Buyer and the
Administrative Agent copies of the Parent’s audited consolidated balance sheet
as at December 31, 2011, and the related audited consolidated statements of
income and cash flow for the fiscal year of the Parent then ended reported on by
Deloitte & Touche LLP which financial statements present fairly in all material
respects in accordance with GAAP the financial position of the Parent and its
consolidated subsidiaries as at December 31, 2011, and the results of operations
of the Parent and its consolidated subsidiaries for the fiscal year of the
Parent then ended, which financial statements present fairly in all material
respects in accordance with GAAP the financial position of the Parent and its
consolidated subsidiaries as at such date, and the results of operations of the
Parent and its consolidated subsidiaries for the fiscal year then ended; and

(ii)     Since December 31, 2011, (A) no material adverse change has occurred in
the business, assets, liabilities, financial condition or results of operations
of the Parent and its subsidiaries taken as a whole, and (B) no event has
occurred or failed to occur which has had or could reasonably be expected to
result in, singly or in the aggregate, a Material Adverse Effect.

(f)      Except as disclosed in the periodic and other reports, proxy statements
and other materials filed with or publicly furnished to the U.S. Securities
Exchange Commission by the Parent and its subsidiaries prior to the date hereof,
there is no material pending legal proceeding (i) other than ordinary routine
litigation incidental to the business, to which the Parent or any of its
subsidiaries is a party or of which any of their property is the subject, or
(ii) that could reasonably be expected to impair any material rights, remedies
or benefit that otherwise would be available to the Buyer, the Collection Agent
or the Administrative Agent to obtain Collections on the Receivables. None of
the Parent, CHS, any Originator or the Collection Agent is in default with
respect to any order of any court, arbitrator or governmental body except for
defaults with respect to orders of governmental agencies which defaults are not
material to the business or operations of the Parent and its subsidiaries taken
as a whole.

(g)      No proceeds of any Purchase will be used by such Originator to acquire
any security of a class which is registered pursuant to Section 12 of the
Securities Exchange Act of 1934, as amended or in any transaction which is
subject to Section 13 or 14 of the Securities Exchange Act of 1934, as amended.

(h)      Immediately prior to each Purchase hereunder, each Receivable to be
sold hereunder, together with the Contract related thereto and the other
Purchased Property relating thereto, is owned by such Originator free and clear
of any Lien (other than Permitted Liens), and the Buyer shall acquire all of
such Originator’s right, title and interest in such Purchased Property and a
valid and perfected first priority ownership interest in each such Receivable
then existing or thereafter arising and in the Related Security and Collections
with respect thereto, free and clear of any Lien (other than Permitted Liens
referred to in clauses (b) and (d) of the

 

30



--------------------------------------------------------------------------------

definition thereof) except as created hereby, by the Company under the
Contribution Agreement (to the extent assigned to the Administrative Agent), and
by the Administrative Agent under the Loan Agreement; provided that any
Originator (acting directly or through the Authorized Representative) shall have
up to 10 days following actual knowledge thereof to remove any immaterial Lien
that was improvidently filed without the consent of such Originator or the
Authorized Representative; provided further that Kay County Oklahoma Hospital
Company, LLC (acting directly or through the Authorized Representative) shall
have the time period specified in Section 5.01(u) to remove and terminate the
Kay County Lien. No effective financing statement or other instrument similar in
effect covering any Purchased Property shall at any time be on file in any
recording office except such as may be filed in favor of the Buyer relating to
this Agreement or in favor of the Company under the Contribution Agreement (to
the extent assigned to the Administrative Agent), and by the Administrative
Agent under the Loan Agreement; provided that any Originator (acting directly or
through the Authorized Representative) shall have up to 10 days following actual
knowledge thereof to remove any immaterial Lien that was improvidently filed
without consent of such Originator or the Authorized Representative; provided
further that Kay County Oklahoma Hospital Company, LLC (acting directly or
through the Authorized Representative) shall have the time period specified in
Section 5.01(u) to remove and terminate the Kay County Lien. The Purchases of
the Purchased Property by the Buyer constitute valid and true sales and
transfers for consideration (and not merely a pledge of such Purchased Property
for security purposes), enforceable against creditors of the Buyers and no
Purchased Property shall constitute property of such Originator.

(i)      No Monthly Report (if prepared by the Collection Agent, such Originator
or any of their respective Affiliates, or to the extent that information
contained therein is supplied by the Collection Agent, such Originator or any
such Affiliates), information, exhibit, financial statement, document, book,
record or report furnished or to be furnished by the Authorized Representative
or an Originator to the Buyer (or its assigns) in connection with this Agreement
is or will be inaccurate in any material respect as of the date it is or shall
be dated or (except as otherwise disclosed to the Buyer, as the case may be, at
such time) as of the date so furnished or dated, and no such document contains
or will contain any material misstatement of fact or omits or shall omit to
state a material fact or any fact necessary to make the statements contained
therein not misleading; provided that to the extent any such information,
report, financial statement, exhibit or schedule was based upon or constitutes a
forecast or projection, such Originator represents only that it acted in good
faith and utilized assumptions that such Originator believed to be reasonable at
the time made.

(j)      Such Originator’s correct legal name, jurisdiction of incorporation or
formation, organizational identification number, principal place of business and
chief executive office and the office where such Originator keeps all of its
Records are set forth on Schedule III hereto. As of the Sixth Omnibus Amendment
Effective Date, such Originator does not have any currently registered trade
names, fictitious names, assumed names or “doing business as” names or other
names under which it is doing business, except as set forth on Schedule III.

(k)     No event or circumstance has occurred and is continuing, or would result
from any Purchase hereunder or from the application of the proceeds therefrom,
which constitutes an Event of Termination.

 

31



--------------------------------------------------------------------------------

(l)       This Agreement is the only agreement pursuant to which such Originator
sells Receivables (other than, prior to May 31, 2012, AccessOne Receivables).

(m)     The Purchase Price constitutes reasonably equivalent value in
consideration for the transfer to the Buyer of the Purchased Property from such
Originator, no such transfer shall have been made for or on account of an
antecedent debt owed by such Originator to the Buyer, and no such transfer is or
may be voidable or subject to avoidance under any section of the Bankruptcy Law.

(n)      Such Originator is not an insolvent person, in insolvent circumstances
or on the eve of insolvency, as applicable (within the meaning of such term in
the Bankruptcy Law) and at the time of (and immediately after) each Purchase
hereunder, such Originator shall not have been an insolvent person, in insolvent
circumstances or on the eve of insolvency, as applicable, within the meaning of
the Bankruptcy Law. Such Originator will not become an insolvent person or be
put in insolvent circumstances within the meaning of the Bankruptcy Law by
entering into, or immediately after completion of the transactions contemplated
by, this Agreement. The transfers of Purchased Property by such Originator to
the Buyer pursuant to this Agreement, and all other transactions between such
Originator and the Buyer, have been and will be made in good faith and not for
the purpose of defeating, hindering, delaying, defrauding or oppressing the
rights and claims of creditors or others against such Originator.

(o)      Such Originator accounts for and otherwise treats each Purchase of
Purchased Property hereunder in its books, records and financial statements as a
legal sale of such Purchased Property, in each case to the extent other
treatment is not required by GAAP.

(p)      Such Originator has not (i) guaranteed or otherwise become liable for
any obligation of the Company, allowed any of its other Affiliates to guarantee
any obligations of the Company, and neither such Originator nor any of its other
Affiliates has held itself out as responsible for debts of the Company or
actions with respect to the business and affairs of the Company, or (ii)
permitted the commingling or pooling of its funds or other assets with those of
the Company and has not otherwise permitted any other of its Affiliates to
commingle or pool any of its funds or other assets with those of the Company in
a manner that would not allow such funds or other assets to be readily
identifiable from those of any other Person. The Originators and the Company
allocate between themselves shared corporate operating services and expenses
which are not reflected in the Servicing Fee (including the services of shared
employees, consultants and agents and reasonable legal and auditing expenses) on
the basis of the reasonably projected use or the projected value of services
rendered, and otherwise on a basis reasonably related to actual use or the value
of services rendered. Such Originator acknowledges that the Company, the
Lenders, the Managing Agents and the Administrative Agent are entering into the
transactions contemplated by the Contribution Agreement and the Loan Agreement
in reliance upon the Company’s identity as a separate legal entity from each of
the Parent, CHS, each Originator and each of their other respective Affiliates.

(q)      Such Originator is not an “investment company” or a company controlled
by an “investment company” registered or required to be registered under the
Investment Company Act.

 

32



--------------------------------------------------------------------------------

(r)      Such Originator is not engaged, principally or as one of its important
activities, in the business of extending credit for the purpose of “purchasing”
or “carrying” any “margin stock” (as each of the quoted terms is defined or used
in Regulation T, U or X promulgated pursuant to the Securities Exchange Act of
1934, as amended). No part of the proceeds of any Purchased Property has been
used for so purchasing or carrying margin stock or for any purpose which
violates, or which would be inconsistent with, the provisions of Regulation T, U
or X.

(s)      Such Originator and the Collection Agent each has the right (whether by
license, sublicense or assignment) to use all of the computer software used by
the Collection Agent and/or such Originator to account for the Purchased
Property to the extent necessary to administer the Purchased Property, and, in
the case of such Originator and the Collection Agent, to assign (by way of sale)
or sublicense such rights to use all of such software to the Buyer.

(t)      Such Originator has filed or caused to be filed all federal and other
material tax returns which are required to be filed by it, and has paid or
caused to be paid all taxes shown to be due and payable on such returns or on
any assessments received by it, other than any taxes or assessments, (i) the
validity of which are being contested in good faith by appropriate proceedings
and with respect to which such Originator has set aside or has caused to be set
aside adequate reserves on its books (consolidated or otherwise) in accordance
with GAAP or (ii) which the failure to pay could not reasonably be expected to
have a Material Adverse Effect.

(u)      Except as could not reasonably be expected to result in material
liability to an Originator, such Originator and its ERISA Affiliates is in
compliance in all material respects with the applicable provisions of ERISA and
the Code and the regulations and published interpretations thereunder. No ERISA
Event has occurred or is reasonably expected to occur that, when taken together
with all other such ERISA Events, could reasonably be expected to result in
material liability of such Originator or any of its ERISA Affiliates. The
present value of all benefit liabilities under each Plan (based on the
assumptions used for funding purposes) did not, as of the last annual valuation
date applicable thereto, exceed the fair market value of the assets of such Plan
in such amount that would reasonably be expected to result in a funding
obligation that could reasonably be expected to result in a Material Adverse
Effect, and the present value of all benefit liabilities of all underfunded
Plans (based on the assumptions used for funding purposes) did not, as of the
last annual valuation dates applicable thereto, exceed the fair market value of
the assets of all such underfunded Plans in such amount that could reasonably be
expected to result in a Material Adverse Effect.

(v)      No Originator has intentionally (i) misstated any calculation of
Eligible Receivables or Net Receivables Balance hereunder (other than in an
immaterial amount and based on good faith estimates utilized in the calculation
thereof), or (ii) misrepresented any Receivable as qualifying as an Eligible
Receivable or intentionally included such misrepresented Receivable in the Net
Receivables Balance at the time so included.

(w)      All required Notices have been prepared and delivered to each of its
Obligors (or, in the case of a Governmental Entity, its fiscal intermediary),
and all invoices issued after the Closing Date bear only the appropriate
remittance instructions for payment

 

33



--------------------------------------------------------------------------------

direction to a Lock-Box or a Collection Account, as the case may be. No
direction is in effect directing Obligors to remit payments on Receivables other
than to a Lock-Box or a Collection Account.

(x)      Each of the Collection Accounts has been established in the name of an
Originator by a Collection Account Bank, and a Concentration Account has been
established in the name of the Company by each Concentration Account Bank. Such
Originator has not established any lock-box, lock-box account or other deposit
account for the receipt of Collections other than the Lock-Boxes and Collection
Accounts. Each Lock-Box is linked to a Collection Account. Each Collection
Account has been set up so that all available funds automatically sweep to the
applicable Concentration Account at the end of each Business Day. Such
Originator has taken, or has caused to be taken, all actions necessary or
advisable to assure that all Collections are received in the Lock-Boxes and
Collection Accounts. Such Originator will not (i) close, or cause to be closed,
any Lock-Box, any Collection Account or any Concentration Account or open, or
cause to be opened, any new lock-box or account to function as a Lock-Box, a
Collection Account or a Concentration Account, (ii) make any change to the
instructions to the Obligors that all payments with respect to the Receivables
be made to a Lock-Box or Collection Account or (iii) make any change to the
instructions to a Collection Account Bank as set forth in the applicable Deposit
Account Notification Agreement (Government Healthcare Receivables) requiring the
automatic sweep of all available funds in each Collection Account to the
applicable Concentration Account at the end of each Business Day, in each case,
without the prior written consent of the Buyer and the Administrative Agent and
each Managing Agent; provided, if any Originator violates any of the provisions
under clauses (i), (ii) or (iii) above with respect to any Lock-Box or
Collection Account relating to such Originator without the prior knowledge or
consent of the Buyer or the Collection Agent, the Originator (itself or through
the Collection Agent) shall have the opportunity to cure the violation of this
clause (x) within 15 days of obtaining knowledge of such breach and, if such
violation is cured within such 15 day period, the cure of such violation shall
be effective to cure any breach of any covenant, representation or warranty by
any Originator under any Facility Document directly related to or directly
arising from such violation without any further action.

(y)      No Lien on such Originator’s inventory attaches to the proceeds of the
sale of such inventory to the extent that such sale would give rise to a
Receivable.

(z)      Each Originator has all power and authority, and has all material
permits, licenses, accreditations, certifications, authorizations, approvals,
consents and agreements of all Obligors, Governmental Entities, accreditation
agencies and other Persons (including (i) accreditation by the appropriate
Governmental Entities and industry accreditation agencies, (ii) accreditation
and certifications as a provider of healthcare services eligible to receive
payment and compensation and to participate under Medicare, Medicaid,
TRICARE/CHAMPUS, Blue Cross/Blue Shield and other equivalent programs in which
such Originator participates, and (iii) valid provider identification numbers
and licenses to generate the Receivables) necessary or required for it, except
in any Immaterial Respect, (A) to own the assets (including Receivables) that it
now owns, (B) to carry on its business as now conducted, (C) to execute, deliver
and perform this Agreement and the other Originator Documents to which it is a
party, and (D) if applicable, to receive payments from the Obligors in the
manner contemplated in this Agreement and the other Originator Documents, except
in an Immaterial Respect.

 

34



--------------------------------------------------------------------------------

(aa)    Each Originator, except in any Immaterial Respect has (i) maintained all
relevant records required to be maintained by the Joint Commission on
Accreditation of Healthcare Organizations, the Food and Drug Administration, the
Drug Enforcement Agency, the State Boards of Pharmacy, and the federal and state
Medicare and Medicaid programs as required by Healthcare Laws, and that, to the
best knowledge of each Originator, there are no presently existing circumstances
which likely would result in material violations of any Healthcare Laws and (ii)
complied in all material respects with all other Applicable Law to which it may
be subject and no Receivable or other Purchased Property contravenes in any
material respect any Applicable Law, except in any Immaterial Respect.

(bb)    Commencing September 30, 2012, Patient Consent Forms are being obtained
from each patient and customer receiving services or products.

(cc)    Without limiting or being limited by any other provision of any
Originator Document, each Originator has timely filed or caused to be filed all
material cost and other reports of every kind required by law, agreement or
otherwise. There are no material claims, actions or appeals pending before any
commission, board or agency or other Governmental Entity, including any
intermediary or carrier, the Provider Reimbursement Review Board, or the
administrator of CMS, with respect to any material state or federal Medicare or
Medicaid cost reports or material claims filed by any Originator, or any
disallowance by any commission, board or agency or other Governmental Entity in
connection with any audit of such cost reports, except in any Immaterial Respect
or which would affect the ability of the Buyer to fulfill its material
obligations under any Facility Document. No validation review or program
integrity review related to any Originator, the consummation of the transactions
contemplated by this Agreement, or the Purchased Property have been conducted by
any commission, board, or agency or other Governmental Entity in connection with
the Medicare or Medicaid programs, and, to the knowledge of the Originators, no
such reviews are scheduled, pending, or threatened against or affecting any of
the Originators, any of the Purchased Property or the consummation of the
transactions contemplated by this Agreement except in any Immaterial Respect or
which would affect the ability of the Buyer to fulfill its material obligations
under any Facility Document.

(dd)    No Originator has been notified by any Governmental Entity,
accreditation agency or any other Person, during the immediately preceding
24-month period, that such Person has rescinded or not renewed, or is reasonably
likely to rescind or not renew, any material permit, license, accreditation,
certification, authorization, approval, consent or agreement granted to it or to
which it is a party and no other condition exists or event has occurred which,
in itself or with the giving of notice or lapse of time or both, would result in
the suspension, revocation, impairment, forfeiture or non renewal of any
material permit, license, authorization, approval, entitlement or accreditation,
and to the best of each Originator’s knowledge, there is no claim that any
thereof is not in full force and effect.

(ee)    No portion of the Originator’s assets include “plan assets” of any
“benefit plan investor” within the meaning of Section 3(42) of ERISA.

 

35



--------------------------------------------------------------------------------

(ff)     Notice of termination of each of the agreements and other documents
relating to the sale, purchase or transfer of AccessOne Program Receivables from
an Originator to any Person other than the Buyer has been provided to such
Person prior to the Closing Date.

(gg)    Kay County Oklahoma Hospital Company, LLC represents and warrants that
the Kay County Lien was filed as a result of a good faith error on the part of
Kay County Oklahoma Hospital Company, LLC and that the original amount of all
federal tax liabilities owing by it (excluding interest and penalties relating
to such good faith error) has been remitted to the Internal Revenue Service.

(hh)    Policies and procedures have been implemented and maintained by or on
behalf of each of the Originators that are designed to achieve compliance by
each of the Originators and their respective Subsidiaries, directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions, giving
due regard to the nature of such Person’s business and activities, and each of
the Originators and their respective Subsidiaries and, to the knowledge of each
of the Originators, any of their respective officers, employees, directors and
agents acting in any capacity in connection with or directly benefitting from
the loan facility established by the Facility Documents, are in compliance with
Anti-Corruption Laws and applicable Sanctions, in each case in all material
respects. None of (a) the Originators or any of their respective Subsidiaries
or, to the knowledge of the Originators, as applicable, any of their respective
directors, officers, employees, or agents that will act in any capacity in
connection with or directly benefit from the loan facility established by the
Facility Documents, is a Sanctioned Person, and (b) the Originators nor any of
their respective Subsidiaries is organized or resident in a Sanctioned Country.
No use of proceeds of any Purchase by any Originator in any manner will violate
Anti-Corruption Laws or applicable Sanctions.

(ii)      No Originator is an EEA Financial Institution (as defined in the Loan
Agreement).

SECTION 4.02.  Article 9 Representations and Warranties.     Each of the
Originators represents and warrants as follows:

(a)      This Agreement creates a valid and continuing security interest (as
defined in the applicable UCC) in the Receivables in favor of the Buyer, which
security interest is prior to all other Liens, and is enforceable as such
against creditors of and purchasers from the such Originator.

(b)      The Receivables constitute “accounts” (including health-care-insurance
receivables) or general intangibles within the meaning of the applicable UCC.

(c)      Immediately prior to each Purchase hereunder, an Originator owns and
has good and marketable title to the Receivables and the other Purchased
Property free and clear of any Lien of any Person.

(d)      Such Originator has caused or will have caused, within ten days after
the date hereof, the filing of all appropriate financing statements in the
proper filing office in the appropriate jurisdictions under Applicable Law in
order to perfect the security interest in the Receivables granted to the Buyer
hereunder.

 

36



--------------------------------------------------------------------------------

(e)      Other than the ownership interest granted to the Buyer pursuant to this
Agreement, such Originator has not pledged, assigned, sold, granted a security
interest in, or otherwise conveyed any of the Receivables. Such Originator has
not authorized the filing of and is not aware of any financing statements
against such Originator relating to the Receivables or to all assets of such
Originator other than any financing statement relating to (i) the security
interest granted to the Buyer hereunder and (ii) the security interest granted
to the collateral agent under the Parent Credit Agreement. Such Originator is
not aware of any judgment or tax lien filings against it, except, in the case of
Greenbrier VMC, LLC, West Virginia state tax lien filings against it as set
forth on Schedule VI, which tax liens were resolved within six months of the
Closing Date.

ARTICLE V

GENERAL COVENANTS

SECTION 5.01.  General Covenants.

(a)      Compliance with Laws; Preservation of Existence.  Each Originator shall
comply in all material respects with all Applicable Law (including all
applicable Healthcare Laws), orders and Originator Documents and preserve and
maintain its corporate, limited liability company or limited partnership
existence, rights, franchises, qualifications and privileges, except where the
failure to comply could not reasonably be expected to materially adversely
affect such Originator’s ability to perform its obligations hereunder or the
ability to sell or collect the Purchased Property hereunder.

(b)      Sales, Liens, Etc.   Except as otherwise specifically provided herein,
no Originator shall (i) sell, assign (by operation of law or otherwise) or
otherwise dispose of, or create or suffer to exist any Lien (other than
Permitted Liens referred to in clauses (b), (c) and (d) of the definition
thereof) upon or with respect to, any of its Receivables, Related Security,
Collections, any Collection Account or any Concentration Account, or assign any
right to receive income in respect thereof or (ii) create or suffer to exist any
Lien (other than Permitted Liens referred to in clauses (c) and (d) of the
definition thereof) upon or with respect to the proceeds of the sale of any of
such Originator’s inventory, to the extent such sale would give rise to a
Receivable; provided, that the relevant Originator shall have up to 10 days
following actual knowledge thereof to remove any immaterial Lien that was
improvidently filed without the consent of such Originator; provided further
that Kay County Oklahoma Hospital Company, LLC (acting directly or through the
Authorized Representative) shall have the time period specified in Section
5.01(u) to remove and terminate the Kay County Lien.

(c)      General Reporting Requirements.   The Authorized Representative will
provide to the Buyer the following:

(i)      within 90 days after the end of each fiscal year of the Parent, a copy
of the consolidated balance sheet of the Parent and its consolidated
subsidiaries (including each Originator) and the related statements of income,
stockholders’ equity and cash flows for such year, each prepared in accordance
with GAAP consistently applied and reported on by nationally recognized
independent public accountants;

 

37



--------------------------------------------------------------------------------

(ii)       within 50 days after the end of each of the first three quarters of
each fiscal year of the Parent, the consolidated balance sheet of the Parent and
its consolidated subsidiaries (including each Originator) and the related
statements of income, stockholders’ equity and cash flows each for the period
commencing at the end of the previous fiscal year and ending with the end of
such quarter, prepared in accordance with GAAP and certified by a senior
financial officer of the Parent;

(iii)      promptly after the same becomes publicly available, copies of all
reports and registration statements which the Parent files with the Securities
and Exchange Commission or any national securities exchange other than
registration statements relating to employee benefit plans and to registrations
of securities for selling securityholders;

(iv)      as soon as possible and in any event within the greater of five days
or three Business Days after any Originator, the Administrative Agent or the
Collection Agent has knowledge of the occurrence of each Termination or Event of
Termination, a statement of a Responsible Officer of such Person setting forth
details of such Termination or Event of Termination and the action which such
Person and the Originators have taken and propose to take with respect thereto;

(v)       promptly following the Buyer’s request therefor, such other
information, approvals or opinions respecting the Receivables or the conditions
or operations, financial or otherwise, of any Originator or any of its
Affiliates as the Buyer may from time to time reasonably request in order to
protect the interests of the Buyer and its assigns in connection with this
Agreement;

(vi)      promptly after the request by the Buyer, copies of (i) any documents
described in Section 101(k)(1) of ERISA that the Parent or any of its ERISA
Affiliates may request with respect to any Multiemployer Plan and (ii) any
notices described in Section 101(l)(1) of ERISA that the Parent or any of its
ERISA Affiliates may request with respect to any Multiemployer Plan; provided
that if the Parent or any of its ERISA Affiliates has not requested such
documents or notices from the administrator or sponsor of the applicable
Multiemployer Plan, the Parent or the applicable ERISA Affiliate shall promptly
make a request for such documents or notices from such administrator or sponsor
and shall provide copies of such documents and notices promptly after receipt
thereof; and

(vii)     as soon as possible after, and in any event within ten days after any
Responsible Officer of the Parent, any Originator or any ERISA Affiliate knows
or has reason to know that, any ERISA Event has occurred that, alone or together
with any other ERISA Event could reasonably be expected to result in liability
of the Parent or any ERISA Affiliate in an aggregate amount exceeding
$10,000,000, a statement of a Responsible Officer of the Parent or the
Authorized Representative setting forth details as to such ERISA Event and the
action, if any, that the Parent or the Originators propose to take with respect
thereto.

 

38



--------------------------------------------------------------------------------

Documents required to be delivered pursuant to Section 5.01(c)(i), (ii) or (iii)
(to the extent any such documents are included in materials otherwise filed with
the Securities and Exchange Commission) shall be deemed to have been delivered
on the date on which such documents are available on the Securities and Exchange
Commission’s electronic database (EDGAR); provided that upon the request of the
Buyer or the Authorized Representative shall deliver paper copies of such
documents to the Buyer until a written request to cease delivering paper copies
is given by the Buyer.

(d)      Merger, Etc.  No Originator shall (i) merge or consolidate with any
other Person unless (A) that Person is an Originator and (B) no Termination or
Event of Termination has occurred and is continuing or would result therefrom,
or (ii) convey, transfer, lease, assign, or otherwise dispose of all or
substantially all of its assets, except (A) any Originator may purchase and sell
inventory in the ordinary course of business and (B) so long as no Termination
or Event of Termination has occurred and is continuing or would result
therefrom, (x) dispositions of assets in the ordinary course of its business for
fair value that do not materially alter the nature of such Originator’s business
or operations or (y) such sale is to another Originator and has no adverse
impact on the rights of the Buyer (including its rights in and to the
Receivables and Collections thereon).

(e)      Treatment of Purchases.   Each Originator will account for and treat
(whether in financial statements, records or otherwise) the transactions
contemplated hereby as a legal sale of the Purchased Property by such Originator
to the Buyer.

(f)      Maintenance of Separate Existence.  Each Originator will take all
actions required on its part to help maintain the Company’s status as a separate
legal entity, including (i) not misleading third parties as to the Company’s
identity as an entity with assets and liabilities distinct from those of such
Originator and its Affiliates, (ii) refraining from (A) guaranteeing or
otherwise becoming liable for any obligations of the Company, (B) having
obligations guaranteed by the Company and (C) holding itself out as responsible
for debts of the Company or for decisions or actions with respect to the affairs
of the Company, (iii) using its best efforts not to commingle its funds or other
assets with those of the Company, and not to hold its assets in any manner that
would create an appearance that such assets belong to the Company or that the
Company’s assets belong to it, (iv) taking such action as is necessary on its
part to ensure that the covenants made in Section 5.01(h) and Section 5.01(e) of
the Loan Agreement is not breached, (v) taking such other actions as are
necessary on its part to ensure that the representations made in Section 4.01(p)
hereunder and by the Company in Section 4.01(t) of the Loan Agreement are true
and correct at all times, and (vi) taking such actions as are necessary on its
part to ensure that the Company’s limited liability company procedures required
by its limited liability company agreement are duly and validly taken. Without
limiting the foregoing, the Authorized Representative and each Originator will
cause any financial statements consolidated with those of the Company to contain
footnotes or other disclosures which describe the Company’s business and
otherwise inform each Originator’s creditors that the Company is a separate
entity whose creditors have a claim on its assets prior to those assets becoming
available to its equity holders and therefore to any creditors of an Originator
or any of its Affiliates, to the extent other treatment is not required by GAAP.

 

39



--------------------------------------------------------------------------------

(g)      Change in Company Name.   No Originator will make any change to its
legal name unless it shall have, prior to the effectiveness of such name change:
(i) given the Buyer prompt written notice thereof and (ii) delivered to the
Buyer (in a manner that will provide reasonable opportunity to allow the Buyer
to make the filing thereof prior to or simultaneously with the effectiveness of
such name change) all financing statements, instruments and other documents the
Buyer determines are necessary or appropriate to file under the UCC or that are
otherwise necessary or appropriate for the Buyer to continue at all times
following such change to have a valid, legal and perfected security interest in
the Purchased Property of such Originator.

(h)      Audits.   From time to time, but at least once per calendar year, upon
reasonable prior written notice from the Buyer during regular business hours,
each Originator will permit the Buyer, or its agents or representatives, to (i)
examine and make copies of and abstracts from all Records, (ii) visit the
offices and properties of each Originator for the purpose of examining such
Records, and to discuss matters relating to the Receivables or each Originator’s
performance hereunder with any of the officers or employees of such Originator
having knowledge of such matters and (iii) have access to its software for the
purposes of examining such Records; provided that, in no event shall any
Originator be required to allow examination of or access to “Protected Health
Information”, as such term is defined in regulations implementing HIPAA, where
such examination or access is prohibited by Applicable Law without a Patient
Consent Form that lists the Buyer and its specific agents or representatives who
will access “Protected Health Information”. Unless an Event of Termination or an
“Event of Default” or a “Trigger Event” under the Contribution Agreement or the
Loan Agreement has occurred and is continuing, only one such examination and
visit per calendar year shall be at the expense of the Originators.

(i)       Keeping of Records and Books of Account.  Each Originator will
maintain (or cause to be maintained) and implement administrative and operating
procedures (including an ability to recreate records evidencing the Receivables
in the event of the destruction of the originals thereof) and keep and maintain,
all documents, books, records and other information reasonably necessary or
advisable for the collection of all Purchased Property (including records
adequate to permit the daily identification of each new Receivable and all
collections of and adjustments of each Receivable). Each Originator will
indicate in its books and records that its Receivables have been transferred to
CHS.

(j)       Jurisdiction of Organization; Location of Records; Structure.    Each
Originator will keep its jurisdiction of incorporation or organization,
principal place of business and chief executive office and the offices where it
keeps its Records, in the jurisdictions and at the addresses set forth on
Schedule III, or, in any such case, upon prompt prior written notice to the
Buyer in the manner provided in Section 6.08, at such other jurisdiction or
locations within the United States where all action required by Section 6.08
shall have been taken and completed, and will not change its structure or
identity other than upon prior written notice to the Buyer and subject to the
further requirement that all action required by Section 6.08 shall have been
taken and completed.

(k)      Credit and Collection Policy.   Each Originator will, and will cause
the Collection Agent to, comply in all material respects with the Credit and
Collection Policy in regard to each Receivable and the related Contract. No
Originator shall, without the written

 

40



--------------------------------------------------------------------------------

consent of the Buyer and the Administrative Agent, (i) make any material change
in the character of its business such that its principal business ceases to be a
provider of healthcare services, or (ii) make or agree to make or permit any
material change in the Credit and Collection Policy other than in accordance
with Section 6.02(c).

(l)      Change in Payment Instructions to Obligors.  No Originator will (i) add
or terminate any bank as a Collection Account Bank, (ii) close any Lock-Box or
any Collection Account or open any new lock-box or account to function as a
Lock-Box or Collection Account, (iii) make any change to the instructions to the
Obligors that all payments with respect to the Receivables be made to a Lock-Box
or Collection Account or (iv) make any change to the instructions to a
Collection Account Bank as set forth in the applicable Deposit Account
Notification Agreement (Government Healthcare Receivables) requiring all
available funds in each Collection Account to automatically sweep to the
applicable Concentration Account at the end of each Business Day, in each case,
without the prior written consent of the Buyer, Administrative Agent and each of
the Managing Agents in their sole discretion, which consent shall not be
unreasonably withheld or delayed; provided, if any Originator violates any of
the provisions under clauses (i) through (iv) above with respect to any Lock-Box
or Collection Account relating to such Originator without the prior knowledge or
consent of the Buyer or the Collection Agent, the Originator (itself or through
the Collection Agent) shall have the opportunity to cure the violation of this
clause (l) within 15 days of obtaining knowledge of such breach and, if such
violation is cured within such 15 day period, the cure of such violation shall
be effective to cure any breach of any covenant, representation or warranty by
any Originator under any Facility Document directly related to or directly
arising from such violation without any further action.

(m)     Taxes.  Each Originator will file or cause to be filed all federal and
other material tax returns which are required to be filed by it. Each Originator
shall pay or cause to be paid all taxes shown to be due and payable on such
returns or on any assessments received by it, other than any taxes or
assessments, the validity of which are being contested in good faith by
appropriate proceedings and with respect to which such Originator shall have set
aside or has caused to be set aside adequate reserves on its books (consolidated
or otherwise) in accordance with GAAP.

(n)      Originator Documents.    Each Originator will comply in all material
respects with the terms of this Agreement and employ the procedures outlined
herein, enforce all of its other rights under each of the Originator Documents
to which it is a party, take all such action to such end as may be from time to
time reasonably requested by the Buyer, and maintain all such Originator
Documents and the UCC financing statements filed in connection with this
Agreement in full force and effect.

(o)      Segregation of Collections.  Each Originator will require the deposit
of all Collections into a Collection Account and the deposit of all Collections
received in the Collection Accounts solely into the applicable Concentration
Account, will prevent the deposit into any Concentration Account of any funds
other than Collections and proceeds of Self Pay Obligations and, with respect to
proceeds of Self Pay Obligations, each Originator will hold all such proceeds in
trust for the applicable Originator and promptly (and in any event within three
Business Days) identify such funds to the Collection Agent for segregation and
remittance to the

 

41



--------------------------------------------------------------------------------

owner thereof; provided, that each Originator and the Collection Agent will use
reasonable efforts to avoid deposit of the proceeds of Self Pay Obligations into
any Collection Account or Concentration Account if such parties determine in
their reasonable business judgment that it is practical to do so, except to the
extent requiring unreasonable additional effort or expense; provided further
that the parties acknowledge that each Originator and the Collection Agent have
determined that such identification and segregation is impractical as of the
Second Omnibus Amendment Effective Date. With respect to any funds other than
Collections and proceeds of Self Pay Obligations that are nevertheless deposited
into such Concentration Account, each Originator will promptly identify any such
funds to the Collection Agent for segregation and remittance to the owner
thereof.

(p)      Payment to Lenders.     The Originators (other than any Specified
Originator) will pay to the Buyer (and forward to the Administrative Agent) all
amounts owing (i) by the Company to the Lenders under Article VIII of the Loan
Agreement, or (ii) by Buyer to the Company under Article VII of the Contribution
Agreement.

(q)      Modifications to Contracts.   Except as provided in Section 6.02, no
Originator will, nor will it suffer or permit the Collection Agent to, extend,
amend or otherwise modify the terms of any Eligible Receivable or any Contract
related thereto.

(r)       Sales Taxes.  Each Originator shall timely pay or cause to be paid
when due all sales, excise or personal property taxes payable in connection with
the Receivables, other than any taxes or assessments, the validity of which are
being contested in good faith by appropriate proceedings and with respect to
which the Originator has set aside or has caused to be set aside adequate
reserves on its books (consolidated or otherwise) in accordance with GAAP.

(s)       Deviation from Patient Consent Form.  At any time following September
30, 2012, without the prior written consent of the Buyer, no Originator will,
nor will it suffer or permit the Collection Agent to, substitute, alter, modify,
or change in any way any of the Patient Consent Forms except in an Immaterial
Respect.

(t)       AccessOne Program Receivables.   After May 31, 2012, no Receivables
will be sold pursuant to any agreement other than the Documents, and prior to
May 31, 2012, the aggregate Expected Net Value of the AccessOne Program
Receivables shall not exceed $500,000.

(u)      Kay County Lien.  Kay County Oklahoma Hospital Company, LLC, as an
Originator (acting directly or through the Authorized Representative), will, and
will cause the Collection Agent to, remove and terminate the Kay County Lien
within six months of the Second Omnibus Amendment Effective Date and will
utilize its best efforts to remove and terminate such Kay County Lien as
promptly as practicable, and the existence of the Kay County Lien shall not
constitute a breach of this covenant or any other representation or covenant
hereunder during the continuance of such time period.

(v)      Anti-Corruption Laws and Sanctions – Policies and Procedures.  Policies
and procedures will be maintained and enforced by or on behalf of each
Originator that are

 

42



--------------------------------------------------------------------------------

designed in good faith and in a commercially reasonable manner to promote and
achieve compliance, in the reasonable judgment of such Originator, by such
Originator and its directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions, in each case giving due regard to
the nature of such Person’s business and activities.

(w)      Anti-Corruption Laws and Sanctions – Requests for Advances and Uses of
Proceeds.  Each Originator and each of their Affiliates and its or their
respective directors, officers, employees and agents shall not use, the proceeds
of any Purchase (A) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, (B) for the purpose of
funding or financing any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, in each case to the extent
doing so would violate any Sanctions, or (C) in any other manner that would
result in liability to any party hereto under any applicable Sanctions or the
violation of any Sanctions by any such Person.

ARTICLE VI

ADMINISTRATION, COLLECTION AND MONITORING OF ASSETS

SECTION 6.01.  Appointment and Designation of the Collection Agent.   The
Authorized Representative and the Buyer may, from time to time, appoint one or
more Persons as the Collection Agent of the Buyer to service, administer and
collect the Receivables and otherwise to enforce its rights and interests in, to
and under the Receivables, the Related Security and the Contracts. The
Collection Agent’s authorization under this Agreement shall terminate on the
Collection Date. Until the Buyer, with the consent of the Administrative Agent
as its assignee, gives notice to the Authorized Representative of a designation
of a new Collection Agent after the occurrence and during the continuance of a
Servicer Termination Event, Professional Services is hereby designated as, and
hereby agrees to perform the duties and obligations of, the Collection Agent
pursuant to the terms hereof. The Authorized Representative, the Buyer and the
Collection Agent may from time to time agree in any collection agency or
services agreement among them on the allocation of servicing duties to be
performed by the Collection Agent. Notwithstanding the foregoing, the Buyer may
(with the approval of the Administrative Agent, as its assignee, and the
Managing Agents), after the occurrence and during the continuance of a Servicer
Termination Event, designate as Collection Agent any Person to succeed
Professional Services or any successor Collection Agent, on the condition in
each case that any such Person so designated shall agree to perform the duties
and obligations of the Collection Agent pursuant to the terms hereof and of the
Contribution Agreement and the Loan Agreement and in accordance with applicable
Healthcare Laws. Each of the Originators hereby grants to the Collection Agent
and any successor Collection Agent, and the Collection Agent hereby grants to
any successor Collection Agent, an irrevocable power of attorney, with full
power of substitution, coupled with an interest, to take any and all steps in
any Originator’s or the Collection Agent’s name, as applicable, and on behalf of
the Buyer, as may be necessary or desirable, in the determination of the
Collection Agent or the successor Collection Agent, as the case may be, to
collect all amounts due under any and all Receivables, including endorsing such
Originator’s name on checks and other instruments representing Collections and
enforcing such Receivables and the related Contracts. The Collection Agent may
subcontract the performance of its duties and obligations to a third Person with
the prior consent of Buyer, including with respect to Collection Agency
Receivables. Any such

 

43



--------------------------------------------------------------------------------

subcontract shall not affect the Collection Agent’s liability for performance of
its duties and obligations pursuant to the terms hereof, and any such
subcontract shall automatically terminate upon designation of a successor
Collection Agent. Notwithstanding anything to the contrary contained in this
Agreement, the Collection Agent, if not an Originator or an Affiliate thereof,
shall have no obligation to collect, enforce or take any other action described
in this Article VI with respect to any Receivable that is not a Purchased
Receivable other than to deliver to the Authorized Representative or at its
direction, the Collections and documents with respect to any such Receivable
that is not a Purchased Property as described in Sections 6.03 and 6.07.

SECTION 6.02.  Collection of Receivables by the Collection Agent; Extensions and
Amendments of Receivables.

(a)      The Collection Agent shall take or cause to be taken all such
reasonable actions as may be necessary or advisable to collect each Receivable
from time to time, all in accordance with Applicable Law, with reasonable care
and diligence, and in accordance with the Credit and Collection Policy;
provided, however, that, if a Servicer Termination Event shall have occurred and
be continuing, (i) the Buyer shall have the right to direct the Collection Agent
(whether the Collection Agent is an Originator or an Affiliate thereof or
otherwise) to commence or settle any legal action, to enforce collection of any
Purchased Property or to foreclose upon or repossess any Related Security, and
(ii) the Collection Agent shall not make the Buyer a party to any litigation
without the express written consent of the Buyer, such consent not to be
unreasonably withheld or delayed. If the Termination Date shall not have
occurred, Professional Services, while such Person is the Collection Agent, may,
with respect to the Receivables and, with respect to any Eligible Receivable, in
accordance with the Credit and Collection Policy, (i) extend the maturity or
adjust the Expected Net Value of any Defaulted Receivable as Professional
Services may determine to be appropriate to maximize Collections thereof and
(ii) adjust the Expected Net Value of any Receivable to reflect (x) any
reduction or adjustment as a result of any defective, rejected, returned,
repossessed or foreclosed merchandise, any defective or rejected services, any
failure to provide services, any discount, rebate or any other adjustment made
or performed by the Company or any other Person or (y) any reduction or
cancelation as a result of a setoff in respect of any claim by the Obligor
thereof against an Originator or an Affiliate of an Originator or an Affiliate
of an Originator, in each such case (except with respect to Receivables which
are not Eligible Receivables) (x) in accordance with the requirements of the
Credit and Collection Policy and (y) provided that such extension or adjustment
shall not alter the status of such Receivable as a Defaulted Receivable or limit
the rights of the Buyer under this Agreement. Except as otherwise permitted
pursuant to the immediately preceding sentence, neither the Collection Agent nor
any Originator will extend, amend, cancel or otherwise modify the terms of any
Receivable without the prior written approval of the Buyer, or amend, modify,
cancel or waive any term or condition of any Contract related to a Receivable,
except to the extent consistent with the Credit and Collection Policy or
otherwise with the prior written approval of the Buyer.

(b)      Notwithstanding anything else contained herein, neither the Collection
Agent nor any subcontractor or delegatee thereof is the agent of the Buyer, and
they are not permitted to (nor do they have any authority to) (i) establish an
office or other fixed place of business of the Buyer, or (ii) contract for, or
conclude a contract in the name of, the Buyer.

 

44



--------------------------------------------------------------------------------

(c)      The Credit and Collection Policy may be amended from time to time
provided that (i) no change shall be made in the Credit and Collection Policy
that would be adverse to any of the Buyer or its assignees, including by
impairing the collectibility of any Receivable or the ability of the Buyer or
the Collection Agent to perform its obligations under this Agreement, the
Contribution Agreement or the Loan Agreement and (ii) in the event that any
change is made to the Credit and Collection Policy, promptly following such
change and, in any event within 30 days thereof, the Collection Agent shall
provide the Buyer with an updated Credit and Collection Policy and a summary of
all material changed.

SECTION 6.03.  Distribution and Application of Collections.    The Collection
Agent shall set aside and segregate all Collections of Receivables from the
other funds belonging to the Collection Agent. The Collection Agent shall as
soon as practicable (and in any event within two Business Days) following
receipt turn over to the Authorized Representative or other Person entitled
thereto the collections of any account receivable which is not a Purchased
Property less, in the event neither Professional Services nor an Affiliate
thereof is the Collection Agent, all reasonable and appropriate out-of-pocket
costs and expenses of the Collection Agent of servicing, collecting and
administering the Receivables to the extent not covered by the Servicing Fee
received by it.

SECTION 6.04.  Other Rights of the Buyer.    At any time following the
occurrence and during the continuance of a Servicer Termination Event or the
designation pursuant to Section 6.01 of a Collection Agent other than
Professional Services, the Buyer or any Affiliate of either thereof, subject to
Applicable Law:

(a)      The Buyer may or, at the request of the Buyer, the Originators shall
(in either case, at the Originators’ expense) direct any or all of the Obligors
to pay all amounts payable under any Receivable directly to the Buyer or its
designee;

(b)      The Buyer may or, at the request of the Buyer, the Originators shall
(in either case, at the Originators’ expense) give each of the Obligors notice
of the Buyer’s interests in the Purchased Property;

(c)      The Buyer may have a representative present during any or all business
hours at each office of the Collection Agent and the Originators involved in the
administration, servicing and collections of the Receivables;

(d)      The Buyer, or its representatives, may, during regular business hours,
(i) review any or all Records, computer programs and files related to the
administration, servicing and collection of the Receivables and (ii) visit the
offices of the Originators for the purpose of such review, and, at the Buyer’s
request and at the Originators’ expense, the Buyer shall (i) assemble all
Records and make the same available to the Buyer or its designee at a place
selected by the Buyer or its designee, and (ii) segregate all cash, checks and
other instruments received by it from time to time constituting Collections of
Receivables in the manner provided herein or such other manner acceptable to the
Buyer and, promptly following receipt, remit all such cash, checks and
instruments, duly endorsed or with duly executed instruments of transfer, to the
Buyer or its designee; and

(e)      The Buyer shall have all other rights and remedies provided under the
UCC and other Applicable Law, which rights and remedies shall be cumulative.

 

45



--------------------------------------------------------------------------------

SECTION 6.05.  Records.

(a)      Each Originator will maintain and implement administrative and
operating procedures (including an ability to recreate records evidencing the
Receivables in the event of the destruction of the originals thereof), and keep
and maintain all documents, books, records and other information reasonably
necessary or advisable for the timely and full collection of all Receivables
(including records adequate to permit the daily identification of each new
Purchased Property and all Collections of and adjustments to each existing
Purchased Property). Each Originator will indicate in its books and records that
its Receivables have been transferred to CHS. The Collection Agent will maintain
access and copies of all such documents, books, records and other information of
the Originators necessary to comply with clause (b) below.

(b)      Each Originator and the Collection Agent, whether or not the Buyer or
an Affiliate thereof, shall hold all Records in trust for the Buyer and its
assigns. Subject to the receipt of contrary instructions from the Buyer that are
delivered following the occurrence and continuance of a Servicer Termination
Event, the Collection Agent and each Originator will deliver all Records to any
new Collection Agent hereunder; provided, however, that such new Collection
Agent, if other than an Affiliate of the Buyer, shall as soon as practicable
upon demand deliver to the Authorized Representative copies of Records in its
possession relating to Purchased Property.

SECTION 6.06.  Receivable Reporting.   On each Monthly Report Due Date, the
Collection Agent shall deliver to the Buyer a Monthly Report for the preceding
Collection Period, which delivery may be in electronic form; provided, that so
long as Professional Services is acting as Collection Agent, a Monthly Report
delivered in a timely fashion under the Loan Agreement shall constitute delivery
of a Monthly Report under this Section 6.06.

SECTION 6.07.  Collections and Lock-Boxes.

(a)      Each Originator and the Collection Agent will instruct all Obligors to
cause all Collections to be either (i) remitted to a Lock-Box to be retrieved
therefrom by the applicable Collection Account Bank for prompt deposit to the
applicable Collection Account or (ii) remitted directly to a Collection
Account. If the Collection Agent or any Originator receives any Collections,
such Originator or the Collection Agent shall immediately remit such Collections
to the applicable Collection Account within two Business Days of receipt thereof
and the Collection Agent or the applicable Originator will take all such actions
as are reasonably necessary in the Collection Agent or Originator’s discretion
or as reasonably requested by the Buyer to ensure that future payments from any
Obligor be made to a Collection Account or Lock-Box. If the applicable
Originator or the Collection Agent does not promptly (and in any event within
two Business Days from the Buyer’s request) take such actions as the Buyer may
reasonably request, then the Buyer, its assigns or designees, may, to the
maximum extent permitted by law take such actions as the Buyer, its assigns or
designees may, on its direction, deem appropriate.

 

46



--------------------------------------------------------------------------------

(b)      The Collection Agent shall allocate and remit Collections in accordance
with the Loan Agreement; provided, however, that the Buyer may, at any time
following a Trigger Event and shall, at the direction of the Administrative
Agent, as its assignee, revoke the Collection Agent’s authority with respect to
each Concentration Account, direct each Concentration Account Bank to cease
taking instructions from the Collection Agent or the Buyer and to thereafter
take direction solely from the Administrative Agent, in each case by delivery of
a notice substantially in the form attached to the Control Agreement for such
purpose. Neither any Originator nor the Collection Agent will (i) add or
terminate any bank as a Collection Account Bank or a Concentration Account Bank,
(ii) close any Lock-Box, any Collection Account or any Concentration Account or
open any new lock-box or account to function as a Lock-Box, Collection Account
or Concentration Account, (iii) make any change to the instructions to the
Obligors that all payments with respect to the Receivables be made to a Lock-Box
or Collection Account or (iv) make any change to the instructions to the
Collection Account Bank set forth in the Deposit Account Notification Agreement
(Government Healthcare Receivables) requiring all available funds in each
Collection Account to automatically sweep to the applicable Concentration
Account at the end of each Business Day, in each case, without the prior written
consent of the Buyer and the Administrative Agent and each Managing Agent;
provided, if any Originator violates any of the provisions under clauses (i)
through (iv) above with respect to any Lock-Box or Collection Account relating
to such Originator without the prior knowledge or consent of the Buyer or the
Collection Agent, the Originator (itself or through the Collection Agent) shall
have the opportunity to cure the violation of this clause (b) within 15 days of
obtaining knowledge of such breach and, if such violation is cured within such
15 day period, the cure of such violation shall be effective to cure any breach
of any covenant, representation or warranty by any Originator or the Collection
Agent under any Facility Document directly related to or directly arising from
such violation without any further action. Each of the Originators and the
Collection Agent each hereby agrees to take, or cause to be taken, any and all
actions reasonably requested by the Buyer to protect and perfect the interest of
the Buyer in the event any such change is permitted.

SECTION 6.08.  UCC Matters; Protection and Perfection of Purchased Property.
Each Originator will keep its jurisdiction of incorporation or organization,
principal place of business and chief executive office, and the offices where it
keeps its Records, in the jurisdictions and at the addresses set forth on
Schedule III, or, in any such case, upon 30 days’ prior written notice to the
Buyer, at such other jurisdictions or locations within the United States where
all actions reasonably requested by the Buyer to protect and perfect the
interest of the Buyer in the Purchased Property have been taken and completed.
Each of the Originators and the Collection Agent agrees that from time to time,
at the Originators’ expense, it will promptly execute and deliver all further
instruments and documents, and take all further action that the Buyer may
reasonably request in order to perfect, protect or more fully evidence the
Purchased Property acquired by the Buyer hereunder, or to enable the Buyer to
exercise or enforce any of its rights hereunder. Without limiting the generality
of the foregoing, each of the Originators and the Collection Agent agrees that
it will, upon the request of the Buyer, execute and file such financing or
continuation statements, or amendments thereto or assignments thereof, and such
other instruments or notices, as may be necessary or appropriate. Each
Originator hereby authorizes the Buyer to file one or more financing or
continuation statements, and amendments thereto and assignments thereof,
relative to all or any of the Purchased Property now existing or hereafter
arising without the signature of such Originator where permitted by law. If an

 

47



--------------------------------------------------------------------------------

Originator or the Collection Agent fails to perform any of its agreements or
obligations under this Section 6.08, the Buyer, or its assignee, may (but shall
not be required to) itself perform, or cause performance of, such agreement or
obligation, and the reasonable expenses of the Buyer incurred in connection
therewith shall be payable by the Originators upon the Buyer’s demand therefor.
For purposes of enabling the Buyer to exercise its rights described in the
preceding sentence and elsewhere in this Article VI, each of the Originators and
the Collection Agent hereby authorizes the Buyer to take any and all steps
following an Event of Termination in such Originator’s or the Collection
Agent’s, as applicable, name and on behalf of the Originator necessary or
desirable, in the determination of the Buyer, to collect all amounts due under
any and all Receivables, including endorsing such Originator’s or the Collection
Agent’s name on checks and other instruments representing Collections and
enforcing such Receivables and the related Contracts.

SECTION 6.09.  Obligations With Respect to Receivables.     Each of the
Originators and the Collection Agent will (a) at the Originators’ expense,
regardless of any exercise by the Buyer of its rights hereunder, timely and
fully perform and comply with all material provisions, covenants and other
promises required to be observed by it under the Contracts related to the
Purchased Property to the same extent as if Purchased Property therein had not
been sold hereunder and (b) pay when due any taxes, including sales, excise or
personal property taxes, payable in connection with the Purchased Property. In
no event shall the Buyer have any obligation or liability with respect to any
Purchased Property or related Contracts, nor shall it be obligated to perform
any of the obligations of the Collection Agent or any Originator or any of their
respective Affiliates thereunder. Each of the Originators and the Collection
Agent agrees it will timely and fully comply in all material respects with the
Credit and Collection Policy in regard to each Receivable and the related
Contract.

SECTION 6.10.  Applications of Collections.   Any payment by an Obligor in
respect of any indebtedness owed by it to any Originator shall, except as
otherwise specified by such Obligor or otherwise required by contract or
Applicable Law and unless otherwise instructed by the Buyer, be applied as a
Collection of any Receivables constituting Purchased Property of such Obligor,
in the order of the age of such Receivables, starting with the oldest such
Receivable, to the extent of any amounts then due and payable thereunder, before
being applied to any other indebtedness, account, general intangible or
obligation of such Obligor.

SECTION 6.11.  Annual Servicing Report of Independent Audit Firm.   On an annual
basis on or before the date which is 90 days after the end of each fiscal year,
beginning with the fiscal year ending December 31, 2012, the Collection Agent
shall engage and cause FTI Consulting, Inc. or another firm acceptable to the
Buyer and its assigns, to provide the Collection Agent and the Buyer with a
report setting forth the results of such firm’s review of the Receivables in
form and in scope satisfactory to the Buyer and the Collection Agent; provided
that in no event shall such report include “Protected Health Information”, as
such term is defined in regulations implementing HIPAA; provided further that
such independent audit firm shall be required to enter into a Business Associate
Agreement with the Collection Agent. Each of the Originators hereby authorizes
such firm to discuss such affairs, finances and performance with representatives
of the Buyer and its designees.

 

48



--------------------------------------------------------------------------------

ARTICLE VII

EVENTS OF TERMINATION

SECTION 7.01.  Events of Termination.  If any of the following events (any such
event, an “Event of Termination”) shall occur:

(a)      The Collection Agent, the Authorized Representative or any Originator
shall fail to make any payment or deposit to be made by it hereunder when due
and such failure shall remain unremedied for five Business Days; or

(b)      Any representation or warranty made or deemed to be made by any
Originator, the Collection Agent or CHS (or any of their respective officers or
agents) under or in connection with any Document, including any Monthly Report
other than with respect to the status of a Receivable as an Eligible Receivable
or any other information, report or officer’s certificate delivered pursuant
hereto, shall prove to have been false, incorrect or misleading in any material
respect when made or deemed made, unless and solely to the extent (i) such
representation or warranty does not contain a grace period within such
provision, and (ii) such misrepresentation is capable of being cured within 10
days, the Collection Agent, the Authorized Representative and any relevant
Originator deliver a written certificate to the Buyer certifying that such
false, incorrect or misleading statement, and all ramifications thereof under
this Agreement or any Document has been cured in full (together with such data
demonstrating such cure) by earlier to occur of (x) the date on which written
notice shall have been given to the Authorized Representative and (y) the date
on which a Responsible Officer of the Collection Agent, the Authorized
Representative or the relevant Originator acquires knowledge thereof; or

(c)      Any Originator, the Authorized Representative, CHS or the Collection
Agent shall fail to perform or observe, beyond the applicable grace or cure
period therein, any term, covenant or agreement (other than any term, covenant
or agreement described in another clause of this Section 7.01) contained in any
Document on its part to be performed or observed and any such failure (other
than a failure with respect to any of Section 5.01(d), (g), (l), and (q), in
each case, as to which no grace period shall apply) shall remain unremedied for
10 days after written notice thereof shall have been given by the Buyer to the
Authorized Representative, or this Agreement or any other Document shall cease
to be effective or be a legally valid, binding and enforceable obligation of the
Buyer, any Originator or the Collection Agent, as the case may be or any of
their respective Affiliates shall contest in any manner the effectiveness,
validity, binding nature or enforceability of this Agreement or any other
Document; or

(d)      (i) Any Originator, the Parent or the Collection Agent shall fail to
pay any principal, interest or other amount due in respect of any Material
Indebtedness, when and as the same shall become due and payable (after giving
effect to any grace period) or (ii) any other event or condition occurs that
results in any Material Indebtedness becoming due prior to its scheduled
maturity or that enables or permits (after giving effect to any grace period)
the holder or holders of any Material Indebtedness or any trustee or agent on
its or their behalf to cause any Material Indebtedness to become due, or to
require the prepayment, repurchase, redemption or defeasance thereof, prior to
its scheduled maturity or that results in the termination or permits any
counterparty to terminate any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or

 

49



--------------------------------------------------------------------------------

commodity price hedging arrangement, the obligations under which constitute
Material Indebtedness; provided that this clause (ii) shall not apply to secured
Debt that becomes due as a result of the voluntary sale or transfer of the
property or assets securing such Debt; or

(e)      Either (i) any Purchase shall, for any reason, except to the extent
permitted by the terms hereof, cease to create a valid and perfected first
priority ownership interest in each Purchased Property with respect thereto free
and clear of any Lien (other than Permitted Liens referred to in clause (b) of
the definition thereof and, during the continuance of the time period specified
in Section 5.01(u), the Kay County Lien), which shall remain unremedied for five
Business Days after the earlier of delivery of notice thereof by the Buyer or
discovery thereof by the Collection Agent or any Originator or (ii) this
Agreement shall for any reason cease to evidence the transfer to the Buyer of
legal and equitable title to, and ownership of, the Purchased Property; or

(f)      (i) Any Material Originator, the Parent, CHS or the Collection Agent
shall (A) become insolvent, generally not pay its debts as such debts become
due, or shall admit in writing its inability to pay its debts generally or shall
make a general assignment for the benefit of creditors; (B) any Insolvency
Proceeding or any other proceeding seeking the entry of an order for relief or
the appointment of a receiver, receiver/manager, custodian, trustee, or other
similar official for it or for any substantial part of its property shall be
instituted by any Material Originator, the Parent, CHS or the Collection Agent
or (C) any Insolvency Proceeding or any other proceeding seeking the entry of an
order for relief or the appointment of a receiver, receiver/manager, custodian,
trustee, or other similar official for it or for any substantial part of its
property shall be instituted against any Material Originator, the Parent, CHS or
the Collection Agent, and such other proceeding shall remain unstayed for a
period of 60 days, or the requested adjudication, relief or other action sought
thereby shall have been made, granted or taken, or (ii) any Material Originator,
the Parent, CHS or the Collection Agent shall take any corporate or entity-level
action that authorizes any of the actions set forth above in this
Section 7.01(f); or

(g)      There shall have occurred and be continuing an “Event of Default” under
the Loan Agreement; or

(h)      There shall have occurred and be continuing an “Event of Termination”
under the Contribution Agreement; or

(i)       There shall have occurred a Change in Control; or

(j)       There shall have occurred any material adverse change in the business
or financial condition of CHS or the Originators taken as a whole since December
31, 2011, which could reasonably be expected to affect the value or
collectability of the Receivables or the ability of the Buyer, the Collection
Agent or any Originator to collect the Receivables or otherwise perform its
respective obligations under this Agreement or any other Document; or

(k)      A Servicer Termination Event shall have occurred and be continuing; or

(l)      The Buyer shall have become subject to registration as an “investment
company” within the meaning of the Investment Company Act; or

 

50



--------------------------------------------------------------------------------

(m)     One or more judgments shall be rendered against any Originator, the
Collection Agent, the Company, CHS or the Parent or any combination thereof (to
the extent not paid or fully covered by insurance) and the same shall remain
undischarged for a period of 30 consecutive days during which execution shall
not be effectively stayed, or any action shall be legally taken by a judgment
creditor to levy upon assets or properties of any Originator, the Collection
Agent, the Company, CHS or the Parent to enforce any such judgment and such
judgment is for the payment of money in an aggregate amount in excess of
$50,000,000; or

(n)      An ERISA Event shall have occurred that, in the opinion of the Buyer,
when taken together with all other such ERISA Events, could reasonably be
expected to result in liability of the Parent and its ERISA Affiliates in an
aggregate amount exceeding $50,000,000;

then, and in any such event, the Buyer may, by notice to the Authorized
Representative (a “Termination Declaration Notice”) declare the Termination Date
to have occurred, except that, (i) in the case of any event described in
clause (i)(B) or clause (i)(C) of Section 7.01(f) above or any event described
in Section 7.01(d) above, the Termination Date shall be deemed to have occurred
automatically without notice upon the occurrence of such event, and (ii) in the
case of any event described in Sections 7.01(c) and (h) that relate to an
Originator and not Material Originators, no Event of Termination shall be deemed
to have occurred so long as the Buyer immediately ceases future purchases of
Receivables from such Originator.

Notwithstanding the foregoing, the occurrence of one or more events listed above
that would otherwise constitute an Event of Termination with respect to any
Originator or Originators not constituting Material Originators (as calculated
over any period of 30 consecutive days) shall not constitute an Event of
Termination hereunder if such Originator or Originators subject to such event
are subject to a Removal (without consideration of the requirement for a 30 day
prior written request as set forth in Section 9.14(b)) within 10 days of the
occurrence of such event or events.

ARTICLE VIII

INDEMNIFICATION

SECTION 8.01.  Indemnities by the Originators.

(a)      Without limiting any other rights which the Buyer may have hereunder or
under Applicable Law, each of the Collection Agent and the Originators hereby
each agrees, jointly and severally, to indemnify the Buyer and its transfers and
assigns, and each of their respective directors, officers, employees, agents and
attorneys (all of the foregoing being individually referred to as an
“Indemnified Party” and being collectively referred to as “Indemnified Parties”)
from and against any and all damages, losses, claims, liabilities and related
costs and expenses, including reasonable attorneys’ fees and disbursements (all
of the foregoing being collectively referred to as “Indemnified Amounts”)
awarded against or actually incurred by any of them arising out of or resulting
from this Agreement, the Contribution Agreement, the Loan Agreement or any other
Document or the use of proceeds of any Purchase or in respect of any Purchased
Property. Without limiting or being limited by the foregoing, each Originator
shall pay on demand to each Indemnified Party any and all amounts necessary to
indemnify such Indemnified Party from and against any and all Indemnified
Amounts relating to or resulting from any of the following:

(i)       Any Receivable represented or deemed represented by an Originator to
be an Eligible Receivable which was not an Eligible Receivable as of the
Purchase Date thereof;

 

51



--------------------------------------------------------------------------------

(ii)       reliance on any representation or warranty made or deemed made by any
Originator, CHS, the Collection Agent or any of their respective officers under
or in connection with this Agreement, the Contribution Agreement, the Loan
Agreement or any other Document, which shall have been false, incorrect or
misleading in any material respect when made or deemed made or delivered;

(iii)      the failure by any Originator, CHS or the Collection Agent to comply
with any term, provision or covenant contained in this Agreement, the
Contribution Agreement, the Loan Agreement or any other Documents, or any
Contract, or with any Applicable Law with respect to any Receivable, the related
Contract or the Related Security, or the nonconformity of any Receivable, the
related Contract or the Related Security with any such Applicable Law;

(iv)      the failure to (A) vest and maintain vested in the Buyer or to
transfer to the Buyer, legal and equitable title to and ownership of, the
Receivables and the other Purchased Property which are, or are intended to be,
sold by the Originators hereunder or (B) grant to the Buyer a valid and
perfected first priority “security interest” under Article 9 of the UCC in and
to the Receivables which are, or are purported to be, Purchased Property,
together with all Collections and Related Security, in each case free and clear
of any Lien (other than Permitted Liens referred to in clause (b) of the
definition thereof) whether existing at the time of the Purchase of any such
Receivable or at any time thereafter;

(v)       the failure by any Originator to make any payment required on its part
to be made hereunder;

(vi)      the failure to file, or any delay in filing, financing statements or
other similar instruments or documents under the UCC of any applicable
jurisdiction or other Applicable Law with respect to any Receivables and other
Purchased Property which are, or are intended to be, sold by the Originators
hereunder, whether at the time of any Purchase or at any subsequent time;

(vii)     any failure of any Originator, CHS or the Collection Agent to perform
its duties or obligations in accordance with the provisions of this Agreement or
the other Documents or to perform its duties under the Contracts;

(viii)    any products liability claim or personal injury or property damage
suit or other similar or related claim or action of whatever sort arising out of
or in connection with merchandise or services which are the subject of any
Receivable or Contract;

 

52



--------------------------------------------------------------------------------

(ix)     any set-off by any Collection Account Bank or any Concentration Account
Bank against Collections;

(x)      the failure to pay when due any taxes which are an Originator’s
responsibility, including sales, excise or personal property taxes payable in
connection with the Purchased Property or the purchase thereof;

(xi)     the commingling of Collections of Purchased Property at any time with
other funds;

(xii)    any investigation, litigation or proceeding related to this Agreement
or the use of proceeds of Purchases or the ownership by the Buyer of Purchased
Property;

(xiii)   any attempt by any Person to void or otherwise avoid any transfer of
any Purchased Property from an Originator to the Buyer under any statutory
provision or common law or equitable action, including any provision of the
Bankruptcy Law; or

(xiv)   the inclusion in any Purchased Receivable any portion of the Expected
Net Value of which represents sales taxes.

(b)      Any amounts subject to the indemnification provisions of this Section
8.01 shall be paid by the Originators to the Buyer within 10 Business Days
following the Buyer’s demand therefor. Notwithstanding any other provision of
this Agreement to the contrary, the Originators shall not indemnify any
Indemnified Party for or with respect to any Indemnified Amounts (i) that would
constitute recourse for uncollectible Receivables due to the bankruptcy or
insolvency of the related Obligor or (ii) that arise solely from such
Indemnified Party’s gross negligence, bad faith or willful misconduct as
determined in a final non-appealable judgment of a court of competent
jurisdiction.

(c)      Notwithstanding the foregoing, the liability of the Specified
Originators shall be limited to indemnification events relating to each such
Specified Originator or the Purchased Property it has transferred under this
Agreement.

ARTICLE IX

MISCELLANEOUS

SECTION 9.01.  Amendments and Waivers.   No amendment or modification of any
provision of this Agreement or any Document shall be effective without the
written agreement of the parties hereto and, to the extent then required in the
Loan Agreement, the written consent of the Administrative Agent and the Majority
Lenders (or their respective Managing Agents), and no termination or waiver of
any provision of this Agreement or any Document or consent to any departure
therefrom shall be effective without the written concurrence of the Company, the
Administrative Agent and the Majority Lenders (or their respective Managing
Agents). Any waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given.

 

53



--------------------------------------------------------------------------------

SECTION 9.02.  Notices, Etc.

(a)      All notices, demands, requests and other communications required or
expressly authorized to be made by this Agreement shall be given in writing,
unless otherwise expressly specified herein and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
facsimile or electronic mail, and addressed to (i) if to an Originator, to the
Authorized Representative at 4000 Meridian Boulevard, Franklin, TN 37067, to the
attention of Rachel A. Seifert, Facsimile No.: 615-373-9704, Telephone No.:
615-465-7000, Email: Rachel_Seifert@chs.net, (ii) if to the Collection Agent at
4000 Meridian Boulevard, Franklin, TN 37067, to the attention of Rachel A.
Seifert, Facsimile No.: 615-373-9704, Telephone No.: 615-465-7000, Email:
Rachel_Seifert@chs.net, and (iii) if to the Buyer at 4000 Meridian Boulevard,
Franklin, TN 37067, to the attention of Rachel A. Seifert, Facsimile No.:
615-373-9704, Telephone No.: 615-465-7000, Email: Rachel_Seifert@chs.net, or to
such other address as shall be notified in writing to the other parties hereto.

(b)      All communications described in clause (a) above and all other notices,
demands, requests and other communications made in connection with this
Agreement shall be effective and be deemed to have been received (x) if
delivered by hand or overnight courier service or sent by facsimile or
electronic mail, on the date of receipt or (y) if delivered by certified or
registered mail, five Business Days after dispatch, in each case under clauses
(x) and (y), delivered, sent, transmitted or mailed (properly addressed) to such
party as provided in this Section 9.02 or in accordance with the latest
unrevoked direction from such party given in accordance with this Section 9.02.
Notwithstanding the foregoing, no notice, demand, request or other communication
pursuant to Article II shall be effective until received.

SECTION 9.03.  Setoff and Counterclaim.   All payments to be made by any
Originator or the Collection Agent under this Agreement shall be made free and
clear and each of the Originators and the Collection Agent hereby irrevocably
and unconditionally waives all rights of any counterclaim, set-off, deduction or
other defense, which such Originator or the Collection Agent may have against
the Buyer, or against each other, whether under contract (including this
Agreement), Applicable Law, in equity or otherwise. The obligation of each
Originator and the Collection Agent to make the payments and deposits
contemplated by this Agreement is absolute and unconditional.

SECTION 9.04.  No Waiver; Remedies.   No failure on the part of the Buyer to
exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right. The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.

SECTION 9.05.  Binding Effect; Assignability; Third Party Beneficiary.    This
Agreement shall be binding upon and inure to the benefit of the Originators, the
Buyer, the Collection Agent and their respective successors and permitted
assigns. No Originator may assign its rights and obligations or any interest
herein or delegate any of its duties hereunder or under the other Originator
Documents, in each case, without the prior written consent of the Buyer. The
Buyer may, subject to any restrictions in the Loan Agreement, assign at any time
all of its rights and obligations hereunder and interests herein without the
consent of any Originator or the Collection Agent. All such assignees, including
parties to the Loan Agreement, shall be third party beneficiaries of, and shall
be entitled to enforce the Buyer’s rights and remedies

 

54



--------------------------------------------------------------------------------

under, this Agreement to the same extent as if they were parties thereto, except
to the extent specifically limited under the terms of their assignment. Without
limiting the foregoing, each of the Originators acknowledges (a) the assignment
of Buyer’s rights and interests hereunder to the Administrative Agent (via the
assignment by the Company to the Administrative Agent) pursuant to the
Assignment of Agreements and agrees that, subject to the terms set forth in the
Assignment of Agreements, the Contribution Agreement and the Loan Agreement, the
Administrative Agent (and any further assignee of any such assignee) shall have
the right, as the assignee of the Buyer (or the assignee of such assignee), to
enforce the Buyer’s rights and remedies under this Agreement directly against
such party (including the right (i) to appoint a successor Collection Agent and
(ii) to give or withhold any and all consents, requests, notices, directions,
approvals, demands, extensions or waivers under or with respect to this
Agreement or the obligations in respect of the Originators hereunder to the same
extent as the Buyer may do), but without any obligation on the part of any such
assignee to perform any of the obligations of the Buyer hereunder and (b) that
the Administrative Agent, each Managing Agent, each Lender and each other
Secured Party (as defined in the Loan Agreement) is an intended third party
beneficiary of this Agreement to the same extent as if they were parties hereto,
and that each of them is relying on, among other things, the representation and
warranties of the Originators hereunder in entering into the Loan
Agreement. Each of the Originators, the Authorized Representative and the
Collection Agent agrees that it shall send to the Administrative Agent and each
Managing Agent (at the address set forth in the Loan Agreement) a copy of all
written notices required to be given by such Person to the Buyer hereunder.

SECTION 9.06.  Term of this Agreement.    This Agreement, including each
Originator’s and the Collection Agent’s obligation to observe its covenants set
forth in Articles V and VI, shall remain in full force and effect until the
Collection Date; provided, however, that the rights and remedies with respect to
any breach of any representation and warranty made or deemed made by the
Originators pursuant to Article IV, the indemnification and payment provisions
of Article VIII and the provisions of Section 9.15 shall be continuing and shall
survive any termination of this Agreement.

SECTION 9.07.  GOVERNING LAW; CONSENT TO JURISDICTION; WAIVER OF OBJECTION TO
VENUE; SERVICE OF PROCESS.

(a)      THIS AGREEMENT SHALL, IN ACCORDANCE WITH § 5-1401 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK, BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK. THE BUYER, EACH ORIGINATOR,
AND THE COLLECTION AGENT EACH HEREBY SUBMITS TO THE EXCLUSIVE JURISDICTION OF
THE STATE AND FEDERAL COURTS OF THE UNITED STATES AND THE NON-EXCLUSIVE
JURISDICTION OF THE STATE AND FEDERAL COURTS SITTING IN NEW YORK COUNTY, NEW
YORK IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT,
ANY OTHER ORIGINATOR DOCUMENT, ANY OTHER DOCUMENT DELIVERED PURSUANT HERETO OR
THERETO, OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY. EACH OF THE PARTIES
HERETO HEREBY WAIVES ANY OBJECTION BASED ON FORUM NON CONVENIENS, THE
MAINTENANCE OF ANY SUCH ACTION OR PROCEEDING AND CONSENTS TO THE GRANTING OF
SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY SUCH COURT.

(b)      Each party hereto agrees that service of process may be effected by
mailing a copy thereof by registered or certified mail, postage prepaid, to it
at its address specified in Section 9.02. Nothing in this Section 9.07 shall
affect the right of any party to serve legal process in any other manner
permitted by law.

 

55



--------------------------------------------------------------------------------

SECTION 9.08.  WAIVER OF JURY TRIAL.   TO THE EXTENT PERMITTED BY APPLICABLE
LAW, THE BUYER, EACH ORIGINATOR AND THE COLLECTION AGENT EACH WAIVES ANY RIGHT
TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN
CONTRACT, TORT, OR OTHERWISE BETWEEN THE PARTIES HERETO ARISING OUT OF,
CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP BETWEEN ANY OF
THEM IN CONNECTION WITH THIS AGREEMENT, ANY OTHER ORIGINATOR DOCUMENT, ANY OTHER
DOCUMENT DELIVERED PURSUANT HERETO OR THERETO, OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY. INSTEAD, ANY SUCH DISPUTE RESOLVED IN COURT WILL BE RESOLVED
IN A BENCH TRIAL WITHOUT A JURY.

SECTION 9.09.  Costs, Expenses and Taxes.    In addition to the rights of
indemnification granted to the Buyer and the other Indemnified Parties under
Article VIII hereof, the Originators agree, jointly and severally, to pay on
demand all reasonable out-of-pocket costs and expenses of the Buyer and its
assignee incurred in connection with the preparation, execution, delivery,
administration (including periodic auditing permitted hereunder), amendment or
modification of, or any waiver or consent issued in connection with, this
Agreement and the other documents to be delivered hereunder or in connection
herewith, including rating agency fees, auditor fees, the annual servicing
report referred to in Section 6.11 and out-of-pocket expenses and the reasonable
fees and out-of-pocket expenses of counsel for the Buyer and its assignee with
respect thereto, and with respect to advising the Buyer and its assignee as to
its rights and remedies under this Agreement and the other documents to be
delivered hereunder or in connection herewith, and all costs and expenses, if
any (including counsel fees and expenses), incurred by the Buyer and its
assignee in connection with the enforcement of this Agreement and the other
documents to be delivered hereunder or in connection herewith.

SECTION 9.10.  No Proceedings.   Each of the Originators, the Collection Agent
and the Administrative Agent each hereby agrees that it will not institute
against, or join any other Person in instituting against, the Buyer any action,
event or proceeding of the type referred to in Section 7.01(f) so long as there
shall not have elapsed one year plus one day since the later of (i) the
Termination Date and (ii) the date on which all of the Purchased Receivables are
either collected in full or become Defaulted Receivables.

SECTION 9.11.  Execution in Counterparts; Severability; Integration.    This
Agreement may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which when taken together shall constitute one and
the same agreement. In case any

 

56



--------------------------------------------------------------------------------

provision in or obligation under this Agreement shall be invalid, illegal or
unenforceable in any jurisdiction, the validity, legality and enforceability of
the remaining provisions or obligations, or of such provision or obligation in
any other jurisdiction, shall not in any way be affected or impaired
thereby. This Agreement, the Contribution Agreement, the Loan Agreement and the
other Documents contain the final and complete integration of all prior
expressions by the parties hereto with respect to the subject matter hereof and
shall constitute the entire agreement among the parties hereto with respect to
the subject matter hereof, superseding all prior oral or written understandings.

SECTION 9.12.  Confidentiality.    Except to the extent otherwise required by
Applicable Law, unless the provider thereof shall otherwise consent in writing
each of the Originators, the Buyer and the Collection Agent agrees that it shall
maintain the confidentiality of (i) the Credit and Collection Policy, and (ii)
all other information obtained as a result of being a party hereto, to any
related documents or to any of the transactions contemplated hereby or thereby
(including the contents of any summary of indicative terms and conditions with
respect to such transactions, and the provisions of this Agreement and any of
the other Originator Documents) other than information that was available to
such Person on a non-confidential basis (“Confidential Information”); provided,
however, that the Originators and the Collection Agent may disclose any
Confidential Information (w) to its and its Affiliates’ officers, directors,
employees and agents, including accountants, legal counsel, administration and
service providers, and other advisors (it being understood that the persons to
whom such disclosure is made will be informed of the confidential nature of such
Confidential Information and instructed to keep such Confidential Information
confidential), (x) to the extent such disclosure may be required by Applicable
Law, or by any court or administrative agency having jurisdiction over any party
or as may be requested by any regulatory body, (y) to the extent an Originator,
the Buyer or the Collection Agent, as the case may be, consents in writing to
the release of Confidential Information relating to it, (z) subject to a written
confidentiality agreement having terms substantially similar to this
Section 9.11, to any financial institution or other party that extends or is
considering the extension of debt or equity financing or swap or derivative
arrangement to any Originator or any Affiliate thereof or (aa) as may be
required or appropriate in response to a court order or in connection with any
litigation; provided further, however, that the Originators, the Buyer and the
Collection Agent shall have no obligation of confidentiality whatsoever in
respect of any information which (i) may be generally available to the public or
becomes available to the public other than as a result of a breach of this
Section 9.12, (ii) is in the possession of an Originator, the Buyer or the
Collection Agent prior to the date hereof and receipt thereof from another
party, and is not subject to a confidentiality agreement or legal or regulatory
restriction on disclosure or (iii) is independently developed by the Company or
the Collection Agent or one or more of their respective representatives without
violating the terms of this Section 9.12.

SECTION 9.13.  Joint and Several Liability; Designation and Appointment of
Authorized Representative.

(a)      Joint and Several Liability.   Each Originator (other than any
Specified Originator) agrees that each reference to “Originators” in this
Agreement shall be deemed to refer to each such Originator, jointly and
severally with the other Originators. Each Originator (other than any Specified
Originator) (i) shall be jointly and severally liable for the obligations,

 

57



--------------------------------------------------------------------------------

duties and covenants of each other Originator (other than any Specified
Originator) under this Agreement and the acts and omissions of each other
Originator (other than any Specified Originator) and (ii) jointly and severally
makes each representation and warranty for itself and each other Originator
(other than any Specified Originator) under this Agreement. Notwithstanding the
foregoing, if, in any action to enforce amounts payable by any Originator (other
than any Specified Originator) or any proceeding to allow or adjudicate a claim
hereunder, a court of competent jurisdiction determines that enforcement of the
joint and several obligations of all of the Originators (other than any
Specified Originator) against such Originator (other than any Specified
Originator) for the full amount of such liabilities is not lawful under, or
would be subject to avoidance under Section 548 of the Bankruptcy Law or any
applicable provision of Federal or state law, the liability of such Originator
hereunder shall be limited to the maximum amount lawful and not subject to
avoidance under such law. For the avoidance of doubt, notwithstanding anything
in this Agreement or any other document related hereto to the contrary, in no
event shall any Specified Originator have any liability for the actions or
inactions of any other Originator.

(b)     Appointment of Authorized Representative.    Each Originator hereby
irrevocably designates and appoints Professional Services as its exclusive
representative under this Agreement (the “Authorized Representative”) to deliver
and receive all notices on behalf of such Originator and to receive on behalf of
such Originator, and distribute, all payments and distributions of Originators
in accordance with the respective interests of Originators and to take such
other actions as are set forth in this Agreement. Each Originator hereby
unconditionally releases the Buyer and its Affiliates with respect to any
claims, obligations or duties that such Persons may otherwise have been deemed
to possess absent the designation and appointment contained in this Section
9.13(b).

SECTION 9.14.  Addition and Removal of Originators.

(a)     Additions.   Subject to satisfaction of the following conditions set
forth below and any other conditions required by the Buyer, upon 30-days’ prior
written notice from the Collection Agent or the Authorized Representative, the
Buyer hereby agrees to the adding of other Persons designated by the Collection
Agent or the Authorized Representative as an additional Originator hereunder
(each such event, an “Addition”):

(i)      the Buyer, in its sole discretion (and the Administrative Agent, as its
assignee under the Assignment of Agreements, in its sole discretion), shall have
agreed in writing to such Addition;

(ii)     the Termination Date shall have not occurred;

(iii)    as of the effective date of such Addition, no Servicer Termination
Event or Event of Termination shall be continuing;

(iv)    as of the effective date of such Addition, the conditions precedent
applicable to such Person proposed as an Originator as set forth Article III
shall have been fulfilled;

 

58



--------------------------------------------------------------------------------

(v)       as of the effective date of such Addition, the representations and
warranties set forth in Article IV applicable to such Person proposed as an
Originator shall be true and correct;

(vi)      such Person proposed as an Originator shall execute such agreements,
instruments and documents (and issue such authorizations) as the Buyer may
reasonably request, in each case, in form and substance satisfactory to the
Buyer (and the Administrative Agent) to effectuate the Addition, including (x) a
joinder agreement to this Agreement whereby such Person agrees to be bound by
the terms of this Agreement, and (y) financing statements covering the
Receivables;

(vii)     the Administrative Agent shall have received such opinions of counsel
(which may include corporate opinions from jurisdictions previously not required
by the Administrative Agent) as it may reasonably request; and

(viii)    the Buyer shall have been provided with such information (whether
financial or otherwise), documents or opinions as they may reasonably request.

Upon the effectiveness of any Addition, Schedule I shall be deemed amended to
add the name of the applicable Person.

(b)       Removals.   Subject to satisfaction of the conditions set forth below
and any other conditions required by the Buyer, upon 30-days’ prior written
request of the Collection Agent, the Buyer hereby agrees to the removal of any
Originator designated by the Collection Agent (each such event, a “Removal”):

(i)        no Termination or Event of Termination shall have occurred and be
continuing, or shall result from, or reasonably be expected to result from, such
Removal or the Related Removals;

(ii)       the Buyer shall have received a Monthly Report calculated on a pro
forma basis (after giving effect to such Removal and all Related Removals),
which pro forma Monthly Report shall demonstrate compliance with all covenants
hereunder and under the Loan Agreement, including the ratios set forth in
Sections 7.01(h) and (i) of the Loan Agreement;

(iii)      as of the last day of the Collection Period most recently ended prior
to such Removal, the average Net Receivables Balance of all Receivables of the
Originator(s) subject to such Removal and all Related Removals over the prior 3
Collection Periods shall not be greater than (a) if such Removal and all Related
Removals are effectuated at any time during the 2017 calendar year, 15% of the
average Net Receivables Balance of Receivables of all Originators during the
Collection Period 3 months prior to such Collection Period and the two prior
Collection Periods or (b) if such Removal and all Related Removals are
effectuated at any other time, 7.5% of the average Net Receivables Balance of
Receivables of all Originators during the Collection Period 3 months prior to
such Collection Period and the two prior Collection Periods; provided, however,
that the Removals of the Originators listed on Schedule VII hereto shall not be
subject to this clause (iii) if the Net Receivables Balance of Receivables of
(a) all existing

 

59



--------------------------------------------------------------------------------

Originators that are not listed on Schedule VII hereto and (b) all new
Originators to be added via an Addition concurrently with such Removals, as
demonstrated on a Monthly Report calculated on a pro forma basis (after giving
effect to all such Additions and Removals), is equal to or greater than the Net
Receivables Balance of Receivables of the Originators party hereto immediately
prior to effecting such Additions and Removals, as demonstrated on a Monthly
Report calculated as of the same date (before giving effect to all such
Additions and Removals);

(iv)     such Originator shall execute such agreements, instruments and
documents as the Buyer and the Administrative Agent may reasonably request, in
form and substance satisfactory to the Buyer and the Administrative Agent to
effectuate the requested Removal, including an amendment to this Agreement
effectuating such Removal;

(v)      the Buyer shall have received all Collections pertaining to Purchased
Receivables (that have not become Defaulted Receivables) and all Noncomplying
Receivables Adjustments, in each case, attributable to the Originator subject to
the requested Removal; and

(vi)     if such Removal is requested or to be effected during the Temporary
Trigger Relief Period (as defined in the Loan Agreement), the DSO (as defined in
the Loan Agreement) reported on the most recently delivered Monthly Report shall
not exceed 75 days; provided that, if no Monthly Report was delivered on the
most recent Monthly Report Due Date, the DSO shall be deemed to exceed 75 days.

Upon the effectiveness of any Removal, Schedule I hereto shall be deemed amended
to delete the name of the applicable Person. Authorized Representative shall
promptly notify the Collection Agent of any Addition or Removal hereunder.

(c)      Survival of Terms.   Notwithstanding any Removal of a Person as an
Originator in accordance with the terms hereof, the provisions of Article VIII
(and the representations and warranties with respect thereto) shall, with
respect to such Person, survive such Removal for all claims arising prior to
such Removal.

SECTION 9.15.  Waiver of Consequential Damages.   (a)  Each of the Originators
and the Collection Agent agrees that no Indemnified Party shall have any
liability to them or any of their equity holders or creditors in connection with
this Agreement, the other Facility Documents or the transactions contemplated
thereby on any theory of liability for any special, indirect, consequential or
punitive damages (including any loss of profits, business or anticipated
savings), and hereby waives any such claim.

(b)      The Buyer agrees that none of the Originators, the Collection Agent or
their respective Affiliates shall have any liability to it or any of its equity
holders or creditors in connection with this Agreement, the other Facility
Documents or the transactions contemplated thereby on any theory of liability
for any special, indirect, consequential or punitive damages (including any loss
of profits, business or anticipated savings), and hereby waives any such claim.

(c)      The provisions of this Section 9.15 shall survive the termination of
this Agreement.

 

60



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

BUYER     CHS/COMMUNITY HEALTH SYSTEMS, INC.    
By:                                                                        Name:
  Edward W. Lomicka     Title:   Vice President and Treasurer
AUTHORIZED REPRESENTATIVE:     CHSPSC, LLC    
By:                                                                        Name:
  Edward W. Lomicka     Title:   Vice President and Treasurer COLLECTION AGENT:
    CHSPSC, LLC     By:                                   
                                    Name:   Edward W. Lomicka     Title:   Vice
President and Treasurer

 

Signature Page to Receivables Sale Agreement



--------------------------------------------------------------------------------

ORIGINATORS:         AFFINITY HOSPITAL, LLC     BERWICK HOSPITAL COMPANY, LLC  
  BLUEFIELD HOSPITAL COMPANY, LLC     BLUFFTON HEALTH SYSTEM LLC     BULLHEAD
CITY HOSPITAL CORPORATION     CARLSBAD MEDICAL CENTER, LLC     CLEVELAND
TENNESSEE HOSPITAL COMPANY, LLC     COATESVILLE HOSPITAL CORPORATION    
CRESTVIEW HOSPITAL CORPORATION     DEACONESS HEALTH SYSTEM, LLC     DUKES HEALTH
SYSTEM, LLC     DYERSBURG HOSPITAL CORPORATION     EMPORIA HOSPITAL CORPORATION
    FOLEY HOSPITAL CORPORATION     FRANKLIN HOSPITAL CORPORATION     GADSDEN
REGIONAL MEDICAL CENTER, LLC     GRANBURY HOSPITAL CORPORATION     GREENBRIER
VMC, LLC     HOSPITAL OF MORRISTOWN, INC.     JACKSON, TENNESSEE HOSPITAL
COMPANY, LLC     JOURDANTON HOSPITAL CORPORATION     KAY COUNTY OKLAHOMA
HOSPITAL COMPANY, LLC     LAKE WALES HOSPITAL CORPORATION     LANCASTER HOSPITAL
CORPORATION     LAS CRUCES MEDICAL CENTER, LLC     LEA REGIONAL HOSPITAL, LLC  
  MARTIN HOSPITAL CORPORATION     MARY BLACK HEALTH SYSTEM LLC     MCNAIRY
HOSPITAL CORPORATION     MCSA, L.L.C.     MOBERLY HOSPITAL COMPANY, LLC    
NATIONAL HEALTHCARE OF LEESVILLE, INC.     NORTHAMPTON HOSPITAL COMPANY, LLC    
By:                                                                          
Name:   Edward W. Lomicka       Title:   Vice President and Treasurer

 

Signature Page to Receivables Sale Agreement



--------------------------------------------------------------------------------

    ORIGINATORS (CONT.):     NORTHWEST HOSPITAL, LLC     ORO VALLEY HOSPITAL,
LLC     PETERSBURG HOSPITAL COMPANY, LLC     PHOENIXVILLE HOSPITAL COMPANY, LLC
    POTTSTOWN HOSPITAL COMPANY, LLC     PORTER HOSPITAL, LLC     QHG OF
ENTERPRISE, INC.     QHG OF SOUTH CAROLINA, INC.     ROSWELL HOSPITAL
CORPORATION     RUSTON LOUISIANA HOSPITAL COMPANY, LLC     SCRANTON HOSPITAL
COMPANY, LLC     SHELBYVILLE HOSPITAL CORPORATION     SILOAM SPRINGS ARKANSAS
HOSPITAL COMPANY, LLC     SPOKANE VALLEY WASHINGTON HOSPITAL COMPANY, LLC    
SPOKANE WASHINGTON HOSPITAL COMPANY, LLC     ST. JOSEPH HEALTH SYSTEM LLC    
TOMBALL TEXAS HOSPITAL COMPANY, LLC     WARREN OHIO HOSPITAL COMPANY, LLC    
WARREN OHIO REHAB HOSPITAL COMPANY, LLC     WARSAW HEALTH SYSTEM LLC    
WEATHERFORD TEXAS HOSPITAL COMPANY, LLC     WESLEY HEALTH SYSTEM, LLC     WEST
GROVE HOSPITAL COMPANY, LLC     WILKES-BARRE HOSPITAL COMPANY, LLC     WOMEN &
CHILDREN’S HOSPITAL, LLC     YOUNGSTOWN OHIO HOSPITAL COMPANY, LLC     By:  
                                                                        Name:  
Edward W. Lomicka       Title:   Vice President and Treasurer

 

Signature Page to Receivables Sale Agreement



--------------------------------------------------------------------------------

    ORIGINATORS (CONT.):     KIRKSVILLE MISSOURI HOSPITAL COMPANY, LLC    
LUTHERAN MUSCULOSKELETAL CENTER, LLC     OAK HILL HOSPITAL CORPORATION     SALEM
HOSPITAL CORPORATION     SCRANTON QUINCY HOSPITAL COMPANY, LLC     WOODWARD
HEALTH SYSTEM, LLC     By:                                       
                                   Name:   Edward W. Lomicka       Title:   Vice
President and Treasurer

 

Signature Page to Receivables Sale Agreement



--------------------------------------------------------------------------------

    ORIGINATORS (CONT.):     AMORY HMA, LLC     ANNISTON HMA, LLC     BILOXI
H.M.A., LLC     BRANDON HMA, LLC     CAMPBELL COUNTY HMA, LLC     CARLISLE HMA,
LLC     CHESTER HMA, LLC     CITRUS HMA, LLC     CLARKSDARE HMA, LLC     CLINTON
HMA, LLC     COCKE COUNTY HMA, LLC     DURANT H.M.A., LLC     EAST GEORGIA
REGIONAL MEDICAL CENTER, LLC     FORT SMITH HMA, LLC     HAINES CITY HMA, LLC  
  HERNANDO HMA, LLC     HMA FENTRESS COUNTY GENERAL HOSPITAL, LLC     HMA SANTA
ROSA MEDICAL CENTER, LLC     JACKSON HMA, LLC     JEFFERSON COUNTY HMA, LLC    
KEY WEST HMA, LLC     LANCASTER HMA, LLC     LEBANON HMA, LLC     MADISON HMA,
LLC     MARSHALL COUNTY HMA, LLC     MELBOURNE HMA, LLC     METRO KNOXVILLE HMA,
LLC     MIDWEST REGIONAL MEDICAL CENTER, LLC     By:  
                                                                        Name:  
Edward W. Lomicka       Title:   Vice President and Treasurer

 

Signature Page to

Receivables Sale Agreement



--------------------------------------------------------------------------------

    ORIGINATORS (CONT.):     NORTHWEST ARKANSAS HOSPITALS, LLC     PASCO
REGIONAL MEDICAL CENTER, LLC     POPLAR BLUFF REGIONAL MEDICAL CENTER, LLC    
PORT CHARLOTTE HMA, LLC     PUNTA GORDA HMA, LLC     RIVER OAKS HOSPITAL, LLC  
  ROCKLEDGE HMA, LLC     ROH, LLC     ROSE CITY HMA, LLC     SEBASTIAN HOSPITAL,
LLC     SEBRING HOSPITAL MANAGEMENT ASSOCIATES, LLC     SEMINOLE HMA, LLC    
STATESVILLE HMA, LLC     TRIAD OF ALABAMA, LLC     TULLAHOMA HMA, LLC    
TUNKHANNOCK HOSPITAL COMPANY LLC     VENICE HMA, LLC     VICKSBURG HEALTHCARE,
LLC     YAKIMA HMA, LLC     YORK PENNSYLVANIA HOSPITAL COMPANY, LLC     By:  
                                                                         Name:  
Edward W. Lomicka       Title:   Vice President and Treasurer

 

Signature Page to

Receivables Sale Agreement



--------------------------------------------------------------------------------

   

ORIGINATORS (CONT.):

    BROWNWOOD HOSPITAL, L.P.     By: Brownwood Medical Center, LLC    
Its: General Partner     By:                                       
                                   Name:   Edward W. Lomicka       Title:   Vice
President and Treasurer     COLLEGE STATION HOSPITAL, L.P.     By: College
Station Medical Center, LLC     Its: General Partner     By:  
                                                                        Name:  
Edward W. Lomicka       Title:   Vice President and Treasurer     IOM HEALTH
SYSTEM, L.P.     By: Lutheran Health Network Investors, LLC     Its:   General
Partner     By:                                       
                                   Name:   Edward W. Lomicka       Title:   Vice
President and Treasurer

 

Signature Page to

Receivables Sale Agreement



--------------------------------------------------------------------------------

    ORIGINATORS (CONT.):     LAREDO TEXAS HOSPITAL COMPANY, L.P.     By: Webb
Hospital Corporation     Its: General Partner     By:  
                                                                        Name:  
Edward W. Lomicka       Title:   Vice President and Treasurer     LONGVIEW
MEDICAL CENTER, L.P.     By: Regional Hospital of Longview, LLC     Its: General
Partner     By:                                       
                                   Name:   Edward W. Lomicka       Title:   Vice
President and Treasurer     NAVARRO HOSPITAL, L.P.     By: Navarro Regional, LLC
    Its: General Partner     By:                                            
                              Name:   Edward W. Lomicka       Title:   Vice
President and Treasurer

 

Signature Page to

Receivables Sale Agreement



--------------------------------------------------------------------------------

    ORIGINATORS (CONT.):     PINEY WOODS HEALTHCARE SYSTEM, L.P.    
By: Woodland Heights Medical Center, LLC     Its: General Partner     By:  
                                                                        Name:  
Edward W. Lomicka       Title:   Vice President and Treasurer     REHAB HOSPITAL
OF FORT WAYNE GENERAL PARTNERSHIP     By: Lutheran Health Network Investors, LLC
    Its: General Partner     By:                                       
                                   Name:   Edward W. Lomicka       Title:   Vice
President and Treasurer     SAN ANGELO HOSPITAL, L.P.     By: San Angelo
Community Medical Center, LLC     Its: General Partner     By:  
                                                                        Name:  
Edward W. Lomicka       Title:   Vice President and Treasurer     VICTORIA OF
TEXAS, L.P.     By: Detar Hospital, LLC     Its: General Partner     By:  
                                                                        Name:  
Edward W. Lomicka       Title:   Vice President and Treasurer

 

Signature Page to

Receivables Sale Agreement



--------------------------------------------------------------------------------

    ORIGINATORS (CONT.):     ARMC, L.P.     By: Triad-ARMC, LLC     Its: General
Partner     By:                                       
                                   Name:   Edward W. Lomicka       Title:   Vice
President and Treasurer     CRESTWOOD HEALTHCARE, L.P.     By: Crestwood
Hospital, LLC     Its: General Partner     By:  
                                                                        Name:  
Edward W. Lomicka       Title:   Vice President and Treasurer

 

Signature Page to

Receivables Sale Agreement



--------------------------------------------------------------------------------

SCHEDULE I

ORIGINATORS

 

1.      Affinity Hospital, LLC 2.      Amory HMA, LLC 3.      Anniston HMA, LLC
4.      ARMC, L.P. 5.      Berwick Hospital Company, LLC 6.      Biloxi H.M.A.,
LLC 7.      Bluefield Hospital Company, LLC 8.      Bluffton Health System LLC
9.      Brandon HMA, LLC 10.      Brownwood Hospital, L.P. 11.      Bullhead
City Hospital Corporation 12.      Campbell County HMA, LLC 13.      Carlisle
HMA, LLC 14.      Carlsbad Medical Center, LLC 15.      Chester HMA, LLC 16.  
   Citrus HMA, LLC 17.      Clarksdale HMA, LLC 18.      Cleveland Tennessee
Hospital Company, LLC 19.      Clinton HMA, LLC 20.      Coatesville Hospital
Corporation 21.      Cocke County HMA, LLC 22.      College Station Hospital,
L.P. 23.      Crestview Hospital Corporation 24.      Crestwood Healthcare, L.P.
25.      Deaconess Health System, LLC 26.      Dukes Health System, LLC 27.     
Durant H.M.A., LLC 28.      Dyersburg Hospital Corporation 29.      East Georgia
Regional Medical Center, LLC 30.      Emporia Hospital Corporation 31.     
Foley Hospital Corporation 32.      Fort Smith HMA, LLC 33.      Franklin
Hospital Corporation 34.      Gadsden Regional Medical Center, LLC 35.     
Granbury Hospital Corporation 36.      Greenbrier VMC, LLC 37.      Haines City
HMA, LLC

 

Sch. I-1



--------------------------------------------------------------------------------

38.      Hernando HMA, LLC 39.      Hospital of Morristown, Inc. 40.      HMA
Fentress County General Hospital, LLC 41.      HMA Santa Rosa Medical Center,
LLC 42.      IOM Health System, L.P. 43.      Jackson HMA, LLC 44.      Jackson,
Tennessee Hospital Company, LLC 45.      Jefferson County HMA, LLC 46.     
Jourdanton Hospital Corporation 47.      Kay County Oklahoma Hospital Company,
LLC 48.      Key West HMA, LLC 49.      Kirksville Missouri Hospital Company,
LLC 50.      Lake Wales Hospital Corporation 51.      Lancaster Hospital
Corporation 52.      Lancaster HMA, LLC 53.      Laredo Texas Hospital Company,
L.P. 54.      Las Cruces Medical Center, LLC 55.      Lea Regional Hospital, LLC
56.      Lebanon HMA, LLC 57.      Longview Medical Center, L.P. 58.     
Lutheran Musculoskeletal Center, LLC 59.      Madison HMA, LLC 60.      Marshall
County HMA, LLC 61.      Martin Hospital Corporation 62.      Mary Black Health
System LLC 63.      McNairy Hospital Corporation 64.      MCSA, L.L.C. 65.     
Melbourne HMA, LLC 66.      Metro Knoxville HMA, LLC 67.      Midwest Regional
Medical Center, LLC 68.      Moberly Hospital Company, LLC 69.      National
Healthcare of Leesville, Inc. 70.      Navarro Hospital, L.P. 71.     
Northampton Hospital Company, LLC 72.      Northwest Arkansas Hospitals, LLC
73.      Northwest Hospital, LLC 74.      Oak Hill Hospital Corporation 75.     
Oro Valley Hospital, LLC 76.      Pasco Regional Medical Center, LLC 77.     
Petersburg Hospital Company, LLC 78.      Phoenixville Hospital Company, LLC
79.      Piney Woods Healthcare System, L.P. 80.      Poplar Bluff Regional
Medical Center, LLC

 

Sch. I-2



--------------------------------------------------------------------------------

81.      Port Charlotte HMA, LLC 82.      Porter Hospital, LLC 83.     
Pottstown Hospital Company, LLC 84.      Punta Gorda HMA, LLC 85.      QHG of
Enterprise, Inc. 86.      QHG of South Carolina, Inc. 87.      Rehab Hospital of
Fort Wayne General Partnership 88.      River Oaks Hospital, LLC 89.     
Rockledge HMA, LLC 90.      ROH, LLC 91.      Rose City HMA, LLC 92.     
Roswell Hospital Corporation 93.      Ruston Louisiana Hospital Company, LLC
94.      Salem Hospital Corporation 95.      San Angelo Hospital, L.P. 96.     
Scranton Hospital Company, LLC 97.      Scranton Quincy Hospital Company, LLC
98.      Sebastian Hospital, LLC 99.      Sebring Hospital Management
Associates, LLC 100.      Seminole HMA, LLC 101.      Shelbyville Hospital
Corporation 102.      Siloam Springs Arkansas Hospital Company, LLC 103.     
Spokane Valley Washington Hospital Company, LLC 104.      Spokane Washington
Hospital Company, LLC 105.      St. Joseph Health System LLC 106.     
Statesville HMA, LLC 107.      Tomball Texas Hospital Company, LLC 108.     
Triad of Alabama, LLC 109.      Tullahoma HMA, LLC 110.      Tunkhannock
Hospital Company LLC 111.      Venice HMA, LLC 112.      Vicksburg Healthcare,
LLC 113.      Victoria of Texas, L.P. 114.      Warren Ohio Hospital Company,
LLC 115.      Warren Ohio Rehab Hospital Company, LLC 116.      Warsaw Health
System LLC 117.      Weatherford Texas Hospital Company, LLC 118.      Wesley
Health System LLC 119.      West Grove Hospital Company, LLC 120.     
Wilkes-Barre Hospital Company, LLC 121.      Women & Children’s Hospital, LLC
122.      Woodward Health System, LLC 123.      Yakima HMA, LLC

 

Sch. I-3



--------------------------------------------------------------------------------

124.      York Pennsylvania Hospital Company, LLC 125.      Youngstown Ohio
Hospital Company, LLC

 

Sch. I-4



--------------------------------------------------------------------------------

SCHEDULE II

CONDITION PRECEDENT DOCUMENTS

As required by Section 3.01 of the Agreement, each of the following items must
be delivered to the Buyer prior to the date of Initial Purchase:

 

Sch. II-1



--------------------------------------------------------------------------------

SCHEDULE III

LEGAL NAME, JURISDICTION OF ORGANIZATION,

ORGANIZATIONAL ID NUMBER, PRINCIPAL PLACE OF BUSINESS, CHIEF

EXECUTIVE OFFICE, LOCATION OF RECORDS AND REGISTERED NAMES

The chief executive office of each Originator is 4000 Meridian Blvd., Franklin,
TN 37067.

Each Originator keeps its Records at such Originator’s principal place of
business, as well as at its chief executive office.

The legal name, jurisdiction of organization, organization ID number and
principal place of business for each Originator are as follows:

 

      Legal Name   Jurisdiction of
Organization       

Organization

ID #

        Principal Place
of Business 1.      Affinity Hospital, LLC   DE       4023245       

3690 Grandview Parkway

Birmingham, AL 35243

2.      Amory HMA, LLC   MS       938723       

1105 Earl Frye Blvd

Amory, MS 38821

3.      Anniston HMA, LLC   AL       425-743       

301 East 18th Street

Anniston, AL 36207

4.      ARMC, L.P.   DE       3561898       

6250 Highway 83/84

Abilene, TX 79606

5.      Berwick Hospital Company, LLC   DE       4447833        701 E. 16th St,
Berwick, PA 18603 6.      Biloxi H.M.A., LLC   MS       938583       

150 Reynoir Street

Biloxi, MS 39530

7.      Bluefield Hospital Company, LLC   DE       4812810        500 Cherry St,
Bluefield, WV 24701 8.      Bluffton Health System, LLC   DE       3089523    
   303 S. Main Street, Bluffton, IN 46714 9.      Brandon HMA, LLC   MS      
938712       

350 Crossgates Boulevard,

Brandon, MS 39042

10.      Brownwood Hospital, L.P.   DE       2967928        1501 Burnet Dr.,
Brownwood, TX 76801 11.      Bullhead City Hospital Corporation   AZ      
09397220        2735 Silver Creek Rd, Bullhead City, AZ 86442 12.      Campbell
County HMA, LLC   TN       660519       

923 East Central Ave.,

LaFollette, TN 37766

 

Sch. III-1



--------------------------------------------------------------------------------

      Legal Name  

Jurisdiction of

Organization

      

Organization

ID #

       

Principal Place

of Business

13.      Carlisle HMA, LLC   PA       3870482        361 Alexander Spring Road,
Carlisle, PA 17015 14.      Carlsbad Medical Center, LLC   DE       2964276    
   2430 W. Pierce, Carlsbad, NM 88220 15.      Chester HMA, LLC   SC      
20328679-1       

One Medical Park Drive,

Chester, SC 29706

16.      Citrus HMA, LLC   FL       L08000108791       

6201 N. Suncoast Blvd.,

Crystal River, FL 34428

17.      Clarksdale HMA, LLC   MS       938727       

1970 Hospital Drive

Clarksdale, MS 38614

18.      Cleveland Tennessee Hospital Company, LLC   DE       4589625       
2305 Chambliss Ave, Cleveland, TN 37311 19.      Clinton HMA, LLC   OK      
3512339859       

100 North 30th Street

Clinton, OK 73601

20.      Coatesville Hospital Corporation   PA       2987105        201
Reeceville Rd, Coatesville, PA 19320 21.      Cocke County HMA, LLC   TN      
660506       

435 Second Street

Newport, TN 37821

22.      College Station Hospital, L.P.   DE       2967943        1604 Rock
Prairie, College Station, TX 77845 23.      Crestview Hospital Corporation   FL
      P93000087326        151 Redstone Ave, S.E., Crestview, FL 32539 24.     
Crestwood Healthcare, L.P.   DE       2616459       

One Hospital Drive SW

Huntsville, AL 35801

25.      Deaconess Health System, LLC   DE       3918793        5501 N. Portland
Ave, Oklahoma City, OK 73112 26.      Dukes Health System, LLC   DE      
3575662        275 West 12th Street, Peru, IN 46970 27.      Durant H.M.A., LLC
  OK       3512205738       

1800 University Boulevard,

Durant, OK 74701

 

Sch. III-2



--------------------------------------------------------------------------------

      Legal Name   Jurisdiction of
Organization       

Organization

ID #

        Principal Place
of Business 28.      Dyersburg Hospital Corporation   TN       435828        400
Tickle St, Dyersburg, TN 38024 29.      East Georgia Regional Medical Center,
LLC   GA       08050712       

1499 Fair Road

Statesboro, GA 30458

30.      Emporia Hospital Corporation   VA       0514489-4        727 N. Main
St, Emporia, VA 23847 31.      Foley Hospital Corporation   AL       208-366    
   1613 N. McKenzie St, Foley, AL 36535 32.      Fort Smith HMA, LLC   AR      
800164237       

1001 Towson Ave.

Fort Smith, AR 72902

33.      Franklin Hospital Corporation   VA       0529059-8        100 Fairview
Dr., Franklin, VA 23851 34.      Gadsden Regional Medical Center, LLC   DE      
4275573        1007 Goodyear Ave, Gadsden, AL 35903 35.      Granbury Hospital
Corporation   TX       0142527600        1310 Paluxy Rd, Granbury, TX 76048
36.      Greenbrier VMC, LLC   DE       3249745        1320Maplewood Ave,
Ronceverte, WV 24970 37.      Haines City HMA, LLC   FL       L08000107932    
  

40100 US Highway 27

Davenport, FL 33837

38.      Hernando HMA, LLC   FL       L08000108810       

17240 Cortez Blvd.

Brooksville, FL 34601

and

10461 Quality Drive

Spring Hill, FL 34609

39.      Hospital of Morristown, Inc.   TN       264618        726 McFarland St,
Morristown, TN 37814 40.      HMA Fentress County General Hospital, LLC   TN    
  601484       

436 Central Avenue West

Jamestown, TN 38556

41.      HMA Santa Rosa Medical Center, LLC   FL       L08000118053       

6002 Berryhill Road

Milton, FL 32570

42.      IOM Health System, L.P.   IN       LP95090037        7950 W. Jefferson
Blvd., Fort Wayne, IN 46804

 

Sch. III-3



--------------------------------------------------------------------------------

      Legal Name   Jurisdiction of
Organization       

Organization

ID #

        Principal Place
of Business 43.      Jackson HMA, LLC   MS       938738       

1850 Chadwick Drive

Jackson, MS 39204

44.      Jackson, Tennessee Hospital Company, LLC   TN       435835        367
Hospital Blvd, Jackson, TN 38305 45.      Jefferson County HMA, LLC   TN      
660508       

110 Hospital Drive

Jefferson City, TN 37660

46.      Jourdanton Hospital Corporation   TX       0800001865        1905 Hwy
97 E., Jourdanton, TX 78026 47.      Kay County Oklahoma Hospital Company, LLC  
OK       3512092198        1900 North 14th Street, Ponca City, OK 74601 48.     
Key West HMA, LLC   FL       L08000108767       

5900 College Road

Key West, FL

49.      Kirksville Missouri Hospital Co., LLC   MO       LC0043450       

315 S. Osteopathy

Kirksville, MO 63501

50.      Lake Wales Hospital Corporation   FL       P02000099846        410 S.
11th St, Lake Wales, FL 33853 51.      Lancaster Hospital Corporation   DE      
2436981        800 W. Meeting Street, Lancaster, SC 29720 52.      Lancaster
HMA, LLC   PA       5987673       

1500 Highlands Drive

Lititz, PA 17543

53.      Laredo Texas Hospital Company, L.P.   TX       0800237874        1700
E. Saunders, Laredo, TX 78041 54.      Las Cruces Medical Center, LLC   DE      
3306969        4311 E. Lohman Ave, Las Cruces, NM 88011 55.      Lea Regional
Hospital, LLC   DE       2964402        5419 N. Lovington Hwy, Hobbs, NM 88240
56.      Lebanon HMA, LLC   TN       453277       

1411 W. Baddour Parkway

Lebanon, TN 37087

57.      Longview Medical Center, L.P.   DE       2964553        2901 N. Fourth
St, Longview, TX 75605 58.      Lutheran Musculoskeletal Center, LLC   DE      
4463811       

7952 W. Jefferson Blvd.

Fort Wayne, IN 46804

 

Sch. III-4



--------------------------------------------------------------------------------

      Legal Name   Jurisdiction of
Organization       

Organization

ID #

        Principal Place
of Business 59.      Madison HMA, LLC   MS       938594       

161 River Oaks Drive

Canton, MS 39046

60.      Marshall County HMA, LLC   OK       3512339852       

901 S. 5th Ave.

Madill, OK 73446

61.      Martin Hospital Corporation   TN       435833        161 Mt. Pelia Rd,
Martin, TN 38237 62.      Mary Black Health System, LLC   DE       2623318    
   1700 Skylyn Dr, Spartanburg, SC 29307 63.      McNairy Hospital Corporation  
TN       435832        705 Poplar Ave, Selmer, TN 38375 64.      MCSA, LLC   AR
      100129761        700 W. Grove St, El Dorado, AR 71730 65.      Melbourne
HMA, LLC   FL       L10000078336       

250 N. Wickham Road

Melbourne, FL 32935

66.      Metro Knoxville HMA, LLC   TN       660505       

900 E. Oak Hill Ave.

Knoxville, TN 37917

and

7565 Dannaher Drive

Powell, TN 37894

and

10820 Parkside Drive

Knoxville, TN 37943

67.      Midwest Regional Medical Center, LLC   OK       3512163140       

2825 Parklawn Drive

Midwest City, OK 73110

68.      Moberly Hospital Company, LLC   DE       4447851        1515 Union Ave,
Moberly, MO 65270 69.      National Healthcare of Leesville, Inc.   DE      
2101020        1020 Fertitta Blvd, Leesville, LA 71446 70.      Navarro
Hospital, L.P.   DE       2964396        3201 W. Hwy 22, Corsicanna, TX 75110
71.      Northampton Hospital Company, LLC   DE       4442353        250 S. 21st
Street, Easton, PA 18042

 

Sch. III-5



--------------------------------------------------------------------------------

      Legal Name   Jurisdiction of
Organization       

Organization

ID #

        Principal Place
of Business 72.      Northwest Arkansas Hospitals, LLC   DE       4251378       

3000 Medical Center Pkwy

Bentonville, AR 72712

and

609 W. Maple

Springdale, AR 72764

and

4301 Greathouse Springs Rd. Johnson, AR 72741

73.      Northwest Hospital, LLC   DE       2964436        6200 N. LaCholla
Blvd, Tucson, AZ 85741 74.      Oak Hill Hospital Corporation   WV       46241  
    

430 Main Street

Oak Hill, WV 25901

75.      Oro Valley Hospital, LLC   DE       3575660        1551 E. Tangerine
Rd, Oro Valley, AZ 85755 76.      Pasco Regional Medical Center, LLC   FL      
L08000103539       

13100Fort King Road

Dade City, FL 33525

77.      Petersburg Hospital Company, LLC   VA       S096843-0        200
Medical Park Blvd, Petersburg, VA 23805 78.      Phoenixville Hospital Company,
LLC   DE       3796044        140 Nutt Rd, Phoenixville, PA 19460 79.      Piney
Woods Healthcare System, L.P.   DE       2964618        505 S. John Redditt Dr,
Lufkin, TX 75904 80.      Poplar Bluff Regional Medical Center, LLC   MO      
LC0961963       

3100 Oak Grove Road

Poplar Bluff, MO 63902

81.      Port Charlotte HMA, LLC   FL       L08000111185       

2500 Harbor Boulevard

Port Charlotte, FL 33952

82.      Porter Hospital, LLC   DE       4296736        814 LaPorte Avenue,
Valparaiso, IN 46383 83.      Pottstown Hospital Company, LLC   DE       3657514
       1600 E. High St, Pottstown, PA 19464

 

Sch. III-6



--------------------------------------------------------------------------------

      Legal Name   Jurisdiction of
Organization       

Organization

ID #

        Principal Place
of Business

84.  

   Punta Gorda HMA, LLC   FL       L08000107920       

809 East Marion Avenue

Punta Gorda, FL 33950

85.      QHG of Enterprise, Inc.   AL       176-166        400 N. Edwards St,
Enterprise, AL 36330 86.      QHG of South Carolina, Inc.   SC       N/A       

805 Pamplico Highway, Florence, SC 29505,

and

2829 E Hwy 76, Mullins, SC 295741

87.      Rehab Hospital of Fort Wayne General Partnership   DE       N/A       
7970 West Jefferson Blvd., Fort Wayne, IN 46804 88.      River Oaks Hospital,
LLC   MS       939308       

1030 River Oaks Drive

Flowood, MS 33932

89.      Rockledge HMA, LLC   FL       L10000078587       

110 Longwood Avenue

Rockledge, FL 32955

90.      ROH, LLC   MS       938734       

1026 N. Flowood Drive

Flowood, MS 39232

91.      Rose City HMA, LLC   PA       3870485       

250 College Avenue

Lancaster, PA 17603

92.      Roswell Hospital Corporation   NM       1913540        405 West Country
Club Road, Roswell, NM 88201 93.      Ruston Louisiana Hospital Company, LLC  
DE       4270657        401 E. Vaughn Ave, Ruston, LA 71270 94.      Salem
Hospital Corporation   NJ       0100863665       

310 Woodstown Road

Salem, NJ 08079

95.      San Angelo Hospital, L.P.   DE       2964591        3501 Knickerbocker
Rd, San Angelo, TX 76904 96.      Scranton Hospital Company, LLC   DE      
4927796        746 Jefferson Avenue, Scranton, PA 18510

 

 

1  These addresses represent the physical location of Carolinas Health System
and Marion Regional Hospital, respectively. Records for Receivables are kept
separately for each hospital at each of their respective physical locations.

 

Sch. III-7



--------------------------------------------------------------------------------

      Legal Name   Jurisdiction of
Organization       

Organization

ID #

        Principal Place
of Business 97.      Scranton Quincy Hospital Company, LLC   DE       5005530  
    

700 Quincy Ave.

Scranton, PA 18510

98.      Sebastian Hospital, LLC   FL       L08000108770       

13695 US Highway 1

Sebastian, FL 32958

99.      Sebring Hospital Management Associates, LLC   FL       L08000110470    
  

3600 South Highlands Avenue

Sebring, FL 33870

100.      Seminole HMA, LLC   OK       3512339861       

2401 Wrangler Boulevard

Seminole, OK 74868

101.      Shelbyville Hospital Corporation   TN       494640        2835 Hwy 231
N., Shelbyville, TN 37160 102.      Siloam Springs Arkansas Hospital Company,
LLC   DE       4617628        205 E. Jefferson St, Siloam Springs, AR 72761
103.      Spokane Valley Washington Hospital Company, LLC   DE       4447178    
   12606 East Mission Avenue, Spokane Valley, WA 99216 104.      Spokane
Washington Hospital Company, LLC   DE       4436798        800 W. 5th Avenue,
Spokane, WA 99204 105.      St. Joseph Health System, LLC   DE       2909376    
   700 Broadway, Fort Wayne, IN 46802 106.      Statesville HMA, LLC   NC      
0557481       

218 Old Mocksville Road

Statesville, NC 28625

107.      Tomball Texas Hospital Company, LLC   DE       5017131        605
Holderrieth, Tomball, TX 77375 108.      Triad of Alabama, LLC   DE      
2964867       

4370 West Main Street

Dothan, AL 36305

109.      Tullahoma HMA, LLC   TN       453279       

1801 N. Jackson Street

Tullahoma, TN 37388

110.      Tunkhannock Hospital Company LLC   DE       4927797       

880 SR 6 West

Tunkhannock, PA 18657

111.      Venice HMA, LLC   FL       L08000108774       

540 The Rialto

Venice, FL 34285

 

Sch. III-8



--------------------------------------------------------------------------------

      Legal Name   Jurisdiction of
Organization       

Organization

ID #

        Principal Place
of Business 112.      Vicksburg Healthcare, LLC   DE       2939229        2100
Highway 61 North
Vicksburg, MS 39183 113.      Victoria of Texas, L.P.   DE       2949026       

101 Medical Dr, Victoria, TX 77904,

and

506 E. San Antonio St., Victoria, TX 779012

114.      Warren Ohio Hospital Company, LLC   DE       4856127        1350 E.
Market St., Warren, OH 44484 115.      Warren Ohio Rehab Hospital Company, LLC  
DE       4856131       

8747 Squires Lane Northeast, Warren, OH 44484

 

116.      Warsaw Health System, LLC   DE       2987604        2101 East DuBois
Drive, Warsaw, IN 46580 117.      Weatherford Texas Hospital Company, LLC   TX  
    800718224        713 E. Anderson Street, Weatherford, TX 76086 118.     
Wesley Health System, LLC   DE       2770969        5001 Hardy St, Hattiesburg,
MS 39402 119.      West Grove Hospital Company, LLC   DE       4442356       
1015 W. Baltimore Pike, West Grove, PA 19390 120.      Wilkes-Barre Hospital
Company, LLC   DE       4617619        575 North River Street, Wilkes-Barre, PA
18764 121.      Women & Children’s Hospital, LLC   DE       2964655        4200
Nelson Rd, Lake Charles, LA70605 122.      Woodward Health System, LLC   DE    
  2964411       

900 17th Street

Woodward, OK 73801

 

 

2  These addresses represent the physical location of DeTar Hospital North, and
DeTar Hospital Navarro, respectively. [Records for Receivables are kept
separately for each hospital at each of their respective physical locations.]

 

Sch. III-9



--------------------------------------------------------------------------------

      Legal Name   Jurisdiction of
Organization       

Organization

ID #

        Principal Place
of Business 123.      Yakima HMA, LLC   WA       602882179       

502 W. 4th

Toppendish, WA 98948

and

110 S. 9th Avenue

Yakima, WA 98902

124.      York Pennsylvania Hospital Company, LLC   DE       5069409       

325 S. Belmont St.

York, PA 17405

125.      Youngstown Ohio Hospital Company, LLC   DE       4848328        500
Gypsy Lane, Youngstown, OH 44501

 

Sch. III-10



--------------------------------------------------------------------------------

All currently registered trade names, fictitious names, assumed names or “doing
business as” names or other names under which it is doing business for each
Originator are set forth on the following table:

 

      Parties    Names 1.     

Affinity Hospital, LLC

  

- Grandview Medical Center

2.     

Amory HMA, LLC

  

- Merit Health Gilmore Memorial

3.     

Anniston HMA, LLC

  

- Stringfellow Memorial Hospital

4.     

ARMC, L.P.

  

- David M. Collins WellHealth Center

- Abilene Regional Medical Center

5.     

Berwick Hospital Company, LLC

  

- Berwick Hospital Center

- Berwick Recovery Systems

- Berwick Retirement Village Nursing Home

- Berwick Family Medicine and Obstetrics

- Berwick Hospital CRNA Group

- Berwick Orthopedics

6.     

Biloxi H.M.A., LLC

  

- Merit Health Biloxi

7.     

Bluefield Hospital Company, LLC

  

- Bluefield Regional Medical Center

8.     

Bluffton Health System LLC

  

- Bluffton Regional Medical Center

9.     

Brandon HMA, LLC

  

- Merit Health Rankin

10.     

Brownwood Hospital, L.P.

  

- Brownwood Regional Medical Center

- Brownwood Regional Rehab and Fitness Zone

- Brownwood Surgery Center

- Brownwood Regional Medical Center -Geriatric Psychiatric Unit

- Brownwood Regional Medical Center - Skilled Nursing Facility

- Brownwood Regional Medical Center - Rehab Unit

- One Source Health Center - Lake Brownwood

- One Source Health Center - Comanche

- One Source Health Center - Cross Plains

- Brownwood Regional Medical Center Outpatient Imaging and Breast Center

11.     

Bullhead City Hospital Corporation

  

- Western Arizona Regional Medical Center

- W.A.R.M.C. Imaging Center

- W.A.R.M.C. Outpatient Rehabilitation Center

12.     

Campbell County HMA, LLC

  

- Tennova Healthcare – LaFollette

- Tennova Healthcare – LaFollette Medical Center

- Irene and Howard H. Baker Cancer Treatment Center

- Tennova LaFollette Geriatric Psyciatric Unit

- Tennova Infusion Center

- Tennova LaFollette Health & Rehabilitation Center

- Tennova LaFollette Medical Center Clinic

- Tennova LaFollette Medical Center Clinic – Jacksboro

- Tennova LaFollette Outpatient Rehab Center

- Tennova LaFollette Sleep Disorders Clinic

13.     

Carlisle HMA, LLC

  

- Carlisle Regional Medical Center

- Carlisle Outpatient Surgery Center

14.     

Carlsbad Medical Center, LLC

  

- Carlsbad Medical Center

 

Sch. III-11



--------------------------------------------------------------------------------

       

Parties

  

Names

15.      Chester HMA, LLC   

- Chester Regional Medical Center

- Chester Nursing Center

- Neighbors Care Home Health Agency

- Church Street Clinic

- Richburg Family Medical Center

16.      CHS Receivables Funding, LLC    N/A 17.      CHS/Community Health
Systems, Inc.    N/A 18.      Citrus HMA, LLC   

- Seven Rivers Regional Medical Center

- Seven Rivers Outpatient Laboratory

- Dunnellon Diagnostic Center

- Seven Rivers Wound Center

19.      Clarksdale HMA, LLC    - Merit Health Northwest Mississippi 20.     
Cleveland Tennessee Hospital Company, LLC   

- Tennova Healthcare - Cleveland

- Pine Ridge Treatment Center

21.      Clinton HMA, LLC    - AllianceHealth Clinton 22.      Coatesville
Hospital Corporation   

- Brandywine Hospital

- Brandywine Health System

- Brandywine School of Nursing

- Brandywine Hospital Home Health

- Brandywine Hospital Hospice

- Brandywine Hospital Women’s Health-New Garden

- Brandywine Hospital Cardiothoracic Surgery

- Brandywine Behavioral Health Pavilion

23.      Cocke County HMA, LLC   

- Tennova Healthcare – Newport

- Tennova Healthcare – Newport Medical Center

- Tennova Newport Convalescent Center

24.      College Station Hospital, L.P.   

- College Station Medical Center

- The Heart Institute at College Station Medical Center

- College Station Orthopaedic Center

25.      CHSPSC, LLC   

- CHS Professional Services Corporation (AL)

- Community Health Systems PSC, Inc. (WA)

- Trademark: Community Health Systems, (TN)

- CH Aviation (TN)

26.      Crestview Hospital Corporation   

- North Okaloosa Medical Center

- Hospitalist Services of Okaloosa County

- Bluewater Bay Medical Center

- North Okaloosa Medical Center - Transitional Care Unit

- Gateway Medical Clinic

- Gateway Medical Clinic - Laurel Hill

- Baker Clinic

- Baker Medical Clinic

- Gateway Medical Clinic- Baker

- North Okaloosa Medical Center Surgery Center

27.      Crestwood Healthcare, L.P.   

- Crestwood Medical Center

- Columbia Homecare Huntsville

- Columbia Medical Center of Huntsville

28.      Deaconess Health System, LLC    - AllianceHealth Deaconess 29.     
Dukes Health System, LLC    - Dukes Memorial Hospital 30.      Durant H.M.A.,
LLC    - AllianceHealth Durant

 

Sch. III-12



--------------------------------------------------------------------------------

       

Parties

  

Names

31.      Dyersburg Hospital Corporation   

- Tennova Healthcare - Dyersburg Regional

- Riverside Surgery Center

32.      East Georgia Regional Medical Center, LLC   

- East Georgia Regional Medical Center

- Georgia One Call

33.      Emporia Hospital Corporation   

- Southern Virginia Regional Medical Center

- South Central Virginia Pain Center

- Southern Virginia Pain Management Center

- Southern Virginia CompCare

34.      Foley Hospital Corporation    - South Baldwin Regional Medical Center
35.      Fort Smith HMA, LLC   

- Sparks Health System

- Sparks Regional Medical Center

- PremierCare

36.      Franklin Hospital Corporation   

- Southampton Memorial Hospital

- New Outlook

- Southampton Memorial Hospital Skilled Nursing Facility

- Southampton Memorial Hospital East Pavilion Nursing Facility

- Southampton Primary Care

- Southampton Surgical Group

- Boykins Family Practice

37.      Gadsden Regional Medical Center, LLC    - Gadsden Regional Medical
Center 38.      Granbury Hospital Corporation   

- Lake Granbury Medical Center

- Lake Granbury Sleep Disorders Center

- Lake Granbury Open MRI

- Lake Granbury Physical Therapy

- Lake Granbury Fitness

- Lake Granbury Imaging Center

39.      Greenbrier VMC, LLC   

- Greenbrier Valley Medical Center

- Greenbrier Valley Anesthesia

- Greenbrier Thoracic and Vascular Surgery

- Jefferson Cardiology and Internal Medicine

40.      Haines City HMA, LLC   

- Heart of Florida Regional Medical Center

- Center for Healthy Workforce

- Heart of Florida Therapy Center

41.      Hernando HMA, LLC   

- Bayfront Health Brooksville

- Bayfront Health Spring Hill

- Hernando Health Care

- Florida Sleep Institute

- Good Shepard Medical Services

- Hernando Endoscopy & Surgery Center

- Pinebrook Regional Medical

- Special Delivery Suites

42.      Hospital of Morristown, Inc.   

- Lakeway Regional Hospital

- Morristown Professional Building

- Lakeway Regional Women’s Imaging Center

43.      HMA Fentress County General Hospital, LLC   

- Tennova Healthcare - Jamestown

- Tennova Imaging - Jamestown

44.      HMA Santa Rosa Medical Center, LLC   

- Santa Rosa Medical Center

- Santa Rosa Primary Care Center

 

Sch. III-13



--------------------------------------------------------------------------------

       

Parties

  

Names

45.      IOM Health System, L.P.   

- Lutheran Hospital of Indiana

- Lutheran Health Network

- Lutheran Heart Center

- Lutheran Hospital Neurospine Center

46.      Jackson HMA, LLC    - Merit Health Central 47.      Jackson, Tennessee
Hospital Company, LLC   

- Tennova Healthcare - Regional Jackson

- Sleep Diagnostics of Jackson

48.      Jefferson County HMA, LLC   

- Tennova Healthcare – Jefferson

- Tennova Healthcare – Jefferson Memorial Hospital

- Tennova Jefferson Memorial Rehabilitation Services East

- Tennova Jefferson Memorial Rehabilitation Services Dandridge

- Tennova Jefferson Memorial Hospital Sleep Disorders Clinic

49.      Jourdanton Hospital Corporation   

- South Texas Regional Medical Center

- South Texas Regional Anesthesia

50.      Kay County Oklahoma Hospital Company, LLC    - AllianceHealth Ponca
City 51.      Key West HMA, LLC   

- Lower Keys Medical Center

- Depoo Hospital

52.      Kirksville Missouri Hospital Company, LLC   

- Northeast Regional Medical Center

- Northeast Home Health Services

- Northeast Regional Health and Fitness Center

- Northeast Regional Health System

- Family Health Center of Edina

- A.T. Still Rehabilitation Center

- Missouri’s Choice Home Care

- Northeast Regional Heart Center

- Northeast Regional Vein Center

- Northeast Regional Medical Group

- Northeast Regional Home Health

53.      Lake Wales Hospital Corporation    - Lake Wales Medical Center 54.     
Lancaster Hospital Corporation   

- Springs Memorial Hospital

- Lancaster Recovery Center

- Kershaw Family Medicine Center

- Springs Business Health Services

- Lancaster Rehabilitation

- Springs Wound Treatment Center

- Springs Healthcare

- Rock Hill Rehabilitation

55.      Lancaster HMA, LLC   

- Heart of Lancaster Regional Medical Center

- Bariatric and Metabolic Institute of Lancaster

- BMI of Lancaster

- Infusion Oncology Care of Heart of Lancaster Regional Medical Center

56.      Laredo Texas Hospital Company, L.P.   

- Laredo Medical Center

- LMC North

- LMC South

57.      Las Cruces Medical Center, LLC    - Mountain View Regional Medical
Center 58.      Lea Regional Hospital, LLC    - Lea Regional Medical Canter

 

Sch. III-14



--------------------------------------------------------------------------------

       

Parties

  

Names

59.      Lebanon HMA, LLC   

- Tennova Healthcare - Lebanon

- Tennova Healthcare – McFarland Lebanon Campus

- Cancer Care Center

- The Cancer Center at UMC

60.      Longview Medical Center, L.P.   

- Longview Regional Medical Center

- Longview Regional Medical Park Imaging Center

- The Heart and Vascular Institute of Longview

- The Heart and Vascular Institute of Longview Regional

- The Vein Center of Longview Regional

- Longview Regional Quickcare

- Family Care by Longview Regional

- The Center for Wound Healing & Hyperbaric Medicine at Longview Retional

61.      Lutheran Musculoskeletal Center, LLC    - The Orthopaedic Hospital of
Lutheran Health Network 62.      Madison HMA, LLC    - Merit Health Madison
63.      Marshall County HMA, LLC    - AllianceHealth Madill 64.      Martin
Hospital Corporation   

- Tennova Healthcare - Volunteer Martin

- Tennova Primary Care – Hillview South

65.      Mary Black Health System, LLC    - Mary Black Health System -
Spartanburg 66.      McNairy Hospital Corporation   

- McNairy Regional Hospital

- Medical Associates of McNairy Regional Hospital

- Tennova Healthcare – McNairy Regional

- Tennova Healthcare – McNairy Regional Hospital

- Tennova Family Medicine

67.      MCSA, L.L.C.    - Medical Center of South Arkansas 68.      Melbourne
HMA, LLC   

- Wuesthoff Health System

- Wuesthoff Medical Center - Melbourne

69.      Metro Knoxville HMA, LLC   

- Tennova Healthcare – North Knoxville Medical Center

- Tennova Healthcare – Physicians Regional Medical Center

- Tennova Healthcare – Turkey Creek Medical Center

- Tennova Ambulatory Surgery Center South

- Tennova Behavioral Services

- Tennova Diabetes Management Center

- Tennova Health & Fitness Center

- Tennova Pain Management Center

- Tennova Physical Therapy and Sport Medicine North

- Tennova Rehab Care Center

- Tennova Sleep Center North

- Tennova Sleep Center South

- Tennova Sleep Center West

- Tennova South Imaging Center

- Tennova Surgery Center West

- Tennova Transitional Care Unit

- Tennova Women’s Care

- Tennova Women’s Pavillion

- Tennova Wound Healing Center

70.      Midwest Regional Medical Center, LLC   

- AllianceHealth Midwest

- AllianceHealth Birth Center

- AllianceHealth Midwest EMS

- AllianceHealth Midwest Birth Center

 

Sch. III-15



--------------------------------------------------------------------------------

       

Parties

  

Names

71.      Moberly Hospital Company, LLC   

- Moberly Regional Medical Center,

- Moberly Rural Health Clinic

- Charlton Valley Family Medicine

72.      National Healthcare of Leesville, Inc.   

- Byrd Regional Hospital

- Leesville Diagnostic Center

- Byrd Regional Hospital Outpatient Surgery Center

73.      Navarro Hospital, L.P.   

- Navarro Regional Hospital

- Navarro Family Clinic

- Navarro Pediatrics

74.      Northampton Hospital Company, LLC   

- Easton Hospital

- Outlook House

- Easton Hospital Imaging

75.      Northwest Arkansas Hospitals, LLC   

- Northwest Medical Center – Willow Creek Women’s Hospital

- Northwest Medical Center

- Northwest Medical Center – Bentonville

- Northwest Senior Health Centers

- Northwest Robotic Surgery Institute

- Northwest Joint and Spine Center

- Northwest Sports Medicine Center

- Smart Sports

- Northwest Wound Care

- Northwest Medical Center Northwest Rehab Therapy at the Agility Center

- Northwest Medical Center Wound Care and Hyperbaric Center

- Northwest Medical Center Breast Imaging Center at Willow Creek

- Northwest Medical Center Cardiopulmonary Diagnostic and Rehabilitation Center

- Northwest Medical Center Bentonville Cardiopulmonary Diagnostic and
Rehabilitation Center

- Northwest Medical Center Outpatient Surgery Department

- Northwest Medical Center Bentonville Outpatient Surgery Department

- Northwest Medical Aquatic Therapy and Rehab Center

- Arkansas One Call Transfer Center

- Northwest Health Diagnostic Sleep Center

76.      Northwest Hospital, LLC   

- Northwest Medical Center

- The Women’s Health Center at Northwest Medical Center

- La Cholla Day Surgery at Northwest Medical Center

- La Paloma Urgent Care

- Healthy Beginnings

- The Wound Care Center at Northwest

- Continental Reserve Urgent Care

- Northwest Urgent Care at Duval Mine Road

- Northwest Urgent Care at Orange Grove

- Northwest Balance Therapy Center

77.      Oak Hill Hospital Corporation    - Plateau Medical Center 78.      Oro
Valley Hospital, LLC   

- Oro Valley Hospital

- Northwest Vein Center at Oro Valley Hospital

- The Sleep Centers of Oro Valley Hospital

- Rancho Vistoso Urgent Care

 

Sch. III-16



--------------------------------------------------------------------------------

       

Parties

  

Names

79.      Pasco Regional Medical Center, LLC   

- Bayfront Health Dade City

- Bayfront Health Diagnostics

- Bayfront Health Sleep Lab

- Pasco Regional Medical Center

- Pasco Medical Plaza Condominium

- Pasco Regional Diagnostic Center

- Pasco Regional Outpatient Center

- The Center for Wound Healing and Hyperbaric

- Medicine of Pasco Regional Medical Center

80.      Petersburg Hospital Company, LLC   

- Southside Regional Medical Center

- Southside Regional Medical Center - Renal Services

- Southside Rehabilitation Services

- Southside Behavioral Health Services

- Southside Industrial Medicine

- Southside Regional Medical Center School of Nursing

- Southside Regional Medical Center School of Radiation Sciences

- Southside Regional Medical Center Professional Schools

- Colonial Heights Imaging Center

81.      Phoenixville Hospital Company, LLC   

- Phoenixville Hospital

- Phoenixville Hospital Therapy & Fitness

- Limerick Medical Center

- Cardiothoracic Surgical Specialists

- The Surgery Center of the Main Line

- Blue Bell Surgery Center

- Surgery Center at Limerick

82.      Piney Woods Healthcare System L.P.   

- Woodland Heights Medical Center

- The Surgery at Center at Gaslight Medical Park

83.      Poplar Bluff Regional Medical Center, LLC   

- Bloomfield Medical Center

- Dexter Medical Clinic

- Malden Medical Clinic

- Piedmont Family Clinic

- Piedmont Family Pharmacy

- Poplar Bluff Medical Clinic

- Poplar Bluff Primary Care

- Poplar Bluff Regional Medical Center

- Poplar Bluff Regional Medical Center - North

- Poplar Bluff Regional Medical Center - South

- Puxico Medical Clinic

84.      Port Charlotte HMA, LLC   

- Bayfront Health Port Charlotte

- Bayfront Baby Place

- Bayfront Health Heart Institute

- Bayfront Health Neurosciences

- Bayfront Health North Port

- Bayfront Health Orthopedics

- Bayfront Health Robotics Institute

- Southwest Florida Heart Center

 

Sch. III-17



--------------------------------------------------------------------------------

       

Parties

  

Names

85.      Porter Hospital, LLC   

- Porter Regional Hospital

- Porter Hospital

- Portage Hospital

- Valparaiso Outpatient Center

- Chesterton Medical Center

- DeMotte Medical Center

- Hebron Medical Center

- Valparaiso Therapy Services

- Glendale Medical Center

- Northwest Indiana PET/CT Center

- Endo Labs at Porter

- Shoreline Surgery Center

- Porter Regional Hospital Health at Work

86.      Pottstown Hospital Company, LLC   

- Pottstown Memorial Medical Center

- Pottstown Memorial Medical Center Transitional Care Unit

- Pottstown Memorial Medical Center Renal Care Unit

- Tri-County Medical Laboratory

- Schuylkill Valley Health System

- Pottstown Obstetrical Associates;

- Pottstown Oncology Associates

- Pottstown Surgery Center

- Commonwealth Health Cyberknife, a Department of Pottstown Memorial Medical
Center

87.      Punta Gorda HMA, LLC   

- Bayfront Health Punta Gorda

- Bayfront Health Heart Institute

- Bayfront Health Home Infusion

- Bayfront Health Wellness & Rehab

- Bayfront Health Wound Care & Hyperbaric Center

- Bayfront Joint & Spine Academy

- Bayfront Health Neurosciences

- Bayfront Health Orthopedics

- Bayfront Health Robotics Institute

- Riverside Behavioral Center

- Sleep Center

88.      QHG of Enterprise, Inc.    - Medical Center Enterprise 89.      QHG of
South Carolina, Inc.   

- Carolinas Hospital System;

- Physicians Surgery Center of Florence

- Carolinas Hospital System – Marion

- Mullins Nursing Center

- Carolinas Neurology

- Carolinas Oncology

90.      Rehab Hospital of Fort Wayne General Partnership    N/A 91.      River
Oaks Hospital, LLC    - Merit Health River Oaks

 

Sch. III-18



--------------------------------------------------------------------------------

       

Parties

  

Names

92.      Rockledge HMA, LLC   

- Wuesthoff Health System

- Wuesthoff Medical Center-Rockledge

- Child Protection Team of Brevard

- Childrens Advocacy Center of Brevard

- Wuesthoff Cardiac Testing Center

- Wuesthoff Health System at Port St. John

- Wuesthoff Hospital

- Wuesthoff Medical Center at Merritt Island

- Wuesthoff Pain Management Center

- Wuesthoff Pain Management Center at Suntree

- Wuesthoff Reference Lab

- Wuesthoff Rehabilitation Services

93.      ROH, LLC    - Merit Health Woman’s Hospital 94.      Rose City HMA, LLC
  

- Lancaster Regional Medical Center

- Keystone Cancer Center

- Regional Center for Cancer Care

- Willow Street Imaging

95.      Roswell Hospital Corporation    - Eastern New Mexico Medical Center
96.      Ruston Louisiana Hospital Company, LLC   

- Northern Louisiana Medical Center

- Northern Louisiana Oncology Associates

97.      Salem Hospital Corporation   

- The Memorial Hospital of Salem County

- Salem Medical Center

- South Jersey Physical Therapy and Back Rehabilitation Center

- Beckett Diagnostic Center

- Salem Medical Imaging

- Salem Surgical Weight Loss Center

- Salem Physical Therapy and Rehabilitation

98.      San Angelo Hospital, L.P.   

- San Angelo Community Medical Center

- Community Surgery Center

99.      Scranton Hospital Company, LLC   

- Commonwealth Healthcare Network

- Commonwealth Health Network

- Commonwealth Health System

- Commonwealth Health Plan

- Regional Hospital of Scranton

- Regional Hospital Surgery Center

- Commonwealth Health Heart and Vascular Institute

100.     Scranton Quincy Hospital Company, LLC   

- Moses Taylor Hospital

- Moses Taylor Apothecary

- Commonwealth Health Carbondale Outpatient Center

- Advanced Imaging Specialists

101.     Sebastian Hospital, LLC   

- Sebastian River Medical Center

- Heart Center of the Treasure Coast

102.     Sebring Hospital Management Associates, LLC   

- Highlands Regional Medical Center

- Highlands Medical Group

103.     Seminole HMA, LLC    - AllianceHealth Seminole 104.     Shelbyville
Hospital Corporation    - Tennova Healthcare - Shelbyville 105.     Siloam
Springs Arkansas Hospital Company, LLC    - Siloam Springs Memorial Hospital
106.     Spokane Valley Washington Hospital Company, LLC    - Valley Hospital

 

Sch. III-19



--------------------------------------------------------------------------------

       

Parties

  

Names

107.     Spokane Washington Hospital Company, LLC   

- Deaconess Hospital

- Deaconess Hospital Outpatient Cardiology

- Deaconess North Emergency Center

108.     St. Joseph Health System LLC   

- St. Joseph Hospital

- Dupont Ambulatory Surgery Center

- Northeast Indiana Rehabilitation Institute

109.     Statesville HMA, LLC    - Davis Regional Medical Center 110.    
Tomball Texas Hospital Company, LLC   

- Tomball Regional Medical Center

- Texas Sports Medicine Center

- Tomball Regional Cancer Center

- Tomball Regional Heart and Vascular Center

- Tomball Regional Surgery Center

- Tomball Regional Skilled Nursing

- Tomball Regional Medical Center Spring Creek Imaging

- Affinity Imaging Center at Magnolia, a department of Tomball Regional Medical
Center

- Affinity Emergency Center, a department of Tomball Regional Medical Center

111.     Triad of Alabama, LLC    - Flowers Hospital 112.     Tullahoma HMA, LLC
  

- Tennova Healthcare - Harton

- Tullahoma Family Medical Center

113.     Tunkhannock Hospital Company LLC   

- Tyler Memorial Hospital

- Tyler OccuCare

114.     Venice HMA, LLC   

- Venice Regional Bayfront Health

- Venice Regional Medical Center

- Bayfront Health Laboratory Services

- Venice Health Park-Bayfront Health

- Venice Regional Bayfront Heart Institute

- Venice Regional Bayfront Home Health

- Venice Regional Bayfront Joint Academy

- Venice Regional Bayfront Neurosciences

- Venice Regional Bayfront Robotics Institute

- Venice Regional Bayfront Spine Academy

- Venice Regional Bayfront Woundcare & Hyperbaric Center

- Venice Regional Weight Management

115.     Vicksburg Healthcare, LLC   

- Merit Health River Region

- Merit Health River Region West

116.     Victoria of Texas, L.P.   

- DeTar Hospital

- DeTar Hospital Navarro

- DeTar Hospital North;

- DeTar Healthcare System

- DeTar Hospital After Hours Center

- Crossroads Physical Therapy Center

117.     Warren Ohio Hospital Company, LLC   

- Trumbull Memorial Hospital

- Trumbull Memorial Hospital Cancer Care Center

- TMH Center for Surgery

- TMH Center for Radiology

- TMH Center for Rehabilitation

- TMH Diagnostic Center

- TMH Sleep Center

 

Sch. III-20



--------------------------------------------------------------------------------

       

Parties

  

Names

118.     Warren Ohio Rehab Hospital Company, LLC    - Hillside Rehabilitation
Hospital 119.     Warsaw Health System LLC   

- Kosciusko Community Hospital

- Provident Imaging Center

120.     Weatherford Texas Hospital Company, LLC   

- Weatherford Regional Medical Center

- Willow Park Physical Therapy

121.     Wesley Health System LLC    - Merit Health Wesley 122.     West Grove
Hospital Company, LLC   

- Jennersville Regional Hospital

- HealthTech

- Jennersville Pediatrics

- Jennersville OB Associates

- Home Health of Brandywine;

- Hospice of Brandywine

123.     Wilkes-Barre Hospital Company, LLC   

- Wilkes-Barre General Hospital

- Commonwealth Health Laboratory Services

- Commonwealth Health School of Nurse Anesthesia

- Center for Same Day Surgery at Wilkes-Barre General Hospital

- Commonwealth Health Diagnostic Imaging; Center for Advanced Surgery

- Wellspring

- Wilkes-Barre General Hospital Sleep Disorder Center

- Center for Advanced Rehabilitation

- Commonwealth Health

- Commonwealth Health Cancer Center

124.     Women & Children’s Hospital, LLC    - Lake Area Medical Center 125.    
Woodward Health System, LLC   

- AllianceHealth Woodward

- AllianceHealth Woodward Woodward Clinic Family Medicine

- AllianceHealth Woodward Woodward Clinic Family Medicine and Obstetrics

- AllianceHealth Woodward Woodward Clinic Primary Care

- AllianceHealth Woodward Woodward Clinic Urology

- AllianceHealth Woodward Woodward Clinics

126.     Yakima HMA, LLC   

- Yakima Regional Medical and Heart Center

- Yakima Regional Medical and Cardiac Center

- Yakima Regional Home Health

- Yakima Regional Hospice

- Yakima Regional Medical Center Pharmacy

- Toppenish Regional Medical Center

- Toppenish Regional Medical Center Pharmacy

- Toppenish Community Hospital

127.     York Pennsylvania Hospital Company, LLC   

- Memorial Hospital

- Memorial Hospital Outpatient Surgery Center

- Memorial Hospital Outpatient Endoscopy Center

- Greenbriar Medical Center

- The Breast Center at Memorial Hospital

 

Sch. III-21



--------------------------------------------------------------------------------

       

Parties

  

Names

128.     Youngstown Ohio Hospital Company, LLC   

- Northside Medical Center

- Austintown Rehabilitation Services

- Center for Breast Health

- ValleyCare Health System (OH and PA)

- ValleyCare Health System of Ohio (OH and PA)

- Austintown Imaging Center

- MRI at Northside Medical Center

 

Sch. III-22



--------------------------------------------------------------------------------

SCHEDULE IV

[INTENTIONALLY OMITTED]

 

Sch. IV-1



--------------------------------------------------------------------------------

SCHEDULE V

SPECIFIED ORIGINATORS

 

      Originator    CHS % 1.    ARMC, L.P.    87.577 2.    Crestview Hospital
Corporation    97.6393 3.    Deaconess Health System, LLC    98.13 4.    Durant
H.M.A., LLC    92.249 5.    East Georgia Regional Medical Center, LLC    89.25
6.    Greenbrier VMC, LLC    96.0 7.    Haines City HMA, LLC    97.894 8.   
Hernando HMA, LLC    98.85 9.    IOM Health System, L.P.    86.30 10.   
Jackson, Tennessee Hospital Company, LLC    96.94 11.    Kirksville Missouri
Hospital Co., LLC    88.10 12.    Lake Wales Hospital Corporation    96.8178 13.
   Lancaster HMA, LLC    98.73 14.    Lutheran Musculoskeletal Center, LLC   
60.00 15.    Midwest Regional Medical Center, LLC    98.6 16.    Petersburg
Hospital Company, LLC    99.3 17.    Piney Woods Healthcare System, L.P.   
96.4985 18.    Porter Hospital, LLC    91.17 19.    Rehab Hospital of Fort Wayne
General Partnership    86.30 20.    Rose City HMA, LLC    89.9 21.    San Angelo
Hospital, L.P.    94.318 22.    St. Joseph Health System LLC    86.30 23.   
Warsaw Health System LLC    99.08

 

Sch. V-1



--------------------------------------------------------------------------------

SCHEDULE VI

TAX LIENS

 

Sch. VI-1



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF ASSIGNMENT OF AGREEMENTS

Attached.

 

Ex. A-1



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF ORIGINATOR NOTE

Attached.

 

Ex. B-1



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF BUSINESS ASSOCIATE AGREEMENT

Attached.

 

Ex. C-1



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF MONTHLY REPORT

Separately provided.

 

Ex. D-1